Exhibit 10.3


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


CONFIDENTIAL
EXECUTION VERSION


















MASTER COLLABORATION AGREEMENT
 
by and among
 
PROTHENA BIOSCIENCES LIMITED
 
And
 
CELGENE SWITZERLAND LLC
 
 
 
 
 
Dated as of March 20, 2018












--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page




ARTICLE 1
DEFINITIONS    1

ARTICLE 2
COLLABORATION AND DEVELOPMENT    18

2.1
Collaboration Overview    18

2.2
Program Development    18

2.3
Research Term Extension    22

2.4
Disputes Regarding Antibodies and Lead Candidates    23

2.5
Celgene Phase 1 Portion Participation Right    24

2.6
Regulatory Responsibilities    27

2.7
Subcontracting    28

2.8
Audit    29

2.9
Material Transfer    29

2.10
Compliance Provisions    30

2.11
Global License Agreement    32

ARTICLE 3
OPTIONS    32

3.1
Option Grant    32

3.2
Government Approvals    35

ARTICLE 4
GOVERNANCE    37

4.1
Generally    37

4.2
Joint Steering Committee    38

4.3
Patent Committee    42

4.4
Manufacturing Committee    44

ARTICLE 5
EXCLUSIVITY    45

5.1
Exclusivity    45

5.2
Failure to Exercise Phase 1 Option    45

5.3
Prothena Exception for Active Immunotherapeutic Approaches    46

ARTICLE 6
FINANCIAL TERMS    47

6.1
Upfront Payment    47

6.2
Equity Investment    47

6.3
Option Fees    47

6.4
Additional Payment Terms    48

ARTICLE 7
LICENSES; INTELLECTUAL PROPERTY    50



 
i
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




7.1
Licenses to Celgene    50

7.2
Grant Back for Lapsed Targets    50

7.3
Rights Retained by the Parties    50

7.4
No Implied Licenses    50

7.5
Insolvency    50

7.6
Ownership    51

7.7
Prosecution and Maintenance of Prothena Collaboration Patents and Program
Patents    53

7.8
Enforcement of Prothena Collaboration Patents and Program Patents    55

7.9
Matters Involving Joint Program Patents    56

7.10
Common Interest Agreement    56

7.11
License Filing    57

7.12
Defense of Claims Brought by Third Parties    57

7.13
Celgene Activities    57

ARTICLE 8
CONFIDENTIALITY    57

8.1
Nondisclosure    57

8.2
Collaboration Specific Confidential Information    58

8.3
Exceptions    58

8.4
Authorized Disclosure    59

8.5
Terms of this Agreement    60

8.6
Securities Filings    60

8.7
Publicity    61

8.8
Permitted Publications    62

8.9
Re-Publication; Re-Presentation    63

8.10
Use of Names    63

8.11
Relationship to Existing Confidentiality Agreement    63

8.12
Clinical Trials Registry    63

8.13
U.S. License Agreement; Global License Agreement    63

ARTICLE 9
REPRESENTATIONS AND WARRANTIES; COVENANTS    64

9.1
Representations and Warranties of Both Parties    64

9.2
Representations and Warranties of Prothena    65

9.3
Additional Representations, Warranties and Covenants of Prothena    67



 
ii
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.4
Representations and Warranties of Celgene    68

9.5
Prothena Covenants    68

9.6
Disclaimer    68

ARTICLE 10
INDEMNIFICATION; INSURANCE    69

10.1
Indemnification by Celgene    69

10.2
Indemnification by Prothena    69

10.3
Procedure    70

10.4
Insurance    70

10.5
LIMITATION OF LIABILITY    71

ARTICLE 11
TERM AND TERMINATION    71

11.1
Term; Expiration    71

11.2
Termination for Breach    71

11.3
Voluntary Termination    72

11.4
Termination for Bankruptcy    72

11.5
Termination for Patent Challenge    72

11.6
Effects of Expiration or Termination    73

11.7
Certain Additional Remedies of Celgene in Lieu of Termination    73

11.8
Surviving Provisions    74

ARTICLE 12
MISCELLANEOUS    75

12.1
Severability    75

12.2
Notices    75

12.3
Force Majeure    76

12.4
Assignment    77

12.5
Waivers and Modifications    78

12.6
WAIVER OF JURY TRIAL    78

12.7
Choice of Law; Dispute Resolution    78

12.8
Relationship of the Parties    79

12.9
No Third Party Beneficiaries    80

12.10
Entire Agreement    80

12.11
Counterparts    80

12.12
Equitable Relief    80



 
iii
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




12.13
Interpretation    80

12.14
Further Assurances    81

12.15
Extension to Affiliates    81




    


 
iv
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------








LIST OF SCHEDULES
SCHEDULE 1.14    CERTAIN EXISTING COLLABORATION CANDIDATES
SCHEDULE 1.42    IN-LICENSE AGREEMENTS AND OTHER THIRD PARTY
AGREEMENTS
SCHEDULE 1.66    CERTAIN PROTHENA COLLABORATION PATENTS
SCHEDULE [***]    [***]
LIST OF EXHIBITS
EXHIBIT A    FORM OF GLOBAL LICENSE AGREEMENT
EXHIBIT B    FORM OF U.S. LICENSE AGREEMENT




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






MASTER COLLABORATION AGREEMENT
This MASTER COLLABORATION AGREEMENT (this “Agreement”) is entered into and made
effective as of March 20, 2018 (the “Effective Date”) by and among Prothena
Biosciences Limited, an Irish limited company (“Prothena”) and Celgene
Switzerland LLC, a Delaware limited liability company (“Celgene”). Celgene and
Prothena are each referred to herein by name or as a “Party”, or, collectively,
as the “Parties”.
RECITALS
WHEREAS, Prothena is a drug discovery company;
WHEREAS, Celgene possesses expertise in the development and commercialization of
pharmaceutical products;
WHEREAS, Prothena may carry out research and development activities with respect
to Antibodies that Target a Collaboration Target (with a focus on the treatment
of neurodegenerative conditions including Alzheimer’s disease, amyotrophic
lateral sclerosis, progressive supranuclear palsy, frontotemporal dementia,
Parkinson’s disease, corticobasal degeneration, chronic traumatic encephalopathy
and other proteinopathies of a Collaboration Target), with the goal of
discovering, identifying, generating and developing lead candidates with respect
to each Collaboration Target and Filing an IND with the FDA for a Phase 1
Clinical Trial for each Collaboration Target;
WHEREAS, if Prothena identifies any lead candidates with respect to a particular
Collaboration Target and Files an IND with the FDA for such lead candidate for
such Collaboration Target, then Celgene shall have the exclusive option to enter
into a U.S. License Agreement with Prothena with respect to Antibodies that
Target such Collaboration Target, on the terms and subject to the conditions set
forth herein;
WHEREAS, if Celgene exercises its option to enter into a U.S. License Agreement
with respect to a given Collaboration Target, then Prothena may thereafter carry
out a Phase 1 Clinical Trial for such Collaboration Target, and Celgene shall
have the exclusive option to enter into a Global License Agreement (as defined
below) with Prothena with respect to Antibodies that Target such Collaboration
Target, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE 1

DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below:
1.1    “Affiliate” means any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
a Party. For purposes


1
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







of this definition, the term “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) as used with respect
to a Person means (a) direct or indirect ownership of fifty percent (50%) or
more of the voting securities or other voting interest of any Person (including
attribution from related parties), or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract, as a general partner, as a manager, or otherwise.
1.2    “Antibody” means any [***] antibody (including [***]), [***] whether
human, humanized, chimeric, murine, synthetic or from any other source.
1.3    “Antitrust Law” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976 and the rules and regulations promulgated thereunder (the “HSR Act”), the
Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other Applicable Laws of the United States,
a state or territory thereof, or any foreign government or supranational body
(including the European Commission) that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.
1.4    “Applicable Law” or “Applicable Laws” means all applicable laws,
statutes, rules, regulations, orders, judgments or ordinances having the effect
of law of any national, multinational, federal, state, provincial, county, city
or other political subdivision, including, to the extent applicable, GCP, GLP
and GMP, as well as all applicable data protection and privacy laws, rules and
regulations, including, to the extent applicable, the United States Department
of Health and Human Services privacy rules under the Health Insurance
Portability and Accountability Act (“HIPAA”) and the Health Information
Technology for Economic and Clinical Health Act and the EU Data Protection
Directive (Council Directive 95/46/EC) and applicable laws implementing the EU
Data Protection Directive and, when in force, the General Data Protection
Regulation (2016/679).
1.5    “Biomarker” means a parameter or characteristic in a patient or Patient
Sample, the measurement of which is useful (a) for purposes of selecting
appropriate therapies or patient populations or monitoring disease
susceptibility, severity or state, or monitoring therapies for such patient
and/or (b) for predicting the outcome of a particular treatment of such patient.
1.6    “Biosimilar Application” means an application or submission filed with a
Regulatory Authority for marketing authorization of a Biosimilar Product.
1.7    “Biosimilar Product” means, with respect to a given Collaboration
Product, a biological product (a) that contains (i) an identical active
ingredient(s) as the Collaboration Candidate in such Collaboration Product, or
(ii) a “highly similar” active ingredient(s) to the Collaboration Candidate in
such Collaboration Product, as the phrase “highly similar” is used in 42 U.S.C.
§ 262(i)(2), and subject to the factors set forth in FDA’s Guidance for
Industry, “Quality Considerations in Demonstrating Biosimilarity to a Reference
Protein Product,” (February 2012), at Section VI, or any successor FDA guidance
thereto, (b) for which Regulatory Approval is obtained by referencing Regulatory
Materials of such Collaboration Product, (c) is approved for use in such country
(or region) pursuant to a Regulatory Approval process governing approval of
interchangeable or biosimilar biologics as described in 42 U.S.C. §§ 262, or a
similar process for


2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Regulatory Approval in any country (or region) outside the United States, or any
other similar provision that comes into force, or is the subject of a notice
with respect to such Collaboration Product under 42 U.S.C. § 262(l)(2) or any
other similar provision that comes into force in such country (or region), and
(d) is sold in the same country as such Collaboration Product by any Third Party
that is not a sublicensee of Celgene or its Affiliates with respect to the
Prothena IP and did not purchase such product in a chain of distribution that
included any of Celgene or any of its Affiliates or its sublicensees.
1.8    “BPCIA” means Biologics Price Competition and Innovation Act of 2009, as
amended.
1.9    “Business Day” means a day on which banking institutions in New York
City, New York are open for business, excluding any Saturday or Sunday.
1.10    “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on the last day of March, June, September, or December,
respectively; provided that the final Calendar Quarter shall end on the last day
of the Term.
1.11    “Calendar Year” means the period beginning on the Effective Date and
ending on December 31 of the calendar year in which the Effective Date falls,
and thereafter each successive period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31; provided that the final
Calendar Year shall end on the last day of the Term.
1.12    “Celgene IP” means Patents and Know-How Controlled (other than through
the grant of a license from Prothena to Celgene pursuant to this Agreement) by
Celgene or any of its Affiliates (including any Know-How that is created,
conceived, discovered, first generated, invented, first made or first reduced to
practice by or on behalf of Celgene or any of its Affiliates pursuant to the
conduct of activities under this Agreement, including Celgene Phase 1 Know-How).
For the avoidance of doubt, Celgene IP excludes (i) Know-How that is created,
conceived, discovered, first generated, invented, first made or first reduced to
practice by or on behalf of Prothena, solely or jointly with a Third Party, (ii)
[***], and (iii) Joint Program IP.
1.13    “Clinical Trial” means a human clinical trial, including any Phase 1
Clinical Trial, Phase 2 Clinical Trial or Registration Enabling Clinical Trial,
any study incorporating more than one of these phases, or any human clinical
trial commenced after Regulatory Approval.
1.14    “Collaboration Candidate” means, on a Program-by-Program basis, (i) the
Antibodies that Target the Collaboration Target under such Program that are
Developed under such Program and (ii) Related Antibodies with respect to any
Antibodies described in the foregoing clause (i); it being understood and agreed
that a “Lead Candidate” and a “Development Candidate” shall remain included in
the definition of “Collaboration Candidate”. Notwithstanding the foregoing, a
“Collaboration Candidate” shall exclude any proprietary Antibody owned or
otherwise controlled (through license or otherwise, other than as a result of a
license from Prothena hereunder) by Celgene or any of its Affiliates and that is
Developed or acquired outside the scope of a Program. The


3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Antibodies listed on Schedule 1.14 (broken down on a Program-by-Program basis)
shall be included as Collaboration Candidates with respect to the applicable
Program.
1.15    “Collaboration Product” means, on a Program-by-Program basis, any
product that constitutes, incorporates, comprises or contains a Collaboration
Candidate from such Program, whether or not as the sole active ingredient, and
in all forms, presentations, and formulations (including manner of delivery and
dosage). For clarity, different forms, formulations, presentations or dosage
strengths of a given Collaboration Product that constitute, incorporate,
comprise or contain the same Collaboration Candidate shall be considered the
same Collaboration Product for purposes of this Agreement.
1.16    “Collaboration Target” means each of (i) Tau, including Derivatives
thereof, (ii) [***], including Derivatives thereof (this clause (ii), the “[***]
Target”), (iii) TDP-43, including Derivatives thereof and (iv) in the event that
the JSC agrees in writing to substitute any of the foregoing targets in (i),
(ii) or (iii) with a replacement target as set forth in Section 4.2.5(a), such
replacement target (including Derivatives thereof). Collaboration Targets shall
exclude all Lapsed Targets and Derivatives thereof.
1.17    “Commercialization” means any and all activities directed to the
commercialization of a product (which may include related diagnostic products,
if applicable), including commercial manufacturing (including Manufacturing) and
commercial supply of a product, marketing, detailing, promotion, market
research, distributing, order processing, handling returns and recalls, booking
sales, customer service, administering and commercially selling such product,
importing, exporting and transporting such product for commercial sale, and
seeking of pricing and reimbursement of a product (if applicable), whether
before or after Regulatory Approval has been obtained (including making, having
made, using, importing, selling and offering for sale such product (or related
diagnostic product, if applicable)), as well all regulatory compliance with
respect to the foregoing. For clarity, “Commercialization” does not include any
Clinical Trial commenced after Regulatory Approval. When used as a verb,
“Commercialize” means to engage in Commercialization.
1.18    “Commercially Reasonable Efforts” means, with respect to Celgene in
relation to an obligation under this Agreement with respect to a Collaboration
Candidate or Collaboration Product, such efforts that are consistent with the
efforts and resources normally used by Celgene in the exercise of its
commercially reasonable business practices relating to performance of an
obligation for a similar pharmaceutical compound or product (including the
research, development, manufacture and commercialization of a pharmaceutical
compound or product), as applicable, at a similar stage in its research,
development or commercial life as the relevant Collaboration Candidate or
Collaboration Product, and that has commercial and market potential similar to
the relevant Collaboration Candidate or Collaboration Product, taking into
account issues of intellectual property coverage, safety and efficacy, stage of
development, product profile, competitiveness of the marketplace, proprietary
position, regulatory exclusivity, anticipated or approved labeling, present and
future market and commercial potential, the likelihood of receipt of Regulatory
Approval, profitability (including pricing and reimbursement status achieved or
likely to be achieved), amounts payable to licensors of patents or other
intellectual property rights, [***] and legal issues.


4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







1.19    “Confidential Information” means, with respect to a Party, all
confidential and proprietary information and materials, including Know-How,
marketing plans, strategies, and customer lists, in each case, that are
disclosed by or on behalf of such Party to the other Party pursuant to this
Agreement, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other Party by or on behalf of the
disclosing Party in oral, written, visual, graphic or electronic form.
1.20    “Control”, “Controls” or “Controlled” means, with respect to any
intellectual property (including Know-How) or Confidential Information, the
ability of a Party or its Affiliates, as applicable, (whether through ownership
or license (other than a license granted in this Agreement)) to grant to the
other Party the licenses or sublicenses as provided herein, or to otherwise
disclose such intellectual property or Confidential Information to the other
Party, without violating the terms of any then-existing agreement with any Third
Party at the time such Party or its Affiliates, as applicable, would be required
hereunder to grant the other Party such license or sublicenses as provided
herein or to otherwise disclose such intellectual property or Confidential
Information to the other Party.
1.21    “Data Lock” means, with respect to a Clinical Trial being conducted by
or on behalf of Prothena (or by or on behalf of Celgene with respect to a Phase
1 Clinical Trial if it exercises the Celgene Phase 1 Portion Participation
Right) for a Development Candidate under the Collaboration, the locking by or on
behalf of Prothena (or by or on behalf of Celgene with respect to a Phase 1
Clinical Trial if it exercises the Celgene Phase 1 Portion Participation Right)
of the database that contains the data for such Clinical Trial following
completion of such Clinical Trial in order to prevent or control any further
changes to such data after review, query resolution and reasonable determination
by Prothena (or Celgene, if applicable) (in accordance with industry standards)
that such database is ready for analysis.
1.22    “Derivative” means, with respect to a Collaboration Target, all [***]
thereof.
1.23    “Development” means (i) research activities (including drug discovery,
identification and/or synthesis) with respect to a product (which may include
related diagnostic products, if applicable), and/or (ii) preclinical and
clinical drug development activities, and other development activities, with
respect to a product (which may include related diagnostic products, if
applicable), including test method development and stability testing,
toxicology, formulation, process development, qualification and validation,
manufacture scale-up, development-stage manufacturing (including Manufacturing),
quality assurance/quality control, Clinical Trials (including Clinical Trials
and other studies commenced after Regulatory Approval), statistical analysis and
report writing, the preparation and submission of INDs and MAAs, regulatory
affairs with respect to the foregoing and all other activities necessary or
useful or otherwise requested or required by a Regulatory Authority or as a
condition or in support of obtaining or maintaining a Regulatory Approval. When
used as a verb, “Develop” means to engage in Development.
1.24    “Development Candidate” means a Lead Candidate that is the subject of an
IND Filed with the FDA for a Program for which Celgene has exercised its IND
Option in accordance with Section 3.1.1.


5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







1.25    “Dollars” or “$” means the legal tender of the United States.
1.26    “EEA” means all countries that are officially recognized as member
states of the European Economic Area at any particular time.
1.27    “End of Discovery Portion Date” means, with respect to a given Program,
the date on which Prothena delivers to Celgene the first complete IND Data
Package, if any, for such Program, in accordance with Section 2.2.2(d).
1.28    “End of Phase 1 Date” means, with respect to a given Program, the
earlier of (a) (i) the date on which Prothena delivers to Celgene the first
complete Phase 1 Data Package, if any, for such Program, in accordance with
Section 2.2.3(b) or (ii) the date deemed the “End of Phase 1 Date” pursuant to
Section 2.5.2 (as applicable), or (b) such other date as approved by the JSC
with respect to such Program (this clause (b), an “Alternative End of Phase 1
Date” for a given Program).
1.29    “EU” means all countries that are officially recognized as member states
of the European Union at any particular time.
1.30    “Executive Officers” means Prothena’s Chief Executive Officer and
Celgene’s Executive Vice President, Research and Early Development (or such
Executive Vice President’s designee).
1.31    “File” or “Filing” means, with respect to an IND, the filing of an IND
with, and acceptance of such IND by, the FDA.
1.32    “Global License Agreement” means a Global License Agreement in the form
attached hereto as Exhibit A.
1.33    “Good Clinical Practices” or “GCP” means the applicable then-current
ethical and scientific quality standards for designing, conducting, recording,
and reporting trials that involve the participation of human subjects as are
required by applicable Regulatory Authorities or Applicable Law in the relevant
jurisdiction, including in the United States, Good Clinical Practices
established through FDA guidances, and, outside the United States, Guidelines
for Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).
1.34    “Good Laboratory Practices” or “GLP” means the applicable then-current
good laboratory practice standards as are required by applicable Regulatory
Authorities or Applicable Law in the relevant jurisdiction, including in the
United States, those promulgated or endorsed by the FDA in U.S. 21 C.F.R. Part
58, or the equivalent thereof as promulgated or endorsed by the applicable
Regulatory Authorities outside of the United States.
1.35    “Good Manufacturing Practices” or “GMP” means all applicable standards
relating to manufacturing practices for fine chemicals, intermediates, bulk
products and/or finished pharmaceutical products, as are required by applicable
Regulatory Authorities or Applicable Law in the relevant jurisdiction,
including, as applicable, (a) all applicable requirements detailed in the FDA’s
current Good Manufacturing Practices regulations, U.S. 21 C.F.R. Parts 210 and
211, (b) all


6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







applicable requirements detailed in the EMA’s “The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products”, and (c) all Applicable Laws promulgated by any Governmental
Authority having jurisdiction over the manufacture of the applicable compound or
pharmaceutical product, as applicable.
1.36    “Governmental Authority” means any (a) federal, state, local, municipal,
foreign or other government, (b) governmental or quasi-governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, instrumentality,
officer, official, representative, organization, unit, body or entity and any
court or other tribunal), (c) multinational governmental organization or body or
(d) entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
1.37    “IND” means an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments thereto. References herein to IND shall
include, to the extent applicable, any comparable filing(s) outside the U.S. for
the investigation of any product in any other country or group of countries
(such as a Clinical Trial Application in the EU).
1.38    “IND Data Package” means, with respect a given Program for which an IND
has been Filed with the FDA, the following: (i) a reasonably detailed analysis
of the key data related to the Lead Candidate(s) from such Program, (ii) [***],
(iii) [***], (iv) [***], (v) a list of [***], as well as a [***], and (vi)
[***].
1.39    “IND Option Term” means, with respect to a given Program, the period
beginning on the Effective Date and ending [***] ([***]) days after the End of
Discovery Portion Date with respect to such Program ([***]); provided that, in
the event that Celgene exercises its IND Option for a given Program in
accordance with this Agreement, then the IND Option Term for such Program shall
automatically be extended until the Parties execute the U.S. License Agreement
for such Program, and upon execution thereof, the IND Option Term for such
Program shall automatically be deemed to expire.
1.40    “Indication” means an entirely separate and distinct disease or medical
condition in humans (i) [***], and/or (ii) [***]. For clarity, (a) [***], (b)
[***] and (c) [***].
1.41    “Initial Research Term” means the period beginning on the Effective Date
and ending on the six (6) year anniversary thereof.
1.42    “In-License Agreements” means any agreement between Prothena (or its
Affiliates, as applicable) and any Third Party pursuant to which such Third
Party licenses to Prothena (or its Affiliates, as applicable) any Patents or
Know-How included in the Prothena IP, including those set forth on Schedule
1.42.
1.43    “Know-How” means all proprietary (a) information, techniques,
technology, practices, trade secrets, inventions, methods (including methods of
use or administration or dosing), knowledge, data, results and software and
algorithms, including pharmacological, toxicological and


7
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







clinical test data and results, compositions of matter, chemical structures,
protein sequences, and formulations, sequences, processes, formulae, techniques,
research data, reports, standard operating procedures, batch records,
manufacturing data, analytical and quality control data, analytical methods
(including applicable reference standards), assays and research tools, in each
case, whether patentable or not; and (b) tangible manifestations thereof,
including any and all of the foregoing relating to Program Biological and
Chemical Materials.
1.44    “Lapsed Target” means (i) any Collaboration Target that is deemed to be
a “Lapsed Target” pursuant to Section 3.1.3(a) or Section 4.2.5, or (ii) any
other Collaboration Target that the Parties mutually agree in writing should be
a “Lapsed Target”. It is understood and agreed that a “Lapsed Target” shall not
be included in the definition of a “Collaboration Target”.
1.45    “Lead Candidate” means, with respect to a given Program, any
Collaboration Candidate that Targets the Collaboration Target under such Program
that (i) satisfies the Lead Candidate Criteria, or (ii) if no Collaboration
Candidate has satisfied the Lead Candidate Criteria at the time when Celgene
exercises its IND Option for a given Program, the Collaboration Candidate under
such Program that is at the most advanced stage of Development under such
Program. It is understood and agreed that a “Development Candidate” shall remain
included in the definition of “Lead Candidate”.
1.46    “Lead Candidate Criteria” means the criteria approved by the JSC after
the Effective Date in order to determine if a given Collaboration Candidate
could be a Lead Candidate, as such criteria may be amended from time to time by
the JSC.
1.47    “Manufacture” means all activities related to the manufacturing of a
product or diagnostic product or, in either case, any component or ingredient
thereof, including test method development and stability testing, formulation,
process development, manufacturing scale-up whether before or after Regulatory
Approval, manufacturing any product or diagnostic product in bulk or finished
form for Development or Commercialization (as applicable), including filling and
finishing, packaging, labeling, shipping and holding, in-process and finished
product testing, release of a product or diagnostic product or, in either case,
any component or ingredient thereof, quality assurance and quality control
activities related to manufacturing and release of a product or diagnostic
product, and regulatory activities related to any of the foregoing.
1.48    “Marketing Authorization Application” or “MAA” means a Marketing
Authorization Application, Biologics License Application or similar application,
as applicable, and all amendments and supplements thereto, submitted to the FDA,
or any equivalent filing in a country or regulatory jurisdiction other than the
U.S. with the applicable Regulatory Authority, to obtain marketing approval for
a pharmaceutical or diagnostic product, in a country or in a group of countries.
1.49    “Option Term” means, with respect to a given Program, the IND Option
Term for such Program and the Phase 1 Option Term for such Program.
1.50    “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction worldwide, (b) any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions,


8
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







supplementary protection certificates and the like of any such patents or patent
applications, and (c) foreign counterparts of any of the foregoing.
1.51    “Patient Sample” means tissue, fluid, or cells collected from a patient,
or components of the foregoing.
1.52    “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.
1.53    “Personal Data” means any information relating to an identified or
identifiable individual or otherwise as defined under Applicable Laws.
1.54    “Phase 1 Clinical Trial” means a human clinical trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(a) (as amended), or
a similar clinical study prescribed by the Regulatory Authorities in a foreign
country, and is intended to (a) determine the safety, pharmacokinetics and
pharmacodynamic parameters in healthy individuals or patients, and (b) following
the foregoing clause (a), further evaluate safety and pharmacokinetics
(including exploration of trends of a biomarker-based or clinical endpoint-based
efficacy relationship to dose which need not be designed to be statistically
significant) of the product, whether or not in combination with concomitant
treatment, and which provides sufficient evidence of safety to be included in
filings for a Phase 2 Clinical Trial or a Registration Enabling Clinical Trial
with Regulatory Authorities.
1.55    “Phase 1 Data Package” means, with respect to a given Program for which
a Phase 1 Clinical Trial is conducted, the following: (i) a reasonably detailed
analysis of the data and applicable endpoints of the Phase 1 Clinical Trial
after Data Lock (“Phase 1 Data”), including [***]; (ii) [***]; (iii) [***]; (iv)
[***]; (v) [***]; (vi) [***]; (vii) [***]; (viii) [***]; (ix) [***]; (x) [***];
(xi) [***]; (xii) a list of [***], as well as a [***]; and (xiii) [***].
1.56    “Phase 1 Option Term” means, with respect to a given Program, the period
commencing upon exercise of the IND Option with respect to such Program and
ending [***] ([***]) days after the End of Phase 1 Date with respect to such
Program ([***]); provided that, in the event that Celgene exercises its Phase 1
Option for a given Program in accordance with this Agreement, then the Phase 1
Option Term for such Program shall automatically be extended until the Parties
execute the Global License Agreement for such Program, and upon execution
thereof, the Phase 1 Option Term for such Program shall automatically be deemed
to expire.
1.57    “Phase 1 Term” means, with respect to a given Program, the period
commencing upon exercise of the IND Option with respect to such Program and
ending upon the earlier of (i) the End of Phase 1 Date with respect to such
Program and (ii) the exercise by Celgene of its Phase 1 Option with respect to
such Program.
1.58    “Phase 2 Clinical Trial” means a human clinical trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(b), as amended, and
is intended to explore a variety of doses, dose response, and duration of
effect, and to generate evidence of clinical safety and


9
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







effectiveness for a particular Indication or Indications in a target patient
population, or a similar clinical study prescribed by the relevant Regulatory
Authorities in a country other than the United States.
1.59    “Primary Patent Countries” means [***].
1.60    “Program” means a Development program hereunder with respect to a given
Collaboration Target undertaken by or on behalf of Prothena or its Affiliates
with respect to such Collaboration Target, including all Collaboration
Candidates that Target such Collaboration Target and all Program Biological and
Chemical Materials with respect thereto; it being understood and agreed that if,
at any time during the Research Term, two (2) or more Collaboration Candidates
each Target the same applicable Collaboration Target, then each such
Collaboration Candidate shall be deemed part of the same applicable Program for
purposes of this Agreement (and any applicable U.S. License Agreement and Global
License Agreement, as applicable). For the avoidance of doubt, each
Collaboration Target shall be the subject of a separate Program. For clarity,
(i) if a Collaboration Candidate binds to more than one Collaboration Target it
shall be deemed part of the Program in which such Collaboration Candidate was
primarily Developed and (ii) any activities undertaken pursuant to a U.S.
License Agreement or Global License Agreement shall not be part of the Program,
except as expressly set forth in Section 2.3.1 of a U.S. License Agreement and
Section 2.1.3(a) of a Global License Agreement.
1.61    “Program Biological and Chemical Materials” means, on a
Program-by-Program basis, any and all compositions of matter, cells, cell lines,
assays, animal models, imaging agents, Patient Samples, Biomarkers and any other
physical, biological or chemical material, that are Controlled by Prothena or
its Affiliates and [***] the Collaboration Target or Collaboration Candidates
under such Program (or the Development, Manufacture or Commercialization
thereof), including physical embodiments of such Program’s Collaboration
Candidates and any diagnostics intended for use with such Collaboration
Candidates, in each case, (i) created, conceived, discovered, first generated,
invented, first made or first reduced to practice by or on behalf of Prothena or
its Affiliates, whether solely or jointly with any Third Party, in such Program
or (ii) otherwise utilized by or on behalf of Prothena or its Affiliates in such
Program. To the extent the Program Biological and Chemical Materials are
created, conceived, discovered, first generated, invented, first made or first
reduced to practice under a given Program, such Program Biological and Chemical
Materials shall be “Program Know-How” hereunder, and to the extent the Program
Biological and Chemical Materials are not created, conceived, discovered, first
generated, invented, first made or first reduced to practice under a given
Program, but are otherwise utilized in such Program, such Program Biological and
Chemical Materials shall be “Prothena Collaboration Know-How” hereunder.
1.62    “Program IP” means, collectively:
(a)    “Program Know-How” which means any and all Know-How that is created,
conceived, discovered, first generated, invented, first made or first reduced to
practice, in each case (i) by or on behalf of [***], (ii) by or on behalf of
[***] or (iii) by or on behalf of [***], but expressly excluding any Joint
Program Know-How.


10
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







(b)    “Program Patents” which means any Patents Controlled by Prothena or its
Affiliates that claim or cover any Program Know-How, but expressly excluding any
Joint Program Patents.
1.63    “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a Patent, the preparation, filing, prosecution and maintenance of such
Patent, as well as re-examinations, reissues, appeals, and requests for patent
term adjustments and patent term extensions with respect to such Patent,
together with the initiation or defense of interferences, oppositions, inter
partes review, re-examinations, derivations, post-grant proceedings and other
similar proceedings (or other defense proceedings with respect to such Patent,
but excluding the defense of challenges to such Patent as a counterclaim in an
infringement proceeding) with respect to the particular Patent, and any appeals
therefrom. For clarification, “Prosecution and Maintenance” or “Prosecute and
Maintain” shall not include any other enforcement actions taken with respect to
a Patent.
1.64    “Prothena Collaboration IP” means all Prothena Collaboration Know-How
and Prothena Collaboration Patents.
1.65    “Prothena Collaboration Know-How” means any and all Know-How that is
Controlled by Prothena or its Affiliates on or after the Effective Date that is
(a) necessary or [***] to research, develop, make, have made, import, use, offer
to sell, sell or otherwise exploit any Collaboration Target, Collaboration
Candidate or Collaboration Product or (b) [***], including any Know-How related
to diagnostics intended for use with any such Collaboration Candidate or
Collaboration Product, but expressly excluding Joint Program Know-How and
Program Know-How.
1.66    “Prothena Collaboration Patents” means any and all Patents that are
Controlled by Prothena or its Affiliates on or after the Effective Date that
claim or cover (a) any Collaboration Target, Collaboration Candidate or
Collaboration Product, or the research, development, making, having made,
import, use, offering to sell, selling or other exploitation of any of the
foregoing, or (b) any Prothena Collaboration Know-How; but expressly excluding
Joint Program Patents and Program Patents. Prothena Collaboration Patents shall
include the Patents set forth on Schedule 1.66.
1.67    “Prothena IP” means the Prothena Collaboration Patents, the Prothena
Collaboration Know-How, the Program Patents and the Program Know-How, as well as
Prothena’s (and its Affiliates’) right, title and interest in and to the Joint
Program IP.
1.68    “Prothena Platform Patent” means a Patent within the Prothena
Collaboration Patents that [***] claims the Prothena Platform Technology.
1.69    “[***]” means [***], which shall [***]; but in any case excluding [***].
1.70    “Registration Enabling Clinical Trial” means (a) a human clinical trial
of a product that would satisfy the requirements of U.S. 21 C.F.R. Part
312.21(c), as amended, and is intended to (i) establish that the product is safe
and efficacious for its intended use, (ii) define


11
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







contraindications, warnings, precautions and adverse reactions that are
associated with the product in the dosage range to be prescribed, and (iii)
support Regulatory Approval for such product, or (b) a similar clinical study
prescribed by the relevant Regulatory Authorities in a country other than in the
United States.
1.71    “Regulatory Approval” means all approvals, licenses and authorizations
of the applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical or diagnostic product for a particular Indication in a country or
region (including separate pricing or reimbursement approvals, as necessary),
and including the approvals by the applicable Regulatory Authority of any
expansion or modification of the label for such Indication.
1.72    “Regulatory Authority” means any national or supranational Governmental
Authority, including the U.S. Food and Drug Administration (and any successor
entity thereto) (the “FDA”) in the U.S., the European Medicines Agency (and any
successor entity thereto) (the “EMA”) in the EU and the Ministry of Health,
Labour and Welfare of Japan, or the Pharmaceuticals and Medical Devices Agency
of Japan (or any successor to either of them) as the case may be (the “MHLW”) in
Japan, or any health regulatory authority in any country or region that is a
counterpart to the foregoing agencies, in each case, that holds responsibility
for development and commercialization of, and the granting of Regulatory
Approval for, a pharmaceutical or diagnostic product, as applicable, in such
country or region.
1.73    “Regulatory Materials” means the regulatory registrations, applications,
authorizations and approvals (including approvals of MAAs, supplements and
amendments, pre- and post-approvals, pricing and reimbursement approvals, and
labeling approvals), Regulatory Approvals and other submissions made to or with
any Regulatory Authority for research, development (including the conduct of
Clinical Trials), manufacture, or commercialization of a pharmaceutical or
diagnostic product in a regulatory jurisdiction, together with all related
correspondence to or from any Regulatory Authority and all documents referenced
in the complete regulatory chronology for each MAA, including all Drug Master
Files (if any), INDs and supplemental biologics license applications (sBLAs) and
foreign equivalents of any of the foregoing.
1.74    “Related Antibody” means, with respect to a given Antibody, any (a)
[***] or (b) [***], and in each case of (a) and (b), that [***].
1.75    “Research Extension Period” means the period commencing at the end of
the Initial Research Term and ending on (i) the twelve (12) month anniversary of
the end of the Initial Research Term, if the Initial Research Term is extended
pursuant to Section 2.3.1, (ii) the twenty-four (24) month anniversary of the
end of the Initial Research Term if the Initial Research Term is extended
pursuant to Section 2.3.2, or (iii) the end of the extension period agreed to by
the Parties, if the Initial Research Term is extended pursuant to Section 2.3.3.
1.76    “Research Plan” means, with respect to a given Program, a research and
development plan (which may be developed and adopted by the JSC after the
Effective Date, and may be amended from time to time by the JSC pursuant to
Section 4.2.3) for the activities of the Collaboration that may be conducted by
or on behalf of Prothena for such Program, (i) during the Research Term, with
the goal of discovering, identifying, generating and developing Collaboration


12
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Candidates and Lead Candidates for the Collaboration Target under such Program,
and Filing an IND with the FDA for a Phase 1 Clinical Trial for a Lead Candidate
for such Collaboration Target, with a focus on the treatment of
neurodegenerative conditions including Alzheimer’s disease, amyotrophic lateral
sclerosis, progressive supranuclear palsy, frontotemporal dementia, Parkinson’s
disease, corticobasal degeneration, chronic traumatic encephalopathy and other
proteinopathies of such Collaboration Target, and (ii) during the Phase 1 Term
for such Program, with the goal of advancing Development Candidates from such
Program to completion of Phase 1 Clinical Trial.
1.77    “Research Term” means the Initial Research Term plus, if applicable, the
Research Extension Period.
1.78    “Target” means, with respect to a given Antibody and a given
Collaboration Target, that such Antibody [***]; provided that, [***]. For the
purposes of the “Target” definition, “[***]” means [***].
1.79    “Territory” means worldwide.
1.80    “Third Party” means any Person other than Prothena or Celgene that is
not an Affiliate of Prothena or of Celgene.
1.81    “Third Party Claim” means any and all suits, claims, actions,
proceedings or demands brought by a Third Party.
1.82    “Third Party Damages” means all losses, costs, claims, damages,
judgments, liabilities and expenses payable to a Third Party by a Party (or the
Prothena Indemnitees or Celgene Indemnitees, as applicable) under a Third Party
Claim (including reasonable attorneys’ fees and other reasonable out-of-pocket
costs of litigation in connection therewith).
1.83    “United States” or “U.S.” means the United States of America and all of
its territories and possessions.
1.84    “[***]” means [***].
1.85    “U.S. License Agreement” means a U.S. License Agreement in the form
attached hereto as Exhibit B.
1.86    “Violation” means that Prothena or any of its officers or directors or
any other Prothena personnel (or other permitted agents of Prothena performing
activities hereunder including any of Prothena’s Affiliates, Third Party
contractors and their respective officers and directors) has been: (1) convicted
of any of the felonies identified among the exclusion authorities listed on the
U.S. Department of Health and Human Services, Office of Inspector General (OIG)
website, including 42 U.S.C. 1320a-7(a)
(http://oig.hhs.gov/exclusions/authorities.asp); (2) identified in the OIG List
of Excluded Individuals/Entities (LEIE) database
(http://exclusions.oig.hhs.gov/) or otherwise excluded from contracting with the
federal government (see the System for Award Management (formerly known as the
Excluded Parties Listing System) at http://sam.gov/portal/public/SAM/); or (3)
listed by any U.S. federal agency as being suspended, debarred, excluded or


13
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







otherwise ineligible to participate in federal procurement or non-procurement
programs, including under 21 U.S.C. 335a
(http://www.fda.gov/ora/compliance_ref/debar/) (each of (1), (2) and (3)
collectively the “Exclusions Lists”).
1.87    Additional Definitions. Each of the following terms has the meaning
described in the corresponding section of this Agreement indicated below:
Definition:
Section:
Active Immunotherapeutic Approaches
5.3.1
Agreement
Preamble
Alliance Manager
4.1.3
Alternative End of Phase 1 Date
1.28
Celgene
Preamble
Celgene Indemnitees
10.2
Celgene Phase 1 Know-How
2.5.3
Celgene Phase 1 Portion Participation Right
2.5.1(b)
Celgene Product
4.2.7
Celgene Proposed Terms
5.3.2
Clearance Date
3.2.2
Collaboration
2.1
Collaboration Non-Specific IP
8.2
Collaboration Material Transfer Agreement
2.9.1
Collaboration Specific IP
8.2
Competing Compound
5.1
Confirmation Notice
2.4.1
Cure Period
11.2.1
Disclosing Party
8.1
Discovery Portion
2.1
Dispute
12.7.2
DOJ
3.2.2
Effective Date
Preamble
Electronic Delivery
12.11
EMA
1.72
Excluded Claim
12.7.3(d)
Exclusion Lists
1.86
Existing Confidentiality Agreement
8.11
First Extended Research Term
2.3.1
Force Majeure
12.3
FTC
3.2.2
FDA
1.72
Grant
5.3.2



14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Definition:
Section:
Grant Notice
5.3.2
HIPAA
1.4
HSR Act
1.3
HSR Filing
3.2.2
Implementation Date
3.2.2
IND Option
3.1.1
IND Option Exercise Fee
6.3.1
IND Option Exercise Notice
3.1.3(a)
Indemnitee
10.3
Indemnitor
10.3
Indirect Taxes
6.4.2(b)
Insolvency Event
11.4
Investment Agreements
6.2
Joint Program IP
7.6.4
Joint Program Know-How
7.6.4
Joint Program Patent
7.6.4
JSC
4.2.1
Manufacturing Committee
4.4.1
Material Receiving Party
2.9.1
MHLW
1.72
Negotiation Period
5.3.2
[***]
[***]
Notice Period
5.3.2
Officials
2.10.2
Option
3.1
Participation Term Extension
2.5.4
Party or Parties
Preamble
Patent Committee
4.3.1
Patent Liaison
4.1.4
Patent Strategy
4.3.4
Payee Party
6.4.2(b)
Paying Party
6.4.2(b)
Payment
2.10.2
Permitted Celgene Purpose
2.9.1
Phase 1 Data
1.55
Phase 1 Development Portion
2.1
Phase 1 Option
3.1.2
Phase 1 Option Exercise Fee
6.3.2
Phase 1 Option Exercise Notice
3.1.3(b)
Program Assets
3.1.5(a)
Program Know-How
1.62(a)



15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Definition:
Section:
Program Patents
1.62(b)
Program Regulatory Materials
2.6.1(a)
[***]
[***]
Prothena
Preamble
Prothena Indemnitees
10.1
Publishing Party
8.8.1
Qualified Scientist
2.4.3
Receiving Party
8.1
Regulatory Transfer Date
2.6.1(b)
Right of First Negotiation
5.3.2
Scientific Panel
2.4.3
SEC
8.4.1(a)
Securities Regulators
8.6
Subcommittee
4.1.1(b)
Subcontracting Essential Provisions
2.7
Tax Benefit
6.4.2(c)
Term
11.1
Transferred Prothena Materials
2.9.1
Transferring Party
2.9.1
Upfront Payment
6.1



ARTICLE 2

COLLABORATION AND DEVELOPMENT
2.1    Collaboration Overview. Pursuant to this Agreement and as further
provided in this Article 2, with respect to each Collaboration Target, (a)
Prothena may conduct discovery activities with the goal of discovering,
identifying and generating Collaboration Candidates that Target such
Collaboration Target, and (b) Prothena may conduct pre-clinical Development
activities (including comparator reference research and proprietary antibodies
as required for the characterization of the Program antibodies) with respect to
Collaboration Candidates with the goal of (i) identifying and further Developing
Lead Candidates that Target such Collaboration Target and (ii) Filing an IND
with the FDA for a Phase 1 Clinical Trial for a Lead Candidate for such
Collaboration Target, and with a focus on the treatment of neurodegenerative
conditions including Alzheimer’s disease, amyotrophic lateral sclerosis,
progressive supranuclear palsy, frontotemporal dementia, Parkinson’s disease,
corticobasal degeneration, chronic traumatic encephalopathy and other
proteinopathies of a Collaboration Target (clauses (a) and (b), the “Discovery
Portion”), (c) if Celgene exercises its IND Option with respect to a given
Program as more specifically provided in Article 3, then Prothena may conduct
further Development activities with the goal of advancing Development Candidates
that Target the applicable Collaboration Target to completion of Phase 1
Clinical Trial, and with a focus on the treatment of neurodegenerative
conditions including Alzheimer’s disease, amyotrophic lateral sclerosis,
progressive supranuclear palsy, frontotemporal dementia, Parkinson’s disease,
corticobasal degeneration, chronic traumatic encephalopathy and other
proteinopathies of a Collaboration Target (clause (c), the “Phase 1 Development
Portion”) ((a), (b) and (c), the “Collaboration”). In addition, (x) in the event
that Celgene exercises its IND Option with respect to one or more Programs as
more specifically provided in Article 3, then the Parties shall enter into U.S.
License Agreement for such Program(s) and (y) in the event that Celgene
exercises its Phase 1 Option for one or more Programs as more specifically
provided in Article 3, the Parties shall enter into a Global License Agreement
for such Program(s).


16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







2.2    Program Development.
2.2.1    Generally.
(a)    During the Research Term, for each Collaboration Target, Prothena may
conduct discovery activities to characterize, identify and generate Antibodies
to become Collaboration Candidates that Target such Collaboration Target, and
thereafter may pre-clinically Develop Collaboration Candidates to identify Lead
Candidates that Target such Collaboration Target and File an IND with the FDA
for a Phase 1 Clinical Trial for such Lead Candidates. In connection therewith,
Prothena shall provide regular updates to Celgene at JSC meetings in accordance
with Section 4.2, including providing reasonable data and information related to
the Collaboration Targets and Collaboration Candidates for purposes of informing
Celgene of the progress of the Programs and enabling robust discussions
regarding the Programs.
(b)    In the event that Celgene exercises its IND Option with respect to a
given Program, then during the Phase 1 Term for such Program, Prothena may
conduct further Development activities with respect to the Development
Candidates from such Program through completion of the Phase 1 Clinical Trial.
In connection therewith, Prothena shall provide regular updates to Celgene at
JSC meetings in accordance with Section 4.2, together with all material data and
information in Prothena’s and its Affiliates’ possession relating to such
Development Candidates for such Program and the applicable Collaboration Target.
(c)    To the extent that Prothena, at its discretion, conducts a Program,
Prothena shall be responsible for the Manufacture of Collaboration Candidates
and Collaboration Products for use in such Program, and the associated costs, in
connection therewith.
(d)    If Prothena conducts Development activities under the Collaboration,
Prothena may provide to Celgene a Research Plan, if any, and any updates thereto
promptly after any modifications to a Research Plan are made; provided that
activities conducted with respect to each separate Collaboration Target shall be
considered as separate Program under a Research Plan. For the avoidance of
doubt, if any Development activities are undertaken by or on behalf of Prothena
or its Affiliates for a given Collaboration Target, or for Antibodies that
Target a given Collaboration Target, then such activities shall be deemed to be
undertaken under the Program for such Collaboration Target pursuant to this
Agreement (and such Antibodies shall be deemed to be “Collaboration Candidates”
for such Program), even if such activities are not included in a Research Plan.
Prothena shall be responsible for research strategy and the conduct of
activities under any Research Plan during the Research Term.
(e)    For the avoidance of doubt, (i) each Collaboration Target shall only be
the subject of a single Program and (ii) each Program shall only include
activities conducted with respect to one Collaboration Target.
2.2.2    Discovery Portion.
(a)    Collaboration Candidate Research. During the Research Term, Prothena
shall notify Celgene, on a regular basis at JSC meetings, of Collaboration
Candidates


17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







identified by or on behalf of Prothena or its Affiliates in the course of its
ongoing research activities pursuant to a Program, as well as any material
developments or new material data or information relating to previously
identified Collaboration Candidates. The identity of such Collaboration
Candidates shall be included in the minutes of the JSC meeting.
(b)    Lead Candidate Designation. During the Research Term, Prothena shall
notify Celgene, on a regular basis at JSC meetings, of Collaboration Candidates
identified by or on behalf of Prothena or its Affiliates in the course of its
ongoing research activities pursuant to a Program that satisfies the Lead
Candidate Criteria, as well as notify Celgene with respect to material
developments or new data or information in Prothena’s (or its Affiliates’)
possession relating to such Lead Candidates. The identity of such Lead
Candidates shall be included in the minutes of the JSC meeting. The Lead
Candidate Criteria for the Collaboration Target described in Section 1.16(i)
(i.e., Tau) shall be determined by the JSC within [***] ([***]) days after the
Effective Date, and for each other Collaboration Target, at such time as the JSC
agrees, but in no event later than [***] of the Effective Date. The Lead
Candidate Criteria for each Collaboration Target may be amended from time to
time by the JSC. For clarity, there may be more than one Lead Candidate for a
given Program.
(c)    IND Filing. Subject to Section 2.6, Prothena shall provide to Celgene (i)
at least [***] ([***]) days prior to the expected filing of an IND for a
particular Lead Candidate, [***], and a copy of the proposed draft IND, and
Prothena shall consider in good faith any comments of Celgene with respect
thereto, (ii) a final copy of the IND within [***] ([***]) days after filing the
IND, and (iii) any communications to and from any Regulatory Authority with
respect to such IND promptly following receipt or submission of such
communications, as applicable. Prothena shall not (and Prothena shall ensure
that its Affiliates do not) file any INDs with respect to any Collaboration
Candidates under any Program other than Lead Candidates.
(d)    IND Data Package. Within [***] ([***]) days after Filing of the first IND
with the FDA for a Lead Candidate from a given Program ([***]), Prothena shall
provide to Celgene (or a Third Party advisor designated by Celgene) the IND Data
Package for such Program (which, for clarity, shall specify all then-existing
Lead Candidates from such Program). If Celgene designates a Third Party advisor
to receive the IND Data Package, such Third Party advisor shall, prior to
receiving such IND Data Package, be bound by confidentiality obligations and
restrictions on use consistent with those set forth in Article 8. Upon receipt
of the complete IND Data Package, Celgene (or its designee) shall review such
IND Data Package, and Celgene (or its designee) shall notify Prothena, no later
than [***] ([***]) days after receiving such IND Data Package, of [***]. If
[***], the IND Option Term with respect to such Program shall [***].
2.2.3    Phase 1 Development Portion.
(a)    Conduct of Phase 1 Clinical Studies. In the event that Celgene exercises
its IND Option for a given Program, then (i) the Phase 1 Development Portion of
the Collaboration may commence with respect to the Development Candidates from
such Program, (ii) Prothena may commence one or more Phase 1 Clinical Trials for
such Program, and (iii) Prothena may update a Research Plan for such activities.
Subject to Section 2.5, Prothena shall be responsible for the clinical strategy
and conduct of such Phase 1 Clinical Trials. For the avoidance of doubt, if


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Celgene has exercised its IND Option for a given Program, the Phase 1
Development Portion of the Collaboration with respect to such Program may
continue beyond the end of the Research Term until delivery of the Phase 1 Data
Package for such Program.
(b)    Phase 1 Data Package. If a Phase 1 Clinical Trial is conducted for a
Development Candidate in a given Program, within [***] ([***]) days after Data
Lock for the applicable Clinical Trial ([***]), Prothena shall provide to
Celgene (or a Third Party advisor designated by Celgene) the Phase 1 Data
Package for such Program. If Celgene designates a Third Party advisor to receive
the Phase 1 Data Package, such Third Party advisor shall, prior to receiving
such Phase 1 Data Package, be bound by confidentiality obligations and
restrictions on use consistent with those set forth in Article 8. Upon receipt
of the complete Phase 1 Data Package, Celgene (or its designee) shall review
such Phase 1 Data Package, and Celgene (or its designee) shall, no later than
[***] ([***]) days after receiving such Phase 1 Data Package, notify Prothena of
[***]. If [***], the Phase 1 Option Term with respect to such Program shall
[***]. For the avoidance of doubt, with respect to a given Program, during the
period from the end of the End of Phase 1 Date until the end of the Phase 1
Option Period for such Program, no further activities shall be conducted by or
on behalf of Prothena with respect to such Program (including the Collaboration
Target, Collaboration Candidates or Collaboration Product thereunder), unless
agreed to by Celgene in writing (such agreement not to be unreasonably
withheld).
(c)    Final Study Report. As soon as possible, but in all cases within [***]
([***]) months after Data Lock for the applicable Clinical Trial, Prothena shall
provide to Celgene (or a Third Party advisor designated by Celgene) the final
study report for the Phase 1 Clinical Trial for such Program (which shall be
prepared in accordance with customary practice that meets the standards of ICH
Topic E3 of ICH Guidelines for Structure and Content of Clinical Study Reports
dated July 1996).
2.2.4    Costs. Prothena shall be solely responsible for any and all costs and
expenses in connection with the performance, in its discretion, of any Program,
except for any activities undertaken by Celgene pursuant to Section 2.5 for such
Program.
2.2.5    Records; Results.
(a)    Prothena (with respect to all Development and Manufacturing activities
conducted by or on behalf of it hereunder) and, if Celgene conducts a Phase 1
Clinical Trial pursuant to Section 2.5 under a Program, Celgene (with respect to
such Phase 1 Clinical Trial conducted pursuant to Section 2.5) shall maintain
(and shall cause their Affiliates to maintain) complete, current and accurate
records of all such activities, and all data and other information resulting
from such activities, and such Party shall retain the same for a period of no
less than [***] ([***]) years from their creation (or such longer period of time
as may be required by Applicable Law). Such records shall fully and properly
reflect all work done and results achieved in the performance of such activities
in good scientific manner appropriate for regulatory and patent purposes, and
shall be prepared and maintained in accordance with Applicable Law, including,
as applicable, ICH GCP, GLP and GMP record keeping requirements where
applicable. Prothena (with respect to all studies, including Clinical Trials and
all IND-enabling studies, conducted by or on behalf of it hereunder) and, if
Celgene conducts a Phase 1 Clinical Trial pursuant to Section 2.5


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







under a Program, Celgene (with respect to such Phase 1 Clinical Trial conducted
pursuant to Section 2.5) shall document such studies in formal written study
records according to Applicable Laws, including national and international
guidelines such as, to the extent applicable, ICH, GCP, GLP and GMP. Each Party
shall have the right to review and copy such records as reasonably requested by
such Party.
(b)    At least [***] ([***]) Business Days in advance of each JSC meeting, (i)
Prothena shall provide the JSC written progress reports on the status of any
activities undertaken by or on behalf of Prothena under each Program including
(a) the identification of any Collaboration Candidates and potential Lead
Candidates and Development Candidates, and (b) reasonably detailed summaries of
data associated with the activities with respect to each Program and (ii) if
Celgene conducts a Phase 1 Clinical Trial pursuant to Section 2.5 under a
Program, Celgene shall provide the JSC written progress report on the status of
any activities undertaken with respect to such Phase 1 Clinical Trial conducted
pursuant to Section 2.5, including reasonably detailed summaries of data
associated with the activities with respect to such Phase 1 Clinical Trial. In
addition, in furtherance of the Collaboration, Prothena shall provide Celgene
such other data and information regarding the Programs, the Collaboration
Targets and Collaboration Candidates as Celgene may reasonably request.
2.2.6    Activities Under Collaboration. Prothena may (in its discretion)
conduct (or have conducted) Development activities during the Research Term for
Antibodies that Target a Collaboration Target only pursuant to a Program under
this Agreement, and subject to Celgene’s Options hereunder.
2.3    Research Term Extension.
2.3.1    Extension by Celgene. Celgene shall have the right, in its sole
discretion, to extend the Research Term for an additional twelve (12) months
from the end of the Initial Research Term (the Initial Research Term as extended
by such additional twelve (12) month period, the “First Extended Research Term”)
by providing Prothena with written notice of such election no later than [***]
([***]) days prior to the end of the Initial Research Term and by paying
Prothena an extension fee of Ten Million Dollars ($10,000,000) within [***]
([***]) days after delivery of such notice.
2.3.2    Additional Extension by Celgene. In the event that Celgene exercises
its extension right pursuant to Section 2.3.1, then Celgene shall have the
additional right, in its sole discretion, to extend the Research Term for an
additional twelve (12) months from the end of the First Extended Research Term
(for a total of twenty-four (24) months beyond the Initial Research Term) by
providing Prothena with written notice of such election no later than [***]
([***]) days prior to the end of the First Extended Research Term and by paying
Prothena an extension fee of Ten Million Dollars ($10,000,000) within [***]
([***]) days after delivery of such notice.
2.3.3    Extension by Mutual Agreement. Without limiting Celgene’s rights under
Section 2.3.1 and 2.3.2, the Parties may mutually agree in writing (in each
Party’s discretion) to extend the Research Term. In such case, the Parties shall
agree to the specific period of time that the Research Term will be extended.


20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







2.4    Disputes Regarding Antibodies and Lead Candidates.
2.4.1    Antibodies. If [***] during the Research Term either Party has a
reasonable belief that an Antibody that is being researched or Developed by or
on behalf of Prothena (or its Affiliates) Targets a given Collaboration Target,
and wishes to confirm whether or not such Antibody Targets such Collaboration
Target, then either Party may issue a notice to the other Party with respect
thereto (a “Confirmation Notice”). The Parties shall discuss in good faith for a
period of [***] ([***]) days whether or not such Antibody Targets the applicable
Collaboration Target. In the event that the Parties do not agree in writing
within such [***] ([***]) day period whether or not such Antibody Targets the
applicable Collaboration Target, either Party may issue a written notice to the
other Party requesting the independent evaluation described in Section 2.4.3.
[***]
2.4.2    Lead Candidates. If during the Research Term either Party wishes to
determine whether or not a given Collaboration Candidate satisfies the Lead
Candidate Criteria, then either Party may issue a notice to the other Party with
respect thereto. The Parties shall discuss in good faith for a period of [***]
([***]) days whether or not such Collaboration Candidate satisfies the Lead
Candidate Criteria. In the event that the Parties do not agree in writing within
such [***] ([***]) day period whether or not such Collaboration Candidate
satisfies the Lead Candidate Criteria, either Party may issue a written notice
to the other Party requesting the independent evaluation described in Section
2.4.3. [***]
2.4.3    Scientific Panel. In the event that either of the Parties wishes to
have a panel of three Qualified Scientists appointed as provided in this Section
2.4 (each such panel of three Qualified Scientists, a “Scientific Panel”) to
determine whether or not (i) a given Antibody that is being Developed by or on
behalf of Prothena (or its Affiliates) Targets a given Collaboration Target or
(ii) a given Collaboration Candidate satisfies the Lead Candidate Criteria, then
in each such case the Parties agree to the procedure as provided in this Section
2.4.3. Within [***] ([***]) days following any such request for a Scientific
Panel, [***] shall [***] and, if [***]. Each Scientific Panel shall act as
follows: (1) [***]; (2) [***]; and (3) [***]. The Scientific Panel shall [***].
The [***] shall be [***]. For purposes of this Agreement, “Qualified Scientist”
shall mean any scientist (A) [***], and (B) [***]. Notwithstanding the
foregoing, in no event shall a Party be entitled to request that a Scientific
Panel review any specific matter for which a Scientific Panel has previously
rendered a decision.
2.5    Celgene Phase 1 Portion Participation Right.
2.5.1    Phase 1 Portion Participation Right.
(a)    At the final meeting of the JSC prior to expiration of the Term (but in
any case at least [***] ([***]) days prior to expiration of the Term) or at any
time prior thereto at the written request of Celgene from time to time, with
respect to any Programs for which Celgene has exercised its IND Option but for
which the Phase 1 Option Term has not yet expired, Prothena shall (a) prepare
and provide to Celgene a written list setting forth the Collaboration Target
under any such Program and all Lead Candidates and Development Candidates that
Target the Collaboration Target under the applicable Program, (b) prepare and
provide to Celgene a summary of the status of the Development activities under
any such Program and (c) provide to Celgene all


21
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







available data and information then in Prothena’s (or its Affiliates’) Control
related to the Collaboration Target, Lead Candidates and/or Development
Candidates under any such Program, including a summary of [***] as well as the
status of and information related to any Phase 1 Clinical Trial. Upon request by
Celgene the Parties shall promptly meet to discuss each such Collaboration
Target (including the Lead Candidates and Development Candidates under the
applicable Program) and data and information relating thereto as provided to
Celgene pursuant to this Section 2.5.1(a).
(b)    Following exercise of its IND Option for a given Program, Celgene shall
have the right, at its discretion upon written notice to Prothena, to take over
such Program (as and to the extent determined by Celgene, on a
Program-by-Program basis) to continue the Development of Collaboration
Candidates and Collaboration Products under such Program to completion of the
Phase 1 Clinical Trial (the “Celgene Phase 1 Portion Participation Right”). If
Celgene decides to take over such Program, then in the event that any Phase 1
Clinical Trial has been commenced by or on behalf of Prothena as of the time
Celgene exercises its Celgene Phase 1 Portion Participation Right, the Parties
will coordinate in good faith the conduct of such Phase 1 Clinical Trial, which
may include, at Celgene’s written request, the transition of the conduct of such
Phase 1 Clinical Trial to Celgene or wind-down of such Phase 1 Clinical Trial
(in accordance with Applicable Law and ethical standards applicable to such
Phase 1 Clinical Trial). In the event that Celgene exercises its Celgene Phase 1
Portion Participation Right with respect to one or more Programs, then the
following shall apply:
(i)    Prothena shall transition such Program to Celgene (or its designee) as
and to the extent reasonably requested by Celgene, including by providing to
Celgene (or its designee) all Program Biological and Chemical Materials
necessary [***] for Celgene to continue activities under such Program to
completion of the Phase 1 Clinical Trial for such Program, as well as providing
access to the physical embodiments of all Prothena IP, that is necessary [***]
for Celgene to continue such activities under such Program;
(ii)    except as otherwise directed by Celgene, and subject to completion of
the transfer to Celgene of the Program Regulatory Materials pursuant to Section
2.6.1(b) and the safety database and other safety information pursuant to
Section 2.6.3, Prothena shall reasonably promptly wind-down and cease activities
under such Program;
(iii)    Subject to the terms and conditions of this Agreement, Prothena shall
grant, and hereby does grant to Celgene, a non-exclusive, worldwide, fully
paid-up, royalty-free right and license, with the right to grant sublicenses
(through multiple tiers), under the Prothena IP solely to Develop Collaboration
Candidates and Collaboration Products under such Program to completion of a
Phase 1 Clinical Trial for such Collaboration Candidates and Collaboration
Products.
(iv)    Prothena shall use reasonable efforts to supply to Celgene ([***]), or
if Prothena is not manufacturing ([***]) Collaboration Product to cooperate with
Celgene [***] supply of, Collaboration Product for Celgene’s conduct of the
Phase 1 Clinical Trial for such Program;


22
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







(v)    all matters related to such Program shall continue to be within the
purview of the JSC or any Subcommittee until such time as Celgene exercises its
Phase 1 Option for such Program provided that [***];
(vi)    Celgene shall be solely responsible for any costs incurred by it (or its
Affiliates) in its conduct of any Phase 1 Clinical Trial pursuant to the Celgene
Phase 1 Portion Participation Right; and
(vii)    Celgene shall use Commercially Reasonable Efforts to commence and
conduct such Phase 1 Clinical Trial;
(viii)    the provisions of Section 3.2 shall apply, mutatis mutandis, as
applicable.
(c)    In the event that Celgene exercises its Celgene Phase 1 Portion
Participation Right for a given Program, at the request of either Party, the
Parties shall negotiate in good faith and enter into an appropriate agreement to
document the rights granted to Celgene pursuant to this Section 2.5.1.
(d)    In the event that Prothena determines to abandon or cease a given Program
during the Phase 1 Development Portion, then Prothena shall notify Celgene
thereof in writing (and Prothena shall not abandon or cease such Program for a
period of [***] ([***]) days thereafter), and if Celgene thereafter notifies
Prothena in writing within [***] ([***]) days of receipt by it of Prothena’s
notice that Celgene intends to exercise its Celgene Phase 1 Portion
Participation Right for such Program, then the provisions of this Section 2.5.1
shall apply with respect to such Program, mutatis mutandis.
2.5.2    Phase 1 Option. In the event that (i) Celgene exercises its Celgene
Phase 1 Portion Participation Right for a given Program, and (ii) Celgene
completes a Phase 1 Clinical Trial with respect to a Lead Candidate from such
Program, then Celgene shall notify Prothena of Data Lock for such Phase 1
Clinical Trial and Prothena shall provide a Phase 1 Data Package to Celgene for
such Program within [***] ([***]) days after the Data Lock for such Phase 1
Clinical Trial in accordance with this Agreement (provided that, for clarity,
Prothena shall not be required to include in the Phase 1 Data Package any Phase
1 Data generated by Celgene in the performance of such Phase 1 Clinical Trial).
Celgene shall have the right to exercise its Phase 1 Option with respect to such
Program as set forth in Article 3 (including entering into a Global License
Agreement for such Program with Prothena), with the date that Prothena so
delivers the complete Phase 1 Data Package for such Program being deemed be the
End of Phase 1 Date for such Program, and the provisions of Article 3 shall
apply in connection therewith, mutatis mutandis. For the avoidance of doubt, no
additional amounts shall be payable by Celgene upon exercise by Celgene of the
Celgene Phase 1 Portion Participation Right, and the Phase 1 Option Exercise Fee
shall only be payable if, and when, Celgene determines to exercise its Phase 1
Option for such Program as set forth in Article 3.
2.5.3    Data and other Know-How. For clarity, the data and other Know-How that
is created, conceived, discovered, first generated, invented, first made or
first reduced to practice,


23
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







in each case, [***], and all intellectual property rights therein, shall, as
between the Parties, be owned by Celgene (“Celgene Phase 1 Know-How”), and
[***].
2.5.4    Continuation of Agreement. In the event that Celgene exercises its
Celgene Phase 1 Portion Participation Right under this Section 2.5 with respect
to one or more Programs, then, unless this Agreement is otherwise terminated in
accordance with Article 11, the Term shall continue with respect to the
applicable Programs until the end of the Phase 1 Option Term for such Program
(“Participation Term Extension”) and the provisions of this Agreement shall
continue with respect to the applicable Programs during the Participation Term
Extension to allow Celgene to exercise its rights as set forth in this Section
2.5 (including the terms related to Celgene’s Options in connection with such
Program). Notwithstanding the foregoing, if the Parties enter into a Global
License Agreement for a given Program, then the Participation Term Extension for
such Program shall automatically end and this Agreement shall no longer apply
with respect to such Program (except as otherwise expressly set forth herein).
If the Participation Term Extension extends beyond the periods for which the
provisions of Section 5.1 applies, then the provisions of Section 5.1 shall
continue to apply for the duration of the Participation Extension Term, but
solely with respect to the Collaboration Target that is the subject of the
Program(s) for which Celgene exercised its rights under this Section 2.5.
2.6    Regulatory Responsibilities.
2.6.1    Regulatory Materials.
(a)    On a Program-by-Program basis, commencing on the Effective Date until the
Regulatory Transfer Date, Prothena shall have the right, in consultation with
Celgene, to prepare, file and maintain all Regulatory Materials (including any
Regulatory Approvals) necessary for the Development and Manufacture of any
Collaboration Candidates and Collaboration Products for such Program
(collectively, the “Program Regulatory Materials”), and to interact with
Regulatory Authorities in connection with the Development and Manufacture of any
Collaboration Candidates and Collaboration Products for such Program. Prothena
will provide Celgene with a reasonable opportunity to comment substantively on
all material Regulatory Materials prior to filing or taking material action, and
will reasonably and in good faith consider any comments and actions recommended
by Celgene, including with respect to filing strategy. In addition, Prothena
will allow Celgene or its representative to attend any and all meetings with
Regulatory Authorities to the extent such attendance is not prohibited or
limited by such Regulatory Authority.
(b)    If Celgene exercises its Phase 1 Portion Participation Right for a given
Program, then immediately after such exercise, Prothena shall initiate the
transfer of all Program Regulatory Materials, including for clarity any IND for
the relevant Collaboration Candidates and/or Collaboration Products that are the
subject of such Program to Celgene. The date on which such Program Regulatory
Materials are transferred to Celgene shall be the “Regulatory Transfer Date” for
such Program. Thereafter, Celgene shall have the right, in consultation with
Prothena, to prepare, file, and maintain such Program Regulatory Materials, and
to interact with Regulatory Authorities in connection with the Development and,
as applicable, Manufacture of such Collaboration Candidates and Collaboration
Products for such Program in accordance with the terms and conditions of Section
2.5. Additionally, with respect to any Phase 1 Clinical Trial conducted by


24
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Celgene pursuant to Section 2.5, Celgene will provide Prothena with a reasonable
opportunity to comment substantively on all material Program Regulatory
Materials prior to filing or taking material action, and will reasonably and in
good faith consider any comments and actions recommended by Prothena, including
with respect to filing strategy. In addition, with respect to any Phase 1
Clinical Trial conducted by Celgene pursuant to Section 2.5, Celgene will allow
Prothena or its representative to attend any and all meetings with Regulatory
Authorities to the extent such attendance is not prohibited or limited by such
Regulatory Authority. For clarity, if the Regulatory Transfer Date does not
occur prior to the expiration of the Option Term for such Program, Section
2.6.1(a) (and not this Section 2.6.1(b)) shall apply.
2.6.2    Right of Reference. On a Program-by-Program basis, Celgene (and its
designees) shall have, and Prothena (on behalf of itself and its Affiliates)
hereby grants to Celgene (and its designees), access and a right of reference
(without any further action required on the part of Prothena or its Affiliates,
whose authorization to file this consent with any Regulatory Authority is hereby
granted) to all Regulatory Materials (including any Regulatory Approvals) with
respect to Collaboration Candidates or Collaboration Products, and all data
contained or referenced in any such Regulatory Materials (including any
Regulatory Approvals), for Celgene (and its designees) solely to the extent
necessary for Celgene to exercise its rights and perform hereunder.
2.6.3    Safety Information. On a Program-by-Program basis, commencing on the
Effective Date until the expiration of the Option Term for such Program,
Prothena shall be responsible for reporting, in accordance with Applicable Law,
all safety information to Regulatory Authorities with respect to the Programs
(unless Celgene exercises its Celgene Phase 1 Portion Participation Right
pursuant to Section 2.5.1, in which case Celgene shall be so responsible with
respect to any Phase 1 Clinical Trial conducted pursuant to Section 2.5).
Prothena (or Celgene, if it exercises its Phase 1 Portion Participation Right,
with respect to any conduct of the Phase 1 Clinical Trial pursuant to Section
2.5) shall, to the extent permitted by Applicable Law, (a) promptly provide the
other Party with all safety information related to serious adverse events (as
defined and within the time periods required under the relevant Clinical Trial
protocol, if applicable) [***] and (b) provide the other Party with all other
information concerning the pharmaceutical safety of each Lead Candidate at least
once per [***].
2.6.4    License Agreement. In the event that a U.S. License Agreement (but no
Global License Agreement) is entered into with respect to a given Program, then
the provisions of such U.S. License Agreement shall control with respect to
regulatory responsibilities with respect to such Program in the United States.
In the event that a Global License Agreement is entered into with respect to a
given Program, then the provisions of such Global License Agreement shall
control with respect to regulatory responsibilities with respect to such Program
worldwide.
2.7    Subcontracting. Subject to the terms of this Agreement, each Party shall
have the right to engage Affiliates or Third Party subcontractors to perform its
obligations under this Agreement. Such Party shall ensure that any such
Affiliate or subcontractor shall [***] and shall perform such work consistent
with the terms of this Agreement; provided, however, that any Party engaging an
Affiliate or a Third Party subcontractor hereunder shall remain fully
responsible and obligated for such activities. In addition, to the extent a
Party engages an Affiliate or a Third Party


25
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







subcontractor to perform any activities under a Program, such Party shall in all
cases (i) [***]; provided that if (a) [***] and (b) [***], then [***]; and (ii)
with respect to [***], obtain Control of any and all other Know-How and Patent
Rights which are otherwise used in the performance of such activities, as more
particularly described in Section 7.6. The Party engaging an Affiliate or Third
Party subcontractor shall ensure that such Affiliate or Third Party
subcontractor, as applicable, complies with all applicable provisions of this
Agreement, including Sections 2.2.5, 2.8, 2.10, 7.6 and Article 8 (the
“Subcontracting Essential Provisions”). Without limiting the foregoing, prior to
subcontracting to any subcontractor for the performance of any portion of a
Program, each Party shall (i) notify the other Party in writing thereof, and
(ii) have entered into a written agreement with such subcontractor that complies
with the terms and conditions of this Agreement, including the Subcontracting
Essential Provisions (and such Party shall, upon the other Party’s request,
provide a true, correct and complete copy of each agreement promptly after such
agreement is entered into; provided that such agreement may be redacted to the
extent not related to the Program). Each Party hereby expressly waives any
requirement that the other Party exhaust any right, power or remedy, or proceed
against any subcontractor for any obligation or performance hereunder, prior to
proceeding directly against such Party with respect to any failure of such Party
to perform its obligations under this Agreement through such subcontractor.
2.8    Audit. Celgene shall have the right, at its own cost, to audit and
inspect the activities conducted by or on behalf of Prothena under the
applicable Programs and, if Celgene exercises its Celgene Phase 1 Portion
Participation Right with respect to a given Program, Prothena shall have the
right, at its own cost, to audit and inspect the activities conducted by or on
behalf of Celgene with respect to the Phase 1 Clinical Trial conducted pursuant
to Section 2.5 for such Program, which, in each case, shall include the right to
access records and facilities as reasonably requested by the auditing Party (and
in any event on not less than [***] ([***]) days’ notice) to confirm compliance
with the requirements of, and performance under, this Agreement. Such audit and
inspection shall not be performed more than [***] and shall be reasonably
coordinated in advance between the Parties.
2.9    Material Transfer.
2.9.1    Transfer. On a Program-by-Program basis, commencing on the Effective
Date until the expiration of the Research Term (or expiration of the Option Term
for such Program, if later), Prothena shall transfer to Celgene certain
biological or chemical materials (including Patient Samples) created or utilized
hereunder, including reasonably sufficient quantities of any Collaboration
Candidates and Collaboration Products (the “Transferred Prothena Materials”), in
each case, that are reasonably requested by Celgene to the extent necessary or
reasonably useful for the following purposes (the “Permitted Celgene Purposes”):
(i) to determine whether a given Collaboration Candidate may be a Lead Candidate
pursuant to Section 2.2.2(b), (ii) to evaluate whether to exercise its Options
with respect to such Program, (iii) [***] and (iv) for such other purposes as
may be agreed to by the Parties in writing. Celgene shall be the “Material
Receiving Party” and Prothena shall be the “Transferring Party” for the
Transferred Prothena Materials. For the avoidance of doubt, this Section 2.9.1
shall not apply to any transfers of materials or data as part of Celgene’s
exercise of its Celgene Phase 1 Portion Participation Right (or otherwise under
any U.S. License Agreement or Global License Agreement). All transfers of such
Transferred


26
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Prothena Materials by the Transferring Party to the Material Receiving Party
shall be documented in a material transfer agreement in a form to be agreed upon
in good faith by the Parties, which agreement shall contain customary material
transfer agreement provisions contained in agreements for the transfer of
similar materials in the pharmaceutical industry or otherwise as necessary to
comply with obligations to Third Parties (if applicable), and shall set forth
the type and name of the Transferred Prothena Material transferred, the amount
of the Transferred Prothena Material transferred and the date of the transfer of
such Transferred Prothena Material (each, a “Collaboration Material Transfer
Agreement”). The Material Receiving Party shall only use the Transferred
Prothena Materials provided pursuant to this Section 2.9.1 for the Permitted
Celgene Purposes and the Material Receiving Party agrees that such Transferred
Prothena Materials shall be used in compliance with Applicable Law and the terms
and conditions of the material transfer agreement and this Agreement. The data
that is generated by the Material Receiving Party pursuant to the Permitted
Celgene Purposes under this Section 2.9.1 shall be deemed to be Program Know
How; provided that Prothena shall grant, and hereby does grant, to Celgene a
fully-paid up, royalty-free, worldwide, nonexclusive license (with the right to
grant sublicenses through multiple tiers) to use such Program Know-How for
[***].
2.9.2    License; Ownership. At the time the Transferring Party provides the
Transferred Prothena Materials to the Material Receiving Party as provided
herein and to the extent not separately licensed under this Agreement, subject
to the terms and conditions of this Agreement, the Transferring Party shall
grant, and hereby grants, to the Material Receiving Party a non-exclusive
license under the Patents and Know-How Controlled by the Transferring Party
necessary to use such Transferred Prothena Materials solely for the Purposes.
Except as otherwise provided under this Agreement (or a U.S. License Agreement
or Global License Agreement, as applicable), all such Transferred Prothena
Materials delivered by the Transferring Party to the Material Receiving Party
shall remain the sole property of the Transferring Party, shall only be used by
the Material Receiving Party in furtherance of the Purposes, and, subject to
Article 11, shall be returned to the Transferring Party or destroyed, in the
Transferring Party’s sole discretion, upon the earliest of (i) termination of
this Agreement, (ii) completion of the Purposes, or (iii) discontinuation of the
use of such Transferred Prothena Materials by the Material Receiving Party. With
respect to Transferred Prothena Materials transferred pursuant to Section 2.9.1,
the Material Receiving Party shall cause the Transferred Prothena Materials not
to be delivered to any Third Party without the prior written consent of the
Transferring Party unless such Third Party is a Third Party subcontractor as set
forth in Section 2.7.
2.10    Compliance Provisions. With respect to any activities conducted by or on
behalf of a Party under this Agreement, the following shall apply:
2.10.1    General. To the extent that activities are conducted by or on behalf
of a Party or its Affiliates pursuant to this Agreement, including all
Development and Manufacturing of Collaboration Candidates and Collaboration
Products, such Party shall [***] that such activities are conducted in
compliance with all Applicable Laws (including, to the extent applicable, GCP,
GLP and GMP), and good business ethics, and such Party will promptly notify the
other Party in writing after it becomes aware of any deviations from any of the
foregoing. In addition, each Party hereby certifies that it has not employed or
otherwise used in any capacity, and will not employ or


27
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







otherwise use in any capacity, the services of any Person (i) debarred under
United States law (including Section 21 USC 335a) or any foreign equivalent
thereof or (ii) that is the subject of an FDA debarment investigation or
proceeding (or similar proceeding by any Regulatory Authority outside the United
States), in each case, in performing any portion of the activities hereunder,
including any Development and Manufacturing of Collaboration Candidates and
Collaboration Products. Each Party will notify the other Party in writing
immediately if any such debarment occurs or comes to its attention, and will,
with respect to any person or entity so debarred promptly remove such person or
entity from performing any such activities, function or capacity related to any
such activities.
2.10.2    Governments and International Public Organizations. Neither Party will
make any payment (and each Party shall ensure that its Affiliates and
subcontractors do not make any payment), either directly or indirectly, of money
or other assets, including any compensation such Party derives from this
Agreement (hereinafter collectively referred to as a “Payment”), to government
or political party officials, officials of international public organizations,
candidates for public office, or representatives of other businesses or persons
acting on behalf of any of the foregoing (hereinafter collectively referred to
as “Officials”) where such Payment would constitute a violation of any
Applicable Law. In addition, regardless of legality, neither Party will make any
Payment (and will ensure that its Affiliates and subcontractors make no
payment), either directly or indirectly to Officials if such Payment is for the
purpose of influencing decisions or actions with respect to the subject matter
of this Agreement or any other aspect of a Party’s business.
2.10.3    No Authority. Each Party acknowledges that no employee of the other
Party or its Affiliates will have authority to give any direction, either
written or oral, relating to the making of any commitment by such Party or its
agents to any Third Party in violation of terms of this or any other provisions
of this Agreement.
2.10.4    Exclusions Lists. Prothena, and Celgene if it conducts any Development
under this Agreement pursuant to Section 2.5, will not use (and will cause its
Affiliates and subcontractors not to use) in the performance of the Program any
Person (including any employee, officer, director or Third Party contractor) who
is (or has been) on the Exclusions List, or who is (or has been) in Violation,
in the performance of any activities hereunder. [***] After the execution of
this Agreement, Prothena, and Celgene if it conducts any Development under this
Agreement pursuant to Section 2.5, will notify the other Party in writing
immediately if any such Violation occurs or comes to its attention.


2.10.5    Personal Data. Prothena, and Celgene if it conducts any Development
under this Agreement pursuant to Section 2.5, shall ensure that all Personal
Data is processed in accordance with Applicable Laws, including the fair and
lawful collection and processing of such Personal Data, the disclosure of such
Personal Data to Celgene in accordance with this Agreement and the transfer of
such Personal Data (including any transfer from inside the EEA to outside the
EEA). Prothena, and Celgene if it conducts any Development under this Agreement
pursuant to Section 2.5, shall promptly notify the other Party if it becomes
aware that any data provided to the other Party is inaccurate or has been
unlawfully obtained or processed or, where consent to process


28
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Personal Data has been provided, consent is withdrawn or such Party becomes
aware that consent may not be reliable.
2.11    Global License Agreement. Notwithstanding the foregoing provisions of
this Article 2, if a Global License Agreement is entered into with respect to a
given Program, then, except as otherwise expressly set forth in such Global
License Agreement, Prothena’s conduct of the Program hereunder shall cease, and
the provisions of such Global License Agreement shall control with respect to
such Program.
ARTICLE 3

OPTIONS
3.1    Option Grant. Subject to the terms and conditions of this Agreement, on a
Program-by-Program basis, Prothena hereby grants to Celgene the following
exclusive options (each, an “Option”):
3.1.1    IND Option. Prothena hereby grants to Celgene an exclusive Option,
exercisable at any time during the applicable IND Option Term, in Celgene’s sole
discretion, to enter into a U.S. License Agreement with respect to such Program
(including all applicable Collaboration Candidates and Collaboration Products
thereunder) on the terms and conditions set forth in the U.S. License Agreement
(the Option pursuant to this Section 3.1.1 for a given Program, the “IND
Option”). For the avoidance of doubt, (i) Celgene shall not be required to
exercise any IND Option, even if an IND is Filed for such Program and (ii) if
Celgene determines to exercise its IND Option for a given Program, Celgene shall
only be required to exercise its IND Option for a given Program one (1) time
(and shall only be required to pay the IND Option Exercise Fee for such Program
one (1) time) regardless of the number of Collaboration Candidates, Lead
Candidates and Development Candidates under such Program. Prothena acknowledges
and agrees that all IND Options granted by Prothena to Celgene as set forth
herein will be granted by Prothena exclusively to Celgene until the end of the
applicable IND Option Term, and Prothena shall not (and shall procure that its
Affiliates do not) grant any options (or other rights) to any other Person that
would conflict with or are inconsistent with the IND Options granted to Celgene
hereunder.
3.1.2    Phase 1 Option. In the event that Celgene exercises its IND Option for
a given Program, Prothena hereby grants to Celgene an exclusive Option,
exercisable at any time during the applicable Phase 1 Option Term, in Celgene’s
sole discretion, to enter into a Global License Agreement with respect to such
Program (including all applicable Collaboration Candidates and Collaboration
Products thereunder) on the terms and conditions set forth in the Global License
Agreement (the Option pursuant to this Section 3.1.2 for a given Program, the
“Phase 1 Option”). For the avoidance of doubt, (i) Celgene shall not be required
to exercise any Phase 1 Option, even if a Phase 1 Clinical Trial is completed
for such Program and (ii) if Celgene determines to exercise its Phase 1 Option
for a given Program, Celgene shall only be required to exercise its Phase 1
Option for a given Program one (1) time (and shall only be required to pay the
Phase 1 Option Exercise Fee for such Program one (1) time) regardless of the
number of Collaboration Candidates, Lead Candidates and Development Candidates
under such Program. Prothena acknowledges and agrees that all Phase 1 Options
granted by Prothena to Celgene as set forth herein will be granted by Prothena
exclusively to Celgene until the end of the applicable Phase 1 Option Term, and
Prothena


29
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







shall not (and shall procure that its Affiliates do not) grant any options (or
other rights) to any other Person that would conflict with or are inconsistent
with the Phase 1 Options granted to Celgene hereunder.
3.1.3    Option Exercise.
(a)    IND Option. On a Program-by-Program basis, during the applicable IND
Option Term, Celgene shall have the right, but not the obligation, to exercise
the IND Option for such Program in its sole discretion by delivering written
notice of such exercise to Prothena prior to the end of the IND Option Term (the
“IND Option Exercise Notice”). Within [***] ([***]) days following each IND
Option Exercise Notice delivery, and subject to Section 3.2, Celgene [***] and
Prothena shall enter into a U.S. License Agreement with respect to such Program
(including completing the exhibits and schedules thereto). On a
Program-by-Program basis, if Celgene fails to provide its IND Option Exercise
Notice before the expiration of the applicable IND Option Term, then (i)
Celgene’s IND Option shall expire with respect to such Program, and (ii) the
Collaboration Target under such Program shall be deemed a “Lapsed Target” and
shall thereafter be excluded from the definition of Collaboration Target. For
the avoidance of doubt, if a Collaboration Target becomes a “Lapsed Target”
pursuant to this Section 3.1.3(a), then the licenses granted by Prothena
pursuant to Section 7.1.1 with respect to such Lapsed Target and Collaboration
Candidates and Collaboration Products [***] Targeting such Lapsed Target [***]
shall terminate, and subject to the rights and licenses granted to Celgene
hereunder (and under any U.S. License Agreement and Global License Agreement),
Prothena shall have the right to pursue, outside of this Agreement, Development
and Commercialization of Antibodies or other compounds that Target such Lapsed
Target (but excluding, in all cases, the Development or Commercialization of any
Antibodies that Target any remaining Collaboration Target); provided that for
clarity, the foregoing is not intended to be a grant to Prothena of any rights
or licenses to any intellectual property of Celgene (or its Affiliates) or
otherwise.
(b)    Phase 1 Option. On a Program-by-Program basis, during the applicable
Phase 1 Option Term, Celgene shall have the right, but not the obligation, to
exercise the Phase 1 Option for such Program in its sole discretion by
delivering written notice of such exercise to Prothena prior to the end of the
Phase 1 Option Term (the “Phase 1 Option Exercise Notice”). Within [***] ([***])
days following each Phase 1 Option Exercise Notice delivery, and subject to
Section 3.2, Celgene [***] and Prothena shall enter into a Global License
Agreement with respect to such Program (including completing the exhibits and
schedules thereto). On a Program-by-Program basis, if Celgene fails to provide
its Phase 1 Option Exercise Notice before the expiration of the applicable Phase
1 Option Term, then Celgene’s Phase 1 Option shall expire with respect to such
Program. For the avoidance of doubt, subject to the rights and licenses granted
to Celgene hereunder (and under any U.S. License Agreement and Global License
Agreement), Prothena shall have the right to pursue, outside of this Agreement,
Development and Commercialization of Antibodies or other compounds that Target
the Collaboration Target in respect of which Celgene has not exercised its Phase
1 Option prior to the expiry of the applicable Phase 1 Option Term (but
excluding, in all cases, the Development or Commercialization of any Antibodies
that Target any remaining Collaboration Target); provided that if a U.S. License
Agreement relating to such Collaboration Target is in force, all clinical
Development and Commercialization activities


30
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







must occur outside of the United States; and for clarity, the foregoing is not
intended to be a grant to Prothena of any rights or licenses to any intellectual
property of Celgene (or its Affiliates) or otherwise.
(c)    Certain Remedies. Each Party agrees and acknowledges that if Celgene
exercises the applicable Option, then any failure of a Party to thereafter enter
into the applicable U.S. License Agreement or Global License Agreement, as
applicable, in accordance with this Section 3.1.3 would cause severe and
irreparable damage to the other Party, for which money damages may represent an
insufficient remedy, and in such event, notwithstanding the provisions of
Section 12.7, each Party shall be authorized and entitled to seek from any court
of competent jurisdiction specific performance with respect to such violation as
well as any other relief permitted by Applicable Law, and may obtain that relief
without making a showing of insufficiency of money damages or irreparable harm.
Each Party agrees to waive any requirement that the other Party post bond as a
condition for obtaining any such relief. The remedies described in this Section
3.1.3(c) shall be in addition to any other remedies available to a Party
hereunder or at law or in equity.
3.1.4    Option Payments. The amounts payable by Celgene, if any, in connection
with the exercise of an Option for a given Program shall be as set forth in
Section 6.3.
3.1.5    Covenant.
(a)    No Conflicts. On a Program-by-Program basis, commencing on the Effective
Date until expiration of the Option Term for such Program, Prothena shall not,
and shall cause its Affiliates not to (a) assign, transfer, convey, encumber
(through any liens, charges, security interests, mortgages, or similar actions)
or dispose of, or enter into any agreement with any Third Party to assign,
transfer, convey, encumber (through lien, charge, security interest, mortgage,
or similar action) or dispose of, any [***] (collectively, the “Program
Assets”), except to the extent such assignment, transfer, conveyance,
encumbrance or disposition would not conflict or be inconsistent with any of the
rights or licenses granted to Celgene hereunder, including the Options, (b)
license or grant to any Third Party, or agree to license or grant to any Third
Party, any rights to any Program Assets if such license or grant would conflict
or be inconsistent with any of the rights or licenses granted to Celgene
hereunder, including the Options, or (c) disclose any Confidential Information
relating to the Program Assets to any Third Party if such disclosure could
reasonably be deemed to impair or conflict in any respect with any of the rights
or licenses granted to Celgene hereunder, including the Options. During the
Option Term for a given Program, Prothena shall maintain Control of all [***]
such that the foregoing are unencumbered and available to license to Celgene in
accordance with this Agreement and, if applicable, any U.S. License Agreement
and Global License Agreement.
(b)    Ordinary Course of Business. Without limiting the provisions of Section
3.1.5(a), subject to the other applicable terms and conditions of this
Agreement, during the Option Term for a given Program, Prothena shall operate
and maintain the Program Assets in the ordinary course of business, and in
compliance with Applicable Law, including not terminating, amending or otherwise
modifying or permitting to be terminated, amended or modified, any agreements
that license any Prothena Collaboration IP to Prothena (or its Affiliates) in
any manner


31
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







that would impair or conflict in any respect with any of the rights or license
granted to Celgene hereunder, including the Options.
3.1.6    Tax Matters. Notwithstanding anything to the contrary in the Agreement,
any U.S. License Agreement or Global License Agreement, including the use of the
term “option” (or any derivation thereof), the Parties hereby agree and
acknowledge that none of the Options will be treated as options for US federal
(or applicable state or local) income tax purposes, and the Parties agree not to
take any position inconsistent with the foregoing.
3.2    Government Approvals.
3.2.1    Efforts. Each of Prothena and Celgene will use its commercially
reasonable good faith efforts to eliminate any concern on the part of any
Governmental Authority regarding the legality of any proposed U.S. License
Agreement or Global License Agreement under any Antitrust Law, including, if
required by federal or state antitrust authorities, promptly taking all steps to
secure government antitrust clearance, including cooperating in good faith with
any government investigation including the prompt production of documents and
information demanded by a second request for documents and of witnesses if
requested. Notwithstanding the foregoing, this Section 3.2.1 and the term
“commercially reasonable good faith efforts” do not require that either Party
[***].
3.2.2    Filings. [***], each of Prothena and Celgene will, within [***] ([***])
[***] after the execution of a U.S. License Agreement (or such later time as may
be agreed to in writing by the Parties) or the execution of a Global License
Agreement (or such later time as may be agreed to in writing by the Parties), as
applicable, file with the U.S. Federal Trade Commission (“FTC”) and the
Antitrust Division of the U.S. Department of Justice (“DOJ”) any HSR Filing
required of it under the HSR Act in the reasonable opinion of [***] with respect
to the transactions contemplated by such U.S. License Agreement or such Global
License Agreement, as applicable, as well as any other similar filing with any
other Governmental Authority as reasonably determined by [***]. The Parties
shall cooperate with one another to the extent necessary in the preparation of
any such HSR Filing (as well as any other similar filing with any other
Governmental Authority as reasonably determined by [***]). Each Party shall be
responsible for its own costs and expenses associated with any HSR Filing as
well as any other similar filing with any other Governmental Authority as
reasonably determined by [***]. In the event that the Parties make an HSR Filing
(or any other similar filing with any other Governmental Authority as reasonably
determined by [***]) under this Section 3.2.2, the relevant U.S. License
Agreement or Global License Agreement, as applicable, shall terminate (i) at the
election of [***], in the event that the FTC or DOJ (or other applicable
Governmental Authority) obtains a preliminary injunction under the HSR Act (or
other applicable Antitrust Law) against the Parties to enjoin the transactions
contemplated by such U.S. License Agreement or Global License Agreement, as
applicable, or (ii) at the election of [***], in the event that the Clearance
Date shall not have occurred on or prior to [***] ([***]) [***] after the
effective date of the HSR Filing (or other similar filing with any other
Governmental Authority as reasonably determined by [***]). Notwithstanding
anything to the contrary contained herein, except for the terms and conditions
of this Section 3.2.2, none of the terms and conditions (i) contained in the
applicable U.S. License Agreement (including the obligation of Celgene to make
any payments


32
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







thereunder), as well as the obligation of Celgene to pay the IND Option Exercise
Fee hereunder or (ii) contained in the applicable Global License Agreement
(including the obligation for Celgene to make any payments thereunder), as well
as the obligation of Celgene to pay the Phase 1 Option Exercise Fee hereunder),
as applicable, shall be effective until the “Implementation Date,” which is
agreed and understood to mean the later of (A) the date of execution of the U.S.
License Agreement or the date of execution date of the Global License Agreement,
as applicable, or (B) if a determination is made by [***] pursuant to this
Section 3.2.2 that a notification of the U.S. License Agreement or the Global
License Agreement, as applicable, is required to be made under the HSR Act (or
any other similar filing with any other Governmental Authority as reasonably
determined by [***]), the Clearance Date. As used herein: (x) “Clearance Date”
means the earliest date on which the Parties have actual knowledge that all
applicable waiting periods under the HSR Act (and other applicable Antitrust
Law, as reasonably determined by [***], as applicable) with respect to the
transactions contemplated by a U.S. License Agreement or Global License
Agreement, as applicable, have expired or have been terminated; and (y) “HSR
Filing” means a filing by Prothena and Celgene with the FTC and the DOJ of a
Notification and Report Form for Certain Mergers and Acquisitions (as that term
is defined in the HSR Act) with respect to the matters set forth in the U.S.
License Agreement or Global License Agreement, as applicable, together with all
required documentary attachments thereto.
3.2.3    Information Exchange. Each of Prothena and Celgene will, in connection
with any HSR Filing (as well as any other similar filing with any other
Governmental Authority as reasonably determined by [***]), (i) reasonably
cooperate with each other in connection with any communication, filing or
submission and in connection with any investigation or other inquiry (including
any proceeding initiated by a private party); (ii) keep the other Party and/or
its counsel informed of any communication received by such Party from, or given
by such Party to, the FTC, the DOJ or any other Governmental Authority
(including any communication received or given in connection with any proceeding
by a private party), in each case regarding the transactions contemplated by any
proposed U.S. License Agreement or Global License Agreement, as applicable;
(iii) consult with each other in advance of any meeting or conference with the
FTC, the DOJ or any other Governmental Authority (or, in connection with any
proceeding by a private party, with such private party), and to the extent
permitted by the FTC, the DOJ or such other Governmental Authority (or such
private party), give the other Party and/or their counsel the opportunity to
attend and participate in such meetings and conferences; and (iv) permit the
other Party and/or its counsel to review in advance any submission, filing or
communication (and documents submitted therewith) intended to be given by it to
the FTC, the DOJ or any other Governmental Authority (or, in connection with any
proceeding by a private party, to such private party); provided that materials
may be redacted to remove references concerning [***]. Prothena and Celgene, as
each deems advisable and necessary, may reasonably designate any competitively
sensitive material to be provided to the other under this Section 3.2.3 as
“Antitrust Counsel Only Material.” Such materials and the information contained
therein shall be given only to the outside antitrust counsel of the recipient
and will not be disclosed by such outside counsel to employees, officers or
directors of the recipient unless express permission is obtained in advance from
the source of the materials (Prothena or Celgene, as the case may be) or the
applicable Party’s legal counsel.


33
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







3.2.4    Assistance. Subject to this Section 3.2, at the reasonable request of
Celgene, Prothena and Celgene shall cooperate and use respectively all
reasonable efforts to make all other registrations, filings and applications, to
obtain as soon as practicable all governmental or other consents, transfers,
approvals, orders, qualifications, authorizations, permits and waivers, if any,
and to do all other things necessary for the consummation of the transactions as
contemplated by any U.S. License Agreement or Global License Agreement, as
applicable, in accordance with applicable Antitrust Laws.
3.2.5    No Further Obligations. If a U.S. License Agreement or Global License
Agreement, as applicable, is terminated pursuant to this Section 3.2, then,
notwithstanding any provision in this Agreement to the contrary, neither Party
shall have any obligation to the other Party with respect to the subject matter
of such U.S. License Agreement or Global License Agreement, as applicable,
including any payment obligations on the part of Celgene, including under
Section 6.3 (and to the extent any payments have been made under Section 6.3,
such amounts shall be [***] refunded from Prothena to Celgene); provided that
Celgene shall be permitted to [***], to comply with any Antitrust Law (in which
event no such payments under Section 6.3 shall be refunded by Prothena).
ARTICLE 4

GOVERNANCE
4.1    Generally.
4.1.1    Committees.
(a)    Establishment. Pursuant to this Article 4, the Parties will establish a
JSC within the timeframes set forth in Section 4.2.1. The JSC shall have
decision-making authority with respect to the matters within its purview to the
extent expressly and as more specifically provided herein.
(b)    Subcommittees. From time to time, the JSC may establish subcommittees to
oversee particular projects or activities, as the JSC deems necessary or
advisable (each, a “Subcommittee”); provided that the JSC may not grant any
responsibilities to a Subcommittee that are beyond the scope of the
responsibilities of the JSC as set forth herein. Each Subcommittee shall consist
of such number of members as the JSC determines is appropriate from time to
time. Such members shall be individuals with expertise and responsibilities in
the relevant areas. Such Subcommittees shall operate under the same principles
as are set forth in this Article 4 for the committee forming such Subcommittee.
As of the Effective Date, the JSC hereby establishes the Patent Committee as a
Subcommittee and the Manufacturing Committee as a Subcommittee.
4.1.2    Execution of Global License Agreement, U.S. License Agreement or
Exercise of Rights under Section 2.5. On a Program-by-Program basis, upon
execution of the applicable Global License Agreement for such Program (or
following the exercise of Celgene’s rights under Section 2.5 with respect to
such Program, if earlier), such Program (including the Collaboration Target,
Collaboration Candidates and Collaboration Products) and matters related thereto
(including the Prothena IP licensed to Celgene in connection therewith that
specifically


34
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







relates to such Program, the Collaboration Target, Collaboration Candidate or
Collaboration Product (including the composition of matter or method of use
thereof)) shall no longer continue to be within the purview of the JSC or any
Subcommittee (except as expressly set forth in any U.S. License Agreement). In
addition, on a Program-by-Program basis, upon execution of the applicable U.S.
License Agreement for such Program, the activities under such U.S. License
Agreement shall not be within the purview of the JSC or any Subcommittee (except
as expressly set forth in such U.S. License Agreement).
4.1.3    Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual to act as alliance manager for such Party, which may be
one of the representatives of such Party on the JSC (each, an “Alliance
Manager”). The Alliance Managers shall be the primary point of contact for the
Parties regarding the activities contemplated by this Agreement and shall
facilitate all such activities hereunder. The Alliance Managers shall attend all
meetings of the JSC and shall be responsible for assisting the JSC in performing
its oversight responsibilities. The name and contact information for each
Party’s Alliance Manager, as well as any replacement(s) chosen by such Party, in
its sole discretion, from time to time, shall be promptly provided to the other
Party in accordance with Section 12.2.
4.1.4    Patent Liaisons. Promptly after the Effective Date, each Party shall
appoint an individual to act as a patent liaison for such Party (each, a “Patent
Liaison”). The Patent Liaisons shall be the primary point of contact for the
Parties regarding intellectual property-related activities and matters
contemplated by this Agreement and shall facilitate all such activities and
matters hereunder. The name and contact information for each Party’s Patent
Liaison, as well as any replacement(s) chosen by such Party, in its sole
discretion, from time to time, shall be promptly provided to the other Party in
accordance with Section 12.2.
4.2    Joint Steering Committee.
4.2.1    Establishment; Meetings. Within [***] ([***]) days after the Effective
Date, the Parties shall establish a joint steering committee (the “JSC”) as more
fully described in this Section 4.2. Subject to Section 4.1.2, the JSC shall
have review, oversight and decision-making responsibilities for those activities
performed under the Programs to the extent expressly and as more specifically
provided in Section 4.2.3. Each Party agrees to keep the JSC informed of its
progress and activities hereunder with respect to the Collaboration. The first
scheduled meeting of the JSC shall be held no later than [***] ([***]) days
after establishment of the JSC unless otherwise agreed by the Parties. After the
first scheduled meeting of the JSC until the JSC is disbanded, the JSC shall
meet in person or telephonically [***], or more or less frequently as the
Parties mutually deem appropriate, on such dates and at such places and times as
provided herein or as the Parties shall agree, provided the JSC shall meet
[***]. In any case where a matter within the JSC’s authority arises, the JSC
shall convene a meeting and consider such matter as soon as reasonably
practicable, but in no event later than [***] ([***]) days after the matter is
first brought to the JSC’s attention (or, if earlier, at the next regularly
scheduled JSC meeting). The JSC shall disband upon the expiration or termination
of this Agreement in its entirety. Meetings that are held in person shall be at
such location as the Parties may agree. The members of the JSC may also convene
or be polled or consulted from time to time by means of telecommunications,
video conferences, electronic mail


35
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







or correspondence, as deemed necessary or appropriate. Each Party will bear all
expenses it incurs in regard to participating in all meetings of the JSC,
including all travel and living expenses.
4.2.2    Membership. The JSC shall be comprised of three (3) representatives (or
such other number of representatives as the Parties may mutually agree) from
each of Celgene and Prothena. Each representative of a Party shall have
sufficient seniority and expertise to participate on the JSC as determined in
such Party’s reasonable judgment. [***] shall have the right to designate the
chairperson of the JSC. Each Party may replace any or all of its representatives
on the JSC at any time upon written notice to the other Party in accordance with
Section 12.2. Each Party may, subject to the other Party’s prior approval,
invite non-member representatives of such Party and any Third Party to attend
meetings of the JSC as non-voting participants; provided that (i) any such
representative or Third Party is bound by obligations of confidentiality,
non-disclosure and non-use consistent with those set forth in Article 8 and is
obligated to assign inventions to the relevant Party as necessary to effect the
intent of Section 7.6 prior to attending such meeting, (ii) such non-member
representative or Third Party shall not have any voting or decision-making
authority on the JSC and (iii) with respect to any Third Party, such Third Party
shall be approved by the other Party in writing (such approval not to be
unreasonably withheld) prior to attendance at such meeting.
4.2.3    Responsibilities. Except as otherwise set forth in this Section 4.2,
the JSC may perform the following functions, subject to the final
decision-making authority as set forth in Section 4.2.4: (a) oversee, review and
monitor progress of the Programs, including serving as a forum for exchanging
information and facilitating discussions regarding the conduct of the Programs;
(b) on a Program-by-Program basis, review and amend a Research Plan; (c) review
and discuss the Collaboration Targets, and discuss and approve any replacement
Collaboration Targets (in accordance with Section 4.2.5(a)); (d) review and
comment on Collaboration Candidates, Lead Candidates and Development Candidates;
(e) [***]; (f) manage the strategic direction of the Programs; (g) oversee
implementation of the Collaboration in accordance with this Agreement; (h)
subject to Article 8, discuss a communications strategy for the results of any
Program (including publications in journals, posters, presentations at
conferences and abstracts submitted in advance of conferences) for
communications prior to the exercise of the Phase 1 Option for such Program, (i)
discuss and attempt to resolve any disputes in any Subcommittees; (j) discuss
material issues regarding the enforcement and defense of Prothena IP; (k)
determine the Alternative End of Phase 1 Date for a given Program, if any, (l)
determine the Lead Candidate Criteria, and any amendments thereto, (m) approve
the [***] and (n) perform such other responsibilities as may be mutually agreed
by the Parties from time to time. For purposes of clarity, the JSC shall not
have any authority beyond the specific matters set forth in this Section 4.2.3
(or otherwise expressly set forth in this Agreement), and in particular shall
not have any power to amend, modify, interpret or waive the terms of this
Agreement, any U.S. License Agreement or any Global License Agreement, or to
alter, diminish, expand or waive compliance by a Party with a Party’s
obligations under this Agreement, or any U.S. License Agreement or any Global
License Agreement.
4.2.4    Decisions. Except as otherwise set forth in this Agreement, all
decisions of the JSC shall be made by consensus, with each Party having one (1)
vote. If the JSC cannot agree on a matter for which the JSC has decision-making
authority within [***] ([***]) [***] after it has met and attempted to reach
such decision, then either Party may, by written notice to the other, have


36
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







such issue referred to the Executive Officers for resolution. The Parties’
respective Executive Officers shall meet within [***] ([***]) [***] after such
matter is referred to them, and shall negotiate in good faith to resolve the
matter. If the Executive Officers are unable to resolve the matter within [***]
([***]) [***], or such other longer time frame the Executive Officers may
otherwise agree upon, after the matter is referred to them in accordance with
this Section 4.2.4, then, except as otherwise set forth in this Agreement, [***]
shall have the final decision making authority; provided that [***] shall [***]
in making such final decision. Notwithstanding the foregoing, in exercising
[***]’s final decision making authority, [***] shall not have the right to
exercise its final decision-making authority to: (i) determine that [***], or
that [***]; (ii) determine that milestone events or other events have or have
not occurred; (iii) make a decision that is stated to require the mutual
agreement or mutual consent of the Parties (or that is subject to the
determination of [***] as set forth herein); (iv) determine any matter which is
the subject of the dispute resolution provided for in Section 2.4; (v) modify a
Party’s rights or reduce a Party’s obligations under this Agreement, any U.S.
License Agreement or any Global License Agreement, or otherwise amend, modify,
interpret or waive the terms of this Agreement, any U.S. License Agreement or
any Global License Agreement; (vi) determine any Alternative End of Phase 1 Date
for a given Program, (vii) determine the Lead Candidate Criteria, or any
amendments thereto, (viii) approve any replacement Collaboration Targets in
accordance with Section 4.2.5(a) (including the identity of the new target, the
existing Collaboration Target that is being replaced [***]); (ix) determine to
[***] that Target the Collaboration Target for such Program or (x) approve the
[***]; and any of the foregoing decisions or determinations shall require mutual
agreement of the Parties. Any final decision made by [***] in the course of
exercising its final decision-making authority must be consistent with the terms
of this Agreement and within the scope of authority delegated to the JSC under
this Agreement.
4.2.5    Replacement Targets; Lapsed Targets.
(a)    From time to time during the Research Term, the JSC may discuss
alternative targets to bring into the Collaboration as potential Collaboration
Targets to replace a then-existing Collaboration Target. Subject to Section
4.2.4, if the JSC unanimously consents in writing, then the Parties may replace
an existing Collaboration Target with an alternative target; provided that for
selection of a replacement for a Collaboration Target, as part of such written
consent, the JSC shall specifically identify the new target as well as the
existing Collaboration Target that is being replaced [***]. In the event that
the JSC so agrees to replace a given existing Collaboration Target with a new
Collaboration Target, then (i) the existing Collaboration Target that is being
replaced shall be deemed to be a “Lapsed Target” for purposes of this Agreement,
and the Program for such replaced Collaboration Target shall promptly cease,
(ii) the new target [***] shall be deemed to be a “Collaboration Target” for
purposes of this Agreement, such Collaboration Target shall be the subject of a
separate Program under the Collaboration, and the JSC may update the Research
Plan for such new Program, and (iii) if agreed to by the JSC as part of the
mutual written consent, [***].
(b)    During the Research Term, Celgene shall also have the right, in its
discretion, to notify Prothena in writing that it is no longer interested in
considering whether to exercise its IND Option for a given Collaboration Target,
in which case, (i) such Collaboration


37
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Target shall be deemed to be a “Lapsed Target” for purposes of this Agreement
and (ii) the Program for such Collaboration Target shall promptly cease.
(c)    Subject to the rights and licenses granted to Celgene hereunder (and
under any U.S. License Agreement and Global License Agreement), Prothena shall
have the right to pursue, outside of this Agreement, Development and
Commercialization of Antibodies that Target any Lapsed Target ([***]); provided
that for clarity, the foregoing is not intended to be a grant to Prothena of any
rights or licenses to any intellectual property of Celgene (or its Affiliates)
or otherwise.
4.2.6    [***]. The JSC shall also review and determine if [***]. If the JSC
determines unanimously (for clarity, without [***] having a final decision
making right) that [***], then the Parties shall negotiate in good faith [***].
4.2.7    Exceptions for Celgene Products and Celgene IP. Notwithstanding the
provisions of Section 4.2.4 or anything to the contrary contained herein, no
activities performed by or on behalf of Prothena hereunder, including any
activities under any Programs, may involve any product that is being researched,
developed, marketed or sold by or on behalf of Celgene (or any of its
Affiliates) (a “Celgene Product”) (provided that such Celgene Product is
publicly known or Celgene has otherwise notified Prothena of such Celgene
Product) or otherwise involve any Celgene IP, in each case, without Celgene’s
prior written consent (in its sole discretion), and such decisions and
determinations shall not be under the purview of the JSC (or Prothena). In the
event that Celgene approves any such activities with respect to any such Celgene
Product or Celgene IP, then at the request of Celgene, the Parties shall
negotiate in good faith and enter into a separate agreement with respect to the
terms and conditions under which such activities may be undertaken under this
Agreement with respect to any Celgene Product or Celgene IP.
4.2.8    Minutes. Prothena shall be responsible for preparing and circulating
minutes of each meeting of the JSC, setting forth, inter alia, an overview of
the discussions at the meeting and a list of any actions, decisions or
determinations approved by the JSC. A draft of such minutes shall be circulated
by Prothena to all members of the JSC within [***] ([***]) days after the
applicable meeting. Such minutes shall be effective only after such minutes have
been approved by both Parties in writing. Definitive minutes of all JSC meetings
shall be finalized no later than [***] ([***]) days after the meeting to which
the minutes pertain.
4.3    Patent Committee.
4.3.1    Establishment. Within [***] ([***]) days after the Effective Date, the
Parties shall establish a patent Subcommittee (the “Patent Committee”) as more
fully described in this Section 4.3. The Patent Committee shall facilitate the
discussion and coordination of Patent Prosecution and Maintenance matters with
respect to Prothena Collaboration Patents and Program Patents, in accordance
with and subject to the terms of Article 7.
4.3.2    Meetings. The Patent Committee shall convene at such times, places and
frequencies as the Patent Committee determines is necessary. In any case where a
matter within the Patent Committee’s authority arises, the Patent Committee
shall convene a meeting and consider


38
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







such matter as soon as reasonably practicable, but in no event later than [***]
([***]) days after the matter is first brought to the Patent Committee’s
attention (or, if earlier, at the next regularly scheduled Patent Committee
meeting). The Patent Committee shall disband upon the expiration or termination
of this Agreement. Meetings of the Patent Committee that are held in person
shall be at such location as the Parties may agree but it is expected by the
Parties that meetings of the Patent Committee will generally be held by means of
telecommunications or video conferences and only in the event that the Parties
agree to do so will meetings be held in person. The members of the Patent
Committee also may convene or be polled or consulted from time to time by means
of telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate. Each Party will bear all expenses it incurs in
regard to participating in all meetings of the Patent Committee, including all
travel and living expenses.
4.3.3    Membership. The Patent Committee shall be comprised of one (1)
representative (or such other number of representatives as the Parties may
mutually agree) from each of Celgene and Prothena (who shall be employees of
such Party or its Affiliates), which shall include the Patent Liaison for each
such Party. Each Party may replace any or all of its representatives on the
Patent Committee at any time upon written notice to the other Party in
accordance with Section 12.2. Each representative of a Party shall have
sufficient seniority and expertise in the Prosecution and Maintenance of Patents
to participate on the Patent Committee as determined in such Party’s reasonable
judgment. Each Party may, subject to the other Party’s prior approval, invite
Third Parties or non-member representatives of such Party to attend meetings of
the Patent Committee as non-voting participants; provided that (i) any such
representative or Third Party is bound by obligations of confidentiality,
non-disclosure and non-use consistent with those set forth in Article 8 and is
obligated to assign inventions to the relevant Party as necessary to effect the
intent of Section 7.6 prior to attending such meeting, (ii) such non-member
representative or Third Party shall not have any voting or decision-making
authority on the Patent Committee and (iii) with respect to any Third Party,
such Third Party shall be approved by the other Party in writing (such approval
not to be unreasonably withheld) prior to attendance at such meeting. [***]
shall have the right to designate the chairperson of the Patent Committee.
4.3.4    Responsibilities. The Patent Committee shall perform the following
functions: (a) discuss material issues and provide input to each other regarding
the Prosecution and Maintenance of Prothena Collaboration Patents, Joint Program
Patents and Program Patents, (b) coordinate the implementation of Prothena’s
strategies for the protection of the Prothena Collaboration Patents and Program
Patents, including (i) the filing and prosecution of continuing or divisional
Patent applications with respect to Prothena Collaboration Patents and Program
Patents, as appropriate to [***] (the foregoing referred to herein as the
“Patent Strategy”); (b) serve as a forum for exchanging information and
facilitating discussions regarding patentability and freedom to operate
assessments with respect to the Programs; and (c) perform such other
responsibilities as may be mutually agreed by the Parties from time to time. The
Patent Committee shall also be responsible for coordinating the implementation
of Prothena’s strategies for Prothena Collaboration Patents and Program Patents
but shall not have authority to decide such matters, which decisions are
reserved to the Parties by Sections 7.7 and 7.8. For clarity, the Patent
Committee shall be a forum for discussion only and shall not have any
decision-making authority and shall not have any power to amend, modify,
interpret or waive the terms of this Agreement, any U.S. License Agreement


39
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







or any Global License Agreement, or to alter or waive compliance by a Party with
a Party’s obligations under this Agreement, any U.S. License Agreement or any
Global License Agreement.
4.3.5    Minutes. A representative of Prothena shall be responsible for
preparing and circulating minutes of each meeting of the Patent Committee,
setting forth, inter alia, an overview of the discussions at the meeting and a
list of any actions, decisions or determinations approved by the Patent
Committee. A draft of such minutes shall be circulated by Prothena to all
members of the Patent Committee within [***] ([***]) days after the applicable
meeting. Such minutes shall be effective only after such minutes have been
approved by both Parties in writing. Definitive minutes of all Patent Committee
meetings shall be finalized no later than [***] ([***]) days after the meeting
to which the minutes pertain.
4.4    Manufacturing Committee.
4.4.1    Establishment. Within [***] ([***]) days after the Effective Date, the
Parties shall establish a manufacturing Subcommittee (the “Manufacturing
Committee”) as more fully described in this Section 4.4. The Manufacturing
Committee shall facilitate the discussion and coordination of Manufacturing
matters with respect to Collaboration Candidates and Collaboration Products
under a given Program. The Manufacturing Committee shall be a forum for
discussion and coordination, but shall have no decision making authority. For
the avoidance of doubt, Manufacturing matters with respect to activities under a
U.S. License Agreement or Global License Agreement shall be outside the purview
of the Manufacturing Committee.
4.4.2    Meetings. The Manufacturing Committee shall convene at such times,
places and frequencies as the Manufacturing Committee determines is necessary,
but in all cases no less than [***] (unless otherwise agreed to by the Parties).
In any case where a matter within the Manufacturing Committee’s purview arises,
the Manufacturing Committee shall convene a meeting and consider such matter as
soon as reasonably practicable, but in no event later than [***] ([***]) days
after the matter is first brought to the Manufacturing Committee’s attention
(or, if earlier, at the next regularly scheduled Manufacturing Committee
meeting). The Manufacturing Committee shall disband upon the expiration or
termination of this Agreement. Meetings of the Manufacturing Committee that are
held in person shall be at such location as the Parties may agree but it is
expected by the Parties that meetings of the Manufacturing Committee will
generally be held by means of telecommunications or video conferences and only
in the event that the Parties agree to do so will meetings be held in person.
The members of the Manufacturing Committee also may convene or be polled or
consulted from time to time by means of telecommunications, video conferences,
electronic mail or correspondence, as deemed necessary or appropriate. Each
Party will bear all expenses it incurs in regard to participating in all
meetings of the Manufacturing Committee, including all travel and living
expenses.
4.4.3    Membership. The Manufacturing Committee shall be comprised of two (2)
representatives (or such other number of representatives as the Parties may
mutually agree) from each of Celgene and Prothena (who shall be employees of
such Party or its Affiliates). Each Party may replace any or all of its
representatives on the Manufacturing Committee at any time upon written notice
to the other Party in accordance with Section 12.2. Each representative of a
Party shall have sufficient seniority and expertise in Manufacturing matters to
participate on the


40
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Manufacturing Committee as determined in such Party’s reasonable judgment. Each
Party may, subject to the other Party’s prior approval, invite Third Parties or
non-member representatives of such Party to attend meetings of the Manufacturing
Committee as non-voting participants; provided that (i) any such representative
or Third Party is bound by obligations of confidentiality, non-disclosure and
non-use consistent with those set forth in Article 8 and is obligated to assign
inventions to the relevant Party as necessary to effect the intent of Section
7.6 prior to attending such meeting, and (ii) with respect to any Third Party,
such Third Party shall be approved by the other Party in writing (such approval
not to be unreasonably withheld) prior to attendance at such meeting. [***]
shall have the right to designate the chairperson of the Manufacturing
Committee.
4.4.4    Responsibilities. The Manufacturing Committee shall perform the
following functions: (a) discuss material issues and provide input to each other
regarding the Manufacture of Collaboration Candidates and Collaboration
Products, including pre-formulation, formulation, manufacturability and supply
sources with respect to Collaboration Candidates and Collaboration Products, as
well as the selection of any Third Party manufacturers (including any agreements
to be entered into with such Third Party manufacturers); (b) serve as a forum
for exchanging information and facilitating discussions regarding Manufacturing
matters with respect to the Programs; and (c) perform such other
responsibilities as may be mutually agreed by the Parties from time to time.
4.4.5    Minutes. A representative of Prothena shall be responsible for
preparing and circulating minutes of each meeting of the Manufacturing
Committee, setting forth, inter alia, an overview of the discussions at the
meeting. A draft of such minutes shall be circulated by Prothena to all members
of the Manufacturing Committee within [***] ([***]) days after the applicable
meeting. Such minutes shall be effective only after such minutes have been
approved by both Parties in writing. Definitive minutes of all Manufacturing
Committee meetings shall be finalized no later than [***] ([***]) days after the
meeting to which the minutes pertain.
ARTICLE 5    
EXCLUSIVITY
5.1    Exclusivity. During the Term, and subject to Sections 5.2 and 5.3,
Prothena shall not and shall ensure its Affiliates shall not, anywhere in the
world: (i) alone or with or through any Third Party, research [***], Develop,
Manufacture or Commercialize (a) any Collaboration Target or any Competing
Compound, or (b) any diagnostic product intended for use, or Developed or
approved for use with, with any Collaboration Target (including any diagnostic
product intended for use, or Developed or approved for use with any Competing
Compound), in each case, other than in performance of a Program pursuant to this
Agreement (including engaging Third Party subcontractors to perform the Program
activities in accordance with this Agreement); (ii) grant a license, sublicense
or other rights to any Third Party to conduct any of the activities in the
foregoing clause (i), other than in performance of Collaboration activities
(including engaging Third Party subcontractors to perform the Collaboration
activities in accordance with this Agreement) pursuant to a Program under this
Agreement; or (iii) transfer, assign, convey or otherwise sell (a) any Competing
Compound or (b) any diagnostic product intended for use, or Developed or
approved for use with any Collaboration Target, including any diagnostic product
intended for use, or


41
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Developed or approved for use with any Competing Compound. As used herein, the
term “Competing Compound” means [***]. For clarity, the restrictions described
in this Section 5.1 shall not apply to any Lapsed Targets.
5.2    Failure to Exercise Phase 1 Option. In the event that Celgene exercises
its IND Option with respect to a given Program, but does not exercise its Phase
1 Option with respect to such Program by the end of the Phase 1 Option Term for
such Program, then, notwithstanding the provisions of Section 5.1, from and
after the end of such Phase 1 Option Term the provisions of Section 5.1 shall no
longer apply with respect to the Collaboration Target that was the subject of
such Program, solely with respect to activities conducted by Prothena or its
Affiliates or sublicensees outside of the United States (and, for the avoidance
of doubt, the provisions of Section 5.1 shall continue to apply to such
Collaboration Target with respect to activities conducted in the United States).
5.3    Prothena Exception for Active Immunotherapeutic Approaches.
5.3.1    Exception for Active Immunotherapeutic Approaches. Notwithstanding the
provisions of Section 5.1, but subject to the provisions of Section 5.3.2,
Prothena and its Affiliates (themselves, but not with or through any Third
Parties) may conduct research, development, manufacture and commercialization of
Active Immunotherapeutic Approaches outside of this Agreement; provided that no
Collaboration Candidates or Collaboration Products are utilized in the conduct
of any such activities (including no use of a Collaboration Candidate or
Collaboration Product for an Active Immunotherapeutic Approach). As used herein,
“Active Immunotherapeutic Approaches” means [***].
5.3.2    Celgene Right of First Negotiation. During the Research Term [***], in
the event that [***] with respect to [***], [***] will [***]. [***] will [***]
(a “[***]”). If [***], [***] will [***] which [***] will [***]. If [***], the
Parties will [***]. Until [***] or the [***], as applicable, [***]. If [***]
that it [***], then [***]. For the avoidance of doubt, this Section 5.3.2 [***].
For clarity, [***].
ARTICLE 6
FINANCIAL TERMS
6.1    Upfront Payment. In consideration for the rights granted to Celgene under
this Agreement, Celgene shall pay to Prothena within [***] ([***]) [***] after
the Effective Date a one-time upfront payment of one hundred million Dollars
($100,000,000) (the “Upfront Payment”).
6.2    Equity Investment. The Parties acknowledge and agree that simultaneously
with the execution of this Agreement, the Parties are entering into that certain
Share Subscription Agreement and certain additional agreements related thereto
(collectively, the “Investment Agreements”) with respect to an equity investment
by Celgene (or its Affiliate) in Prothena Corporation plc. Prothena further
agrees and acknowledges that Prothena’s entering into, and performance of, this
Agreement is an essential factor for Celgene entering into the Investment
Agreements, without which Celgene would not have entered into the Investment
Agreements.


42
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







6.3    Option Fees.
6.3.1    IND Option Exercise Fee. Subject to Section 3.2, in the event that
Celgene exercises (in its discretion) its IND Option for a given Program, the
Parties shall enter into the U.S. License Agreement for such Program in
accordance with Section 3.1.3(a). In such case, Celgene shall, within [***]
([***]) days after the effective date of the U.S. License Agreement for such
Program, pay to Prothena a non-refundable payment (except as otherwise set forth
in Section 3.2.5) in the amount of the IND Option Exercise Fee for such Program.
For the avoidance of doubt, in the event that Celgene exercises (in its
discretion) its IND Option for a given Program, Celgene shall only be obligated
to pay the IND Option Exercise Fee one (1) time for such Program regardless of
the number of Collaboration Candidates, Lead Candidates or Development
Candidates under such Program. As used herein, the term “IND Option Exercise
Fee” shall mean, for a given Program, an amount equal to (i) Eighty Million
Dollars ($80,000,000) [***].
6.3.2    Phase 1 Option Exercise Fee. Subject to Section 3.2, in the event that
Celgene exercises (in its discretion) its Phase 1 Option for a given Program,
the Parties shall enter into the Global License Agreement for such Program in
accordance with Section 3.1.3(b). In such case, Celgene shall, within [***]
([***]) days after the effective date of the Global License Agreement for such
Program, pay to Prothena a non-refundable payment (except as otherwise set forth
in Section 3.2.5) in the amount of the Phase 1 Option Exercise Fee for such
Program. For the avoidance of doubt, in the event that Celgene exercises (in its
discretion) its Phase 1 Option for a given Program, Celgene shall only be
obligated to pay the Phase 1 Option Exercise Fee one (1) time for such Program
regardless of the number of Collaboration Candidates, Lead Candidates or
Development Candidates under such Program. As used herein, the term “Phase 1
Option Exercise Fee” shall mean, for a given Program, an amount equal to
Fifty-Five Million Dollars ($55,000,000).
6.4    Additional Payment Terms.
6.4.1    Currency. All payments hereunder shall be made in Dollars by wire
transfer to a bank designated in writing by Prothena (if the payment is to be
made to Prothena) or by Celgene (if the payment is to be made by Celgene).
6.4.2    Taxes; Withholding.
(a)    Generally. Each Party will pay any and all income taxes levied on account
of all payments it receives under this Agreement except as otherwise provided in
this Section 6.4.2.
(b)    Tax Withholding. Each Party shall be entitled to deduct and withhold from
any amounts payable under this Agreement, any U.S. License Agreement or any
Global License Agreement such taxes as are required to be deducted or withheld
therefrom under any provision of Applicable Law. The Party that is required to
make such withholding (the “Paying Party”) will: (i) deduct those taxes from
such payment, (ii) timely remit the taxes to the proper taxing authority, and
(iii) send evidence of the obligation together with proof of tax payment to the
other Party (the “Payee Party”) on a timely basis following that tax payment;
provided, however, that before making any such deduction or withholding, the
Paying Party shall give the Payee Party notice of the intention


43
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







to make such deduction or withholding (such notice shall include an explanation
of the reason for and the calculation of the proposed deduction or withholding
and shall be given before such deduction or withholding is required in order for
such Payee Party to obtain reduction of or relief from such deduction or
withholding). Each Party agrees to reasonably cooperate with the other Party in
claiming refunds or exemptions from such deductions or withholdings under any
relevant agreement or treaty which is in effect to ensure that any amounts
required to be withheld pursuant to this Section 6.4.2(b) are reduced in amount
to the fullest extent permitted by Applicable Law. In addition, the Parties
shall cooperate in accordance with Applicable Laws to minimize indirect taxes
(such as value added tax, sales tax, consumption tax and other similar taxes
(“Indirect Taxes”)) in connection with this Agreement or any U.S. License
Agreement or Global License Agreement, as applicable. Notwithstanding anything
to the contrary in this Section 6.4.2(b), the Parties acknowledge and agree that
Celgene will not, absent a change in Applicable Law or relevant circumstance
between the Effective Date and the date of the payment pursuant to Section 6.1,
deduct or withhold from the amounts payable pursuant to Section 6.1 any amount
in respect of any taxes provided that Prothena provides Celgene with [***].
(c)    Tax Gross-up. Notwithstanding the foregoing, if (a) any Party
redomiciles, assigns its rights or obligations or extends its rights under this
Agreement or any U.S. License Agreement or Global License Agreement, (b) as a
result of such redomiciliation, assignment or extension, such Party (or its
assignee) is required by Applicable Law to [***], or such redomiciliation,
assignment or extension results in [***], and (c) such [***] exceed the amount
of [***] that would have been applicable but for such redomiciliation,
assignment or extension, then any such amount payable shall [***] so that, after
making all required [***], as the case may be, the Payee Party (or its assignee)
[***]. The [***] (A) [***] to the extent such [***] but for [***], and (B)
[***]. For purposes of the preceding sentence, “Tax Benefit” shall mean any cash
refund or credit for Taxes resulting in a reduction in the amount of Taxes
otherwise owed by the Payee Party as a result of [***] relating to payments by
the Paying Party, as reasonably determined by Payee Party. Solely for purposes
of this Section 6.4.2(c), a Party's “domicile” shall include its jurisdiction of
incorporation or tax residence and a “redomiciliation” shall include a
reincorporation or other action resulting in a change in tax residence of the
applicable Party or its assignee, or resulting in the attribution of any amounts
payable to a branch or permanent establishment located outside the country of
tax residence of the applicable Party or its assignee.
(d)    Tax Documentation. Prothena has provided a properly completed and duly
executed IRS Form W-8BEN-E to Celgene. Prior to the receipt of any payment under
this Agreement, each recipient Party (and any other recipient of payments under
this Agreement) shall, to the extent it is legally permitted to, provide to the
other Party, at the time or times reasonably requested by such other Party or as
required by Applicable Law, such properly completed and duly executed
documentation (for example, IRS Forms W-8 or W-9 or foreign equivalents) as will
permit payments made under this Agreement to be made without, or at a reduced
rate of, withholding for taxes.
6.4.3    Prothena Third Party Agreements. Notwithstanding anything to the
contrary, Prothena shall be solely responsible for all costs and payments of any
kind (including all upfront fees, annual payments, milestone payments and
royalty payments) arising under any agreements


44
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







between Prothena (or any of its Affiliates) and any Third Party, which costs or
payments arise in connection with, or as a result of, the activities hereunder,
including the Development, Manufacture or Commercialization of Collaboration
Candidates or Collaboration Products.
ARTICLE 7
LICENSES; INTELLECTUAL PROPERTY
7.1    Licenses to Celgene.
7.1.1    Performance under Agreement. Subject to the terms and conditions of
this Agreement, Prothena hereby grants to Celgene a non-exclusive, worldwide,
fully paid-up, royalty-free right and license, with the right to grant
sublicenses (through multiple tiers), under the Prothena IP for Celgene to
conduct its activities and perform its obligations under this Agreement,
including as set forth in Section 2.4 and 2.9.
7.1.2    Research and Development License. Prothena hereby grants to Celgene a
non-exclusive, worldwide, fully paid-up, royalty-free, perpetual and irrevocable
right and license, with the right to grant sublicenses (through multiple tiers),
under its rights in [***] for [***].
7.2    Grant Back for Lapsed Targets. If a Collaboration Target under a Program
becomes a Lapsed Target pursuant to Sections 3.1.3(a) or 4.2.5, then effective
upon the date that a Collaboration Target becomes a Lapsed Target pursuant to
Sections 3.1.3(a) or 4.2.5, and subject to the terms and conditions of this
Agreement, Celgene shall, and hereby does, grant to Prothena an non-exclusive,
fully paid-up, worldwide royalty-free, perpetual and irrevocable right and
license, with the right to grant sublicenses (through multiple tiers), under its
rights in any and all (i) Celgene Phase 1 Know-How (from such Program)
Controlled by Celgene and [***] to Develop and Commercialize Antibodies
Targeting such Lapsed Target or products containing such Antibodies, and (ii)
all Patents Controlled (as of the date that the applicable Collaboration Target
becomes a Lapsed Target) by Celgene claiming such Celgene Phase 1 Know-How, in
each case, to research, develop, manufacture, use, sell, offer for sale and
import Antibodies Targeting such Lapsed Target and products containing such
Antibodies, for all purposes. Additionally, Celgene shall transfer to Prothena
within a reasonable time after a Collaboration Target becomes a Lapsed Target,
at Prothena’s request [***], any and all Program Regulatory Materials pertaining
to Collaboration Candidates Targeting such Lapsed Target that were transferred
to Celgene pursuant to Section 2.6.1(b).
7.3    Rights Retained by the Parties. For purposes of clarity, each Party
retains all rights under Know-How and Patents Controlled by such Party not
expressly granted to the other Party pursuant to this Agreement.
7.4    No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.
7.5    Insolvency. In the event that this Agreement is terminated due to the
rejection of this Agreement by or on behalf of a Party due to an Insolvency
Event, all licenses and rights to licenses


45
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







granted under or pursuant to this Agreement by a Party to the other Party are
and shall otherwise be deemed to be licenses of rights to “intellectual
property”. The Parties agree that each Party, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under any applicable insolvency statute, and that upon commencement of
an Insolvency Event by or against the other Party, such Party shall be entitled
to a complete duplicate of or complete access to (as such Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property. Such intellectual property and all embodiments thereof
shall be promptly delivered to such Party (i) upon any such commencement of a
bankruptcy proceeding (or other Insolvency Event) upon written request therefor
by such Party, unless the other Party elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of the other Party, then upon
written request therefor by such Party. The provisions of this Section 7.5 shall
be (1) without prejudice to any rights a Party may have arising under any
applicable insolvency statute or other Applicable Law and (2) effective only to
the extent permitted by Applicable Law.
7.6    Ownership.
7.6.1    Inventions. Notwithstanding the provisions of Section 12.7.1,
inventorship of Know-How shall be determined by application of U.S. patent law
pertaining to inventorship, and, except as provided for in Sections 7.6.2, 7.6.3
and 7.6.4, ownership of Know-How shall be determined by inventorship.
7.6.2    Ownership of Prothena Collaboration IP and Celgene IP.
(a)    Prothena. As between the Parties (including their respective Affiliates),
Prothena will retain all right, title and interest in and to all Prothena
Collaboration IP, except to the extent that any such rights are licensed or
granted to Celgene under this Agreement, any U.S. License Agreement or any
Global License Agreement. Prothena shall [***] that all Patents, Know-How and
other intellectual property (other than Program IP and Celgene IP, if any)
utilized in the performance of a Program falls within the Prothena Collaboration
IP and is and remains during the Term and the term of any applicable U.S.
License and Global License Agreement Controlled by Prothena such that Prothena
has the full rights to grant the rights and licenses to the Prothena
Collaboration IP to Celgene hereunder (and under any U.S. License Agreement and
any Global License Agreement), including the Options (including that such
Patents, Know-How and other intellectual property remains unencumbered such that
Prothena is able to grant such rights and licenses to Celgene).
(b)    Celgene. As between the Parties (including their respective Affiliates),
Celgene (or its Affiliate) will retain all right, title and interest in and to
all Celgene IP, except as otherwise expressly set forth herein, including all
rights to Prosecute and Maintain, and enforce any such Celgene IP, and no rights
or licenses are granted to Prothena hereunder with respect to any Celgene IP
except as expressly provided in Section 7.2. In the event that Prothena desires
to utilize any Celgene IP not subject to Section 7.2 for the performance of a
Program, then Prothena may request such right in writing from Celgene (which
writing shall identify the particular Celgene IP that Prothena would like to
use), and if Celgene agrees, in its sole discretion, the Parties shall


46
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







negotiate and enter into a separate agreement setting for the terms and
conditions under which Prothena may utilize such Celgene IP.
7.6.3    Ownership of Program IP.
(a)    As between the Parties (including their respective Affiliates), Prothena
will solely own and Control all Program IP. Celgene shall, and hereby does,
assign to Prothena all of Celgene’s interest in any and all Program Know-How
that falls within Section 1.62(a)(iii) and all Program Patents claiming such
Program Know-How. Celgene shall, and shall require its Affiliates to, take all
reasonable actions and execute all documents necessary to effect the intent of
the preceding sentence. As between the Parties (and their respective Affiliates)
and any Third Party, Prothena will solely own and Control all Program IP;
provided that if (a) [***] and (b) [***].
(b)    If any Program IP is created, conceived, discovered, first generated,
invented, first made or first reduced to practice pursuant to this Agreement by
any Third Party that is in contractual privity with or otherwise engaged by
Prothena or its Affiliates, [***], Prothena [***] include in such agreement with
such Third Party an obligation to [***] to Prothena [***] such Program IP to
enable Prothena to grant to Celgene the rights provided for in this Agreement
and any U.S. License Agreement and Global License Agreement for the duration of
this Agreement, and if applicable any U.S. License Agreement and Global License
Agreement.
7.6.4    Joint Program IP. The Parties shall each own an equal, undivided
interest in any and all Know-How that is created, conceived, discovered, first
generated, invented, first made or first reduced to practice, in each case,
jointly by or on behalf of Prothena or its Affiliates, on the one hand, and
Celgene or its Affiliates, on the other hand, pursuant to the conduct of
activities under this Agreement at any time during the Term, (the “Joint Program
Know-How”), and (b) any Patents that claim any Joint Program Know-How (the
“Joint Program Patents”, together with Joint Program Know-How the “Joint Program
IP”). Each Party shall assign, and hereby assigns, to the other Party, a joint
equal and undivided interest in and to such Joint Program IP (provided, however,
that for clarity, the foregoing joint ownership rights with respect to Joint
Program IP shall not be construed as granting, conveying or creating any license
or other rights to any of the other Party’s other intellectual property, unless
otherwise expressly set forth in this Agreement), and at the request of a Party,
the other Party will execute such documents (including any necessary
assignments) to effect such joint ownership of such Joint Program IP. Each Party
shall have the right to disclose (except as otherwise set forth in Section 8.2)
and exploit the Joint Program IP without a duty of seeking consent or accounting
to the other Party, except as expressly provided in the U.S. License Agreement
or the Global License Agreement; provided that, such rights shall be subject to
the rights and licenses (including the Options) granted to Celgene and Prothena
hereunder (and under any U.S. License Agreement or Global License Agreement),
including the obligations of Prothena as set forth in Article 5.
7.6.5    Ownership of Collaboration Candidates. Prothena shall [***] that it
owns and Controls all Collaboration Candidates such that it is able to grant the
rights and licenses to Celgene hereunder (and under a U.S. License Agreement and
Global License Agreement) with respect to such Collaboration Candidates.


47
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







7.6.6    Further Actions. Each Party shall cause its and its Affiliates’
employees, consultants, sublicensees, agents and contractors to, as applicable,
(i) assign or (ii) grant a license (as set forth in Section 7.6.3(a)), to such
Party, in and under such Person’s right, title and interest in and to any and
all Program IP or Joint Program IP, and intellectual property rights therein, as
is necessary to effect the intent of this Section 7.6.
7.7    Prosecution and Maintenance of Prothena Collaboration Patents and Program
Patents.
7.7.1    Pre-Phase 1 Option Exercise.Subject to Section 7.7.2, on a
Program-by-Program basis, the provisions of this Section 7.7.1 shall apply with
respect to Prothena Collaboration Patents and Program Patents for such Program
prior to the execution of a Global License Agreement (or the expiration of the
Phase 1 Option Term if Celgene does not timely exercise its Phase 1 Option) with
respect to such Program.
(a)    Prothena First Right. Subject to Section 7.7.1(b), Prothena shall have
the first right (but not the obligation) to Prosecute and Maintain the Prothena
Collaboration Patents and Program Patents; provided that Prothena shall [***]
Prosecute and Maintain the Prothena Collaboration Patents and Program Patents in
the Primary Patent Countries ([***]). All such Prosecution and Maintenance by
Prothena shall be through patent counsel [***]. Prothena shall keep Celgene
informed as to material developments with respect to the Prosecution and
Maintenance of such Patents including by providing copies of all substantive
office actions, examination reports, communications or any other substantive
documents to or from any patent office, including notice of all interferences,
reissues, re-examinations, inter partes reviews, derivations, post grant
proceedings, oppositions or requests for patent term extensions. Prothena shall
also provide Celgene with a reasonable opportunity to comment substantively on
the Prosecution and Maintenance of such Patents prior to taking material actions
(including the filing of initial applications), and will in good faith consider
any comments made by and actions recommended by Celgene, provided however that
Celgene provides its comments reasonably in advance of any applicable filing
deadlines.
(b)    Back-Up Right. If Prothena in any country decides not to file, or decides
not to participate in any interferences, reissues, re-examinations, inter partes
reviews, post grant proceedings or oppositions with respect to, a Prothena
Collaboration Patent or a Program Patent, in each case other than a Prothena
Platform Patent, or intends to allow such Patent to lapse or become abandoned
without having first filed a substitute, it shall notify and consult with
Celgene of such decision or intention at least [***] ([***]) days prior to the
date upon which the subject matter of such Patent shall become unpatentable or
such Patent shall lapse or become abandoned, Celgene shall thereupon have the
right (but not the obligation) upon written notice to Prothena to assume the
Prosecution and Maintenance thereof, at Celgene’s expense with counsel of its
choice ([***]). For clarity, the provisions of this Section 7.7.1(b) shall not
(i) limit Prothena’s obligations to Prosecute and Maintain the Prothena
Collaboration Patents and Program Patents in the Primary Patent Countries as set
forth in Section 7.7.1(a), or (ii) apply to a Prothena Collaboration Patent or
Program Patent solely claiming or covering a Lapsed Target or an Antibody that
Targets a Lapsed Target (and no other Collaboration Target).


48
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







(c)    Cooperation in Prosecution and Maintenance.
(i)    Further Assurances. If Celgene determines to undertake the Prosecution
and Maintenance of a Prothena Collaboration Patent or Program Patent in
accordance with this Section 7.7, Prothena agrees to make its employees, agents
and consultants reasonably available to Celgene (and to Celgene’s authorized
attorneys, agents or representatives), to enable Celgene to undertake such
Prosecution and Maintenance. In addition, Prothena shall (and shall cause its
Affiliates and its and their employees, agents and consultants to) provide
reasonable assistance to Celgene (and to Celgene’s authorized attorneys, agents
or representatives), to enable Celgene to undertake such Prosecution and
Maintenance, including by executing powers of attorney and other documents for
Celgene to undertake such Prosecution and Maintenance.
(ii)    Assistance. The Parties shall reasonably cooperate with one another,
through the Patent Committee (including their respective Patent Liaisons), with
respect to the Prosecution and Maintenance of the Prothena Collaboration Patents
and Program Patents for which either Party is responsible for Prosecution and
Maintenance pursuant to this Section 7.7, including in the furtherance of the
Patent Strategy. [***], the Parties shall cooperate with one another to [***],
in each case that are applicable to a Collaboration Target or Collaboration
Candidate, as applicable, if practicable to [***].
(d)    Costs of Prosecution and Maintenance. Except as otherwise expressly set
forth in this Section 7.7.1, each Party shall be responsible for all costs and
expenses associated with its Prosecution and Maintenance activities under this
Section 7.7.1 with respect to Prothena Collaboration Patents and Program Patents
for which it is responsible pursuant to Sections 7.7.1(a) or 7.7.1(b), as
applicable.
7.7.2    Post-IND Option Exercise. On a Program-by-Program basis, after
Celgene’s execution of a U.S. License Agreement with respect to such Program,
Prosecution and Maintenance of the Prothena Collaboration Patents and Program
Patents for such Program in the United States shall be in accordance with the
applicable U.S. License Agreement for such Program. In the event that a given
Prothena Collaboration Patent or Program Patent relates to multiple Programs,
then the provisions of this Section 7.7.2 shall control over the provisions of
Section 7.7.1.
7.7.3    Post-Phase 1 Option Exercise. On a Program-by-Program basis, after
execution of a Global License Agreement with respect to such Program,
Prosecution and Maintenance of the Prothena Collaboration Patents and Program
Patents for such Program shall be in accordance with the applicable Global
License Agreement for such Program. In the event that a given Prothena
Collaboration Patent or Program Patent relates to multiple Programs, then the
provisions of this Section 7.7.3 shall control over the provisions of Section
7.7.1, Section 7.7.2 and the provisions of the applicable U.S. License Agreement
for such Program.
7.8    Enforcement of Prothena Collaboration Patents and Program Patents.
7.8.1    Prior to Exercise of Phase 1 Option. Subject to Section 7.8.2, on a
Program-by-Program basis, the provisions of this Section 7.8.1 shall apply with
respect to Prothena


49
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Collaboration Patents and Program Patents for such Program prior to the exercise
of Celgene’s IND Option with respect to such Program.
(a)    Notice. If any Party learns of an infringement or threatened infringement
by a Third Party of any Prothena Collaboration Patent or Program Patent in each
case other a Prothena Platform Patent (including in connection with any
Biosimilar Application referencing a Collaboration Product (regardless of
whether such notice or copy is provided under any Applicable Laws) including
under the BPCIA or the United States Patient Protection and Affordable Care Act
or its successor provisions, or any similar provisions in a country outside the
United States, as applicable), such Party shall promptly notify the other Party
and shall provide such other Party with available evidence of such infringement,
and following such notification, the Parties shall confer.
(b)    Enforcement. As between the Parties, subject to the remaining provisions
of this Section 7.8.1, Prothena shall have the sole right, but not the
obligation, to institute, prosecute, and control any action or proceeding (which
may include settlement or otherwise seeking to secure the abatement of such
infringement) with respect to any infringement of any Prothena Collaboration
Patent or Program Patent in each case other than a Prothena Platform Patent
(including in connection with any Biosimilar Application referencing a
Collaboration Product (regardless of whether such notice or copy is provided
under any Applicable Laws) including under the BPCIA or the United States
Patient Protection and Affordable Care Act or its successor provisions, or any
similar provisions in a country outside the United States, as applicable), by
counsel of its own choice, in Prothena’s own name and under Prothena’s direction
and control, including the right to control the defense of any challenges to
such Patents as a counterclaim in such infringement proceeding as well as the
defense of declaratory judgment actions.
(c)    Consultation. Prothena will keep Celgene regularly informed of the status
and progress of such enforcement efforts. Prothena shall consult with Celgene
and will take comments of Celgene into good faith consideration with respect to
the infringement or claim construction of any claim in any Prothena
Collaboration Patent or Program Patent in each case other a Prothena Platform
Patent.
(d)    Settlement. A settlement or consent judgment or other voluntary final
disposition of a suit with respect to Prothena Collaboration Patents or Program
Patents in each case other than a Prothena Platform Patent, under this Section
7.8.1 may be entered into without the consent of Celgene; provided, however,
that any such settlement, consent judgment or other disposition of any action or
proceeding by Prothena under this Section 7.8.1 shall not, without the prior
written consent of Celgene, (i) impose [***] liability or obligation on Celgene
or any of its Affiliates, (ii) conflict with [***] the subject matter claimed in
the applicable Prothena Collaboration Patent or Program Patent, (iii) include
the grant of any license, covenant or other rights to any Third Party that would
conflict with [***] the rights or licenses (including Options) granted to
Celgene under this Agreement, any U.S. License Agreement or any Global License
Agreement, or (iv) [***].
(e)    Costs and Recoveries. Prothena shall bear all costs incurred in
connection with its activities under this Section 7.8.1. Any damages or other
monetary awards


50
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







recovered in any action, suit or proceeding brought under this Section 7.8.1 to
the extent related to any Prothena Collaboration Patents or Program Patents
shall be shared as follows:
(i)    the amount of such recovery actually received shall first be applied to
reimburse costs and expenses incurred by each Party in connection with such
action (including, for this purpose, [***] counsel); and
(ii)    [***] any additional sums recovered by it under such proceeding.
7.8.2    Post-IND Option Exercise. On a Program-by-Program basis and after
Celgene’s exercise of its IND Option with respect to such Program, enforcement
of the Prothena Collaboration Patents and Program Patents for such Program in
the United States shall be in accordance with the applicable U.S. License
Agreement for such Program. In the event that a given Prothena Collaboration
Patent or Program Patent relates to multiple Programs, then the provisions of
this Section 7.8.2 shall control over the provisions of Section 7.8.1.
7.8.3    Post-Phase 1 Option Exercise. On a Program-by-Program basis and after
Celgene’s exercise of its Phase 1 Option with respect to such Program,
enforcement of the Prothena Collaboration Patents and Program Patents for such
Program shall be in accordance with the applicable Global License Agreement for
such Program. In the event that a given Prothena Collaboration Patent or Program
Patent relates to multiple Programs, then the provisions of this Section 7.8.3
shall control over the provisions of Section 7.8.1, Section 7.8.2 and the
provisions of the applicable U.S. License Agreement for such Program.
7.9    Matters Involving Joint Program Patents. The Prosecution and Maintenance,
and the enforcement and defense, of any Joint Program Patents shall be jointly
managed by the Parties through independent patent counsel (mutually agreed to by
the Parties) jointly representing the Parties, including any costs and
recoveries regarding same. Prior to either Party publishing any Joint Program
Know-How, the Parties will discuss if a Joint Program Patent claiming such Joint
Program Know-How should be filed.
7.10    Common Interest Agreement. At the request of either party, the Parties
shall negotiate in good faith to enter into a common interest agreement to
govern their discussion of Patent matters.
7.11    License Filing. At the request of Celgene, Prothena shall, and shall
cause its Affiliates to assist in any license registration processes with
applicable Governmental Authorities that may be available for the protection of
Celgene’s interests in this Agreement.
7.12    Defense of Claims Brought by Third Parties. If a Party becomes aware of
any actual or potential claim that the Development or Manufacture of any
Collaboration Target, Collaboration Candidate or Collaboration Product by or on
behalf of Prothena pursuant to the conduct of a Program under this Agreement
infringes the intellectual property rights of any Third Party, such Party shall
promptly notify the other Party. In any such instance, the Parties shall as soon
as practicable thereafter meet (which may be through the JSC) to discuss in good
faith regarding the best response to such notice.


51
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







7.13    Celgene Activities. Notwithstanding anything to the contrary in this
Agreement, any U.S. License Agreement or any Global License Agreement, in no
event may Prothena or its Affiliates Prosecute and Maintain, or enforce, by
virtue of this Agreement, any U.S. License Agreement and/or any Global License
Agreement, any Patent that claims or covers any Antibody Targeting a
Collaboration Target, or any product constituting, incorporating, comprising or
containing any such Antibody, that Celgene or any of its Affiliates Develops,
Manufactures or Commercializes under this Agreement, any U.S. License Agreement
or any Global License Agreement, unless such Patent is included in the Prothena
Collaboration Patents and Program Patents as expressly set forth in Article 7 of
this Agreement or in the applicable provisions of any U.S. License Agreement or
any Global License Agreement, as applicable.
ARTICLE 8

CONFIDENTIALITY
8.1    Nondisclosure. Each Party agrees that a Party (the “Receiving Party”)
receiving Confidential Information of the other Party (the “Disclosing Party”)
pursuant to this Agreement shall (a) maintain in confidence such Confidential
Information using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary information of similar kind and
value, but in no event less than a reasonable degree of efforts, (b) not
disclose such Confidential Information to any Third Party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted pursuant to this Article 8, and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement, any U.S.
License Agreement or any Global License Agreement, including, in the case of
Celgene, the exercise of the rights and licenses (including Options) granted to
Celgene hereunder and thereunder (it being understood that this clause (c) shall
not create or imply any rights or licenses not expressly granted under this
Agreement). The obligations of confidentiality, non-disclosure and non-use under
this Section 8.1 shall be in full force and effect during the Term and for a
period of [***] ([***]) years thereafter. The Receiving Party will return all
copies of or destroy (and certify such destruction in writing) the Confidential
Information of the Disclosing Party disclosed or transferred to it by the other
Party pursuant to this Agreement, within [***] ([***]) days after the
termination or expiration of this Agreement; provided, however, that a Party may
retain (i) Confidential Information of the other Party to exercise rights and
licenses which expressly survive such termination or expiration pursuant to this
Agreement (including, in the case of Celgene as the receiving Party, exercising
its rights and licenses under a U.S. License Agreement or Global License
Agreement, as applicable, and in such case, Celgene shall not be required to
return or destroy any Confidential Information of Prothena), and (ii) one (1)
copy of all other Confidential Information in archives solely for the purpose of
establishing the contents thereof. Without limiting the foregoing, [***] will
keep confidential, and will cause its Affiliates and its and their employees,
consultants, licensees, sublicensees and professional advisors to keep
confidential, [***] on confidentiality terms at least as protective as the
confidentiality provisions of this Agreement (without regard to Section 8.3).
8.2    Collaboration Specific Confidential Information. Notwithstanding anything
to the contrary contained herein, the Parties agree and acknowledge that any
Collaboration Specific IP shall be deemed to be Confidential Information of each
Party (without regard to Section 8.3), and each Party shall be deemed to be the
Disclosing Party with respect to the Collaboration Specific IP.


52
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







As used herein, (a) the term “Collaboration Specific IP” means, with respect to
a given Program, (i) [***], (ii) [***], and (iii) [***]; and (b) the term
“Collaboration Non-Specific IP” means all Prothena Platform Technology within
the Prothena Collaboration Know-How, and other Collaboration Know-How and
Program Know-How other than Collaboration Specific IP; provided that, in the
event that Celgene does not exercise its IND Option for a given Program, then
the Collaboration Specific IP with respect to such Program shall thereafter no
longer be deemed to be Collaboration Specific IP pursuant to this Section 8.2,
solely to the extent that such Collaboration Specific IP does not include
Collaboration Specific IP relating to a different Program. For clarity,
Collaboration Non-Specific IP shall be deemed to be the Confidential Information
of Prothena.
8.3    Exceptions.
8.3.1    General. The obligations in Section 8.1 shall not apply with respect to
any portion of the Confidential Information of the Disclosing Party that the
Receiving Party can show by competent written proof:
(a)    was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
(b)    is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
(c)    is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party, without any breach by the Receiving Party of its obligations
hereunder;
(d)    is published by a Party in accordance with Section 8.7 without any breach
by such Party of its obligations hereunder; or
(e)    is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon the Disclosing Party’s
Confidential Information.
Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.
8.4    Authorized Disclosure.
8.4.1    Disclosure. Notwithstanding Section 8.1, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party in the
following instances:
(a)    subject to Section 8.6, to comply with Applicable Law (including the
rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) or
any national securities exchange) or with judicial process (including
prosecution or defense of litigation), if, in


53
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







the reasonable opinion of the Receiving Party’s counsel, such disclosure is
necessary for such compliance or for such judicial process (including
prosecution or defense of litigation);
(b)    is disclosed to governmental or other regulatory agencies in order to
obtain Patents or to gain or maintain approval to conduct Clinical Trials under
this Agreement, in each case, in accordance with this Agreement, but such
disclosure shall only be to the extent reasonably necessary to obtain such
Patents or authorizations, and provided that reasonable steps are taken to
ensure confidential treatment of such Confidential Information (if available);
(c)    to any of its officers, employees, consultants, agents or Affiliates
(including, (i) [***] (ii) in the case of either Party to such Party’s
subcontractors for purpose of such subcontractor performing obligations of such
Party under this Agreement) as it deems necessary or advisable in the course of
conducting activities in accordance with this Agreement in order to carry out
its responsibilities or exercise its rights under this Agreement (including the
exercise of the rights and licenses (including, the evaluation of its Options)
granted to the relevant Party hereunder, and (iii) in the case of either Party,
to such Party’s actual or potential acquirers; provided that each such disclosee
is bound by written confidentiality obligations and non-use obligations no less
restrictive than those set forth in this Article 8 to maintain the
confidentiality thereof and not to use such Confidential Information except as
expressly permitted by this Agreement; provided, however, that, in each of the
above situations in this Section 8.4.1(c), the Receiving Party shall remain
responsible for any failure by any Person who receives Confidential Information
from such Receiving Party pursuant to this Section 8.4.1(c) to treat such
Confidential Information as required under this Article 8; and
(d)    disclosure, solely on a “need to know basis” to its advisors (including
attorneys and accountants) in connection with activities hereunder; provided
that, prior to any such disclosure, each disclosee must be bound by written
obligations of confidentiality, non-disclosure and non-use no less restrictive
than the obligations set forth in this Article 8 (provided, however, that in the
case of legal advisors, no written agreement shall be required), which for the
avoidance of doubt, will not permit use of such Confidential Information for any
purpose except those expressly permitted by this Agreement; provided, however,
that, in each of the above situations in this Section 8.4.1(d), the Receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information from such Receiving Party pursuant to this Section
8.4.1(d) to treat such Confidential Information as required under this Article
8.
8.4.2    Terms of Disclosure. If and whenever any Confidential Information is
disclosed in accordance with this Section 8.4, such disclosure shall not cause
any such information to cease to be Confidential Information except to the
extent that such disclosure results in a public disclosure of such information
(other than by breach of this Agreement). Where reasonably possible and subject
to Section 8.6, the Receiving Party shall notify the Disclosing Party of the
Receiving Party’s intent to make any disclosures pursuant to Section 8.4.1(a)
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate to protect the
confidentiality of the information, and the Receiving Party will provide
reasonable assistance to the Disclosing Party with respect thereto; provided
that, in such event, the Receiving Party will use reasonable measures to ensure
confidential treatment of such information


54
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







and shall only disclose such Confidential Information of the Disclosing Party as
is necessary for the purposes of Section 8.4.1(a), as applicable.
8.4.3    Collaboration Specific IP. Neither Party shall disclose the
Collaboration Specific IP without the prior written consent of the other Party,
other than pursuant to Section 8.4.1.
8.5    Terms of this Agreement. The Parties agree that this Agreement and the
terms hereof shall be deemed to be Confidential Information of both Prothena and
Celgene, and each Party agrees not to disclose any of them without the prior
written consent of the other Party, except that each Party may disclose any of
them in accordance with the provisions of Sections 8.4 and/or 8.6, as
applicable.
8.6    Securities Filings; Disclosure under Applicable Law. Each Party
acknowledges and agrees that the other Party may submit this Agreement to (or
file this Agreement with) the SEC or any national securities exchange in any
jurisdiction (collectively, the “Securities Regulators”), or to other Persons as
may be required by Applicable Law, and if a Party does submit this Agreement to
(or file this Agreement with) any Securities Regulators, or other Persons as may
be required by Applicable Law, such Party agrees to consult with the other Party
with respect to the preparation and submission of a confidential treatment
request for this Agreement. Notwithstanding the foregoing, if a Party is
required by Applicable Law or any Securities Regulator to make a disclosure of
the terms of this Agreement in a filing or other submission as required by
Applicable Law or Securities Regulator, and (a) such Party has provided copies
of the disclosure to the other Party reasonably in advance of such filing or
other disclosure under the circumstances, (b) such Party has promptly notified
the other Party in writing of such requirement and any respective timing
constraints, and (c) such Party has given the other Party a reasonable time
under the circumstances from the date of notice by such Party of the required
disclosure to comment upon and request confidential treatment for such
disclosure, then such Party will have the right to make such disclosure at the
time and in the manner reasonably determined by its counsel to be required by
Applicable Law or Securities Regulator. Notwithstanding the foregoing, it is
hereby understood and agreed that if a Party seeks to make a disclosure as
required by Applicable Law or Securities Regulator as set forth in this Section
8.6, and the other Party provides comments within the respective time periods or
constraints specified herein or within the respective notice, the Party seeking
to make such disclosure or its counsel, as the case may be, will in good faith
consider incorporating such comments.
8.7    Publicity.
8.7.1    Press Release. Subject to Sections 8.4 and 8.6 and this Section 8.7,
each Party agrees not to, and agrees to cause their Affiliates not to, issue any
press release or other public statement disclosing this Agreement, the
activities hereunder, or the transactions contemplated hereby unless such press
release or other public statement is approved by the other Party in writing;
provided that either Party shall be authorized to make any disclosure, without
the approval of the other Party, that is required by Applicable Law (including
the U.S. Securities Act of 1933, as amended, and the U.S. Securities Exchange
Act of 1934, as amended) or the rules of any Securities Regulator, or by
judicial process, subject to and in accordance with Sections 8.4 and 8.6, as
applicable. Without limiting the foregoing, and subject to the foregoing
proviso, in the event that


55
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Prothena desires to issue an initial press release regarding the execution of
this Agreement, Prothena shall have the right to do so provided that (i) [***]
and (ii) [***].
8.7.2    Additional Restrictions on Disclosure. Without limiting any other
restrictions on disclosure as set forth in this Article 8, on a
Program-by-Program basis, with respect to any press release or other public
statement proposed to be made by Prothena prior to Celgene’s exercise of the
Phase 1 Option for such Program, if such press release or public statement
discloses any information with respect to [***], such press release or other
public statement may not be issued without Celgene’s prior written consent,
except for such disclosures by Prothena as required by Applicable Law or
Securities Regulators (solely and to the extent Prothena’s counsel determines
such disclosure is required by Applicable Law or Securities Regulators);
provided that (i) in such case Prothena shall use reasonable efforts to afford
Celgene a reasonable period of time to review any such disclosure and any
comments made by Celgene will be considered in good faith, and (ii) any
information that has been previously publicly disclosed in accordance with this
Agreement may be disclosed again as long as such disclosure does not exceed the
scope of such prior public disclosure. Subject to the foregoing, in the event
Celgene proposes that Prothena use specific wording or language with respect
thereto, Prothena shall in good faith consider incorporating such wording or
language. This Section 8.7.2 shall not apply, on a Program-by-Program basis
following the expiration of the Phase 1 Option Term for the applicable Program
if the Phase 1 Option has not been exercised.
8.7.3    Previously Issued Public Statements. The contents of any press release
or other public statement that has been reviewed and approved by a reviewing
Party may be re-released by the publishing Party or by such reviewing Party
without a requirement for re-approval.
8.8    Permitted Publications.
8.8.1    Publication. In the event either Party (or its Affiliates) (the
“Publishing Party”) desires to publish or present any information (including
publications in journals, posters, presentations at conferences and abstracts
submitted in advance of conferences) with respect to [***], subject to Sections
8.4, 8.6 and 8.7, the Publishing Party shall provide the other Party with a copy
of such proposed publication or presentation no less than [***] ([***]) days
prior(provided that the other Party shall use Commercially Reasonable Efforts to
accommodate a shorter time period if required due to circumstances outside of
the Publishing Party’s control) prior to its intended submission for publication
or public disclosure. For the avoidance of doubt, the foregoing shall apply with
respect to each proposed publication or presentation regardless of whether a
prior publication or presentation was provided (e.g., if an abstract is provided
in accordance with this Section 8.8.1 and a Publishing Party wishes to publish
the corresponding full manuscript, the full manuscript must be provided to the
other Party pursuant to this Section 8.8.1). The other Party shall respond in
writing promptly and in no event later than [***] ([***]) days after receipt of
the proposed material (provided that the other Party shall use Commercially
Reasonable Efforts to accommodate a shorter time period if notified by the
Publishing Party and required due to circumstances outside of the Publishing
Party’s control), with one or more of the following:
(a)    comments on the proposed material, which the Publishing Party shall
consider in good faith; and/or


56
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







(b)    a specific statement of concern, based upon the need to seek patent
protection or to block publication or public disclosure (including publications
in journals, posters, presentations at conferences and abstracts submitted in
advance of conferences) if such other Party reasonably determines that the
proposed disclosure is intellectual property that should be maintained as a
trade secret to protect any Collaboration Target, Collaboration Candidate or
Collaboration Product that is the subject of such Program, in which event the
Publishing Party agrees not to submit such publication or make such presentation
that contains such information until:
(i)    with respect to publication or presentation of Collaboration Non-Specific
IP, the other Party is given [***] to seek patent protection for any such
Collaboration Non-Specific IP in such publication or presentation which it
believes is patentable or to resolve any other issues, or
(ii)    with respect to publication or presentation of Collaboration Specific
IP, [***] for the other Party to (x) enable further development and optimization
of such Collaboration Specific IP (including related Collaboration Candidates
and Collaboration Products), (y) seek patent protection for any such
Collaboration Specific IP in such publication or presentation which it believes
is patentable or (z) resolve any other issues; and/or
(c)    an identification of the other Party’s Confidential Information that is
contained in the material reviewed, which the Publishing Party shall remove, if
requested by the other Party.
Notwithstanding the foregoing, if Celgene fails to exercise the IND Option
during the IND Option Term for a Program, then Section 8.8.1(b) shall no longer
apply with respect to publications or presentations relating solely to such
Program (and to no other Programs).
8.8.2    Prothena Subcontractors. Except with respect to any subcontractors of
Prothena who are [***] engaged by Prothena to perform research under a Program
and who are [***], Prothena shall [***] that no publication or presentation is
made by any subcontractors or Affiliates of Prothena, with respect to the [***],
except in accordance with Section 8.8.1.
8.9    Re-Publication; Re-Presentation. The contents of any publication or
presentation that has been reviewed and approved by a reviewing Party may be
re-released by the Publishing Party or the reviewing Party without a requirement
for re-approval.
8.10    Use of Names. Except as otherwise expressly set forth herein, no Party
(or its respective Affiliates) shall use the name, trademark, trade name or logo
of the other Party or its Affiliates, or its or their respective employee(s), in
any publicity, promotion, news release or other public disclosure relating to
this Agreement or its subject matter, without the prior written permission of
the other Party; provided that such permission shall not be required to the
extent use thereof may be required by Applicable Law or Securities Regulators,
including the rules of any securities exchange or market on which a Party’s (or
its Affiliate’s) securities are listed or traded.
8.11    Relationship to Existing Confidentiality Agreement. This Agreement
supersedes that certain Mutual Confidentiality Agreement entered into between
Prothena and Celgene, effective


57
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







as of March 6, 2017 (the “Existing Confidentiality Agreement”); provided that
all “Confidential Information” disclosed by the “Disclosing Party” thereunder
shall be deemed Confidential Information of the Disclosing Party hereunder
(subject to Section 8.2) and shall be subject to the terms and conditions of
this Agreement (or U.S. License Agreement or Global License Agreement, as
applicable, pursuant to Section 8.13) and the “Receiving Party” thereunder shall
be bound by and obligated to comply with such terms and conditions as if they
were the Receiving Party hereunder. The foregoing shall not be interpreted as a
waiver of any remedies available to the “Disclosing Party” under the Existing
Confidentiality Agreement as a result of any breach, prior to the Effective
Date, by the “Receiving Party”, of its obligations pursuant to the Existing
Confidentiality Agreement.
8.12    Clinical Trials Registry. Either Party shall have the right to publish
registry information and customary summaries of data and results from any Phase
1 Clinical Trials conducted by or on behalf of such Party under this Agreement,
on its clinical trials registry or on a government-sponsored database such as
www.clinicaltrials.gov, without requiring the consent of the other Party. The
Parties shall reasonably cooperate if required or reasonably requested by the
Party seeking such publication in order to facilitate any such publication by
such Party.
8.13    U.S. License Agreement; Global License Agreement. Notwithstanding the
foregoing provisions of this Article 8, (a) if a U.S. License Agreement is
entered into with respect to a given Program, then to the extent there is a
conflict between the provisions of this Article 8 and the provisions of Article
7 of such U.S. License Agreement, the provisions of Article 7 of such U.S.
License Agreement shall control with respect to Confidential Information related
to such Program and (b) if a Global License Agreement is entered into with
respect to a given Program, then the provisions of such Global License Agreement
shall control with respect to Confidential Information related to such Program
in lieu of this Article 8.
ARTICLE 9
REPRESENTATIONS AND WARRANTIES; COVENANTS
9.1    Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:
(a)    such Party is duly organized, validly existing and in good standing under
the Applicable Law of the jurisdiction of its formation and has full corporate
power and authority to enter into this Agreement, and to carry out the
provisions hereof;
(b)    such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;
(c)    this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with its terms, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general


58
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







application affecting the rights and remedies of creditors, or (ii) laws
governing specific performance, injunctive relief and other equitable remedies;
(d)    the execution, delivery and performance of this Agreement by such Party
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party (or any of its
Affiliates) is a party or by which such Party (or any of its Affiliates) is
bound, nor violate any Applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);
(e)    no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
Applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement (including, in the
case of Prothena, the grant of the rights to Celgene hereunder, including the
Options), except (i) as may be required to conduct Clinical Trials or to seek or
obtain Regulatory Approvals or applicable Regulatory Materials or (ii) as set
forth in Section 3.2; and
(f)    it has obtained all necessary authorizations, consents and approvals of
any Third Party that is required to be obtained by it as of the Effective Date
for, or in connection with, the transaction contemplated by this Agreement, or
for the performance by it of its obligations under this Agreement (including, in
the case of Prothena, the grant of the rights to Celgene hereunder, including
the Options), except (i) as may be required to conduct Clinical Trials or to
seek or obtain Regulatory Approvals or applicable Regulatory Materials or (ii)
as set forth in Section 3.2.
9.2    Representations and Warranties of Prothena. Prothena hereby represents
and warrants to Celgene, as of the Effective Date, that:
(a)    Schedule 1.66 contains a complete and accurate list of all Patents
included in the Prothena IP that claim or cover any Collaboration Target or any
Antibodies (or any products constituting, incorporating, comprising or
containing any such Antibody) that Target any Collaboration Target, including
the composition or use of any of the foregoing, and Prothena Controls all such
Patents. Except for the Prothena IP, Prothena and its Affiliates do not own or
control (by license or otherwise), as of the Effective Date, any Patent or
Know-How that is necessary or useful to Develop, Manufacture or Commercialize
any Collaboration Targets or any Antibodies (or any products constituting,
incorporating, comprising or containing any such Antibody) that Target any
Collaboration Target. To Prothena’s and its Affiliates’ actual knowledge all
issued Patents within the Prothena IP are in full force and effect, and are not
invalid or unenforceable, in whole or in part;
(b)    no claim has been issued or served, or written threat of a claim or
litigation made by any Person, against Prothena or its Affiliates that alleges
that any Prothena IP is invalid or unenforceable;
(c)    neither Prothena nor its Affiliates own or otherwise control (through
license or otherwise) any Antibodies (or any products constituting,
incorporating, comprising or


59
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







containing any such Antibody) that Target a Collaboration Target other than as
set forth on Schedule 1.14;
(d)    [***];
(e)    Except with respect to payment obligations under vendor agreements
existing as of the Effective Date and entered into by Prothena or its Affiliates
in the ordinary course of business and not specifically for the purposes of this
Agreement (which payment obligations are Prothena’s (or its Affiliates’, as
applicable) sole responsibility), neither Prothena nor its Affiliates are
subject to any payment obligations to Third Parties as a result of the execution
or performance of this Agreement, or the research, development, manufacture or
commercialization of any Collaboration Target or any Antibodies (or any products
constituting, incorporating, comprising or containing any such Antibody) that
Target any Collaboration Target;
(f)    Prothena has the full right and authority to grant all of the rights and
licenses granted to Celgene (or purported to be granted to Celgene) hereunder;
and neither Prothena nor its Affiliates have granted any right or license to any
Third Party relating to any of the Prothena IP or any other Program Assets,
Collaboration Targets or Antibodies (or any products constituting,
incorporating, comprising or containing any such Antibody) that Target any
Collaboration Target, that would conflict with [***] any of the rights or
licenses (including the Options) granted to Celgene hereunder;
(g)    Prothena is the sole and exclusive owner of the Prothena IP, except for
the Prothena Collaboration IP that is licensed to Prothena (or its Affiliates)
pursuant to the In-License Agreements set forth on Schedule 1.42 on a
nonexclusive or exclusive basis (as set forth on Schedule 1.42). All Affiliates
of Prothena have exclusively licensed or assigned all of their right, title and
interest in and to the Prothena IP to Prothena. Neither Prothena nor its
Affiliates have granted any mortgage, pledge, claim, security interest, lien or
other charge of any kind on the Prothena IP or other Program Assets, and the
Prothena IP and the other Program Assets are free and clear of any mortgage,
pledge, claim, security interest, lien or charge of any kind;
(h)    neither Prothena nor its Affiliates have received any written notice of
any claim that any Patent or Know-How (including any trade secret right) owned
or controlled by a Third Party would be infringed or misappropriated by the
Development, Manufacture, or Commercialization of any Collaboration Target or
any Antibodies (or any products constituting, incorporating, comprising or
containing any such Antibody) that Target any Collaboration Target;
(i)    to Prothena’s and its Affiliates’ actual knowledge, (i) the Development
and Manufacture of any Collaboration Target or any Antibodies (or any products
constituting, incorporating, comprising or containing any such Antibody) that
Target any Collaboration Target, as conducted by or on behalf of Prothena or its
Affiliates prior to the Effective Date, has not violated, infringed or
misappropriated any intellectual property or proprietary right of any Third
Party and (ii) [***];
(j)    there are no claims, judgments, settlements, litigations, suits, actions,
disputes, arbitration, judicial or legal administrative or other proceedings or
governmental


60
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







investigations pending or, to Prothena’s or its Affiliates’ actual knowledge,
threatened against Prothena or its Affiliates which would reasonably be expected
to adversely affect or restrict the ability of Prothena to consummate or perform
the transactions contemplated under this Agreement (or pursuant to a U.S.
License Agreement or Global License Agreement), or which would affect the
Prothena IP or other Program Assets, or Prothena’s Control thereof, or any
Collaboration Target or any Antibodies (or any products constituting,
incorporating, comprising or containing any such Antibody) that Target any
Collaboration Target;
(k)    neither Prothena nor its Affiliates have issued a claim against a Third
Party alleging that a Third Party is infringing or has infringed or
misappropriated any Prothena IP, and, to Prothena’s and its Affiliates’ actual
knowledge, no issued Patents within the Prothena IP are being infringed and no
trade secrets within the Prothena IP are being misappropriated by any Third
Party;
(l)    neither Prothena nor its Affiliates have employed or otherwise used in
any capacity, the services of any Person suspended, proposed for debarment or
debarred under United States law, including under 21 U.S.C. § 335a, or any
foreign equivalent thereof, with respect to any Collaboration Target, or any
Antibodies (or any products constituting, incorporating, comprising or
containing any such Antibody) that Target any Collaboration Target. All
Manufacture and Development (including non-clinical studies and Clinical
Studies) related to any Collaboration Target, or any Antibodies (or any products
constituting, incorporating, comprising or containing any such Antibody) that
Target any Collaboration Target, conducted by on behalf of Prothena or its
Affiliates prior to the Effective Date has been conducted in accordance with all
Applicable Laws (including, to the extent applicable, GCP, GLP and GMP);
(m)    neither Prothena nor its Affiliates have entered into any agreement under
which Prothena or its Affiliates (i) has obtained a license or sublicense of
rights from a Third Party to any Collaboration Target, or to any Antibodies (or
any products constituting, incorporating, comprising or containing any such
Antibody) that Target any Collaboration Target, or to any Prothena IP, except
for the In-License Agreements set forth on Schedule 1.42, or (ii) has granted a
license, sublicense, option or right to a Third Party that remains in effect as
of the Effective Date to research, develop, manufacture or commercialize any
Collaboration Target or any Antibodies (or any products constituting,
incorporating, comprising or containing any such Antibody) that Target any
Collaboration Target, except (1) with respect to licenses or rights granted
pursuant to the agreements set forth on Schedule 1.42 that were entered into in
the ordinary course of business [***] performing activities on behalf of
Prothena and (2) [***]. The agreements set forth on Schedule 1.42 do not
conflict with [***] the rights or licenses (including the Options) granted to
Celgene hereunder;
(n)    with respect to each In-License Agreement, (i) it is in full force and
effect; (ii) neither Prothena nor its Affiliates is in breach thereof; and (iii)
neither Prothena nor its Affiliates has received any notice from the
counterparty to such In-License Agreement of Prothena’s breach or notice of
threatened breach by Prothena or its Affiliates thereof;
(o)    Prothena has disclosed to Celgene all material information and data, and
all material correspondences to/from any Regulatory Authority, existing as at
the Effective Date in the possession or control of Prothena or its Affiliates,
in each case related to any Collaboration


61
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Target or Antibodies (or any products constituting, incorporating, comprising or
containing any such Antibody) that Target any Collaboration Target; and
(p)    Prothena has not obtained or filed, any INDs, MAAs or Regulatory
Approvals or any other form of regulatory application for approval of Clinical
Trials, marketing or other purpose, for any Antibodies (or any products
constituting, incorporating, comprising or containing any such Antibody) that
Target any Collaboration Target and, to Prothena’s and its Affiliates actual
knowledge, no other Person has obtained, or filed for, any such INDs, MAAs or
Regulatory Approvals.
9.3    Additional Representations, Warranties and Covenants of Prothena.
Prothena hereby further represents, warrants and covenants to Celgene that:
9.3.1    With respect to the In-License Agreements, (a) Prothena (or its
Affiliates, as applicable) shall not breach, or commit any acts or permit the
occurrence of any omissions that would cause the material breach or termination,
of any In-License Agreement and (b) Prothena shall (or shall cause its
Affiliates to, as applicable) satisfy all of its obligations under each
In-License Agreement in all material respects and shall, or shall cause its
Affiliates to, as applicable, maintain each In-License Agreement in full force
and effect. Prothena shall, or shall cause its Affiliates to, as applicable,
enforce it rights under each In-License Agreement to the extent necessary to
preserve Celgene’s rights under this Agreement or any U.S. License Agreement or
Global License Agreement. Prothena shall not, and shall cause its Affiliates not
to, [***] unless Prothena otherwise obtains Celgene’s prior written consent
(such consent not to be unreasonably withheld) if doing so [***] under this
Agreement or any U.S. License Agreement or Global License Agreement. Prothena
will provide Celgene with prompt written notice of any claim of a breach of
which it is aware under any of the In-License Agreements or notice of
termination of any In-License Agreement.
9.3.2    Prothena shall promptly notify Celgene in writing if any additional
Prothena Collaboration Patents that claim or cover any Collaboration Target or
any Antibodies (or any products constituting, incorporating, comprising or
containing any such Antibody) that Target any Collaboration Target, including
the composition or use of any of the foregoing, becomes known to Prothena that
are not listed on Schedule 1.66.
9.4    Representations and Warranties of Celgene. Celgene hereby represents and
warrants to Prothena, as of the Effective Date, that:
9.4.1    there are no claims, judgments, settlements, litigations, suits,
actions, disputes, arbitration, judicial or legal administrative or other
proceedings or governmental investigations pending or, to Celgene’s actual
knowledge, threatened against Celgene which would reasonably be expected to
adversely affect or restrict the ability of Celgene to consummate or perform the
transactions contemplated under this Agreement (or pursuant to a U.S. License
Agreement or Global License Agreement); and
9.4.2    Celgene is a limited liability company organized under the laws of
Delaware and wholly owned by Celgene Switzerland SA, which is incorporated in,
and a tax resident of,


62
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Switzerland. Celgene is disregarded as separate from its owner, Celgene
Switzerland SA, for U.S. federal income tax purposes.
9.5    Prothena Covenants. Prothena hereby covenants to Celgene that:
9.5.1    Prothena shall not (and shall ensure that its Affiliates do not) grant
any right or license to any Third Party relating to any of the Program Assets
(including Prothena IP) or with respect to any Collaboration Target,
Collaboration Candidates or Collaboration Products, which conflict with, [***]
any of the rights or licenses (including the Options) granted to Celgene
hereunder.
9.6    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT),
INCLUDING WITH RESPECT TO ANY PATENTS OR KNOW-HOW, OR MATERIALS, INCLUDING
WARRANTIES OF VALIDITY OR ENFORCEABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR USE OR PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY
PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS. WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES ANY REPRESENTATION, WARRANTY OR GUARANTEE THAT THE PROGRAMS
WILL BE SUCCESSFUL, OR THAT ANY OTHER PARTICULAR RESULTS WILL BE ACHIEVED WITH
RESPECT TO THE PROGRAMS, ANY COLLABORATION TARGET, ANY COLLABORATION CANDIDATE
OR ANY COLLABORATION PRODUCT HEREUNDER.
ARTICLE 10
INDEMNIFICATION; INSURANCE
10.1    Indemnification by Celgene. Celgene shall indemnify, defend and hold
harmless Prothena and its Affiliates, and its and their respective directors,
officers, employees, agents, successors and assigns (collectively, the “Prothena
Indemnitees”), from and against any and all Third Party Damages to the extent
arising out of or relating to, directly or indirectly, any Third Party Claim
based upon:
(a)    the gross negligence or willful misconduct of Celgene or its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Celgene’s performance of its obligations under this Agreement;
(b)    any breach by Celgene of any of its representations, warranties,
covenants, agreements or obligations under this Agreement; or
(c)    in the event that any Phase 1 Clinical Trial for a Collaboration
Candidate or Collaboration Product is performed by Celgene pursuant to Section
2.5.1(b), any claim by or on behalf of clinical trial subjects for personal
injury or death arising out of such Phase 1 Clinical Trial;


63
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







in each case (a)-(c), provided, however, that such indemnity shall not apply to
the extent Prothena has an indemnification obligation pursuant to Section
10.2(a) or (b) for such Third Party Damages.
10.2    Indemnification by Prothena. Prothena shall indemnify, defend and hold
harmless Celgene, its Affiliates and its and their respective directors,
officers, employees, agents, successors and assigns (collectively, the “Celgene
Indemnitees”), from and against any and all Third Party Damages to the extent
arising out of or relating to, directly or indirectly, any Third Party Claim
based upon:
(a)    the gross negligence or willful misconduct of Prothena or its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Prothena’s performance of its obligations under this Agreement;
or
(b)    any breach by Prothena of any of its representations, warranties,
covenants, agreements or obligations under this Agreement; or
(c)    any claim for personal injury or death arising out of the Development,
Manufacture or Commercialization of any Collaboration Candidate or Collaboration
Product by or on behalf of Prothena or its Affiliates;
in each case (a)-(c), provided, however, that such indemnity shall not apply to
the extent Celgene has an indemnification obligation pursuant to Section 10.1(a)
or (b) for such Third Party Damages.
10.3    Procedure. If a Party is seeking indemnification under Section 10.1 or
10.2, as applicable (the “Indemnitee”), it shall inform the other Party (the
“Indemnitor”) of the claim giving rise to the obligation to indemnify pursuant
to Section 10.1 or 10.2, as applicable, as soon as reasonably practicable after
receiving notice of the claim (provided, however, any delay or failure to
provide such notice shall not constitute a waiver or release of, or otherwise
limit, the Indemnitee’s rights to indemnification under Section 10.1 or 10.2, as
applicable, except to the extent that such delay or failure materially
prejudices the Indemnitor’s ability to defend against the relevant claims). The
Indemnitor shall have the right to assume the defense of any such claim for
which the Indemnitee is seeking indemnification pursuant to Section 10.1 or
10.2, as applicable. The Indemnitee shall cooperate with the Indemnitor and the
Indemnitor’s insurer as the Indemnitor may reasonably request, and at the
Indemnitor’s cost and expense. The Indemnitee shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the Indemnitor. The Indemnitor
shall not settle any claim without the prior written consent of the Indemnitee,
not to be unreasonably withheld; provided, however, that the Indemnitor shall
not be required to obtain such consent if the settlement (i) involves only the
payment of money and will not result in the Indemnitee (or other Prothena
Indemnitees or Celgene Indemnitees, as applicable) becoming subject to
injunctive or other similar type of relief, (ii) does not require an admission
by the Indemnitee (or other Prothena Indemnitees or Celgene Indemnitees, as
applicable) and (iii) does not adversely affect the rights or licenses granted
to the Indemnitee (or its Affiliate) under this Agreement (or under a U.S.
Commercial License Agreement or a Global License Agreement). The Indemnitee
shall not settle or compromise any such claim without the prior written consent
of the Indemnitor, which it may provide in its sole discretion. If the Parties
cannot agree as to the application of Section 10.1 or 10.2, as applicable, to
any claim, pending resolution of the


64
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







dispute pursuant to Section 12.7, the Parties may conduct separate defenses of
such claims, with each Party retaining the right to claim indemnification from
the other Party in accordance with Section 10.1 or 10.2, as applicable, upon
resolution of the underlying claim. In each case, the Indemnitee shall
reasonably cooperate with the Indemnitor, and shall make available to the
Indemnitor all pertinent information under the control of the Indemnitee, which
information shall be subject to Article 8.
10.4    Insurance. During the Term and for a period of [***] ([***]) years
thereafter, each Party shall maintain, at its cost, a program of insurance
and/or self-insurance against liability and other risks associated with its
activities and obligations under this Agreement (including, with respect to its
Clinical Trials), and its indemnification obligations hereunder, in such
amounts, subject to such deductibles and on such terms as are customary for such
Party for the activities to be conducted by it under this Agreement. It is
understood that such insurance shall not be construed to create a limit on
either Party’s liability with respect to its indemnification obligations under
this Article 10, or otherwise.
10.5    LIMITATION OF LIABILITY. NEITHER PROTHENA NOR CELGENE, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER
OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
OR LOST REVENUES), WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY, CONTRIBUTION OR OTHERWISE,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.5
IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER SECTIONS 10.1 OR 10.2 IN CONNECTION WITH ANY
THIRD PARTY CLAIMS [***].
ARTICLE 11    
TERM AND TERMINATION
11.1    Term; Expiration. This Agreement shall become effective on the Effective
Date and, unless earlier terminated in accordance with this Article 11, shall
remain in effect until the last to occur of the following: (i) expiration of all
IND Option Terms; (ii) expiration of all Phase 1 Option Terms, (iii) expiration
of the Research Term and (iv) the end of any Participation Term Extension (the
“Term”).
11.2    Termination for Breach.
11.2.1    Material Breach. This Agreement may be terminated by a Party (a) on a
Program-by-Program basis prior to Celgene's exercise of its IND Option for such
Program, for the material breach by the other Party of this Agreement with
respect to such Program, or (b) on a Program-by-Program basis after Celgene's
exercise of its IND Option for such Program, if a U.S. License Agreement or a
Global License Agreement for such Program is terminated for material


65
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







breach by the other Party; provided in each of (a) or (b) that the breaching
Party has not cured such breach within ninety (90) days after the date of
written notice to the breaching Party of such breach (or thirty (30) days in the
case of a breach as a result of non-payment of any amounts due under this
Agreement) (the “Cure Period”), which notice shall describe such breach in
reasonable detail and shall state the non-breaching Party's intention to
terminate this Agreement with respect to a given Program, pursuant to this
Section 11.2.1 with respect to such Program. For clarity, the Cure Period for
any allegation made as to a material breach under this Agreement with respect to
a given Program, for events described in Sections 11.2.1(a) or (b) will run from
the date that written notice was first provided to the breaching Party by the
non-breaching Party. Any such termination of this Agreement with respect to a
given Program, under this Section 11.2.1 shall become effective at the end of
the Cure Period, unless the breaching Party has cured such breach prior to the
expiration of such Cure Period, or, if such breach is not susceptible to cure
within the Cure Period, then such Cure Period shall be extended for an
additional [***] ([***]) days so long as the breaching Party [***]. For the
avoidance of doubt, termination of any particular Program(s) pursuant to this
Section 11.2.1 shall not terminate (i) this Agreement with respect to any other
Program(s), or (ii) any U.S. License Agreement or Global License Agreement. The
Parties understand and agree that [***].
11.2.2    Disagreement as to Material Breach. Notwithstanding Section 11.2.1, if
the Parties in good faith disagree as to whether there has been a material
breach of this Agreement pursuant to Section 11.2.1, then: (a) the Party that
disputes that there has been a material breach may contest the allegation by
referring such matter, within [***], for resolution to the Executive Officers,
who shall meet promptly to discuss the matter and determine, within [***],
whether or not a material breach has occurred pursuant to Section 11.2.1;
provided that if the Executive Officers are unable to resolve such dispute
within such [***] ([***]) [***] period after it is referred to them, the matter
will be resolved as provided in Section 12.7; (b) the relevant Cure Period with
respect thereto will be tolled from the date the breaching Party notifies the
non-breaching Party of such dispute and through the resolution of such dispute
in accordance with the applicable provisions of this Agreement; (c) during the
pendency of such dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder; and (d) if it is ultimately determined that
the breaching Party committed such material breach, then the breaching Party
shall have the right to cure such material breach, after such determination,
within the Cure Period (as may be extended in accordance with Section 11.2.1)
which shall commence as of the date of such determination.
11.3    Voluntary Termination. Celgene may terminate this Agreement at will, in
its sole discretion, in its entirety or with respect to one or more Programs
upon sixty (60) days’ prior written notice to Prothena at any time. For the
avoidance of doubt, any such termination of any particular Program(s) pursuant
to this Section 11.3 shall not terminate any other Program(s), and further
provided that any such termination of this Agreement with respect to a Program
shall only occur if any U.S. License Agreement or Global License Agreement in
effect for such Program is also being terminated.
11.4    Termination for Bankruptcy. If either Party makes a general assignment
for the benefit of, or an arrangement or composition generally with, its
creditors, appoints or suffers appointment of an examiner or of a receiver or
trustee over all or substantially all of its property,


66
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







passes a resolution for its winding up or files a petition under any bankruptcy
or insolvency act or law or has any such petition filed against it which is not
dismissed, discharged, bonded or stayed within ninety (90) days after the filing
thereof (each, an “Insolvency Event”), the other Party may terminate this
Agreement in its entirety effective immediately upon written notice to such
Party, provided that, in connection therewith, the provisions of Section 7.5
shall apply. Notwithstanding the foregoing, this Agreement may only be
terminated in its entirety pursuant to this Section 11.4 in connection with the
termination of all U.S. License Agreements and Global License Agreements.
11.5    Termination for Patent Challenge. Prothena shall have the right to
terminate this Agreement upon written notice if Celgene or any Affiliate of
Celgene challenges the validity, scope or enforceability of or otherwise opposes
any Patent included in the Prothena IP that is licensed to Celgene under this
Agreement, in each case through a formal proceeding (other than as may be
necessary or reasonably required to assert a cross-claim or a counter-claim or
to respond to a court request or order or administrative law, request or order).
If a sublicensee of Celgene with respect to any Prothena IP challenges the
validity, scope or enforceability of or otherwise opposes any Patent included in
such Prothena IP under which such sublicensee is sublicensed, in each case
through a formal proceeding (other than as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law, request or order), then Celgene shall,
upon written notice from Prothena, terminate such sublicense.
11.6    Effects of Expiration or Termination.
11.6.1    Termination by Prothena Pursuant to Section 11.2, 11.4 or 11.5, or by
Celgene Pursuant to Section 11.3. In the event of termination of this Agreement
in its entirety or in part with respect to any one or more Programs (i) by
Celgene pursuant to Section 11.3 or (ii) by Prothena pursuant to Sections 11.2
or 11.4, upon the effective date of such termination:
(a)    except as set forth in Section 11.8, all rights (including all
unexercised Options granted to Celgene hereunder) and licenses granted herein
with respect to all terminated Programs shall terminate; provided, however, the
licenses granted to Prothena in Section 7.2 for such Program shall continue;
(b)    any and all Collaboration Specific IP solely related to the terminated
Programs shall thereafter no longer be deemed to be Collaboration Specific IP;
and
(c)    each Party shall return or destroy all Confidential Information of the
other Party with respect to the terminated Programs as required by Article 8.
11.6.2    Termination by Celgene Pursuant to Section 11.2 or 11.4. In the event
of termination of this Agreement in its entirety or in part with respect to any
one or more Programs by Celgene pursuant to Section 11.2 or 11.4, upon the
effective date of such termination:
(a)    except as set forth in Section 11.8, all rights (including all
unexercised Options granted to Celgene hereunder) and licenses granted herein
with respect to all terminated Programs shall terminate;


67
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







(b)    any and all Collaboration Specific IP solely related to the terminated
Programs shall thereafter no longer be deemed to be Collaboration Specific IP;
and
(c)    each Party shall return or destroy all Confidential Information of the
other Party with respect to the terminated Programs, as required by Article 8,
except for any Celgene Phase 1 Program Know-How from such terminated Program
that is licensed to Prothena under Section 7.2.
11.7    Certain Additional Remedies of Celgene in Lieu of Termination. In the
event that (i) Celgene notifies Prothena in writing of a material breach of this
Agreement by Prothena, either in its entirety or with respect to a given
Program(s), and (ii) Celgene would have the right to terminate this Agreement in
its entirety or with respect to a given Program(s), as applicable pursuant to
Section 11.2, then in lieu of Celgene terminating pursuant to Section 11.2, and
without limiting any other rights or remedies of Celgene, Celgene may elect to
have this Agreement continue in full force and effect (in its entirety or with
respect to the affected Program(s), as applicable) by providing written notice
to Prothena, and, with respect to any Program(s) for which the applicable IND
Option Term or Phase 1 Option Term, as applicable, has not yet expired, Celgene
shall be entitled to (but shall not be required to), by written notice to
Prothena (which election may be made by Celgene on a Program-by-Program basis):
(a)    [***]; and/or
(b)    [***];
provided that, in either such case or (a) and/or (b), without limiting any other
rights or remedies of Celgene, any and all amounts thereafter payable by Celgene
hereunder or under any U.S. License Agreement and any Global License Agreement
(including milestones and royalties) with respect to any Programs for which
Celgene made such election in (a) and/or (b) above, as applicable, shall be
reduced by [***].
11.8    Surviving Provisions.
11.8.1    Accrued Rights; Remedies. Termination or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such termination or expiration, and any and
all damages or remedies (whether in law or in equity) arising from any breach
hereunder, each of which shall survive termination or expiration of this
Agreement. Such termination or expiration shall not relieve any Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement. Except as otherwise expressly set forth in this Agreement,
the termination provisions of this Article 11 are in addition to any other
relief and remedies available to either Party under this Agreement and at
Applicable Law.
11.8.2    Survival. Without limiting the provisions of Section 11.8.1, the
rights and obligations of the Parties set forth in the following Sections and
Articles of this Agreement shall survive the expiration or termination of this
Agreement, in addition to those other terms and conditions that are expressly
stated to survive termination or expiration of this Agreement: Article 1 (to the
extent the definitions are used in other surviving provisions), Section
2.2.5(a), Section


68
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







2.4.1 (solely as to the second to last sentence therein), Section 2.4.2 (solely
as to the last sentence therein), Section 2.5.3, Section 2.6.2-2.6.4, Section
2.8 (but only until the fifth (5th) anniversary after the termination or
expiration of this Agreement), Section 2.9.1 (solely as to the last sentence
therein), Section 2.9.2, Section 3.1.6, Section 3.2, Section 4.1.2, Section 4.3
(solely for the purposes of effectuating Section 6.7 of any U.S. License
Agreement effective as of the termination or expiration of this Agreement),
Section [***], Article 6 (as to payment obligations accrued prior to the
effectiveness of termination or expiration of this Agreement), Section 7.1.2,
Sections 7.2-7.6, Section 7.9 (solely if there is no U.S. License Agreement or
Global License Agreement for the Program covering the applicable Joint Program
Patents), Section 7.13, Article 8, Section 9.6, Article 10, Section 11.6,
Section 11.7, Section 11.8, and Article 12.
11.8.3    Relationship to U.S. License Agreements and Global License Agreements.
Termination of this Agreement in its entirety or with respect to a given Program
shall not affect in any way the terms or provisions of any then-existing
executed U.S. License Agreement (including any U.S. License Agreement for a
terminated Program) or Global License Agreement (including any Global License
Agreement for a terminated Program), and such U.S. License Agreement and Global
License Agreement shall continue in full force and effect in accordance with its
terms and conditions.
ARTICLE 12
MISCELLANEOUS
12.1    Severability. If any one or more of the terms or provisions of this
Agreement is held by a court of competent jurisdiction to be void, invalid or
unenforceable in any situation in any jurisdiction, such holding shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the invalid, void or unenforceable
term or provision in any other situation or in any other jurisdiction, and the
term or provision shall be considered severed from this Agreement solely for
such situation and solely in such jurisdiction, unless the invalid, void or
unenforceable term or provision is of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid, void or unenforceable term or
provision. If the final judgment of such court declares that any term or
provision hereof is invalid, void or unenforceable, the Parties agree to (a)
reduce the scope, duration, area or applicability of the term or provision or to
delete specific words or phrases to the minimum extent necessary to cause such
term or provision as so reduced or amended to be enforceable, and (b) make a
good faith effort to replace any invalid, void or unenforceable term or
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.
12.2    Notices. Any notice required or permitted to be given by this Agreement
shall be in writing and in English and shall be (a) delivered by hand or by
overnight courier with tracking capabilities, (b) mailed postage prepaid by
first class, registered, or certified mail, or (c) delivered by facsimile
followed by delivery via either of the methods set forth in Sections 12.2(a) and
(b), in each case, addressed as set forth below unless changed by notice so
given:


69
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







If to Celgene:
Celgene Switzerland LLC
    AON House
30 Woodbourne Ave.
Pembroke HM 08, Bermuda
Attention:     [***]
    
With copies to:
Celgene Corporation
    86 Morris Avenue
    Summit, New Jersey 07901
U.S.A.
    Attention:    General Counsel
    Facsimile:    (908) 673-2771
    
If to Prothena:
Prothena Biosciences Limited    
Adelphi Plaza    
Upper George’s Street
Dun Laoghaire, Co. Dublin, A96 T927
Ireland        
Attention:     Company Secretary
    Facsimile:     +353-1-686-5675
With copies to:
Prothena Biosciences Inc
331 Oyster Point Boulevard
    South San Francisco, CA 94080
U.S.A.
    Attention:     Vice President, Business Development
    Facsimile:     +1 650-837-8560
Any such notice shall be deemed given on the date received, except any notice
received after 5:30 p.m. (in the time zone of the receiving party) on a Business
Day or received on a non-Business Day shall be deemed to have been received on
the next Business Day. A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 12.2.
12.3    Force Majeure. A Party shall not be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to a cause beyond the reasonable control of such Party, including acts of God,
fires, earthquakes, acts of war, terrorism, or civil unrest, or hurricane or
other inclement weather (“Force Majeure”); provided, however, that the affected


70
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Party promptly notifies the other Party and further provided that the affected
Party shall use its commercially reasonable efforts to avoid or remove such
causes of non-performance and to mitigate the effect of such occurrence, and
shall continue performance in accordance with the terms of this Agreement
whenever such causes are removed. When such circumstances arise, the Parties
shall negotiate in good faith any modifications of the terms of this Agreement
that may be necessary or appropriate in order to arrive at an equitable
solution.
12.4    Assignment.
12.4.1    Generally. Except as expressly permitted herein, this Agreement may
not be assigned or transferred by any Party, nor may any Party assign or
transfer any rights or obligations created by this Agreement, except as
expressly permitted hereunder without the prior written consent of the other
Party, which consent will not be unreasonably withheld.
12.4.2    Celgene. Notwithstanding the limitations in Section 12.4.1, but
subject to Section 6.4.2, Celgene may assign or transfer this Agreement, or any
rights or obligations hereunder in whole or in part, to (a) one or more
Affiliates (provided, however, that Celgene shall remain fully and
unconditionally liable and responsible to the non-assigning Party hereto for the
performance and observance of all such duties and obligations by such
Affiliate); or (b) its successor in interest in connection with its merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement.
12.4.3    Prothena. Notwithstanding the limitations in Section 12.4.1, but
subject to Section 6.4.2 and the remaining provisions of this Section 12.4.3,
Prothena may assign or transfer this Agreement, or any rights or obligations
hereunder in whole or in part, to (a) one or more Affiliates (provided, however,
that a Party assigning to an Affiliate shall remain fully and unconditionally
liable and responsible to the non-assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate); or (b) its
successor in interest in connection with its merger, consolidation, or sale of
all or substantially all of its assets.
12.4.4    Intellectual Property of Acquirer. Notwithstanding anything to the
contrary in this Agreement, if a Party is acquired by a Third Party after the
Effective Date, then with respect to any intellectual property rights controlled
by the Third Party acquiring party or its affiliates (other than one of the
Parties to this Agreement or its Affiliates immediately prior to such
acquisition) involved in any assignment of this Agreement by such Party to such
Third Party acquirer, such intellectual property rights shall not be included in
the technology and intellectual property rights licensed to the other Party
hereunder to the extent held immediately prior to such transaction by such
acquirer or its affiliate (other than the relevant Party to this Agreement or
its Affiliates immediately prior to such acquisition) and developed outside the
scope of activities conducted with respect to the Collaboration, any Program,
any U.S. License Agreement or any Global License Agreement. The Prothena IP
shall also exclude any intellectual property developed by such Third Party
acquirer after such acquisition; provided that (i) such intellectual property is
developed independently of the activities under the Collaboration, any Program,
any U.S. License Agreement or any Global License Agreement [***], (ii) Prothena
and its Affiliates put in place firewalls and other protections to [***] and
(iii) [***].


71
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







12.4.5    All Other Assignments Null and Void. The terms of this Agreement will
be binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the applicable Party. Any purported
assignment in violation of this Section 12.4 will be null and void ab initio.
12.5    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any succeeding occasion. No waiver, modification,
release, or amendment of any obligation under or provision of this Agreement
shall be valid or effective unless in writing and signed by the Parties.
12.6    WAIVER OF JURY TRIAL. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
12.7    Choice of Law; Dispute Resolution.
12.7.1    Choice of Law. This Agreement shall be governed by, enforced and
construed in accordance with the laws of the State of New York and the patent
laws of the United States without reference to any rules of conflict of laws or
renvoi and excluding the United Nations Convention on Contracts for the
International Sales of Goods; provided, however, that with respect to matters
involving the validity or infringement of intellectual property rights in a
given country, such matter may be brought in the applicable country (in
accordance with Section 12.7.3) and the Applicable Laws of the applicable
country shall apply (subject to Section 7.6.1).
12.7.2    Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in Section 12.7.3 will be the exclusive mechanism for
resolving any dispute (whether in contract, tort or otherwise), controversy or
claim between the Parties arising out of or in connection with this Agreement,
any Party’s rights or obligations under this Agreement, breach of this Agreement
or the transactions contemplated by this Agreement (each, a “Dispute”); provided
that decisions that are subject to the decision making authority of the JSC or a
given Party, as expressly set forth in this Agreement, will not be subject to
the provisions of Section 12.7.3 so long as such decisions are made in
accordance with this Agreement.
12.7.3    Jurisdiction.
(a)    Except as otherwise set forth in this Section 12.7.3, the sole
jurisdiction and venue for all actions, suits and proceedings arising out of any
Dispute (except in respect of an Excluded Claim, where jurisdiction is
non-exclusive) will be the state and federal courts located in the Borough of
Manhattan in New York, New York, USA. Each Party hereby irrevocably and
unconditionally (a) consents to submit to the exclusive jurisdiction of the
state and federal courts located in the Borough of Manhattan in New York, New
York, USA for any action,


72
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







suit or proceeding arising out of such Dispute, and (b) waives any objection to
the laying of venue of any action, suit or proceeding arising out of such
Dispute in the state and federal courts of the Borough of Manhattan in New York,
New York, USA and agrees not to plead or claim in any such court that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Parties agrees that process may be served upon
it in the manner specified in Section 12.2 and irrevocably waives and covenants
not to assert or plead any objection which it might otherwise have to such
jurisdiction, or to such manner of service of process. It shall be a condition
precedent to the commencement of any action in court or other tribunal (save an
action for an interim injunction or provisional relief) in respect of any
Dispute relating to this Agreement that the Parties have sought to resolve the
Dispute by either Party notifying the other Party in writing for resolution to
the Executive Officers who shall meet (whether in person or via teleconference)
within [***] ([***]) [***] of such notice to seek resolution in good faith. If
the Executive Officers are unable to resolve the Dispute at such meeting, either
Party may pursue any remedy available to such Party at law or in equity, subject
to the terms and conditions of this Agreement, including this Section 12.7.3.
(b)    Notwithstanding the provisions of Section 12.7.3(a), either Party may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction equitable relief, including any injunctive or provisional relief
and specific performance to protect the rights or property of that Party. Such
remedies will not be deemed to be the exclusive remedies for a breach of this
Agreement but will be in addition to all other remedies available at law or
equity. In addition, notwithstanding the provisions of Section 12.7.3(a) either
Party may bring an action in any court having jurisdiction to enforce an award
rendered pursuant to Section 12.7.3(a).
(c)    Until final resolution of the dispute through judicial determination, (i)
this Agreement will remain in full force and effect and (ii) the time periods
for cure as to any termination will be tolled. The Parties further agree that
any payments made pursuant to this Agreement pending resolution of the dispute
shall be refunded if a court determines that such payments are not due.
(d)    As used in this Section 12.7, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (i) the validity or infringement of a Patent,
trademark or copyright, or (ii) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.
12.8    Relationship of the Parties. Prothena and Celgene are independent
contractors under this Agreement. Nothing contained herein is intended or is to
be construed so as to constitute (a) Prothena as a partner, agent, or joint
venturer of Celgene or (b) Celgene as a partner, agent or joint venturer of
Prothena. Neither Prothena nor Celgene, respectively, shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of Celgene or Prothena, respectively, or to bind Celgene or
Prothena, respectively, to any contract, agreement, or undertaking with any
Third Party.
12.9    No Third Party Beneficiaries. There are no express or implied Third
Party beneficiaries hereunder. The provisions of this Agreement are for the
exclusive benefit of the Parties,


73
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







and no other person or entity shall have any right or claim against any Party by
reason of these provisions or be entitled to enforce any of these provisions
against any Party.
12.10    Entire Agreement. This Agreement, together with the attached Exhibits
(including the form of U.S. License Agreement and the form of Global License
Agreement) and Schedules, as well as any and all executed U.S. License
Agreements and Global License Agreements, contains the entire agreement by the
Parties with respect to the subject matter hereof and supersedes any prior
express or implied agreements, understandings and representations, either oral
or written, which may have related to the subject matter hereof in any way,
including the Existing Confidentiality Agreement (as set forth in Section 8.11)
and any and all term sheets relating to the transactions contemplated by this
Agreement and exchanged between the Parties prior to the Effective Date. If a
U.S. License Agreement is entered into with respect to a given Program, then to
the extent there is a conflict between the provisions of this Agreement and the
provisions of such U.S. License Agreement, the provisions of such U.S. License
Agreement shall control with respect to such Program. If a Global License
Agreement is entered into with respect to a given Program, then to the extent
there is a conflict between the provisions of this Agreement (or the provisions
of any prior U.S. License Agreement for such Program), the provisions of such
Global License Agreement shall control with respect to such Program.
12.11    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together, and shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”)
shall be treated in all manner and respects as an original executed counterpart
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto shall raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
Party forever waives any such defense, except to the extent that such defense
relates to lack of authenticity.
12.12    Equitable Relief; Cumulative Remedies. Notwithstanding anything to the
contrary herein, the Parties shall be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any breach of
this Agreement. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this Agreement but shall be in addition to all other remedies
available at law or equity. The Parties further agree not to raise as a defense
or objection to the request or granting of such relief that any breach of this
Agreement is or would be compensable by an award of money damages. No remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under Applicable Law.
12.13    Interpretation.
12.13.1    Generally. This Agreement has been diligently reviewed by and
negotiated by and among the Parties, and in such negotiations each of the
Parties has been represented by competent (in house or external) counsel, and
the final agreement contained herein, including


74
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







the language whereby it has been expressed, represents the joint efforts of the
Parties and their counsel. Accordingly, in interpreting this Agreement or any
provision hereof, no presumption shall apply against any Party as being
responsible for the wording or drafting of this Agreement or any such provision,
and ambiguities, if any, in this Agreement shall not be construed against any
Party, irrespective of which Party may be deemed to have authored the ambiguous
provision.
12.13.2    Definitions; Interpretation. The definitions of the terms herein
shall apply equally to the singular and plural forms of the terms defined and
where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine, and neuter forms.
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” The word “any” shall mean “any and all” unless otherwise clearly
indicated by context. The words “including,” “includes,” “include,” “for
example,” and “e.g.” and words of similar import will be deemed to be followed
by the words “without limitation.” The word “or” is disjunctive but not
necessarily exclusive. The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless the context requires otherwise or otherwise specifically provided, (i)
all references herein to Articles, Sections, Schedules or Exhibits shall be
construed to refer to Articles, Sections, Schedules and Exhibits of this
Agreement and (ii) reference in any Section to any subclauses are references to
such subclauses of such Section.
12.13.3    Subsequent Events. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein), (ii) any reference to any Applicable Law herein shall be
construed as referring to such Applicable Law as from time to time enacted,
repealed, or amended, and (iii) any reference herein to any Person shall be
construed to include the Person’s successors and assigns (subject to Section
12.4).
12.13.4    Headings. Headings, captions and the table of contents are for
convenience only and are not to be used in the interpretation of this Agreement.
12.13.5    Prior Drafts. No prior draft of this Agreement nor any course of
performance or course of dealing shall be used in the interpretation or
construction of this Agreement.
12.13.6    Independent Significance. Although the same or similar subject
matters may be addressed in different provisions of this Agreement, the Parties
intend that, except as reasonably apparent on the face of the Agreement or as
expressly provided in this Agreement, each such provision shall be read
separately, be given independent significance and not be construed as limiting
any other provision of this Agreement (whether or not more general or more
specific in scope, substance or content).
12.14    Further Assurances. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other ministerial, administrative or
similar acts, as may be reasonably


75
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.
12.15    Extension to Affiliates. Subject to Sections 6.4.2 and 12.4, Celgene
shall have the right to extend the rights, licenses, immunities and obligations
granted in this Agreement to one or more of its Affiliates. All applicable terms
and provisions of this Agreement shall apply to any such Affiliate to which this
Agreement has been extended to the same extent as such terms and provisions
apply to Celgene. Celgene shall remain fully liable for any acts or omissions of
such Affiliates.
[Signature Page Follows]




76
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this MASTER COLLABORATION AGREEMENT to be executed by their respective
duly authorized officers as of the Effective Date.








PROTHENA BIOSCIENCES LIMITED










CELGENE SWITZERLAND LLC
 
 
 
 
By: /s/ Yvonne Tchrakian   
By: /s/ Kevin Mello   
 
 
Name: Yvonne Tchrakian   
Name: Kevin Mello   
 
 
Title: Director   
Title: Manager   
 
 
 
 
 
 





[Signature Page to Master Collaboration Agreement]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Schedule 1.14
Certain Existing Collaboration Candidates
1. Tau:
[***]
2. [***]
3. TDP-43:
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Schedule 1.42
In-License Agreements and Other Third Party Agreements
[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------









Schedule 1.66
Certain Prothena Collaboration Patents
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Schedule [***]
[***]
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Exhibit A
Form of Global License Agreement
(See Attached)




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


FINAL FORM










GLOBAL LICENSE AGREEMENT
 
by and among
 
 
PROTHENA BIOSCIENCES LIMITED
 
 
and
 
 
CELGENE SWITZERLAND LLC
 
 
Dated as of ___________ __, 20__















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







TABLE OF CONTENTS1 


LIST OF SCHEDULES2 
SCHEDULE 1.27    EXISTING IND
SCHEDULE 1.28    EXISTING PROGRAM AGREEMENTS
SCHEDULE 1.39    IN-LICENSE AGREEMENTS AND OTHER THIRD PARTY
AGREEMENTS
SCHEDULE 1.44    LICENSED PROGRAM ANTIBODIES
SCHEDULE 1.46(b)    LICENSED PROGRAM PATENTS
SCHEDULE 1.48    LICENSED TARGET
SCHEDULE 1.63    PROTHENA LICENSED COLLABORATION PATENTS
SCHEDULE [***]    [***]
SCHEDULE 8.2    EXCEPTIONS TO PROTHENA REPRESENTATIONS AND
WARRANTIES
SCHEDULE 8.4    EXCEPTIONS TO CELGENE REPRESENTATIONS AND
WARRANTIES










































__________________________
1 To be inserted in final version.
2 All Schedules to be completed prior to execution of the Agreement.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






GLOBAL LICENSE AGREEMENT
This GLOBAL LICENSE AGREEMENT (this “Agreement”) is entered into and made
effective as of __________ ___, 20__ (the “Effective Date”) by and between
Prothena Biosciences Limited, an Irish limited company ( “Prothena”) and Celgene
Switzerland LLC, a Delaware limited liability company (“Celgene”)3. Celgene and
Prothena are each referred to herein by name or as a “Party” or, collectively,
as the “Parties”.
RECITALS
WHEREAS, Prothena and Celgene entered into that certain Master Collaboration
Agreement, dated as of March 20, 2018 (the “Master Collaboration Agreement”),
pursuant to which, among other things, Prothena has conducted research and
development programs with respect to certain targets (each, a “Program”) and
Celgene has an exclusive option to obtain an exclusive license to research,
develop, manufacture and commercialize Antibodies that Target such targets;
WHEREAS, pursuant to the terms of the Master Collaboration Agreement, upon
exercise by Celgene of its Phase 1 Option (as defined in the Master
Collaboration Agreement) with respect to a given Program, the Parties are
obligated to enter into a Global License Agreement with respect to such Program;
WHEREAS, Celgene has exercised its Phase 1 Option (as defined in the Master
Collaboration Agreement) with respect to the Licensed Program, and, as such, the
Parties are entering into this Agreement pursuant to which, among other things,
Prothena grants to Celgene exclusive rights and licenses with respect to the
research, development, manufacture and commercialization of Licensed Antibodies
and Licensed Products in the Territory, on the terms and subject to the
conditions set forth herein; and
WHEREAS, Celgene and Prothena have previously entered into that certain U.S.
License Agreement with respect to the Licensed Program (the “Licensed Program
U.S. License Agreement”), and, pursuant to the terms of the Licensed Program
U.S. License Agreement, such Licensed Program U.S. License Agreement
automatically terminates upon entering into this Agreement, and the Parties
intend for this Agreement to supersede the Licensed Program U.S. License
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE 1.
DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below. Capitalized terms used, but not
defined, herein will have the meanings ascribed to them in the Master
Collaboration Agreement.


3[***]                        1


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





1.1    “Accounting Standards” means U.S. generally accepted accounting
principles (“GAAP”) or, to the extent that Celgene adopts International
Financial Reporting Standards (“IFRS”), then “Accounting Standards” shall mean
IFRS, in either case consistently applied.
1.2    “Affiliate” means any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
a Party. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means (a) direct or indirect ownership of fifty
percent (50%) or more of the voting securities or other voting interest of any
Person (including attribution from related parties), or (b) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract, as a general partner, as a manager, or otherwise.
1.3    “Annual Net Sales” means, on a Licensed Product-by-Licensed Product
basis, total Net Sales by Celgene, its Affiliates and Sublicensees in the
Territory of such Licensed Product in a particular Calendar Year, calculated in
accordance with Accounting Standards consistently applied.
1.4    “Antibody” means any [***] antibody (including [***]), [***] whether
human, humanized, chimeric, murine, synthetic or from any other source.
1.5    “Applicable Law” or “Applicable Laws” means all applicable laws,
statutes, rules, regulations, orders, judgments or ordinances having the effect
of law of any national, multinational, federal, state, provincial, county, city
or other political subdivision, including, to the extent applicable, GCP, GLP
and GMP, as well as all applicable data protection and privacy laws, rules and
regulations, including, to the extent applicable, the United States Department
of Health and Human Services privacy rules under the Health Insurance
Portability and Accountability Act (“HIPAA”) and the Health Information
Technology for Economic and Clinical Health Act and the EU Data Protection
Directive (Council Directive 95/46/EC) and applicable laws implementing the EU
Data Protection Directive and, when in force, the General Data Protection
Regulation (2016/679).
1.6    “Biomarker” means a parameter or characteristic in a patient or Patient
Sample, the measurement of which is useful (a) for purposes of selecting
appropriate therapies or patient populations or monitoring disease
susceptibility, severity or state, or monitoring therapies for such patient
and/or (b) for predicting the outcome of a particular treatment of such patient.
1.7    “Biosimilar Application” means an application or submission filed with a
Regulatory Authority for marketing authorization of a Biosimilar Product.
1.8    “Biosimilar Product” means, with respect to a given Licensed Product, a
biological product (a) that contains (i) an identical active ingredient(s) as
the Licensed Antibody in such Licensed Product, or (ii) a “highly similar”
active ingredient(s) to the Licensed Antibody in such Licensed Product, as the
phrase “highly similar” is used in 42 U.S.C. § 262(i)(2), and subject to the
factors set forth in FDA’s Guidance for Industry, “Quality Considerations in
Demonstrating Biosimilarity to a Reference Protein Product,” (February 2012), at
Section VI, or any successor FDA guidance thereto, (b) for which Regulatory
Approval is obtained by referencing Regulatory


2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Materials of such Licensed Product, (c) is approved for use in such country (or
region) pursuant to a Regulatory Approval process governing approval of
interchangeable or biosimilar biologics as described in 42 U.S.C. §§ 262, or a
similar process for Regulatory Approval in any country (or region) outside the
United States, or any other similar provision that comes into force, or is the
subject of a notice with respect to such Licensed Product under 42 U.S.C. §
262(l)(2) or any other similar provision that comes into force in such country
(or region), and (d) is sold in the same country as such Licensed Product by any
Third Party that is not a Sublicensee of Celgene or its Affiliates with respect
to the Prothena IP and did not purchase such product in a chain of distribution
that included any of Celgene or any of its Affiliates or its Sublicensees.
1.9    “BPCIA” means Biologics Price Competition and Innovation Act of 2009, as
amended.
1.10    “Business Day” means a day on which banking institutions in New York
City, New York, are open for business, excluding any Saturday or Sunday.
1.11    “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on the last day of March, June, September, or December,
respectively; provided that the final Calendar Quarter shall end on the last day
of the Term.
1.12    “Calendar Year” means the period beginning on the Effective Date and
ending on December 31 of the calendar year in which the Effective Date falls,
and thereafter each successive period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31; provided that the final
Calendar Year shall end on the last day of the Term.
1.13    “Celgene IP” means Patents and Know-How owned or otherwise controlled
(through license or otherwise, but excluding through grant of a license from
Prothena to Celgene pursuant to this Agreement) by Celgene or any of its
Affiliates (including any Know-How that is created, conceived, discovered, first
generated, invented, first made or first reduced to practice by or on behalf of
Celgene or any of its Affiliates pursuant to the conduct of activities under
this Agreement). For the avoidance of doubt, Celgene IP excludes (i) Know-How
that is created, conceived, discovered, first generated, invented, first made or
first reduced to practice by or on behalf of Prothena, solely or jointly with a
Third Party; (ii) Joint Program IP (as defined under the Master Collaboration
Agreement); (iii) [***], and (iv) Joint IP.
1.14    “Change of Control” in respect of a Person (an “Acquired Person”) shall
be deemed to have occurred upon any of the following occurring after the
Effective Date: (i) any Person or group of Persons that is not an Affiliate of
such Acquired Person becomes the beneficial owner (directly or indirectly) of
more than fifty percent (50%) of the voting shares; (ii) such Acquired Person
consolidates with or merges into or with another Person that is not an Affiliate
of such Acquired Person pursuant to a transaction in which more than fifty
percent (50%) of the voting shares of the acquiring or resulting entity
outstanding immediately after such consolidation or merger is not held by the
holders of the outstanding voting shares of such Acquired Person immediately


3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





preceding such consolidation or merger; and/or (iii) that Acquired Person sells
or transfers to another Person that is not an Affiliate of such Acquired Person
all or substantially all of its assets.
1.15    “Clinical Trial” means a human clinical trial, including any Phase 1
Clinical Trial, Phase 2 Clinical Trial or Registration Enabling Clinical Trial,
any study incorporating more than one of these phases, or any human clinical
trial commenced after Regulatory Approval.
1.16    “Commercialization” means any and all activities directed to the
commercialization of a product (which may include related diagnostic products,
if applicable), including commercial manufacturing (including Manufacturing) and
commercial supply of a product, marketing, detailing, promotion, market
research, distributing, order processing, handling returns and recalls, booking
sales, customer service, administering and commercially selling such product,
importing, exporting and transporting such product for commercial sale, and
seeking of pricing and reimbursement of a product (if applicable), whether
before or after Regulatory Approval has been obtained (including making, having
made, using, importing, selling and offering for sale such product (or related
diagnostic product, if applicable)), as well all regulatory compliance with
respect to the foregoing. For clarity, “Commercialization” does not include any
Clinical Trial commenced after Regulatory Approval. When used as a verb,
“Commercialize” means to engage in Commercialization.
1.17    “Commercially Reasonable Efforts” means, with respect to Celgene in
relation to an obligation under this Agreement with respect to a Licensed
Antibody or Licensed Product, such efforts that are consistent with the efforts
and resources normally used by Celgene in the exercise of its commercially
reasonable business practices relating to performance of an obligation for a
similar pharmaceutical compound or product (including the research, development,
manufacture and commercialization of a pharmaceutical compound or product), as
applicable, at a similar stage in its research, development or commercial life
as the relevant Licensed Antibody or Licensed Product, and that has commercial
and market potential similar to the relevant Licensed Antibody or Licensed
Product, taking into account issues of intellectual property coverage, safety
and efficacy, stage of development, product profile, competitiveness of the
marketplace, proprietary position, regulatory exclusivity, anticipated or
approved labeling, present and future market and commercial potential, the
likelihood of receipt of Regulatory Approval, profitability (including pricing
and reimbursement status achieved or likely to be achieved), amounts payable to
licensors of patents or other intellectual property rights, [***], and legal
issues.
1.18    “Confidential Information” means, with respect to a Party, all
confidential and proprietary information and materials, including Know-How,
marketing plans, strategies, and customer lists, in each case, that are
disclosed by or on behalf of such Party to the other Party pursuant to this
Agreement, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other Party by or on behalf of the
disclosing Party in oral, written, visual, graphic or electronic form.
1.19    “Control”, “Controls” or “Controlled” means, with respect to any
intellectual property (including Know-How) or Confidential Information, the
ability of a Party or its Affiliates, as applicable, (whether through ownership
or license (other than a license granted in this Agreement)) to grant to the
other Party the licenses or sublicenses as provided herein, or to otherwise
disclose such intellectual property or Confidential Information to the other
Party, without violating


4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





the terms of any then-existing agreement with any Third Party at the time such
Party or its Affiliates, as applicable, would be required hereunder to grant the
other Party such license or sublicenses as provided herein or to otherwise
disclose such intellectual property or Confidential Information to the other
Party.
1.20    “Cover”, “Covering” or “Covered” means, with reference to a Patent
claim, that such Patent has a Valid Claim that claims the [***], and that the
sale of a Licensed Antibody (or product incorporating such Licensed Antibody)
would infringe such Valid Claim in the country in which such activity occurs
without a license thereto (or ownership thereof); provided, that with respect to
method of use, such method of use is for an Indication for which Regulatory
Approval has been received (as set forth on the approved labeling for the
applicable Licensed Product incorporating such Licensed Antibody) for such
Licensed Antibody in such country.
1.21    “Derivative” means, with respect to a Licensed Target, all [***]
thereof.
1.22    “Development” means (i) research activities (including drug discovery,
identification and/or synthesis) with respect to a product (which may include
related diagnostic products, if applicable), and/or (ii) preclinical and
clinical drug development activities, and other development activities, with
respect to a product (which may include related diagnostic products, if
applicable), including test method development and stability testing,
toxicology, formulation, process development, qualification and validation,
manufacture scale-up, development-stage manufacturing (including Manufacturing),
quality assurance/quality control, Clinical Trials (including Clinical Trials
and other studies commenced after Regulatory Approval), statistical analysis and
report writing, the preparation and submission of INDs and MAAs, regulatory
affairs with respect to the foregoing and all other activities necessary or
useful or otherwise requested or required by a Regulatory Authority or as a
condition or in support of obtaining or maintaining a Regulatory Approval. When
used as a verb, “Develop” means to engage in Development.
1.23    “Diagnostic Product” means, on a Licensed Product-by-Licensed Product
basis, any diagnostic product (which may include a Licensed Antibody or Licensed
Product being used as a diagnostic product) which is necessary or reasonably
useful (a) for the [***] in a patient or Patient Sample, and/or (b) to [***] in
a patient or Patient Sample, and/or (c) to [***] to achieve improved safety or
effectiveness, in each case of (a), (b) and (c), which is intended for use or is
Developed or approved for use in connection with a therapeutic Licensed Antibody
or Licensed Product (which may include [***]).
1.24    “Dollars” or “$” means the legal tender of the United States.
1.25    “EU” means all countries that are officially recognized as member states
of the European Union at any particular time.
1.26    “Executive Officers” means Prothena’s Chief Executive Officer and
Celgene’s Executive Vice President, Research and Early Development (or such
Executive Vice President’s designee).


5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





1.27    “Existing IND” means the IND for the conduct of Phase 1 Clinical Trials
under the Licensed Program as more particularly identified on Schedule 1.27.
1.28    “Existing Program Agreements” means any agreement between Prothena (or
its Affiliates, as applicable) and any Third Party solely related to the
Development or Manufacture of any Licensed Antibodies or Licensed Products, in
effect as of the Effective Date, as set forth on Schedule 1.28.
1.29    “Field” means any and all uses or purposes, including the treatment,
prophylaxis, palliation, diagnosis or prevention of any human or animal disease,
disorder or condition.
1.30    “First Commercial Sale” means, on a Licensed Product-by-Licensed Product
and country-by-country basis, the first sale of such Licensed Product in such
country for use or consumption by the general public (following receipt of all
Regulatory Approvals that are required in order to sell such Licensed Product in
such country) and for which any of Celgene or its Affiliates or Sublicensees has
invoiced sales of Licensed Products in the Territory; provided, however, that
the following shall not constitute a First Commercial Sale: (a) any sale to an
Affiliate or Sublicensee, unless the Affiliate or Sublicensee is the last Person
in the distribution chain of the Licensed Product; or (b) any use of such
Licensed Product in Clinical Trials or non-clinical development activities with
respect to such Licensed Product by or on behalf of a Party, or disposal or
transfer of such Licensed Product for a bona fide charitable purpose,
compassionate use or samples.
1.31    “Global License Agreement” means each Global License Agreement entered
into between the Parties (or their respective Affiliates, as applicable)
pursuant to the Master Collaboration Agreement. When used in this Agreement,
references to Global License Agreements are references to Global License
Agreements other than this Agreement.
1.32    “Good Clinical Practices” or “GCP” means the applicable then-current
ethical and scientific quality standards for designing, conducting, recording,
and reporting trials that involve the participation of human subjects as are
required by applicable Regulatory Authorities or Applicable Law in the relevant
jurisdiction, including in the United States, Good Clinical Practices
established through FDA guidances, and, outside the United States, Guidelines
for Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).
1.33    “Good Laboratory Practices” or “GLP” means the applicable then-current
good laboratory practice standards as are required by applicable Regulatory
Authorities or Applicable Law in the relevant jurisdiction, including in the
United States, those promulgated or endorsed by the FDA in U.S. 21 C.F.R. Part
58, or the equivalent thereof as promulgated or endorsed by the applicable
Regulatory Authorities outside of the United States.
1.34    “Good Manufacturing Practices” or “GMP” means all applicable standards
relating to manufacturing practices for fine chemicals, intermediates, bulk
products and/or finished pharmaceutical products, as are required by applicable
Regulatory Authorities or Applicable Law in the relevant jurisdiction,
including, as applicable, (a) all applicable requirements detailed in the FDA’s
current Good Manufacturing Practices regulations, U.S. 21 C.F.R. Parts 210 and
211, (b) all applicable requirements detailed in the EMA’s “The Rules Governing
Medicinal Products in the


6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





European Community, Volume IV, Good Manufacturing Practice for Medicinal
Products”, and (c) all Applicable Laws promulgated by any Governmental Authority
having jurisdiction over the manufacture of the applicable compound or
pharmaceutical product, as applicable.
1.35    “Governmental Authority” means any (a) federal, state, local, municipal,
foreign or other government, (b) governmental or quasi-governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, instrumentality,
officer, official, representative, organization, unit, body or entity and any
court or other tribunal), (c) multinational governmental organization or body or
(d) entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
1.36    “IND” means an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments thereto. References herein to IND shall
include, to the extent applicable, any comparable filing(s) outside the U.S. for
the investigation of any product in any other country or group of countries
(such as a Clinical Trial Application in the EU).
1.37    “Indication” means an entirely separate and distinct disease or medical
condition in humans (i) [***], and/or (ii) [***]. For clarity, (a) [***], (b)
[***] and (c) [***].
1.38    “Initiation” means, with respect to a given Clinical Trial, the
administration of the first dose of Licensed Product to the first properly
enrolled subject in such Clinical Trial in accordance with the protocol for such
Clinical Trial.
1.39    “In-License Agreements” means any agreement between Prothena (or its
Affiliates, as applicable) and any Third Party pursuant to which such Third
Party licenses to Prothena (or its Affiliates, as applicable) any Patents or
Know-How included in the Prothena IP, including those set forth on Schedule
1.39.
1.40    “Know-How” means all proprietary (a) information, techniques,
technology, practices, trade secrets, inventions, methods (including methods of
use or administration or dosing), knowledge, data, results and software and
algorithms, including pharmacological, toxicological and clinical test data and
results, compositions of matter, chemical structures and formulations,
sequences, processes, formulae, techniques, research data, reports, standard
operating procedures, batch records, manufacturing data, analytical and quality
control data, analytical methods (including applicable reference standards),
assays and research tools, in each case, whether patentable or not; and (b)
tangible manifestations thereof, including any and all of the foregoing relating
to Licensed Program Biological and Chemical Materials.
1.41    “Licensed Antibody” means (a) any Licensed Program Antibody and (b) any
other Antibody that is a variant, fragment, derivative or other modification of
a Licensed Program Antibody, that (i) Targets the Licensed Target, (ii) is made
by or on behalf of Celgene or its Affiliates or Sublicensees during the Term in
the course of its activities performed under this Agreement (or during the term
of the Licensed Program U.S. License Agreement in the course of its activities
performed thereunder) and (iii) is claimed (or was claimed in an issued Patent
that has subsequently


7
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





expired) as a composition of matter in a Licensed Program Patent set forth on
Schedule 1.46(b), a Prothena Licensed Collaboration Patent set forth on
Schedule 1.63, or Joint Program Patent (as defined in the Master Collaboration
Agreement) as applicable, or any substitutions, divisionals, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates and the like
of any such Licensed Program Patents, Prothena Licensed Collaboration Patents or
Joint Program Patents (as defined in the Master Collaboration Agreement).
1.42    “Licensed Product” means any product that constitutes, incorporates,
comprises or contains a Licensed Antibody, whether or not as the sole active
ingredient, and in all forms, presentations, and formulations (including manner
of delivery and dosage). For clarity, different forms, formulations,
presentations or dosage strengths of a given Licensed Product that constitute,
incorporate, comprise or contain the same Licensed Antibody shall be considered
the same Licensed Product for purposes of this Agreement. Licensed Products
shall include, in all cases, any Licensed Program Product.
1.43    “Licensed Program” means the Development program undertaken by or on
behalf of Prothena pursuant to the Master Collaboration Agreement with respect
to the Licensed Target.
1.44    “Licensed Program Antibody” means, with respect to the Licensed Program,
(i) the Collaboration Candidates (as defined in the Master Collaboration
Agreement) that Target the Licensed Target and that were Developed under such
Licensed Program pursuant to the Master Collaboration Agreement, including those
as set forth on Schedule 1.44 and (ii) all Related Antibodies with respect to
any Antibody described in the foregoing clause (i) provided that such Related
Antibodies are claimed (or were claimed in an issued Patent that has
subsequently expired) as a composition of matter in a Licensed Program Patent
set forth on Schedule 1.46(b), a Prothena Licensed Collaboration Patent set
forth on Schedule 1.63, or a Joint Program Patent (as defined in the Master
Collaboration Agreement) as applicable, or any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like of any such Licensed Program Patents or Prothena
Licensed Collaboration Patents. For the avoidance of doubt, Licensed Program
Antibodies are included within the definition of Licensed Antibody.
1.45    “Licensed Program Biological and Chemical Materials” means, with respect
to the Licensed Program, any and all compositions of matter, cells, cell lines,
assays, animal models, imaging agents, Patient Samples, Biomarkers and any other
physical, biological or chemical material, that are Controlled by Prothena or
its Affiliates and [***], the Licensed Target or Licensed Program Antibodies (or
the Development, Manufacture or Commercialization thereof), including physical
embodiments of the Licensed Program Antibodies and any diagnostics related to
such Licensed Program Antibodies, in each case, (i) created, conceived,
discovered, first generated, invented, first made or first reduced to practice
by or on behalf of Prothena or its Affiliates, whether solely or jointly with
any Third Party, in such Licensed Program under the Master Collaboration
Agreement or (ii) otherwise utilized by or on behalf of Prothena or its
Affiliates in the Licensed Program under the Master Collaboration Agreement. To
the extent the Licensed Program Biological and Chemical Materials were created,
conceived, discovered, first generated, invented, first made


8
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





or first reduced to practice under the Licensed Program under the Master
Collaboration Agreement, such Licensed Program Biological and Chemical Materials
shall be “Licensed Program Know-How” hereunder, and to the extent the Licensed
Program Biological and Chemical Materials were not created, conceived,
discovered, first generated, invented, first made or first reduced to practice
under the Licensed Program under the Master Collaboration Agreement, but were
otherwise utilized in the development of the Licensed Program under the Master
Collaboration Agreement, such Licensed Program Biological and Chemical Materials
shall be “Prothena Licensed Collaboration Know-How” hereunder.
1.46    “Licensed Program IP” means, collectively:
(a)    “Licensed Program Know-How” which means any and all Know-How that was
created, conceived, discovered, first generated, invented, first made or first
reduced to practice, in each case (i) by or on behalf of [***], (ii) by or on
behalf of [***], or (iii) by or on behalf of [***]. For the avoidance of doubt,
Licensed Program Know-How (i) includes ‘Program Know-How’ (as defined in the
Master Collaboration Agreement) related to the Licensed Program but (ii)
expressly excludes any Know-How created, conceived, discovered, first generated,
invented, first made or first reduced to practice in the course of activities
performed under this Agreement or the Licensed Program U.S. License Agreement,
and any Joint Program Know-How (as defined in the Master Collaboration
Agreement); and
(b)    “Licensed Program Patents” which means any Patents in the Territory
Controlled by Prothena or its Affiliates that claim or cover any Licensed
Program Know-How, including the Patents set forth on Schedule 1.46(b). For the
avoidance of doubt, Licensed Program Patents, include ‘Program Patents’ (as
defined in the Master Collaboration Agreement) related to the Licensed Program,
but expressly exclude Joint Program Patents (as defined in the Master
Collaboration Agreement).
1.47    “Licensed Program Product” means, with respect to the Licensed Program,
any product that constitutes, incorporates, comprises or contains a Licensed
Program Antibody, whether or not as the sole active ingredient, and in all
forms, presentations, and formulations (including manner of delivery and
dosage). For clarity, different forms, formulations, presentations or dosage
strengths of a given Licensed Program Product that constitutes, incorporates,
comprises or contains the same Licensed Program Antibody shall be considered the
same Licensed Program Product for purposes of this Agreement. For the avoidance
of doubt, Licensed Program Products are included within the definition of
Licensed Products.
1.48    “Licensed Target” means the target set forth on Schedule 1.48, including
Derivatives thereof.
1.49    “Major Markets” means the United Kingdom, France, Germany, Italy and
Spain.
1.50    “Manufacture” means all activities related to the manufacturing of a
product or diagnostic product or, in either case, any component or ingredient
thereof, including test method development and stability testing, formulation,
process development, manufacturing scale-up whether before or after Regulatory
Approval, manufacturing any product or diagnostic product in bulk or finished
form for Development or Commercialization (as applicable), including filling and
finishing, packaging, labeling, shipping and holding, in-process and finished
product testing, release of a product or diagnostic product or, in either case,
any component or ingredient thereof, quality


9
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





assurance and quality control activities related to manufacturing and release of
a product or diagnostic product, and regulatory activities related to any of the
foregoing.
1.51    “Marketing Authorization Application” or “MAA” means a Marketing
Authorization Application, Biologics License Application or similar application,
as applicable, and all amendments and supplements thereto, submitted to the FDA,
or any equivalent filing in a country or regulatory jurisdiction other than the
U.S. with the applicable Regulatory Authority, to obtain marketing approval for
a pharmaceutical or diagnostic product, in a country or in a group of countries.
1.52    “Net Sales” means, in respect of a given Licensed Product, the total
[***] amounts [***] for all sales of such Licensed Product in the Territory for
use in the Field by Celgene, its Affiliates or Sublicensees to Third Party
customers (including to distributors), less the following deductions [***] so as
to arrive at “net sales” under Accounting Standards as reported by Celgene, its
Affiliates or Sublicensees, as applicable, in such Person’s financial
statements:
(a)    [***];
(b)    [***];
(c)    [***];
(d)    [***]; and
(e)    [***].
There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales. The calculations set forth in
this definition of “Net Sales” shall be determined in accordance with Accounting
Standards.
Sales or other transfers between Celgene and its Affiliates or Sublicensees, as
well as any transfers or dispositions of any Licensed Products for (i) [***],
(ii) [***], (iii) [***] or (iv) [***], in each case, shall be excluded from the
computation of Net Sales.
The calculations set forth in this section shall be determined in accordance
with Accounting Standards. If any Licensed Product is, or is sold as part of, a
Combination Product, Net Sales shall be calculated assuming that the gross sale
price of each unit is equal to the product of (i) Net Sales of the Combination
Product calculated as above (i.e., calculated as for a non-Combination Product),
and (ii) the fraction [***], where:
[***]
For purposes of this definition, “Combination Product” means any pharmaceutical
product that (a) contains two or more active ingredients, including both (1) a
Licensed Antibody and (2) one or more other compounds (which may be Antibodies)
but that are not a Licensed Antibody, either as a fixed dose product,
co-formulated product or co-packaged product, and sold for a single price, and
(b) is Developed or Commercialized, alone or together with a Third Party, by
Celgene or any


10
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





of its Affiliates or Sublicensees. Any vehicles, adjuvants and excipients used
in conjunction with any Licensed Antibody shall not be treated as active
ingredients for the purposes of this definition.
1.53    “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction worldwide, (b) any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like of any such patents or patent applications, and (c)
foreign counterparts of any of the foregoing.
1.54    “Patient Sample” means tissue, fluid, or cells collected from a patient,
or components of the foregoing.
1.55    “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.
1.56    “Phase 1 Clinical Trial” means a human clinical trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(a) (as amended), or
a similar clinical study prescribed by the Regulatory Authorities in a foreign
country, and is intended to (a) determine the safety, pharmacokinetics and
pharmacodynamic parameters in healthy individuals or patients, and (b) following
the foregoing clause (a), further evaluate safety and pharmacokinetics
(including exploration of trends of a biomarker-based or clinical endpoint-based
efficacy relationship to dose which need not be designed to be statistically
significant) of the product, whether or not in combination with concomitant
treatment and which provides sufficient evidence of safety to be included in
filings for a Phase 2 Clinical Trial or a Registration Enabling Clinical Trial
with Regulatory Authorities.
1.57    “Phase 1 Option Exercise Fee” shall mean the Phase 1 Option Exercise Fee
(as defined in the Master Collaboration Agreement) for the Licensed Program.
1.58    “Phase 2 Clinical Trial” means a human clinical trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(b), as amended, and
is intended to explore a variety of doses, dose response, and duration of
effect, and to generate evidence of clinical safety and effectiveness for a
particular Indication or Indications in a target patient population, or a
similar clinical study prescribed by the relevant Regulatory Authorities in a
country other than the United States.
1.59    “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a Patent, the preparation, filing, prosecution and maintenance of such
Patent, as well as re-examinations, reissues, appeals, and requests for patent
term adjustments and patent term extensions with respect to such Patent,
together with the initiation or defense of interferences, oppositions, inter
partes review, derivations, re-examinations, post-grant proceedings and other
similar proceedings (or other defense proceedings with respect to such Patent,
but excluding the defense of challenges to such Patent as a counterclaim in an
infringement proceeding) with respect to the particular Patent, and any appeals
therefrom. For clarification, “Prosecution and Maintenance” or


11
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





“Prosecute and Maintain” shall not include any other enforcement actions taken
with respect to a Patent.
1.60    “Prothena IP” means the Prothena Licensed Collaboration Patents, the
Prothena Licensed Collaboration Know-How, the Licensed Program Patents and the
Licensed Program Know-How, as well as Prothena’s (and its Affiliates’) right,
title and interest in and to the Joint IP and any Joint Program IP (as defined
under the Master Collaboration Agreement).
1.61    “Prothena Licensed Collaboration IP” means all Prothena Licensed
Collaboration Know-How and Prothena Licensed Collaboration Patents
1.62    “Prothena Licensed Collaboration Know-How” means any and all Know-How
that is Controlled by Prothena or its Affiliates on or after the Effective Date
that (a) is necessary or [***] to research, develop, make, have made, import,
use, offer to sell, sell or otherwise exploit any Licensed Target, Licensed
Program Antibody or Licensed Program Product or (b) is or was [***], including
(i) any diagnostics related to any such Licensed Program Antibody or Licensed
Program Product and (ii) Know-How conceived, created, discovered, first
generated, invented, first made or first reduced to practice by or on behalf of
a Prothena or its Affiliates, whether solely or jointly with any Third Party, in
the course of activities performed under this Agreement; but expressly excluding
Joint Know-How, Joint Program Know-How (as defined in the Master Collaboration
Agreement) and Licensed Program Know-How.
1.63    “Prothena Licensed Collaboration Patents” means any and all Patents in
the Territory that are Controlled by Prothena or its Affiliates on or after the
Effective Date that claim or cover (a) any Licensed Target, any Licensed Program
Antibody or any Licensed Program Product, or the research, development, making,
having made, import, use, offering to sell, selling or other exploitation of any
of the foregoing, or (b) any Prothena Licensed Collaboration Know-How; but
expressly excluding Joint Patents, Joint Program Patents (as defined in the
Master Collaboration Agreement) and Licensed Program Patents. Prothena Licensed
Collaboration Patents shall include the Patents set forth on Schedule 1.63.
1.64    “Prothena Platform Patent” means a Patent within the Prothena Licensed
Collaboration Patents that [***] claims the Prothena Platform Technology.
1.65    “[***]” means [***], which shall [***]; but in any case excluding [***].
1.66    “Registration Enabling Clinical Trial” means (a) a human clinical trial
of a product that would satisfy the requirements of U.S. 21 C.F.R. Part
312.21(c), as amended, and is intended to (i) establish that the product is safe
and efficacious for its intended use, (ii) define contraindications, warnings,
precautions and adverse reactions that are associated with the product in the
dosage range to be prescribed, and (iii) support Regulatory Approval for such
product, or (b) a similar clinical study prescribed by the relevant Regulatory
Authorities in a country other than the United States.
1.67    “Regulatory Approval” means all approvals, licenses and authorizations
of the applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical or


12
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





diagnostic product for a particular Indication in a country or region (including
separate pricing or reimbursement approvals, as necessary), and including the
approvals by the applicable Regulatory Authority of any expansion or
modification of the label for such Indication.
1.68    “Regulatory Authority” means any national or supranational Governmental
Authority, including the U.S. Food and Drug Administration (and any successor
entity thereto) (the “FDA”) in the U.S., the European Medicines Agency (and any
successor entity thereto) (the “EMA”) in the EU and the Ministry of Health,
Labour and Welfare of Japan, or the Pharmaceuticals and Medical Devices Agency
of Japan (or any successor to either of them) as the case may be (the “MHLW”) in
Japan, or any health regulatory authority in any country or region that is a
counterpart to the foregoing agencies, in each case, that holds responsibility
for development and commercialization of, and the granting of Regulatory
Approval for, a pharmaceutical or diagnostic product, as applicable, in such
country or region.
1.69    “Regulatory-Based Exclusivity” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, that Celgene or any of its Affiliates or
Sublicensees has been granted the exclusive legal right by a Regulatory
Authority in such country to market and sell the Licensed Product in such
country, in each case, such that market exclusivity is maintained for Celgene
(or its Affiliate or Sublicensee, as applicable) in such country with respect to
such Licensed Product as a result of such grant by such Regulatory Authority.
1.70    “Regulatory Materials” means the regulatory registrations, applications,
authorizations and approvals (including approvals of MAAs, supplements and
amendments, pre- and post-approvals, pricing and reimbursement approvals, and
labeling approvals), Regulatory Approvals and other submissions made to or with
any Regulatory Authority for research, development (including the conduct of
Clinical Trials), manufacture, or commercialization of a pharmaceutical or
diagnostic product in a regulatory jurisdiction, together with all related
correspondence to or from any Regulatory Authority and all documents referenced
in the complete regulatory chronology for each MAA, including all Drug Master
Files (if any), INDs and supplemental biologics license applications (sBLAs) and
foreign equivalents of any of the foregoing. The Regulatory Materials shall
include the Existing IND.
1.71    “Related Antibody” means, with respect to a given Antibody, any (a)
[***] or (b) [***], and in each case of (a) and (b), that [***].
1.72    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period of time commencing on the First Commercial
Sale of such Licensed Product in such country of sale and expiring upon the
latest of (a) the first date on which there is no Valid Claim of a Patent within
the Licensed Program Patents, Prothena Licensed Collaboration Patents or Joint
Program Patents (as defined in the Master Collaboration Agreement), in each
case, that Covers such Licensed Product in such country of sale, (b) the
expiration of Regulatory-Based Exclusivity for such Licensed Product in such
country of sale and (c) the [***] ([***]) year anniversary of the date of First
Commercial Sale of such Licensed Product in such country of sale.
1.73    “Select Indication” means each of the following separate and distinct
Indications: [***] such other Indications as the Parties may mutually agree in
writing to be expressly included


13
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






as a “Select Indication” for purposes of this Agreement; provided that such
indication is identified as an approved use for the applicable Licensed Product
in the approved label for such Licensed Product in the applicable country.
1.74    “Sublicensee” means, with respect to Celgene, a Third Party to whom
Celgene has granted a sublicense, either directly or indirectly, under the
Prothena IP licensed to Celgene by Prothena pursuant to this Agreement, to
Develop, Manufacture and/or Commercialize Licensed Antibodies and Licensed
Products in the Field in the Territory, but excluding any Third Party acting as
a distributor and excluding Prothena and its Affiliates.
1.75    “Target” means, with respect to a given Antibody and the Licensed
Target, that such Antibody [***]. For the purposes of the “Target” definition,
“[***]” means [***].4
1.76    “Territory” means worldwide.
1.77    “Third Party” means any Person other than Prothena or Celgene that is
not an Affiliate of Prothena or of Celgene.
1.78    “Third Party Claim” means any and all suits, claims, actions,
proceedings or demands brought by a Third Party.
1.79    “Third Party Damages” means all losses, costs, claims, damages,
judgments, liabilities and expenses payable to a Third Party by a Party (or the
Prothena Indemnitees or Celgene Indemnitees, as applicable) under a Third Party
Claim (including reasonable attorneys’ fees and other reasonable out-of-pocket
costs of litigation in connection therewith).
1.80    “United States” or “U.S.” means the United States of America and all of
its territories and possessions.
1.81    “U.S. License Agreement” shall mean each U.S. License Agreement entered
into between the Parties (or their respective Affiliates, as applicable)
pursuant to the Master Collaboration Agreement.
1.82    “Valid Claim” means a claim of a Patent within the Licensed Program
Patents, Prothena Licensed Collaboration Patents, or Joint Program Patents (as
defined in the Master Collaboration Agreement) in the Territory that has issued
and has not expired, lapsed, been cancelled or abandoned, or been dedicated to
the public, disclaimed, or held unenforceable, invalid, revoked or cancelled by
a court or administrative agency of competent jurisdiction in an order or
decision from which no appeal has been or can be taken, including through
opposition, reexamination, reissue, disclaimer, inter partes review, post grant
procedures or similar proceedings [***].
1.83    Additional Definitions. Each of the following terms has the meaning
described in the corresponding section of this Agreement indicated below:
Definition:
Section:
Acquired Person
1.14



4 [***] For the purposes of the “Target” definition, “[***]” means [***]
14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Definition:
Section:
Active Immunotherapeutic Approaches
4.2.1
Agreement
Preamble
Celgene
Preamble
Celgene Acquired Competing Antibody
4.5.2
Celgene Exclusivity Term
4.5.1
Celgene Indemnitees
9.2
Celgene Proposed Terms
4.2.2
Celgene Share
6.8.4
Celgene Third Party Payments
5.3.4
Combination Product
1.52
Competing Antibody
4.5.1
Competing Compound
4.1
Cure Period
10.2.1
Disclosing Party
7.1
Dispute
11.7.2
Electronic Delivery
11.11
Effective Date
Preamble
EMA
1.68
Excluded Claim
11.7.3(d)
Existing Regulatory Materials
2.2.1
FDA
1.68
[***]
[***]
Force Majeure
11.3
GAAP
1.1
Grant
4.2.2
Grant Notice
4.2.2
HIPAA
1.5
IFRS
1.1
Indemnitee
9.3
Indemnitor
9.3
Indirect Taxes
5.6.2(b)
Insolvency Event
10.4
Joint IP
6.6.4
Joint Know-How
6.6.4
Joint Patent
6.6.4
Licensed Program Assets
2.4
Licensed Program Confidential Information
7.11
Licensed Program Inventory
2.3.4
Licensed Program Know-How
1.46(a)
Licensed Program Non-Specific IP
7.2
Licensed Program Patents
1.46(b)



15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Definition:
Section:
Licensed Program Specific IP
7.2
Licensed Program U.S. License Agreement
Recitals
Master Collaboration Agreement
Recitals
MHLW
1.68
Negotiation Period
4.2.2
[***]
[***]
Notice Period
4.2.2
Ongoing Clinical Trial
2.1.3(a)
Ongoing Prothena Development Activities
2.1.3(c)
Party or Parties
Preamble
Patent Liaison
6.7
Payee Party
5.6.2(b)
Paying Party
5.6.2(b)
Per Licensed Product Annual Net Sales
5.3.1
Program
Recitals
Prothena
Preamble
Prothena Acquired Competing Compound
4.4
Prothena Indemnitees
9.1
Prothena Licensor
8.3.3
Prothena Ongoing Program Activities
2.1.3(d)
Prothena Reversion Antibodies
10.8.1
Publishing Party
7.8.1
Receiving Party
7.1
Regulatory Milestone Payment
5.4.1
Right of First Negotiation
4.2.2
Sales Milestone Payment
5.5.1
SEC
7.4.1(a)
Securities Regulators
7.6
Tax Benefit
5.6.2(c)
Term
10.1.1
Transition Plan
2.3.6




ARTICLE 2.    
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION
2.1    Development, Manufacturing and Commercialization.
2.1.1    General. From and after the Effective Date, and subject to the terms
and conditions of this Agreement, (i) Celgene will have the sole right (and
shall solely control, at its discretion), itself and/or with or through its
Affiliates, Sublicensees or other Third Parties, to Develop, Manufacture and
Commercialize Licensed Antibodies and Licensed Products in the Field in the
Territory, and (ii) Prothena and its Affiliates shall not have any right to, and
shall not, conduct


16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





any Development, Manufacture or Commercialization of any Licensed Antibodies or
Licensed Products in the Field in the Territory.
2.1.2    Diligence. From and after the Effective Date, and subject to the terms
and conditions of this Agreement, Celgene, itself and/or with or through its
Affiliates, Sublicensees or other Third Parties, will use Commercially
Reasonable Efforts to (i) [***], and (ii) [***].
2.1.3    Prothena Activities in Support of Licensed Program. Notwithstanding the
provisions of Section 2.1.1, as and to the extent requested by Celgene in
writing, Prothena shall conduct the following activities as reasonably directed
by Celgene:
(a)    Ongoing Clinical Trials. If any Clinical Trial(s) that were being
conducted by or on behalf of Prothena under the Licensed Program pursuant to the
Master Collaboration Agreement have not been completed as of the Effective Date
(an “Ongoing Clinical Trial”), then, at Celgene’s written election, Prothena
will, at its expense, either wind-down and terminate such Ongoing Clinical Trial
or continue to perform such Ongoing Clinical Trial. In the event Celgene elects
that an Ongoing Clinical Trial should be wound-down and terminated, Prothena
shall cause such Ongoing Clinical Trial to be wound-down and terminated
promptly. In the event that Celgene elects the Ongoing Clinical Trial to
continue, then Prothena shall continue to be responsible for the performance of,
and shall continue to perform, such Ongoing Clinical Trial in accordance with
(i) the Research Plan (as defined in the Master Collaboration Agreement) as in
existence as of the Effective Date, (ii) the terms of the applicable Clinical
Trial protocol as in existence as of the Effective Date (as may be amended as
required by Applicable Law and applicable guidance issued from time to time by
the by the relevant Regulatory Authority) and (iii) otherwise in accordance with
the reasonable directions of Celgene, until completion of such Clinical Trial.
In such case, the performance of such Clinical Trial by or on behalf of Prothena
shall continue to be governed by the terms and conditions of the Master
Collaboration Agreement as if the Licensed Program were continuing under the
Master Collaboration Agreement solely with respect to such Ongoing Clinical
Trial, mutatis mutandis (including that Know-How conceived, created, discovered,
first generated, invented, first made or first reduced to practice, by or on
behalf of Prothena or its Affiliates, whether solely or jointly with any Third
Party, pursuant to the conduct of such Ongoing Clinical Trial, shall be Licensed
Program Know-How hereunder); provided that, notwithstanding the provisions of
the Master Collaboration Agreement, Celgene shall have the right to make
decisions and determinations with respect to the conduct of such Ongoing
Clinical Trial, and Prothena shall comply with all such reasonable decisions and
determinations, provided that Celgene consults with and reasonably considers
Prothena’s comments with respect thereto prior to making any such decision or
determination. In addition, Celgene shall have the right, at any time, to notify
Prothena to cease performance of an Ongoing Clinical Trial, and in such case,
Prothena shall immediately wind-down any such Ongoing Clinical Trial.
(b)    Transition Supply. If Prothena was supplying (or having supplied) any
Licensed Antibody and/or Licensed Product for any Clinical Trial(s) or other
Development activities conducted with respect to the Licensed Program under the
Master Collaboration Agreement, then, at Celgene’s written request, Prothena
will be responsible for supplying, and shall supply, to Celgene (or its
designee) Licensed Antibody(ies) and/or Licensed Product(s), for use in


17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Development by or on behalf of Celgene hereunder for a period not to exceed
[***] ([***]) [***] (or such longer period of time as agreed to by the Parties),
as and to the extent requested by Celgene; provided that Celgene shall pay to
Prothena a reasonable, fair value cost for such supply, which cost shall be
negotiated in good faith and agreed to by the Parties prior to such supply. In
such case, at the request of Celgene, the Parties shall negotiate in good faith
and enter into an appropriate supply agreement (including a quality agreement)
for Prothena to supply (or have supplied) Licensed Antibody and/or Licensed
Product, as applicable, to Celgene (or its designee). Notwithstanding the
foregoing, if Prothena has engaged a Third Party contract manufacturer for the
supply of Licensed Antibodies and/or Licensed Products, and the agreement with
such Third Party prohibits the supply to Celgene in accordance with the
foregoing (provided that Prothena used good faith efforts not to include such
prohibition during negotiations), then in lieu of the foregoing supply
obligation, Prothena shall take such actions as reasonably requested by Celgene
to facilitate the negotiations between Celgene and Prothena’s Third Party
contract manufacturer of an appropriate supply agreement (including a quality
agreement) for the supply of Licensed Antibody and/or Licensed Product, as
applicable, to Celgene (or its designee).
(c)    Other Continuing Development Activities. Without limiting the other
obligations of Prothena hereunder (including as set forth in this Section
2.1.3), in the event that the Parties mutually agree in writing that Prothena or
its Affiliates will conduct any other specific Development activities for
Celgene after the Effective Date with respect to the Licensed Program (in
addition to those set forth in the foregoing provisions of this Section 2.1.3)
(the “Ongoing Prothena Development Activities”), then, in such case, the Parties
shall negotiate in good faith and enter into a separate services agreement
pursuant to which Prothena (or its Affiliates, as applicable) shall perform such
Ongoing Prothena Development Activities.
(d)    Prothena Ongoing Program Activities. Prothena’s obligations as set forth
in this Section 2.1.3, as applicable, are the “Prothena Ongoing Program
Activities”.
2.1.4    Celgene Progress Updates. During the Term until such time as Celgene
has submitted a MAA for at least one Licensed Product in the United States and
at least one country in the EU (or through centralized EU filing) for a Select
Indication, Celgene and Prothena shall meet at least [***] to discuss the
progress of Celgene’s material Development and Commercialization activities with
respect to Licensed Products pursuant to this Agreement. Such meeting shall be
either in person or telephonically as agreed to by the Parties. In addition,
during the Term until such time as Celgene has submitted an MAA for at least one
Licensed Product in the United States or at least one country in the EU (or
through centralized EU filing) for a Select Indication, at least [***] (or more
frequently as agreed to by the Parties), Celgene shall submit to Prothena a
written report summarizing the progress of Celgene’s material Development and
Commercialization activities with respect to Licensed Products pursuant to this
Agreement since the last report.
2.1.5    JSC. For the avoidance of doubt, the JSC (as defined in the Master
Collaboration Agreement) and each Subcommittee (as defined in the Master
Collaboration Agreement) shall no longer oversee or review any of the matters
under this Agreement, and shall have no decision-making authority in connection
therewith.
2.2    Regulatory.


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





2.2.1    Transfer of Existing Regulatory Materials. Subject to Section 2.2.2,
Prothena shall assign and transfer (and hereby does assign and transfer), or
cause to be assigned and transferred to the extent not owned by Prothena, to
Celgene (or its designee), promptly (but in all cases within [***] ([***]) days)
after the Effective Date any and all Regulatory Materials (including the
Existing IND) for any Licensed Antibodies and/or Licensed Products held or
generated by or on behalf of Prothena or its Affiliates (the “Existing
Regulatory Materials”), including providing true, accurate and complete hard and
electronic copies thereof to Celgene. Thereafter Celgene (or its designee) shall
have the sole right, in its discretion, to file, maintain and hold title to, all
Existing Regulatory Materials. Notwithstanding the foregoing, at the election of
Celgene, Celgene may notify Prothena in writing that it does not desire to take
assignment and transfer of certain Regulatory Materials (as so determined by
Celgene) and in such case, Prothena shall not assign or transfer to Celgene (or
its designee) such designated Regulatory Materials.
2.2.2    Prothena Ownership for Ongoing Clinical Trials. Notwithstanding the
foregoing Section 2.2.1, in the event Prothena continues to be responsible for
the performance of an Ongoing Clinical Trial pursuant to and in accordance with
Section 2.1.3(a), Prothena will retain ownership of any Existing Regulatory
Materials (including the Existing IND) for the corresponding Licensed Antibodies
and Licensed Products related to such Ongoing Clinical Trial until completion of
such Ongoing Clinical Trial, following which, the provisions of Section 2.2.1
shall apply with respect to such Existing Regulatory Materials.
2.2.3    Safety Information. Celgene shall have the right to report all safety
information to Regulatory Authorities with respect to the Licensed Antibodies
and/or Licensed Products in the Territory hereunder, provided that Prothena
shall also have such right with respect to safety data arising from any Ongoing
Clinical Trial prior to the transfer of Existing Regulatory Materials to Celgene
pursuant to Section 2.2.2.
2.2.4    Right of Reference; Access to Data. Pending such time as the Existing
Regulatory Materials are transferred and assigned to Celgene (or its designee),
or in the event of failure to transfer and assign any Existing Regulatory
Materials to Celgene (or its designee), as required by Section 2.2.1 or 2.2.2
(as applicable), Celgene (and its designees) shall have, and Prothena (on behalf
of itself and its Affiliates) hereby grants to Celgene (and its designees),
access and a right of reference (without any further action required on the part
of Prothena or its Affiliates, whose authorization to file this consent with any
Regulatory Authority is hereby granted) to all such Existing Regulatory
Materials and all data contained or referenced in any Existing Regulatory
Materials for Celgene (and its designees) to exercise its rights and perform its
obligations hereunder. In all cases, Celgene (and its designees) shall have
access to all data contained or referenced in any Existing Regulatory Materials,
and Prothena shall ensure that Celgene (and its designees) are afforded such
access.
2.2.5    Regulatory Matters. In the event that Celgene determines that any
regulatory filings for any Licensed Antibodies and/or Licensed Products are
required for any activities hereunder, including INDs, MAAs and other Regulatory
Approvals (as applicable), then Celgene (or its designee) shall have the sole
right, in its discretion, to seek to obtain and maintain such regulatory filings
(in its or its designee’s name). In addition, Celgene (or its designee) shall
have


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





the sole right to communicate and otherwise interact with Regulatory Authorities
with respect to the Licensed Antibodies and/or Licensed Products, including with
respect to any Regulatory Materials in connection therewith. Prothena (and its
Affiliates) shall have no right to, and shall not, make any regulatory filings
related to any Licensed Antibodies and/or Licensed Products or otherwise
interact with any Regulatory Authorities with respect to the Licensed Antibodies
and/or Licensed Products; provided that, as and to the extent reasonably
requested by Celgene in writing, Prothena shall interact with Regulatory
Authorities in connection with Licensed Antibodies and/or Licensed Products with
respect to matters related to the Licensed Program activities conducted by or on
behalf of Prothena under the Master Collaboration Agreement or with respect to
any Prothena Ongoing Program Activities. Notwithstanding the foregoing, until
such time as a given Existing Regulatory Material is assigned and transferred to
Celgene in accordance with Section 2.2.1 or 2.2.2 (as applicable), Prothena
shall be responsible for all communications and interactions with Regulatory
Authorities with respect to such Existing Regulatory Material; provided that, in
connection with any such activities by Prothena, Prothena shall, to the extent
reasonably requested by Celgene, consult and coordinate with Celgene with
respect thereto (including allowing Celgene to attend or participate in any
meetings or other interactions with Regulatory Authorities to the extent such
attendance is not prohibited or limited by such Regulatory Authority) and
Prothena shall accommodate and comply with any reasonable requests made by
Celgene in connection therewith (including that Prothena shall submit to Celgene
a copy of any proposed filings and correspondence with any Regulatory Authority
for Celgene’s review and approval prior to submission thereof). At the request
of Celgene, Prothena shall reasonably assist Celgene in communications and
filings with Regulatory Authorities with respect to the Licensed Antibodies
and/or Licensed Products.
2.2.6    Pharmacovigilance. At the written request of Celgene, within [***]
([***]) days after such request, Prothena and Celgene (or its designee(s)) will
enter into a pharmacovigilance agreement in order to, among other things,
coordinate safety matters and share of safety information with respect to
Licensed Products.
2.3    Assistance; Technology Transfer.
2.3.1    General. Prothena shall (and shall cause its Affiliates to) cooperate
with Celgene (and its designees) and provide reasonable assistance to Celgene
(and its designees) to enable Celgene (and its designees) to Develop,
Manufacture and Commercialize Licensed Antibodies and Licensed Products, as and
to the extent requested reasonably by Celgene, including (i) conducting a
technology transfer to Celgene with respect to the Licensed Program Know-How and
Prothena Licensed Collaboration Know-How, (ii) providing Celgene (and its
designees) reasonable assistance with respect to regulatory and Manufacturing
transition matters related to Licensed Antibodies and Licensed Products and
(iii) providing Celgene (and its designees) with reasonable access by
teleconference or in-person (as requested by Celgene) to Prothena personnel (and
personnel of its Affiliates and Third Party contractors) involved in the
Development or Manufacture of Licensed Antibodies and Licensed Products to
assist with the transition and answer questions related to Licensed Antibodies,
Licensed Products and Diagnostic Products.
2.3.2    Additional Specific Transition Assistance. Without limiting the
provisions of Section 2.3, as soon as reasonably practicable following the
Effective Date (but in all cases,


20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





within [***] ([***]) days after the Effective Date or such other period of time
as agreed to by the Parties), and thereafter during the Term as may be
reasonably requested by Celgene from time to time, Prothena shall (i) disclose
to Celgene (and its designees) in English (including by providing hard and
electronic copies thereof) all Licensed Program Know-How and Prothena Licensed
Collaboration Know-How, including any materials and documentation (including
data and protocols) included therein and any other physical embodiments thereof,
(ii) transfer to Celgene (and its designees) all Licensed Program Biological and
Chemical Materials, as well as [***] and Celgene and its designees shall have
the full right to utilize all of the foregoing in connection with the
Development, Manufacture or Commercialization of Licensed Antibodies and
Licensed Products, and (iii) assist Celgene (and its designees) in responding to
regulatory inquiries with respect to Licensed Program Antibodies and Licensed
Program Products.
2.3.3    Manufacturing Technology Transfer. Without limiting the provisions of
Sections 2.3 and 2.3.2, as soon as reasonably practicable following the
Effective Date (but in all cases, within [***] ([***]) days after the Effective
Date or such other period of time as agreed to by the Parties), Prothena shall
transfer, and thereafter continue, during the Term as may be reasonably
requested by Celgene from time to time, the transfer (from Prothena, its
Affiliates or its Third Party contract manufacturers) to Celgene (and its
designees), copies in English (in writing and in an electronic format) of all
data, information and other Know-How in the Control of Prothena or its
Affiliates ([***]) that is related to the Manufacture of any Licensed Antibodies
or Licensed Products, in order to enable Celgene (and its designees) to
Manufacture the Licensed Antibodies and Licensed Products, including to
replicate the process employed by or on behalf of Prothena to Manufacture any
Licensed Antibodies and Licensed Products. Such transfer shall include all
[***]. In addition, at the reasonable request of Celgene from time to time,
Prothena shall make its employees and consultants (including personnel of its
Affiliates and Third Party contract manufacturers) available to Celgene (and its
designees) to provide reasonable consultation and technical assistance in order
to ensure an orderly transition of the manufacturing technology and operations
to Celgene (and its designees) and to assist Celgene (and its designees) in its
Manufacture of any Licensed Antibodies and Licensed Products.
2.3.4    Inventory Transfer. At the written request of Celgene, Prothena shall
promptly assign and transfer to Celgene (or its designee) and deliver to Celgene
(or its designee) (at a location to be specified by Celgene to Prothena), any or
all (as and to the extent requested by Celgene) inventory of Licensed Antibodies
and Licensed Products held by or on behalf of Prothena or its Affiliates as of
the Effective Date (including any such inventory held at any contract
manufacturer or any other location); provided that Celgene shall pay to Prothena
a reasonable, fair value cost for such transferred inventory, which cost shall
be negotiated in good faith and agreed to by the Parties prior to such transfer
(the “Licensed Program Inventory”).
2.3.5    Assignment of Certain Existing Agreements.
(a)    At the written request of Celgene, Prothena shall (or shall cause its
Affiliates to, as applicable), to the extent legally permissible (provided that,
to the extent consent is required from the relevant counterparty, Prothena shall
(or shall cause its Affiliates to, as applicable) use reasonable efforts to
obtain such consent) (i) assign to Celgene (or its designee) any


21
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





or all (as designated by Celgene) Existing Program Agreements and/or (ii) assist
Celgene (or its Affiliate) in entering into new agreements directly with the
counterparties to the Existing Program Agreements to cover the subject matter of
such Existing Program Agreements, as applicable, in each case of (i) and/or
(ii), as and to the extent requested by Celgene in writing. If any Existing
Program Agreement is assigned to Celgene, Prothena shall be solely responsible
for, and shall indemnify and hold harmless Celgene and all other Celgene
Indemnitees from and against any costs and other Third Party Damages arising
from, or relating to, any such Existing Program Agreement as a result of, or in
connection with, events or occurrences prior to the date of such assignment
(including, for clarity, any payments that accrued prior to the date of such
assignment, but which do not become payable until after the date of such
assignment).
(b)    [***].
2.3.6    Transition Plan. In order to facilitate the transition as set forth in
this Section 2.3, at the request of Celgene, the Parties shall work together in
good faith and establish a transition plan setting forth certain additional
reasonable transition activities to be undertaken by or on behalf of Prothena in
order to fully transition the Development, Manufacture and Commercialization of
Licensed Antibodies and Licensed Products to Celgene (and its designees) (the
“Transition Plan”). Once established, Prothena shall use commercially reasonable
efforts to [***] perform its activities under the Transition Plan.
2.4    Covenant. Except as otherwise expressly permitted under this Agreement,
commencing on the Effective Date until the end of the Term, Prothena shall not
and shall cause its Affiliates not to (a) assign, transfer, convey,
encumber(through a lien, charge, security interest, mortgage or similar
encumbrance) or dispose of, or enter into any agreement with any Third Party to
assign, transfer, convey, encumber (through a lien, charge, security interest,
mortgage or similar encumbrance) or dispose of, any [***] (collectively, the
“Licensed Program Assets”), except to the extent such assignment, transfer,
conveyance, encumbrance or disposition would not conflict with, be inconsistent
with or adversely affect in any respect any of the rights or licenses granted to
Celgene hereunder, (b) license or grant to any Third Party, or agree to license
or grant to any Third Party, any rights to any Licensed Program Assets if such
license or grant could conflict with, be inconsistent with or adversely affect
in any respect any of the rights or licenses granted to Celgene hereunder, or
(c) [***] the Licensed Program Assets to any Third Party if such [***] could
impair or conflict in any respect with any of the rights or licenses granted to
Celgene hereunder.
2.5    Other Antibodies and Products Developed by Celgene. Notwithstanding
anything to the contrary contained herein, if Celgene (or any of its
Affiliates), alone or with any Third Party, determines to Develop, Manufacture
or Commercialize any Antibodies (or any product containing an Antibody), other
than Licensed Antibodies or Licensed Products, then Celgene may do so in its
sole discretion, without any obligations to Prothena with respect thereto, and
Prothena shall have no rights in connection therewith, provided that Celgene’s
or its Affiliates’ conduct of any such activities shall not modify or obviate
Celgene’s obligations under this Agreement.
2.6    Licensed Program U.S. License Agreement. The Parties hereby agree and
acknowledge that this Agreement supersedes the Licensed Program U.S. License
Agreement in its


22
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





entirety and any activities conducted under the Licensed Program U.S. License
Agreement shall be deemed to have been conducted under this Agreement.
ARTICLE 3.    
ANTITRUST AND COMPETITION LAW COMPLIANCE
3.1    Antitrust Compliance. For the avoidance of doubt, the Parties shall
continue to comply with Section 3.2 of the Master Collaboration Agreement, and
such provisions shall apply to this Agreement as if set forth directly herein,
mutatis mutandis.
ARTICLE 4.    
EXCLUSIVITY
4.1    Prothena Exclusivity. During the Term, Prothena shall not and shall
ensure that its Affiliates shall not, anywhere in the world: (i) alone or with
or through any Third Party, research [***], Develop, Manufacture or
Commercialize (a) the Licensed Target or any Competing Compound, or (b) any
diagnostic product intended for use, or Developed or approved for use with, the
Licensed Target (including any diagnostic product intended for use, or Developed
or approved for use with, any Competing Compound), in each case, other than
Prothena’s performance of the Prothena Ongoing Program Activities (including
engaging its Affiliates or Third Party subcontractors to perform the Prothena
Ongoing Program Activities in accordance with this Agreement) as specifically
set forth in Section 2.1.3; (ii) grant a license, sublicense or other rights to
any Third Party to conduct any of the activities in the foregoing clause (i),
other than Prothena’s performance of the Prothena Ongoing Program Activities
(including engaging its Affiliates or Third Party subcontractors to perform the
Prothena Ongoing Program Activities in accordance with this Agreement) as
specifically set forth in Section 2.1.3; or (iii) transfer, assign, convey or
otherwise sell (a) any Competing Compound or any diagnostic product intended for
use, or (b) Developed or approved for use with, the Licensed Target (including
any diagnostic product intended for use, or Developed or approved for use with
any Competing Compound). As used herein, the term “Competing Compound” means
[***].
4.2    Prothena Exception for Active Immunotherapeutic Approaches.
4.2.1    Exception for Active Immunotherapeutic Approaches. Notwithstanding the
provisions of Section 4.1, but subject to the provisions of Section 4.2.2,
Prothena and its Affiliates (themselves, but not with or through any Third
Parties) may conduct research, development, manufacture and commercialization of
Active Immunotherapeutic Approaches outside of this Agreement; provided that no
Licensed Antibodies or Licensed Products are utilized in the conduct of any such
activities (including no use of a Licensed Antibody or Licensed Product for an
Active Immunotherapeutic Approach). As used herein, “Active Immunotherapeutic
Approaches” means [***].
4.2.2    Celgene Right of First Negotiation. During the Term, in the event that
[***] with respect to [***] will [***]. [***] will [***] (a “[***]”). If [***],
[***] will [***] which [***] will [***]. If [***], the Parties will [***]. Until
[***] or the [***], as applicable, [***]. If [***] that it [***], then [***].
For the avoidance of doubt, this Section 4.2.2 [***] For clarity, [***].


23
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





4.3    Master Collaboration Agreement. For the avoidance of doubt, the
provisions of Article 5 of the Master Collaboration Agreement shall not limit in
any way the provisions of this Article 4.
4.4    Exceptions for Change of Control. Notwithstanding the provisions of
Section 4.1, if following the Effective Date, Prothena undergoes a Change of
Control with a Third Party who (itself or through any of its affiliates existing
prior to the date of the Change of Control) owns or has rights to a Competing
Compound (but excluding any Licensed Antibody or Licensed Product) that is in
ongoing clinical development or being commercialized by such Third Party (or its
affiliate) as of the date of the Change of Control (a “Prothena Acquired
Competing Compound”), then Prothena (including the acquiring Person in the
Change of Control (and such acquiring Person’s affiliates)) shall not be in
breach of the provisions of Section 4.1 as a result of [***]; provided that (i)
such activities are conducted independently of the activities of this Agreement
and without use of any Prothena IP ([***]) and (ii) no personnel who are
conducting any activities pursuant to this Agreement (or have conducted
activities pursuant to the Master Collaboration Agreement) are involved in the
conduct of such activities with respect to the Prothena Acquired Competing
Compound.
4.5    Celgene Exclusivity.
4.5.1    Celgene Exclusivity. During the period from the Effective Date until
[***] (the “Celgene Exclusivity Term”), neither Celgene nor its Affiliates will,
anywhere in the world, alone or with or through any Third Party, either (a) sell
any Competing Antibody that has an approved label for treatment of an Indication
for which Celgene or its Affiliates has conducted a Registration Enabling
Clinical Trial for a Licensed Product hereunder (as set forth in the protocol
for such Registration Enabling Clinical Trial) or (b) conduct a Registration
Enabling Clinical Trial for any Competing Antibody for treatment of an
Indication (as set forth in the protocol for such Registration Enabling Clinical
Trial) for which Celgene has conducted a Registration Enabling Clinical Trial
for a Licensed Product hereunder (as set forth in the protocol for such
Registration Enabling Clinical Trial) (provided that, for the avoidance of
doubt, this Section 4.5.1 shall not prohibit (i) use of an Competing Antibody as
a comparator in a Registration Enabling Clinical Trial or (ii) Celgene or any of
its Affiliates providing proprietary products (that are not Competing
Antibodies) to a Third Party for such Third Party’s use in a clinical trial of
Competing Antibodies), in each case of (a) and (b), other than Celgene’s
exercise of its rights and performance of its obligations with respect to
Licensed Antibodies and Licensed Products pursuant to this Agreement (including
engaging Third Party subcontractors to perform the such rights and obligations
in accordance with this Agreement). As used herein, the term “Competing
Antibody” means [***].
4.5.2    Exceptions for Change of Control. Notwithstanding the provisions of
Section 4.5.1, if during the Celgene Exclusivity Term, Celgene (or any of its
Affiliates) undergoes a Change of Control with a Third Party who (itself or
through any of its affiliates existing prior to the date of the Change of
Control) owns or has rights to a Competing Antibody (but excluding any Licensed
Antibody or Licensed Product) that is in ongoing clinical development or being
commercialized by such Third Party (or its affiliate) as of the date of the
Change of Control (a “Celgene Acquired Competing Antibody”), then Celgene and
its Affiliates (including the acquiring Person in the


24
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Change of Control (and such acquiring Person’s affiliates)) shall not be in
breach of the provisions of Section 4.5.1 as a result of [***]; provided that
(i) such activities are conducted independently of the activities of this
Agreement and without use of any Prothena IP ([***]) and (ii) no personnel who
are conducting any Registration Enabling Clinical Trial activities pursuant to
this Agreement are involved in the conduct of Registration Enabling Clinical
Trial activities with respect to the Celgene Acquired Competing Antibody.
ARTICLE 5.    
FINANCIAL TERMS
5.1    Option Exercise Fee. Subject to Section 3.2 of the Master Collaboration
Agreement, the Parties acknowledge and agree that Celgene will pay the Phase 1
Option Exercise Fee (as defined in the Master Collaboration Agreement) for the
Licensed Program in accordance with the Master Collaboration Agreement.
5.2    Reimbursement of Certain CMC Expenses. Subject to Section 3.2 of the
Master Collaboration Agreement, Celgene will reimburse Prothena for the
reasonable, documented and verifiable out-of-pocket costs that were incurred by
Prothena under the Master Collaboration Agreement, after the End of Phase 1 Date
(as defined in the Master Collaboration Agreement) for the Licensed Program but
prior to the Effective Date of this Agreement, for chemistry, manufacturing and
controls (CMC) activities conducted by Prothena specifically for preparation for
any Registration Enabling Clinical Trials of Licensed Product; provided that (a)
such amounts and such activities were approved in writing in advance by Celgene
prior to Prothena undertaken such activities and (b) in all cases, Celgene shall
not be obligated to reimburse Prothena for any such amounts in excess of $[***]
([***]). Subject to Section 3.2 of the Master Collaboration Agreement, Prothena
shall promptly after the Effective Date issue an invoice to Celgene for the
amounts set forth in this Section 5.2, and Celgene shall pay to Prothena the
undisputed portion of such invoice within [***] ([***]) days after receipt of
such invoice.
5.3    Royalties.
5.3.1    Licensed Product Royalties. Subject to the terms of this Section 5.3
(and subject further to Section 5.6), Celgene shall pay Prothena royalties on
Annual Net Sales, on a Licensed Product-by-Licensed Product basis during the
applicable Royalty Term, equal to the following portions of Annual Net Sales of
the applicable Licensed Product multiplied by the applicable royalty rate set
forth below for such portion of Annual Net Sales during the applicable Royalty
Term for each such Licensed Product, which royalties shall be paid in accordance
with Section 5.3.7 (the “Per Licensed Product Annual Net Sales”). For clarity,
the royalties (and royalty tiers) shall be calculated separately on a Licensed
Product-by-Licensed Product basis.


25
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Per Licensed Product Annual Net Sales for a Given Licensed Product in a Given
Calendar Year
Royalty Rate
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%



The applicable royalty rate set forth in the table above will apply only to that
portion of the Per Licensed Product Annual Net Sales of a given Licensed Product
during a given Calendar Year that falls within the indicated range. For clarity,
(i) if no royalty is payable on a given unit of Licensed Product (e.g.,
following the Royalty Term for such Licensed Product in a given country), then
the Net Sales of such unit of Licensed Product shall not be included for
purposes of determining the royalties or royalty tiers and (ii) Net Sales of a
given Licensed Product will not be combined with Net Sales of any other Licensed
Product for purposes of determining the foregoing royalties or royalty tiers.
Only one royalty shall be payable by Celgene to Prothena for each sale of a
Licensed Product.
By way of example, if Per Licensed Product Annual Net Sales of a given Licensed
Product by Celgene, its Affiliates and Sublicensees were $[***] for a given
Calendar Year, then the royalties payable with respect to such Per Licensed
Product Annual Net Sales for such Licensed Product for such Calendar Year,
subject to adjustment as set forth in this Section 5.3, would be: [***].


26
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.3.2    Royalty Term. Celgene’s royalty obligations to Prothena under
Section 5.3.1 shall apply on a Licensed Product-by-Licensed Product and
country-by-country basis only during the applicable Royalty Term for such
Licensed Product in such country. Following expiration of the applicable Royalty
Term for a given Licensed Product in a given country, as applicable, no further
royalties will be payable in respect of sales of such Licensed Product in such
country and thereafter the license granted to Celgene hereunder with respect to
such Licensed Product in such country will automatically become fully paid-up,
perpetual, irrevocable and royalty-free.
5.3.3    Reductions.
(a)    Reductions for No Valid Claim. The royalty amounts payable with respect
to Per Licensed Product Annual Net Sales shall be reduced on a Licensed
Product-by-Licensed Product and country-by-country basis, to [***] percent
([***]%) of the amounts otherwise payable pursuant to Section 5.3.1 during any
portion of the applicable Royalty Term in which both: (i) [***] and (ii) [***].
(b)    Royalty Reduction for Biosimilar Product. If, on a Licensed
Product-by-Licensed Product and country-by-country and Calendar
Quarter-by-Calendar Quarter basis,
(i)    [***]; or
(ii)    [***];
then the royalties payable with respect to Per Licensed Product Annual Net Sales
of such Licensed Product pursuant to Section 5.3.1 in such country during such
Calendar Quarter shall be reduced to [***], of the royalties otherwise payable
pursuant to Section 5.3.1. [***].
5.3.4    Royalty Offset for Third Party Payments. If Celgene (or any of its
Affiliates or Sublicensees) obtains a right or license under intellectual
property of a Third Party (whether prior to, or after, the Effective Date),
where the research, development, making, using, selling, offering for sale, or
importing of any Licensed Product (or any Licensed Antibody contained in such
Licensed Product) by or on behalf of Celgene (or any of its Affiliates or
Sublicensees) would result in a payment to such Third Party, then Celgene may
deduct from the royalty payments that would otherwise have been due under
Section 5.3.1 with respect to Per Licensed Product Annual Net Sales in a
particular Calendar Quarter, an amount equal to [***] percent ([***]%) of [***]
(“Celgene Third Party Payments”) during such Calendar Quarter. Notwithstanding
the foregoing, in no event shall the royalties payable on Per Licensed Product
Annual Net Sales be reduced by more than [***] percent ([***]%) in any Calendar
Quarter by operation of this Section 5.3.4; [***].
5.3.5    Cumulative Effect of Royalty Reductions and Offsets. In no event shall
the royalty reductions or offsets described in Sections 5.3.3(a), 5.3.3(b) and
5.3.4, alone or together, reduce the royalties payable by Celgene for a given
Calendar Quarter pursuant to Section 5.3.1 to less than [***] percent ([***]%)
of the amounts otherwise payable by Celgene for a given Calendar Quarter
pursuant to Section 5.3.1. [***]


27
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.3.6    Compulsory Licenses. If a compulsory license is granted to a Third
Party with respect to a Licensed Product in any country in the Territory with a
royalty rate lower than the royalty rate provided by Section 5.3.1 (as adjusted
pursuant to Section 5.3.3), then the royalty rate to be paid by Celgene on Per
Licensed Product Annual Net Sales in such country under Section 5.3.1 shall be
reduced [***].
5.3.7    Payment of Royalties. Celgene shall: (a) within [***] ([***]) days
following the end of each Calendar Quarter in which a royalty payment pursuant
to Section 5.3.1 accrues, provide to Prothena a report specifying for such
Calendar Quarter (i) the number of Licensed Products sold that are subject to
such royalty, (ii) the Per Licensed Product Annual Net Sales that are subject to
such royalty, (iii) the applicable royalty rate under this Agreement, (iv) the
royalty calculation and royalties payable in U.S. Dollars and (v) any reduction
to the royalty applied by Celgene pursuant to any one or more of Sections 5.3.3
and 5.3.4; and (b) make the royalty payments owed to Prothena hereunder in
accordance with such royalty report in arrears, within [***] ([***]) days from
the end of the Calendar Quarter in which such payment accrues.
5.4    Regulatory Milestones.
5.4.1    Regulatory Milestones. Subject to the terms of this Section 5.4 (and
subject further to Section 5.6), Celgene will notify Prothena within [***]
([***]) days following the first achievement by Celgene under this Agreement and
after the Effective Date of each milestone event described below in this Section
5.4 with respect to the first (and only the first) Licensed Product to achieve
such milestone event under this Agreement, and Celgene shall thereafter pay the
applicable amounts set forth below associated with the applicable milestone
event in accordance with Section 5.4.2 (each, a “Regulatory Milestone Payment”):


28
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Regulatory Approval Milestone Event
Regulatory Milestone Payment
1.    Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for the first Select Indication in the U.S. issued by the FDA;
[***]  (the “First U.S. Approval Milestone”)


[***] Dollars ($[***])
2.    Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for the first Select Indication in the EU issued by the EMA; [***]
[***] Dollars ($[***])
3.    Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for the first Select Indication in Japan issued by the MHLW; [***]
[***] Dollars ($[***])
4.    Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for a second Select Indication [***] in the U.S. issued by the FDA;
[***]


[***] Dollars ($[***])
5.    Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for a second Select Indication [***] in the EU issued by the EMA; [***]
[***] Dollars ($[***])
6.    Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for a second Select Indication [***] in Japan issued by the MHLW; [***]
[***] Dollars ($[***])



Each of the foregoing milestones in this Section 5.4.1 shall be payable a
maximum of one (1) time as set forth in the foregoing chart regardless of the
number of Licensed Products achieving the applicable milestone event (i.e., a
maximum of six (6) Regulatory Milestone Payments may be made pursuant to this
Section 5.4.1), and no Regulatory Milestone Payment shall be due hereunder for
subsequent or repeated achievement of such milestone event. For the avoidance of
doubt, the maximum amount payable by Celgene pursuant to this Section 5.4.1 is
[***] Dollars ($[***]) assuming that each of the milestone events in this
Section 5.4.1 were achieved.
5.4.2    Invoice and Payment of Regulatory Milestone Payments. Following receipt
of notification by Celgene to Prothena that Celgene has achieved the applicable
milestone event triggering a Regulatory Milestone Payment hereunder, Prothena
shall invoice Celgene for the applicable Regulatory Milestone Payment, and
Celgene shall pay such Regulatory Milestone Payment within [***] ([***]) days
after receipt of the invoice therefor.
5.5    Sales Milestones.
5.5.1    Sales Milestones. Subject to the terms of this Section 5.5 (and subject
further to Section 5.6), Celgene will notify Prothena within [***] ([***]) days
after the end of the Calendar Quarter during which a given milestone event
described below in this Section 5.5 was first achieved by Celgene under this
Agreement and after the Effective Date with respect to the Licensed Products,


29
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





and Celgene shall thereafter pay the applicable amounts set forth below
associated with the applicable milestone event in accordance with Section 5.5.2
(each, a “Sales Milestone Payment”):
Sales Milestone Event


Sales Milestone Payment
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])





Each of the foregoing milestones in this Section 5.5.1 shall be payable a
maximum of one (1) time as set forth in the foregoing chart regardless of the
number of times the applicable milestone event was achieved (i.e., a maximum of
four (4) Sales Milestone Payments may be made pursuant to this Section 5.5.1),
and no Sales Milestone Payment shall be due hereunder for subsequent or repeated
achievement of such milestone event. For the avoidance of doubt, the maximum
amount payable by Celgene pursuant to this Section 5.5.1 is [***] Dollars
($[***]) assuming that each of the milestone events in this Section 5.5.1 were
achieved.
5.5.2    Invoice and Payment of Sales Milestone Payments. Following receipt of
notification by Celgene to Prothena that Celgene has achieved the applicable
milestone event triggering a Sales Milestone Payment hereunder, Prothena shall
invoice Celgene for the applicable Sales Milestone Payment, and Celgene shall
pay such Sales Milestone Payment within [***] ([***]) days after receipt of the
invoice therefor.
5.6    Additional Payment Terms.
5.6.1    Currency. All payments hereunder shall be made in U.S. Dollars by wire
transfer to a bank designated in writing by Prothena. Conversion of sales
recorded in local currencies to Dollars shall be performed in a manner
consistent with Accounting Standards and Celgene’s normal practices used to
prepare its audited financial statements for internal and external reporting
purposes.


30
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.6.2    Taxes; Withholding.
(a)    Generally. Each Party will pay, any and all income taxes levied on
account of all payments it receives under this Agreement except as otherwise
provided in this Section 5.6.2.
(b)    Tax Withholding. Each Party shall be entitled to deduct and withhold from
any amounts payable under this Agreement such taxes as are required to be
deducted or withheld therefrom under any provision of Applicable Law. The Party
that is required to make such withholding (the “Paying Party”) will (i) deduct
those taxes from such payment, (ii) timely remit the taxes to the proper taxing
authority, and (iii) send evidence of the obligation together with proof of tax
payment to the other Party (the “Payee Party”) on a timely basis following that
tax payment; provided, however, that before making any such deduction or
withholding, the Paying Party shall give the Payee Party notice of the intention
to make such deduction or withholding (such notice shall include an explanation
of the reason for and the calculation of the proposed deduction or withholding
and shall be given before such deduction or withholding is required in order for
such Payee Party to obtain reduction of or relief from such deduction or
withholding). Each Party agrees to reasonably cooperate with the other Party in
claiming refunds or exemptions from such deductions or withholdings under any
relevant agreement or treaty which is in effect to ensure that any amounts
required to be withheld pursuant to this Section 5.6.2(b) are reduced in amount
to the fullest extent permitted by Applicable Law. In addition, the Parties
shall cooperate in accordance with Applicable Laws to minimize indirect taxes
(such as value added tax, sales tax, consumption tax and other similar taxes
(“Indirect Taxes”)) in connection with this Agreement.
(c)    Tax Gross Up.    Notwithstanding the foregoing, if (a) any Party
redomiciles, assigns its rights or obligations or extends its rights under this
Agreement, (b) as a result of such redomiciliation, assignment or extension,
such Party (or its assignee) is required by Applicable Law to [***], or such
redomiciliation, assignment or extension results in [***], and (c) such [***]
exceed the amount of [***] that would have been applicable but for such
redomiciliation, assignment or extension, then any such amount payable shall
[***] so that, after making all required [***], as the case may be, the Payee
Party (or its assignee) [***]. The [***] (A) [***] to the extent such [***] but
for [***], and (B) [***]. For purposes of the preceding sentence, “Tax Benefit”
shall mean any cash refund or credit for Taxes resulting in a reduction in the
amount of Taxes otherwise owed by the Payee Party as a result of [***] relating
to payments by the Paying Party, as reasonably determined by Payee Party. Solely
for purposes of this Section 5.6.2(c), a Party’s “domicile” shall include its
jurisdiction of incorporation or tax residence and a “redomiciliation” shall
include a reincorporation or other action resulting in a change in tax residence
of the applicable Party or its assignee, or resulting in the attribution of any
amounts payable to a branch or permanent establishment located outside the
country of tax residence of the applicable Party or its assignee.
(d)    Tax Documentation. Prothena has provided a properly completed and duly
executed IRS Form W-8BEN-E to Celgene. Prior to the receipt of any payment under
this Agreement, each recipient Party (and any other recipient of payments under
this Agreement) shall, to the extent it is legally permitted to, provide to the
other Party, at the time or times reasonably requested by such other Party or as
required by Applicable Law, such properly completed and duly


31
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





executed documentation (for example, IRS Forms W-8 or W-9 or foreign
equivalents) as will permit payments made under this Agreement to be made
without, or at a reduced rate of, withholding for taxes.
5.7    Other Global License Agreements. For the avoidance of doubt, a Licensed
Product hereunder will only be eligible for milestone and royalty payments under
this Agreement, and shall not be eligible for, or counted towards, milestone or
royalty payments under any other Global License Agreement (i.e., a given
Licensed Product will be eligible for, and counted towards, milestone and
royalty payments only under one Global License Agreement).
5.8    U.S. License Agreement. Notwithstanding the provisions of Sections 5.3,
5.4 and 5.5, in the event that Celgene (or its Affiliate) has previously paid
any royalty payments or milestone payments under the Licensed Program U.S.
License Agreement, then Celgene shall not be required to make payments of any
royalties or milestones payable hereunder for the same net sales or same
milestone event (i.e., royalties and milestones shall be payable a maximum of
one time, if payable, whether achieved under this Agreement or under the
Licensed Program U.S. License Agreement). By way of example, (i) if [***],
and/or (ii) if a given Sales Milestone Payment (as defined in the Licensed
Program U.S. License Agreement) was paid under the Licensed Program U.S. License
Agreement, then no Sales Milestone Payment shall be due hereunder for the
achievement of the same milestone event.
5.9    Records Retention by Celgene; Review by Prothena.
5.9.1    Records. With respect to royalty and milestone payments to be made
under Sections 5.3 or 5.5 of this Agreement, Celgene agrees to keep and shall
procure that its Affiliates keep, for at least [***] ([***]) years from the end
of the Calendar Year to which they pertain, complete and accurate records of
sales by Celgene or its Affiliates (including sales by Sublicensees), as the
case may be, of each Licensed Product, in sufficient detail to allow the
accuracy of the payments made hereunder to be confirmed.
5.9.2    Review. Subject to the other terms of this Section 5.9.2, during the
Term, at the request of Prothena, which shall not be made more frequently than
[***], upon at least [***] ([***]) days’ prior written notice from Prothena,
[***], Celgene shall permit an independent, nationally-recognized certified
public accountant selected by Prothena and reasonably acceptable to Celgene to
inspect (during regular business hours) the relevant records required to be
maintained by Celgene under Section 5.9.1; provided that such audit right shall
not apply to records beyond [***] ([***]) years from the end of the Calendar
Year to which they pertain. In every case the accountant must have previously
entered into a confidentiality agreement with both Parties having
confidentiality obligations and non-use obligations no less restrictive than
those set forth in Article 7 and limiting the disclosure and use of such
information by such accountant to authorized representatives of the Parties and
the purposes germane to Section 5.9.1. Results of any such review shall be
binding on both Parties absent manifest error. The accountant shall report to
Prothena only whether the particular amount being audited was accurate, and if
not, the amount of any discrepancy, and the accountant shall not report any
other information to Prothena. Prothena shall treat the results of any such
accountant’s review of Celgene’s records as Confidential Information of Celgene
subject to the terms of Article 7. If any review reveals a deficiency or
overpayment in the calculation and/


32
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





or payment of royalties or Sales Milestone Payments by Celgene, then (a) Celgene
or Prothena as applicable shall promptly pay (or refund, as applicable) the
other Party the amount of such deficiency or overpayment, as applicable, and (b)
if such deficiency is by more than the greater of (i) [***] or (ii) [***],
Celgene shall, within [***] ([***]) days after receipt of an invoice therefor,
pay the reasonable out-of-pocket costs and expenses incurred by Prothena for the
independent accountant in connection with the review.
5.9.3    Records Final. Upon the expiration of [***] ([***]) years following the
end of a given Calendar Year, subject and without prejudice to the determination
of any review commenced prior to such [***] pursuant to Section 5.9.2, the
calculation of royalties and Sales Milestone Payments payable with respect to
such Calendar Year shall be binding and conclusive upon Prothena, and Celgene
(and its Affiliates) shall be released from any liability or accountability with
respect to such royalties for such Calendar Year.
5.10    Prothena Third Party Agreements. Notwithstanding anything to the
contrary herein, but subject to Section 2.3.5(b), Prothena shall be solely
responsible for all costs and payments of any kind (including all upfront fees,
annual payments, milestone payments and royalty payments) arising under any
agreements between Prothena (or any of its Affiliates) and any Third Party
(including under any In-License Agreement or other Existing Program Agreement),
which costs or payments arise in connection with, or as a result of, the
activities hereunder, including the Development, Manufacture or
Commercialization of Licensed Antibodies or Licensed Products unless and until
such agreements have been assigned to Celgene pursuant to Section 2.3.5.
5.11    Diagnostic Products. Notwithstanding anything to the contrary contained
herein, [***].
5.12    Additional Provisions. Notwithstanding anything to the contrary herein,
the terms and provisions of this Article 5 are subject to Section 11.7 of the
Master Collaboration Agreement and Sections 10.7 and 10.10 of this Agreement.
ARTICLE 6.    
LICENSES; INTELLECTUAL PROPERTY
6.1    License to Celgene. Subject to the terms and conditions of this
Agreement, Prothena hereby grants to Celgene an exclusive right and license,
with the right to grant sublicenses (through multiple tiers), under the Prothena
IP to research, develop (including Develop), make (including Manufacture), have
made (including have Manufactured), use, offer for sale, sell, import,
Commercialize and otherwise exploit Licensed Antibodies and Licensed Products,
including Diagnostic Products, in the Field in the Territory.
6.2    License to Celgene for Other Targets. In the event that, during the Term,
Celgene modifies a Licensed Program Antibody in the course of its Development
activities hereunder such that such Licensed Program Antibody specifically binds
to a target other than (i) the Licensed Target or (ii) any other Collaboration
Target (e.g., a bispecific antibody), then, at the request of Celgene, Celgene
and Prothena shall negotiate in good faith a license under intellectual property
of Prothena or its Affiliates, as applicable, that is specific to such other
target or Antibodies to such other target.


33
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





6.3    Rights Retained by the Parties. For purposes of clarity, each Party
retains all rights under Know-How and Patents Controlled by such Party not
expressly granted to the other Party pursuant to this Agreement. In addition,
Prothena retains the right to perform the Prothena Ongoing Program Activities in
accordance with this Agreement.
6.4    No Implied Licenses. Except as explicitly set forth in this Agreement,
the Master Collaboration Agreement, any U.S. License Agreement or any other
Global License Agreement, neither Party shall be deemed by estoppel or
implication to have granted to the other Party any license or other right to any
intellectual property of such Party.
6.5    Insolvency. In the event that this Agreement is terminated due to the
rejection of this Agreement by or on behalf of Prothena due to an Insolvency
Event, all licenses and rights to licenses granted under or pursuant to this
Agreement by Prothena to Celgene are and shall otherwise be deemed to be
licenses of rights to “intellectual property”. The Parties agree that Celgene,
as a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under any applicable insolvency
statute, and that upon commencement of an Insolvency Event by or against
Prothena, Celgene shall be entitled to a complete duplicate of or complete
access to (as Celgene deems appropriate), any such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments thereof shall be promptly delivered to Celgene (i) upon any such
commencement of a bankruptcy proceeding (or other Insolvency Event) upon written
request therefore by Celgene, unless Prothena elects to continue to perform all
of its obligations under this Agreement or (ii) if not delivered under (i)
above, upon the rejection of this Agreement by or on behalf of Prothena, then
upon written request therefore by Celgene. The provisions of this Section 6.5
shall be (1) without prejudice to any rights Celgene may have arising under any
applicable insolvency statute or other Applicable Law and (2) effective only to
the extent permitted by Applicable Law.
6.6    Ownership.
6.6.1    Inventorship. Notwithstanding the provisions of Section 11.7.1,
inventorship of Know-How shall be determined by application of U.S. patent law
pertaining to inventorship, and, except as provided for in Sections 6.6.2, 6.6.3
and 6.6.4, ownership of Know-How shall be determined by inventorship.
6.6.2    Ownership of Collaboration IP and Celgene IP.
(a)    Prothena. As between the Parties (including their respective Affiliates),
Prothena will retain all right, title and interest in and to all Prothena
Licensed Collaboration IP, except to the extent that any such rights are
licensed or granted to Celgene under this Agreement or the Master Collaboration
Agreement. Prothena shall [***] that all Patents, Know-How and other
intellectual property (other than Licensed Program IP and Celgene IP, if any)
utilized in the performance of the Licensed Program under the Master
Collaboration Agreement falls within the Prothena Licensed Collaboration IP and
is and remains during the Term Controlled by Prothena such that Prothena has the
full rights to grant the rights and licenses to the Prothena Licensed
Collaboration IP to Celgene hereunder (including that such Patents, Know-How and
other


34
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





intellectual property remains unencumbered such that Prothena is able to grant
such rights and licenses to Celgene).
(b)    Celgene. As between the Parties (including their respective Affiliates),
Celgene (or its Affiliate) will retain all right, title and interest in and to
all Celgene IP, including all rights to Prosecute and Maintain, and enforce any
such Celgene IP, and no rights or licenses are granted to Prothena hereunder
with respect to any Celgene IP.
6.6.3    Ownership of Licensed Program IP.
(a)    Prothena. As between the Parties (including their respective Affiliates),
Prothena will solely own and Control all Licensed Program IP. Celgene shall, and
hereby does, assign to Prothena all of Celgene’s interest in any and all
Licensed Program Know-How that falls within Section 1.46(a)(iii) and all
Licensed Program Patents claiming such Licensed Program Know-How. Celgene shall,
and shall require its Affiliates to, take all reasonable actions and execute all
documents necessary to effect the intent of the preceding sentence. As between
the Parties (and their respective Affiliates) and any Third Party, Prothena will
solely own and Control all Licensed Program IP; provided that if (a) [***] and
(b) [***].
(b)    If any Licensed Program IP is created, conceived, discovered, first
generated, invented, first made or first reduced to practice pursuant to the
Master Collaboration Agreement by any Third Party that is in contractual privity
with or otherwise engaged by Prothena or its Affiliates, Prothena [***] include
in such agreement with such Third Party an obligation to [***] to Prothena [***]
such Licensed Program IP to enable Prothena to grant to Celgene a license
thereunder as provided in this Agreement for the duration of this Agreement.
6.6.4    Joint IP. The Parties shall each own an equal, undivided interest in:
(a) any and all Know-How that is created, conceived, discovered, first
generated, invented, first made or first reduced to practice, in each case,
jointly by or on behalf of Prothena or its Affiliates, on the one hand, and
Celgene or its Affiliates, on the other hand, pursuant to the conduct of
activities under this Agreement at any time during the Term (the “Joint
Know-How”), and (b) any Patents that claim any Joint Know-How (the “Joint
Patents”, together with Joint Know-How the “Joint IP”). Each Party shall assign,
and hereby assigns, to the other Party, a joint equal and undivided interest in
and to such Joint IP (provided, however, that for clarity, the foregoing joint
ownership rights with respect to Joint IP shall not be construed as granting,
conveying or creating any license or other rights to any of the other Party’s
other intellectual property, unless otherwise expressly set forth in this
Agreement), and at the request of a Party, the other Party will execute such
documents (including any necessary assignments) to effect such joint ownership
of such Joint IP. Each Party shall have the right to disclose (except as
otherwise set forth in Section 7.2) and exploit the Joint IP without a duty of
seeking consent or accounting to the other Party except as expressly provided in
this Agreement; provided that, such rights shall be subject to the rights and
licenses granted to Celgene and Prothena hereunder (or under the Master
Collaboration Agreement, any other Global License Agreement or any U.S. License
Agreement), including the obligations of Prothena as set forth in Article 4. The
Parties hereby acknowledge and agree that any and all Joint IP (as defined in
the Licensed Program U.S. License Agreement) shall be deemed to be Joint IP
under this Agreement,


35
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





and from and after the Effective Date, the provisions of this Agreement shall
apply with respect to all such Joint IP (as defined in the Licensed Program U.S.
License Agreement).
6.7    Patent Liaisons. Promptly after the Effective Date, each Party shall
appoint an individual to act as a patent liaison for such Party (each, a “Patent
Liaison”). The Patent Liaisons shall be the primary point of contact for the
Parties regarding intellectual property-related activities and matters
contemplated by this Agreement, as and to the extent requested by Celgene from
time to time. The name and contact information for each Party’s Patent Liaison,
as well as any replacement(s) chosen by such Party, in its sole discretion, from
time to time, shall be promptly provided to the other Party in accordance with
Section 11.2.
6.8    Prosecution and Maintenance of Prothena Licensed Collaboration Patents
and Licensed Program Patents. Following the Effective Date, the provisions of
this Section 6.8 shall apply with respect to the Prothena Licensed Collaboration
Patents and Licensed Program Patents.
6.8.1    Prothena Platform Patents. Prothena shall [***] Prosecute and Maintain
the Prothena Platform Patents. All such Prosecution and Maintenance by Prothena
shall be through patent counsel [***]. Prothena shall keep Celgene informed as
to material developments with respect to the Prosecution and Maintenance of such
Patents including by providing copies of all substantive office actions,
examination reports, communications or any other substantive documents to or
from any patent office, including notice of all interferences, reissues,
re-examinations, inter partes reviews, derivations, post grant proceedings,
oppositions or requests for patent term extensions. Prothena shall also provide
Celgene with a reasonable opportunity to comment substantively on the
Prosecution and Maintenance of such Prothena Platform Patents prior to taking
material actions (including the filing of initial applications), and will in
good faith consider any comments made by and actions recommended by Celgene,
provided, however, that Celgene provides its comments reasonably in advance of
any applicable filing deadlines.
6.8.2    Other Prothena Licensed Collaboration Patents and Licensed Program
Patents.
(a)    [***] First Right. [***] shall have the first right (but not the
obligation) to Prosecute and Maintain the Prothena Licensed Collaboration
Patents (other than Prothena Platform Patents) and Licensed Program Patents
using patent counsel of [***] choosing ([***]). [***] shall keep [***] informed
as to material developments with respect to the Prosecution and Maintenance of
such Patents including by providing copies of all substantive office actions,
examination reports, communications or any other substantive documents to or
from any patent office, including notice of all interferences, reissues,
re-examinations, inter partes reviews, derivations, post grant proceedings,
oppositions or requests for patent term extensions. [***] shall also provide
[***] with a reasonable opportunity to comment substantively on the Prosecution
and Maintenance of such Prothena Licensed Collaboration Patents (other than
Prothena Platform Patents) and Licensed Program Patents prior to taking material
actions (including the filing of initial applications), and will in good faith
consider any comments made by and actions recommended by [***], provided,
however, that [***] does so consistent with any applicable filing deadlines.


36
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(b)    [***] Back-Up Right. If [***] in any country decides not to file a
Prothena Licensed Collaboration Patent (other than Prothena Platform Patents) or
Licensed Program Patent or intends to allow such Patent to lapse or become
abandoned without having first filed a substitute, it shall notify and consult
with [***] of such decision or intention at least [***] ([***]) days prior to
the date upon which the subject matter of such Patent shall become unpatentable
or such Patent shall lapse or become abandoned, and, if after such consultation
between the Parties, [***] still intends not to file such Prothena Licensed
Collaboration Patent (other than Prothena Platform Patents) or Licensed Program
Patent, [***] shall thereupon have the right (but not the obligation) to assume
the Prosecution and Maintenance thereof at [***] expense with counsel of its
choice. [***]
6.8.3    Cooperation in Prosecution and Maintenance.
(a)    Further Assurances. If Celgene determines to undertake the Prosecution
and Maintenance of a Prothena Licensed Collaboration Patent or Licensed Program
Patent (other than a Prothena Platform Patent) in accordance with this Section
6.8, Prothena agrees to make its employees, agents and consultants reasonably
available to Celgene (and to Celgene’s authorized attorneys, agents or
representatives) to enable Celgene to undertake such Prosecution and
Maintenance. In addition, Prothena shall (and shall cause its Affiliates and its
and their employees, agents and consultants to) provide reasonable assistance to
Celgene (and to Celgene’s authorized attorneys, agents or representatives) to
enable Celgene to undertake such Prosecution and Maintenance, including by
executing powers of attorney and other documents for Celgene to undertake such
Prosecution and Maintenance.
(b)    Assistance. The Parties shall reasonably cooperate with one another with
respect to the Prosecution and Maintenance of the Prothena Licensed
Collaboration Patents and Licensed Program Patents for which either Party is
responsible for Prosecution and Maintenance pursuant to this Section 6.8. [***],
the Parties shall cooperate with one another to [***], in each case that are
applicable to the Licensed Target or Licensed Program Antibody, as applicable,
if practicable to [***].
6.8.4    Costs of Prosecution and Maintenance. Except as otherwise expressly set
forth in this Section 6.8.4, each Party shall be responsible for all costs and
expenses associated with its Prosecution and Maintenance activities under this
Section 6.8 with respect to Prothena Licensed Collaboration Patents and Licensed
Program Patents for which it is responsible pursuant to Sections 6.8.1 or 6.8.2,
as applicable. Notwithstanding the foregoing provisions of this Section 6.8.4,
[***]. If any Prothena Licensed Collaboration Patents or Licensed Program
Patents claim or cover [***] and such Prothena Licensed Collaboration Patent or
Licensed Program Patent, as applicable, is [***], then Prothena shall [***], and
[***] for the Prosecution and Maintenance of such Prothena Licensed
Collaboration Patent or Licensed Program Patent, as applicable, pursuant to
Section [***] shall [***].


37
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





6.9    Enforcement of Prothena Licensed Collaboration Patents and Licensed
Program Patents.
6.9.1    Notice. If any Party learns of an infringement or threatened
infringement by a Third Party of any Prothena Licensed Collaboration Patent or
Licensed Program Patent, in each case other than a Prothena Platform Patent, in
the Territory (including in connection with any Biosimilar Application
referencing a Licensed Product (regardless of whether such notice or copy is
provided under any Applicable Laws) including under the BPCIA or the United
States Patient Protection and Affordable Care Act or its successor provisions,
or any similar provisions in a country outside the United States, as applicable)
such Party shall promptly notify the other Party and shall provide such other
Party with available evidence of such infringement, and following such
notification, the Parties shall confer.
6.9.2    [***] First Right. Subject to the remaining provisions of this Section
6.9.2, [***] shall have the first right, but not the obligation, to institute,
prosecute, and control any action or proceeding (which may include settlement or
otherwise seeking to secure the abatement of such infringement) with respect to
any infringement of any (i) Prothena Licensed Collaboration Patent or (ii)
Licensed Program Patent, in each case other than a Prothena Platform Patent,
(including in connection with any Biosimilar Application referencing a Licensed
Product (regardless of whether such notice or copy is provided under any
Applicable Laws), including under the BPCIA or the United States Patient
Protection and Affordable Care Act or its successor provisions, or any similar
provisions in a country outside the United States, as applicable), by counsel of
its own choice, in [***]’s own name [***] and under [***]’s direction and
control, including the right to control the defense of any challenges to such
Patents as a counterclaim in such infringement proceeding as well as the defense
of declaratory judgment actions. Prothena retains all rights to enforce the
Prothena Platform Patents against any actual or threatened infringement.
6.9.3    [***] Back-Up Right. If [***] determines not to institute an action or
proceeding with respect to a given infringement of any Prothena Licensed
Collaboration Patent or Licensed Program Patent pursuant to Section 6.9.3, it
shall notify and consult with [***] of such decision, and, subject to the
remaining provisions of this Section 6.9.3, [***] shall thereupon have the right
(but not the obligation) to institute an action or proceeding with respect to
such infringement of such Prothena Licensed Collaboration Patent or Licensed
Program Patent, as applicable, at [***]'s expense with counsel of its choice.
Notwithstanding the foregoing provisions of this Section 6.9.3, if [***] has any
reasonable grounds for believing that [***]’s exercise of its backup enforcement
right with respect to any Patent as set forth in this Section 6.9.3 [***], then
[***] shall not be permitted to enforce such Patent without the prior consent of
[***], in [***]’s discretion.
6.9.4    [***]. Notwithstanding the foregoing Sections 6.9.2 and 6.9.3, the
Parties must agree in writing prior to either Party initiating any action or
proceeding with respect to any infringement of any Prothena Licensed
Collaboration Patent or Licensed Program Patent with respect to any [***].
6.9.5    Joinder. In the case of any enforcement action or proceeding set forth
in Section [***] controlled by Celgene, Prothena will (and will cause its
Affiliates to) join any such action or proceeding as a party at Celgene's
expense (and Prothena will use commercially reasonable


38
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





efforts to cause any Third Party as necessary to join such action or proceeding
as a party) if doing so is necessary for the purposes of establishing standing
or is otherwise required by Applicable Law to pursue such action or proceeding.
Prothena may, at its option, participate in such enforcement action or
proceeding at its own expense. In the case of any enforcement action or
proceeding controlled by Prothena pursuant to Section [***], Celgene may, at its
option, participate in such enforcement action or proceeding at its own expense.
Celgene will join any such action or proceeding controlled by Prothena as a
party at Prothena’s expense (and Celgene will use commercially reasonable
efforts to cause any Third Party as necessary to join such action or proceeding
as a party) if doing so is necessary for the purposes of establishing standing
or is otherwise required by Applicable Law to pursue such action or proceeding.
Celgene will bear all costs and expenses incurred by it arising out of such
enforcement action or proceeding controlled by Celgene, and Prothena will bear
all costs and expenses incurred by it arising out of such enforcement action or
proceeding controlled by Prothena.
6.9.6    Consultation; Cooperation. The enforcing Party will keep the
non-enforcing Party regularly informed of the status and progress of such
enforcement efforts with respect to any Prothena Licensed Collaboration Patent
or Licensed Program Patent, in each case other than a Prothena Platform Patent.
The enforcing Party shall consult with the non-enforcing Party and will take
comments of the non-enforcing Party into good faith consideration with respect
to the infringement or claim construction of any claim in any such Prothena
Licensed Collaboration Patent or Licensed Program Patent. The non-enforcing
Party will provide to the enforcing Party reasonable cooperation in such
enforcement, at such enforcing Party’s request and expense.
6.9.7    Settlement. A settlement or consent judgment or other voluntary final
disposition of a suit with respect to the Prothena Licensed Collaboration
Patents or Licensed Program Patents, in each case other than a Prothena Platform
Patent, under this Section 6.9 may be entered into without the consent of the
Party not bringing suit; provided, however, that any such settlement, consent
judgment or other disposition of any action or proceeding by the Party bringing
suit under this Section 6.9 shall not, without the prior written consent of the
Party not bringing suit, such consent not to be unreasonably withheld, (i)
impose [***] liability or obligation on the Party not bringing suit or any of
its Affiliates, (ii) conflict with [***] of the subject matter claimed in the
applicable Prothena Licensed Collaboration Patents or Licensed Program Patents,
(iii) [***], include the grant of any license, covenant or other rights to any
Third Party that would conflict with [***] the rights or licenses granted to
Celgene under this Agreement, the Master Collaboration Agreement, any other
Global License Agreement or any U.S. License Agreement, or (iv) [***].
6.9.8    Costs and Recoveries. Except as otherwise set forth in this Section
6.9.8, each Party shall bear all of its costs incurred in connection with its
activities under this Section 6.9.8. Any damages or other monetary awards
recovered in any action, suit or proceeding brought under this Section 6.9.8 to
the extent related to any Prothena Licensed Collaboration Patents or Licensed
Program Patents shall be shared as follows:
(a)    the amount of such recovery actually received by the Party controlling
such action shall first be applied to reimburse costs and expenses incurred by
each Party in connection with such action (including, for this purpose, [***]
counsel); and


39
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(b)    any remaining proceeds shall be (i) for any action controlled by Celgene,
retained by, or provided to, Celgene [***], and (ii) for any action controlled
by Prothena, retained by, or provided to, Prothena [***].
6.9.9    Biosimilar Applications. Notwithstanding the foregoing provisions of
this Section 6.9, if either Party receives a copy of a Biosimilar Application
referencing a Licensed Product, whether or not such notice or copy is provided
under any Applicable Laws (including under the BPCIA, the United States Patient
Protection and Affordable Care Act, or its successor provisions, or any similar
provisions in a country outside the United States, as applicable), or otherwise
becomes aware that such a Biosimilar Application has been submitted to a
Regulatory Authority for marketing authorization (such as in an instance
described in 42 U.S.C. §262(l)(2)), the remainder of this Section 6.9.9 shall
apply. Such Party shall promptly, but in any event within [***] ([***]) Business
Days, notify the other Party. The owner of the relevant Patents shall then seek
permission to view the Biosimilar Application, information regarding the process
or processes used to manufacture the product that is the subject of the
Biosimilar Application, and related confidential information from the filer of
the Biosimilar Application if necessary under 42 U.S.C. §262(l)(1)(B)(iii). If
either Party receives any equivalent or similar communication or notice in the
United States or any other jurisdiction, the Party receiving such communication
or notice shall within [***] ([***]) Business Days notify the other Party of
such communication or notice to the extent permitted by Applicable Laws.
Regardless of the Party that is the “reference product sponsor,” as defined in
42 U.S.C. §262(l)(1)(A), for purposes of such Biosimilar Application:
(a)    [***] the outside counsel and in-house counsel who shall receive
confidential access to the Biosimilar Application, information regarding the
process or processes used to manufacture the product that is the subject of the
Biosimilar Application, and any related confidential information pursuant to 42
U.S.C. §262(l)(1)(B)(ii).
(b)    In each case, after consulting with [***] and considering [***]’s
comments in good faith, [***] shall have the right to (a) list any patents,
including those Patents within the Prothena IP, as required pursuant to 42
U.S.C. §262(l)(3)(A) or 42 U.S.C. §262(l)(7), (b) respond to any communications
with respect to such lists from the filer of the Biosimilar Application, (c)
negotiate with the filer of the Biosimilar Application as to whether to utilize
a different mechanism for information exchange other than that specified in 42
U.S.C. §262(l)(1), and (d) as to the Patents that will be subject to the
litigation procedure as described in 42 U.S.C. §262(l)(4), decide which Patent
or Patents shall be selected for litigation under 42 U.S.C.
§262(l)(5)(B)(i)(II), and commence such litigation under 42 U.S.C. §262(l)(6).
[***]
(c)    [***] shall have the right, after consulting with [***], to identify
Patents, including those Patents within the Prothena IP, or respond to relevant
communications under any equivalent or similar listing to those described in the
preceding clause (b) in any other jurisdiction outside of the United States.
[***].
(d)    [***] shall cooperate with [***]’s reasonable requests in connection with
the foregoing activities to the extent required or permitted by Applicable Laws.
[***] shall consult with [***] prior to identifying any Patents within the
Prothena IP to a Third Party as contemplated by this Section 6.9.9. [***] shall
consider in good faith advice and suggestions with


40
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





respect thereto received from [***], and notify [***] of any such lists or
communications promptly after they are made.
(e)    Each Party shall within [***] ([***]) Business Days after receiving any
notice of commercial marketing provided by the filer of a Biosimilar Application
pursuant to 42 U.S.C. §262(l)(8)(A), notify the other Party. To the extent
permitted by Applicable Law, [***] shall have the first right, but not the
obligation, to seek an injunction against such commercial marketing as permitted
pursuant to 42 U.S.C. §262(l)(8)(B) and to file an action for infringement.
[***]. Except as otherwise provided in this Section 6.9.9, any such action shall
be subject to the terms and conditions of Section 6.9.1 through 6.9.8.
(f)    The Parties recognize that procedures other than those set forth above in
this Section 6.9.9 may apply with respect to Biosimilar Applications. In the
event that the Parties determine that certain provisions of Applicable Laws in
the United States or in any other country in the Territory apply to actions
taken by the Parties with respect to Biosimilar Applications under this Section
6.9.8 in such country, the Parties shall comply with any such Applicable Laws in
such country (and any relevant and reasonable procedures established by Parties)
in exercising their rights and obligations with respect to Biosimilar
Applications under this Section 6.9.9. Notwithstanding the provisions of this
Section 6.9.9, nothing in this Section 6.9.9 shall grant any rights to Prothena
with respect to any Celgene IP.
6.10    Patent Term Extensions. Prothena shall reasonably cooperate with
Celgene, including providing reasonable assistance to Celgene (including
executing any documents as may reasonably be required), in efforts to seek and
obtain patent term restoration or supplemental protection certificates or the
like or their equivalents in any country in the Territory, where applicable to
Prothena Licensed Collaboration Patents or Licensed Program Patents or any other
Patents Controlled by Celgene (or any of its Affiliates), in each case other
than a Prothena Platform Patent, including as may be available to the Parties
under the provisions of the U.S. Drug Price Competition and Patent Term
Restoration Act of 1984 or comparable laws outside the United States of America,
in each case, in connection with any Licensed Product. In the event that
elections with respect to obtaining such patent term restoration or supplemental
protection certificates or the like or their equivalents are to be made in
connection therewith, [***] shall have the right to make the election and [***].
Without limiting the foregoing, [***].
6.11    Regulatory Data Protection. [***] (or its designee) shall have the sole
right to list, with the applicable Regulatory Authorities in the Territory, all
applicable Patents (including any Prothena Licensed Collaboration Patents or
Licensed Program Patents) for any Licensed Product, including all so called
“Purple Book” listings required under the U.S. Public Health Service Act, and
all similar listings in any other relevant countries, [***]. For the avoidance
of doubt, [***] will retain final decision-making authority as to the listing of
all applicable Patents for any Licensed Product, regardless of which Party owns
such Patent, and [***] shall reasonably assist [***] in connection therewith.
6.12    Matters Involving Joint Patents. The Prosecution and Maintenance, and
the enforcement and defense, of any Joint Patents shall be jointly managed by
the Parties through independent patent counsel (mutually agreed to by the
Parties) jointly representing the Parties,


41
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





including any costs and recoveries regarding same. Prior to either Party
publishing any Joint Know-How, the Parties will discuss if a Joint Patent
claiming such Joint Know-How should be filed.
6.13    Common Interest Agreement. At the request of either Party, the Parties
shall negotiate in good faith to enter into a common interest agreement to
govern their discussion of Patent matters.
6.14    License Filing. At the request of [***], [***] shall, and shall cause
its Affiliates to, assist in any license registration processes with applicable
Governmental Authorities that may be available for the protection of [***]’s
interests in this Agreement.
6.15    Defense of Claims Brought by Third Parties. If a Party becomes aware of
any actual or potential claim that the Development, Manufacture or
Commercialization of a Licensed Antibody or Licensed Product by or on behalf of
Celgene pursuant to this Agreement infringes the intellectual property rights of
any Third Party, such Party shall promptly notify the other Party. In any such
instance, the Parties shall as soon as practicable thereafter meet to discuss in
good faith regarding the best response to such notice; provided that Celgene
shall have the final decision-making authority in connection therewith. Except
as set forth in Section 9.2 (and without limiting Celgene’s rights under Section
9.2), Celgene shall have the sole right, but not the obligation, to defend and
dispose of (including through settlement or license) such claim. [***] by or on
behalf of [***] (or any of its Affiliates or Sublicensees) in connection with
[***] to the extent relating to the Development, Manufacture or
Commercialization of a Licensed Antibody or Licensed Product, shall be [***],
and [***].
ARTICLE 7.    
CONFIDENTIALITY
7.1    Nondisclosure. Each Party agrees that a Party (the “Receiving Party”)
receiving Confidential Information of the other Party (the “Disclosing Party”)
pursuant to this Agreement shall (a) maintain in confidence such Confidential
Information using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary information of similar kind and
value, but in no event less than a reasonable degree of efforts, (b) not
disclose such Confidential Information to any Third Party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted pursuant to this Article 7, and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement, including,
in the case of Celgene, the exercise of the rights and licenses granted to
Celgene hereunder (it being understood that this clause (c) shall not create or
imply any rights or licenses not expressly granted under this Agreement). The
obligations of confidentiality, non-disclosure and non-use under this Section
7.1 shall be in full force and effect during the Term and for a period of [***]
([***]) years thereafter. The Receiving Party will return all copies of or
destroy (and certify such destruction in writing) the Confidential Information
of the Disclosing Party disclosed or transferred to it by the other Party
pursuant to this Agreement, within [***] ([***]) days after the termination or
expiration of this Agreement; provided, however, that a Party may retain (i)
Confidential Information of the other Party to exercise rights and licenses
which expressly survive such termination or expiration pursuant to this
Agreement, and (ii) one (1) copy of all other Confidential Information in
archives solely for the purpose of establishing the contents thereof. Without
limiting the foregoing, [***] will keep confidential, and will cause its
Affiliates and its and their employees, consultants, licensees,


42
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





sublicensees, professional advisors and Affiliates to keep confidential, [***]
on confidentiality terms at least as protective as the confidentiality
provisions of this Agreement (without regard to Section 7.3).
7.2    Licensed Program Specific Confidential Information. Notwithstanding
anything to the contrary contained herein, the Parties agree and acknowledge
that any Licensed Program Specific IP shall be deemed to be Confidential
Information of Celgene (without regard to Section 7.3), and Celgene shall be
deemed to be the Disclosing Party with respect to the Licensed Program Specific
IP. As used herein, (a) the term “Licensed Program Specific IP” means, (i)
[***], (ii) [***], and (iii) [***]; and (b) the term “Licensed Program
Non-Specific IP” means all Prothena Platform Technology within the Prothena
Licensed Collaboration Know-How, and other Prothena Licensed Collaboration
Know-How and Licensed Program Know-How other than Licensed Program Specific IP.
For clarity, Licensed Program Non-Specific IP shall be deemed to be the
Confidential Information of Prothena.
7.3    Exceptions.
7.3.1    General. The obligations in Section 7.1 shall not apply with respect to
any portion of the Confidential Information of the Disclosing Party that the
Receiving Party can show by competent written proof:
(a)    was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
(b)    is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
(c)    is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party, without any breach by the Receiving Party of its obligations
hereunder;
(d)    is published by a Party in accordance with Section 7.8 without any breach
by such Party of its obligations hereunder; or
(e)    is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon the Disclosing Party’s
Confidential Information.
Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.


43
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





7.4    Authorized Disclosure.
7.4.1    Disclosure. Notwithstanding Section 7.1, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party in the
following instances:
(a)    subject to Section 7.6, to comply with Applicable Law (including the
rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) or
any national securities exchange) or with judicial process (including
prosecution or defense of litigation), if, in the reasonable opinion of the
Receiving Party’s counsel, such disclosure is necessary for such compliance or
for such judicial process (including prosecution or defense of litigation);
(b)    is disclosed to governmental or other regulatory agencies in order to
obtain Patents or to gain or maintain approval to conduct Clinical Trials or to
market Licensed Product under this Agreement, in each case, in accordance with
this Agreement, but such disclosure shall only be to the extent reasonably
necessary to obtain Patents or authorizations, and provided that reasonable
steps are taken to ensure confidential treatment of such Confidential
Information (if available);
(c)    to any of its officers, employees, consultants, agents or Affiliates
(including, (i) [***], (ii) in the case of either Party, to such Party’s
subcontractors for purpose of such subcontractor performing obligations of such
Party under this Agreement) as it deems necessary or advisable in the course of
conducting activities in accordance with this Agreement in order to carry out
its responsibilities or exercise its rights under this Agreement (including the
exercise of the rights and licenses granted to the relevant Party hereunder),
and (iii) in the case of either Party, to such Party’s actual or potential
acquirers; provided that each such disclosee is bound by written confidentiality
obligations and non-use obligations no less restrictive than those set forth in
this Article 7 to maintain the confidentiality thereof and not to use such
Confidential Information except as expressly permitted by this Agreement;
provided, however, that, in each of the above situations in this Section
7.4.1(c), the Receiving Party shall remain responsible for any failure by any
Person who receives Confidential Information from such Receiving Party pursuant
to this Section 7.4.1(c) to treat such Confidential Information as required
under this Article 7; and
(d)    disclosure, solely on a “need to know basis” to its advisors (including
attorneys and accountants) in connection with activities hereunder; provided
that, prior to any such disclosure, each disclosee must be bound by written
obligations of confidentiality, non-disclosure and non-use no less restrictive
than the obligations set forth in this Article 7 (provided, however, that in the
case of legal advisors, no written agreement shall be required), which for the
avoidance of doubt, will not permit use of such Confidential Information for any
purpose except those expressly permitted by this Agreement; provided, however,
that, in each of the above situations in this Section 7.4.1(d), the Receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information from such Receiving Party pursuant to this Section
7.4.1(d) to treat such Confidential Information as required under this Article
7.
7.4.2    Terms of Disclosure. If and whenever any Confidential Information is
disclosed in accordance with this Section 7.4, such disclosure shall not cause
any such information to cease to be Confidential Information except to the
extent that such disclosure results in a public


44
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





disclosure of such information (other than by breach of this Agreement). Where
reasonably possible and subject to Section 7.6, the Receiving Party shall notify
the Disclosing Party of the Receiving Party’s intent to make any disclosures
pursuant to Section 7.4.1(a) sufficiently prior to making such disclosure so as
to allow the Disclosing Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information, and the Receiving
Party will provide reasonable assistance to the Disclosing Party with respect
thereto; provided that, in such event, the Receiving Party will use reasonable
measures to ensure confidential treatment of such information and shall only
disclose such Confidential Information of the Disclosing Party as is necessary
for the purposes of Section 7.4.1(a), as applicable.
7.4.3    Licensed Program Specific IP. [***] shall not disclose the Licensed
Program Specific IP without the prior written consent of [***], other than
pursuant to Section 7.4.1.
7.5    Terms of this Agreement. The Parties agree that this Agreement and the
terms hereof shall be deemed to be Confidential Information of both Prothena and
Celgene, and each Party agrees not to disclose any of them without the prior
written consent of the other Party, except that each Party may disclose any of
them in accordance with the provisions of Sections 7.4 and/or 7.6, as
applicable.
7.6    Securities Filings; Disclosure under Applicable Law. Each Party
acknowledges and agrees that the other Party may submit this Agreement to (or
file this Agreement with) the SEC or any national securities exchange in any
jurisdiction (collectively, the “Securities Regulators”), or to other Persons as
may be required by Applicable Law, and if a Party does submit this Agreement to
(or file this Agreement with) any Securities Regulators, or other Persons as may
be required by Applicable Law, such Party agrees to consult with the other Party
with respect to the preparation and submission of a confidential treatment
request for this Agreement. Notwithstanding the foregoing, if a Party is
required by Applicable Law or any Securities Regulator to make a disclosure of
the terms of this Agreement in a filing or other submission as required by
Applicable Law or Securities Regulator, and (a) such Party has provided copies
of the disclosure to the other Party reasonably in advance of such filing or
other disclosure under the circumstances, (b) such Party has promptly notified
the other Party in writing of such requirement and any respective timing
constraints, and (c) such Party has given the other Party a reasonable time
under the circumstances from the date of notice by such Party of the required
disclosure to comment upon and request confidential treatment for such
disclosure, then such Party will have the right to make such disclosure at the
time and in the manner reasonably determined by its counsel to be required by
Applicable Law or Securities Regulator. Notwithstanding the foregoing, it is
hereby understood and agreed that if a Party seeks to make a disclosure as
required by Applicable Law or Securities Regulator as set forth in this Section
7.6, and the other Party provides comments within the respective time periods or
constraints specified herein or within the respective notice, the Party seeking
to make such disclosure or its counsel, as the case may be, will in good faith
consider incorporating such comments.
7.7    Publicity.
7.7.1    Press Release; Public Statements. Subject to Section 7.4, 7.6 and this
Section 7.7, Prothena agrees not (and shall cause its Affiliates not to) to
issue any press release or other


45
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





public statement disclosing this Agreement, the activities hereunder, or the
transactions contemplated hereby, unless such press release or other public
statement is approved by Celgene in writing; provided that Prothena shall be
authorized to make any disclosure, without the approval of Celgene, that is
required by Applicable Laws (including the U.S. Securities Act of 1933, as
amended, and the U.S. Securities Exchange Act of 1934, as amended) or the rules
of any Securities Regulator, or by judicial process, subject to and in
accordance with Sections 7.4 and 7.6, as applicable. Without limiting the
foregoing, and subject to the foregoing proviso, in the event that Prothena
desires to issue an initial press release regarding the execution of this
Agreement, Prothena shall have the right to do so provided that (i) [***] and
(ii) [***]. For the avoidance of doubt, [***].
7.7.2    Additional Restrictions on Disclosure. Without limiting any other
restrictions on disclosure set forth in this Article 7 with respect to any press
release or other public statement proposed to be made by Prothena, if such press
release or public statement discloses, with respect to such Licensed Program,
[***], such press release or other public statement may not be issued without
Celgene’s prior written consent, except, for such disclosures by Prothena as
required by Applicable Law or Securities Regulators (solely and to the extent
Prothena’s counsel determines such disclosure is required by Applicable Law or
Securities Regulators); provided that (i) in such case Prothena shall use
reasonable efforts to afford Celgene a reasonable period of time to review any
such disclosure and any comments made by Celgene will be considered in good
faith and (ii) any information that has been previously publicly disclosed in
accordance with this Agreement may be disclosed again as long as such disclosure
does not exceed the scope of such prior public disclosure. Subject to the
foregoing, in the event Celgene proposes that Prothena use specific wording or
language with respect thereto, Prothena shall in good faith consider
incorporating such wording or language.
7.7.3    Previously Issued Public Statements. The contents of any press release
or other public statement that has been reviewed and approved by a reviewing
Party may be re-released by the publishing Party or by such reviewing Party
without a requirement for re-approval.
7.8    Permitted Publications of Results.
7.8.1    Publication. In the event Prothena (the “Publishing Party”) desires to
publish or present any information (including publications in journals, posters,
presentations at conferences and abstracts submitted in advance of conferences)
with respect to the results of the Licensed Program (including the results of a
Phase 1 Clinical Trial under the Licensed Program), or with respect to the
Licensed Target, any Licensed Antibody or Licensed Product, the Publishing Party
shall provide Celgene with a copy of such proposed publication or presentation
no less than [***] ([***]) days (provided that the other Party shall use
Commercially Reasonable Efforts to accommodate a shorter time period if required
due to circumstances outside of the Publishing Party’s control) prior to its
intended submission for publication or public disclosure. For the avoidance of
doubt, the foregoing shall apply with respect to each proposed publication or
presentation regardless of whether a prior publication or presentation was
provided (e.g., if an abstract is provided in accordance with this Section 7.8.1
and the Publishing Party wishes to publish the corresponding full manuscript,
the full manuscript must be provided to Celgene pursuant to this Section 7.8.1).
Celgene shall respond in writing promptly and in no event later than [***]
([***]) days after receipt


46
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





of the proposed material (provided that the other Party shall use Commercially
Reasonable Efforts to accommodate a shorter time period if notified by the
Publishing Party and required due to circumstances outside of the Publishing
Party’s control), with one or more of the following:
(a)    comments on the proposed material, which the Publishing Party shall
consider in good faith; and/or
(b)    a specific statement of concern, based upon the need to seek patent
protection or to block publication or public disclosure (including publications
in journals, posters, presentations at conferences and abstracts submitted in
advance of conferences) if Celgene reasonably determines that the proposed
disclosure is intellectual property that should be maintained as a trade secret
to protect the Licensed Target or any Licensed Antibody and/or Licensed Product,
in which event the Publishing Party agrees not to submit such publication or
make such presentation that contains such information until:
(i)    with respect to publication or presentation of Licensed Program
Non-Specific IP, Celgene is given [***], to seek patent protection for any such
Licensed Program Non-Specific IP in such publication or presentation which it
believes is patentable or to resolve any other issues, or
(ii)    with respect to publication or presentation of Licensed Program Specific
IP, [***] for Celgene to (x) enable further development and optimization of such
Licensed Program Specific IP (including related Licensed Antibodies and Licensed
Products), (y) seek patent protection for any such Licensed Program Specific IP
in such publication or presentation which it believes is patentable or (z)
resolve any other issues; and/or
(c)    an identification of Celgene’s Confidential Information that is contained
in the material reviewed, which the Publishing Party shall remove, if requested
by Celgene.
Notwithstanding the foregoing or anything to the contrary contained herein, the
restrictions set forth in this Section 7.8.1 shall not apply to publications or
presentations by Celgene (or its Affiliates or sublicensees) and Celgene (and
its Affiliates and sublicensees) shall be free to make publications and
presentations with respect to results of the Licensed Program, the Licensed
Target, Licensed Antibody and/or Licensed Product without the prior review or
consent of Prothena.
7.8.2    Re-Publication; Re-Presentation. The contents of any publication or
presentation that has been reviewed and approved by a reviewing Party may be
re-released by the Publishing Party or the reviewing Party without a requirement
for re-approval.
7.9    Use of Names. Except as otherwise expressly set forth herein, no Party
(or its respective Affiliates) shall use the name, trademark, trade name or logo
of the other Party or its Affiliates, or its or their respective employee(s) in
any publicity, promotion, news release or other public disclosure relating to
this Agreement or its subject matter, without the prior written permission of
the other Party; provided that such permission shall not be required to the
extent use thereof may be required by Applicable Law, including the rules of any
securities exchange or market on which a Party’s (or its Affiliate’s) securities
are listed or traded.


47
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





7.10    Clinical Trials Registry. Celgene (and its Affiliates and designees)
shall have the right to publish registry information and summaries of data and
results from any Clinical Trials conducted in connection with activities under
this Agreement, on its clinical trials registry or on a government-sponsored
database such as www.clinicaltrials.gov, without requiring the consent of
Prothena. The Parties shall reasonably cooperate if required or reasonably
requested by Celgene in order to facilitate any such publication by Celgene (and
its Affiliates and designees).
7.11    Relationship to Master Collaboration Agreement and Licensed Program U.S.
License Agreement. Except as otherwise expressly stated in this Article 7, this
Agreement supersedes the provisions of Article 8 of the Master Collaboration
Agreement and the provisions of Article 7 of the Licensed Program U.S. License
Agreement with respect to any Confidential Information related to the Licensed
Program, the Licensed Target, Licensed Antibodies or Licensed Products (the
“Licensed Program Confidential Information”); provided that, except as otherwise
set forth herein, all “Confidential Information” of the “Disclosing Party”
thereunder that is Licensed Program Confidential Information shall be deemed
Confidential Information of the Disclosing Party hereunder and shall be subject
to the terms and conditions of this Agreement and the “Receiving Party” shall be
bound by and obligated to comply with such terms and conditions as if they were
the Receiving Party hereunder, subject in all cases to Section 7.2. The
foregoing shall not be interpreted as a waiver of any remedies available to the
“Disclosing Party” as a result of any breach, prior to the Effective Date, by
the “Receiving Party”, of its obligations pursuant to Article 8 of the Master
Collaboration Agreement or pursuant to Article 7 of the Licensed Program U.S.
License Agreement, as applicable.




48
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






ARTICLE 8.    
REPRESENTATIONS AND WARRANTIES; COVENANTS
8.1    Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:
(a)    such Party is duly organized, validly existing and in good standing under
the Applicable Law of the jurisdiction of its formation and has full corporate
power and authority to enter into this Agreement, and to carry out the
provisions hereof;
(b)    such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;
(c)    this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with its terms, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) laws governing specific
performance, injunctive relief and other equitable remedies;
(d)    the execution, delivery and performance of this Agreement by such Party
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party (or any of its
Affiliates) is a party or by which such Party (or any of its Affiliates) is
bound, nor violate any Applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);
(e)    no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
Applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except (i) as may be
required to conduct Clinical Trials or to seek or obtain Regulatory Approvals or
applicable Regulatory Materials or (ii) as set forth in Section 3.2 of the
Master Collaboration Agreement; and
(f)    it has obtained all necessary authorizations, consents and approvals of
any Third Party that is required to be obtained by it as of the Effective Date
for, or in connection with, the transaction contemplated by this Agreement, or
for the performance by it of its obligations under this Agreement, except (i) as
may be required to conduct Clinical Trials or to seek or obtain Regulatory
Approvals or applicable Regulatory Materials or (ii) as set forth in Section 3.2
of the Master Collaboration Agreement.
8.2    Representations and Warranties of Prothena. Except as set forth on
Schedule 8.2, Prothena hereby represents and warrants to Celgene, as of the
Effective Date, that:5


5[***]
49
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 



--------------------------------------------------------------------------------





(a)    Schedules 1.46(b) and 1.63 contain a complete and accurate list of all
Patents included in the Prothena IP that claim or cover any Licensed Target,
Licensed Antibodies or Licensed Products, including the composition or use of
any of the foregoing, and Prothena Controls all such Patents. Except for the
Prothena IP, (i) Prothena and its Affiliates do not own or control (by license
or otherwise), as of the Effective Date, any Patent or Know-How that is
necessary or useful to Develop, Manufacture or Commercialize the Licensed
Target, Licensed Antibodies or Licensed Products and (ii) no other Know-How or
Patents arose from, or were used in, the performance of the Licensed Program
under the Master Collaboration Agreement. To Prothena’s and its Affiliates’
actual knowledge, all issued Patents within the Prothena IP are in full force
and effect, and are not invalid or unenforceable, in whole or in part;
(b)    no claim has been issued or served, or written threat of a claim or
litigation made by any Person, against Prothena or its Affiliates that alleges
that any Prothena IP is invalid or unenforceable;
(c)    neither Prothena nor its Affiliates own or otherwise control (through
license or otherwise) any Antibodies (or any products constituting,
incorporating, comprising or containing any such Antibody) that Target the
Licensed Target, other than the Licensed Program Antibodies (all of which are
set forth on Schedule 1.44) and the Licensed Program Products;
(d)    [***];
(e)    neither Prothena nor its Affiliates are subject to any payment
obligations to Third Parties as a result of the execution or performance of this
Agreement, or the research, development, manufacture or commercialization of the
Licensed Target or any Antibodies (or any products constituting, incorporating,
comprising or containing any such Antibody) that Target the Licensed Target;
(f)    Prothena has the full right and authority to grant all of the rights and
licenses granted to Celgene (or purported to be granted to Celgene) hereunder;
and neither Prothena nor its Affiliates have granted any right or license to any
Third Party relating to any of the Prothena IP or any other Licensed Program
Asset, Licensed Target or Antibody (or any products constituting, incorporating,
comprising or containing any such Antibody) that Targets the Licensed Target,
that would conflict with [***] any of the rights or licenses granted to Celgene
hereunder;
(g)    Prothena is the sole and exclusive owner of the Prothena IP, except for
the Prothena Licensed Collaboration IP that is exclusively licensed to Prothena
(or its Affiliates) pursuant to the In-License Agreements set forth on Schedule
1.39. All Affiliates of Prothena have exclusively licensed or assigned all of
their right, title and interest in and to the Prothena IP to Prothena. Neither
Prothena nor its Affiliates have granted any mortgage, pledge, claim, security
interest, lien or other charge of any kind on the Prothena IP or other Licensed
Program Asset, and the Prothena IP and the other Licensed Program Assets are
free and clear of any mortgage, pledge, claim, security interest, lien or charge
of any kind;
(h)    neither Prothena nor its Affiliates have received any written notice of
any claim that any Patent or Know-How (including any trade secret right) owned
or controlled


50
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





by a Third Party would be infringed or misappropriated by the Development,
Manufacture, or Commercialization of the Licensed Target, Licensed Antibody or
Licensed Product;
(i)    to Prothena’s and its Affiliates’ actual knowledge, (i) the Development
and Manufacture of the Licensed Target, any Licensed Antibody or Licensed
Product, as conducted by or on behalf of Prothena or its Affiliates prior to the
Effective Date, has not violated, infringed or misappropriated any intellectual
property or proprietary right of any Third Party and (ii) [***];
(j)    there are no claims, judgments, settlements, litigations, suits, actions,
disputes, arbitration, judicial or legal administrative or other proceedings or
governmental investigations pending or, to Prothena’s or its Affiliates’
knowledge, threatened against Prothena or its Affiliates which would reasonably
be expected to adversely affect or restrict the ability of Prothena to
consummate or perform the transactions contemplated under this Agreement, or
which would affect the Prothena IP or other Licensed Program Assets, or
Prothena’s Control thereof, or the Licensed Target or any Licensed Antibody or
Licensed Product;
(k)    neither Prothena nor its Affiliates have issued a claim against a Third
Party alleging that a Third Party is infringing or has infringed or
misappropriated any Prothena IP, and, to Prothena’s and its Affiliates’ actual
knowledge, no issued Patents within the Prothena IP are being infringed and no
trade secrets within the Prothena IP are being misappropriated by any Third
Party;
(l)    neither Prothena nor its Affiliates have employed or otherwise used in
any capacity, the services of any Person suspended, proposed for debarment or
debarred under United States law, including under 21 U.S.C. § 335a, or any
foreign equivalent thereof, with respect to the Licensed Target, the Licensed
Antibodies or Licensed Products or otherwise in performing any portion of the
Licensed Program. All Manufacture and Development (including non-clinical
studies and Clinical Studies) related to the Licensed Target, Licensed
Antibodies or Licensed Products conducted by or on behalf of Prothena or its
Affiliates prior to the Effective Date (including the conduct of the Licensed
Program under the Master Collaboration Agreement) has been conducted in
accordance with all Applicable Laws (including, to the extent applicable, GCP,
GLP and GMP);




51
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






(m)    neither Prothena nor its Affiliates have entered into any agreement under
which Prothena or its Affiliates (i) has obtained a license or sublicense of
rights from a Third Party to the Licensed Target, or to any Antibodies (or any
products constituting, incorporating, comprising or containing any such
Antibody) that Target the Licensed Target, or to any Prothena IP, except for the
In-License Agreements set forth on Schedule 1.39, or (ii) has granted a license,
sublicense, option or right to a Third Party that remains in effect as of the
Effective Date to research, develop, manufacture or commercialize the Licensed
Target or any Antibodies (or any products constituting, incorporating,
comprising or containing any such Antibody) that Target the Licensed Target,
except (1) with respect to licenses or rights granted pursuant to the agreements
set forth on Schedule 1.39 that were entered into in the ordinary course of
business [***] performing activities on behalf of Prothena [and (2) [***]]6. The
agreements set forth on Schedule 1.39 do not conflict with [***] the rights or
licenses granted to Celgene hereunder;7
(n)    other than the Existing Program Agreements, Prothena (or its Affiliates,
as applicable) has not entered into any agreement relating to the Development,
Manufacture, Commercialization or other exploitation of the Licensed Target,
Licensed Antibodies or Licensed Products, or the Prothena IP;
(o)    with respect to each Existing Program Agreement and In-License Agreement,
(i) it is in full force and effect; (ii) Prothena (or its Affiliate, as
applicable) is not in breach thereof; (iii) Prothena (or its Affiliate, as
applicable) has not received any notice from the counterparty to such Existing
Program Agreement or In-License Agreement, as applicable, of Prothena’s (or its
Affiliate’s, as applicable) breach or notice of threatened breach by Prothena
(or its Affiliate, as applicable) thereof and (iv) Prothena has provided Celgene
with a true, correct and complete copy of each Existing Program Agreement and
In-License Agreement;
(p)    Prothena has disclosed to Celgene all material information and data, and
all material correspondences to/from any Regulatory Authority, existing as at
the Effective Date in the possession or control of Prothena or its Affiliates,
in each case related to the Licensed Program, Licensed Target, Licensed
Antibodies or Licensed Products;
(q)    the Licensed Program Inventory to be provided to Celgene hereunder was
(and at all times up until delivery of such Licensed Program Inventory hereunder
shall remain) manufactured, packaged, labeled, tested, stored and handled in
accordance with all Applicable Laws (including GMPs), and specifications
therefor, and such Licensed Program Inventory is not adulterated or misbranded
under Applicable Law and is not an article that could not, under the provisions
of the Applicable Law, be introduced into interstate commerce. All such Licensed
Program Inventory is free and clear of all encumbrances (including through lien,
charge, security interest, mortgage, encumbrance or otherwise); and
(r)    other than the Existing IND, Prothena has not obtained, or filed, any
INDs, MAAs or Regulatory Approvals or any other form of regulatory application
for approval of Clinical Trials, marketing or other purpose, for any Licensed
Antibodies or Licensed Products and, to Prothena’s and it Affiliates’ actual
knowledge, no other Person has obtained, or filed for, any such INDs, MAAs or
Regulatory Approvals. The Existing IND is in full force and good standing,


6 [***]
7 [***]
52
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------





and neither Prothena nor its Affiliates have received any notice in writing, or
otherwise has knowledge of any facts, which have, or reasonably could have, led
Prothena to believe that the Existing IND is not currently in, or may not remain
in, good standing with the FDA or other applicable Regulatory Authority.
8.3    Additional Representations, Warranties and Covenants of Prothena.
Prothena hereby further represents, warrants and covenants to Celgene that:
8.3.1    With respect to the In-License Agreements, (a) Prothena (or its
Affiliates, as applicable) shall not breach, or commit any acts or permit the
occurrence of any omissions that would cause the breach or termination, of any
In-License Agreement and (b) Prothena shall (or shall cause its Affiliates to,
as applicable) satisfy all of its obligations under each In-License Agreement in
all material respects and shall, or shall cause its Affiliates to, as
applicable, maintain each In-License Agreement in full force and effect.
Prothena shall, or shall cause its Affiliates to, as applicable, enforce its
rights under each In-License Agreement to the extent necessary to preserve
Celgene’s rights under this Agreement. Prothena shall not, and shall cause its
Affiliates not to, [***] if doing so [***] under this Agreement. Prothena will
provide Celgene with prompt written notice of any claim of a breach of which it
is aware under any of the In-License Agreements or notice of termination of any
In-License Agreement.
8.3.2    With respect to the Existing Program Agreements, (a) Prothena (or its
Affiliate, as applicable) shall not breach, or commit any acts or permit the
occurrence of any omissions that would cause the breach or termination, of any
Existing Program Agreement and (b) Prothena shall (or shall cause its Affiliates
to, as applicable) satisfy all of its obligations under each Existing Program
Agreement in all material respects and shall, or shall cause its Affiliates to,
as applicable, maintain each Existing Program Agreement in full force and
effect, unless Prothena otherwise obtains Celgene’s prior written consent (such
consent not to be unreasonably withheld). Prothena shall, or shall cause its
Affiliates to, as applicable, enforce its rights under each Existing Program
Agreement to the extent necessary to preserve Celgene’s rights under this
Agreement. Prothena shall not, and shall cause its Affiliates not to, [***]
under this Agreement. Except as set forth in Section 2.3.5, Prothena shall not,
and shall cause its Affiliates not to assign or otherwise transfer any Existing
Program Agreement. Prothena will provide Celgene with prompt written notice of
any claim of a breach of which it is aware under any of the Existing Program
Agreements or notice of termination of any Existing Program Agreement.
8.3.3    In-License Agreements. [***] on case-by-case basis, Prothena shall (or
shall cause its Affiliates to, as applicable) execute a written agreement, in a
form reasonably acceptable to Celgene, with each Third Party that is a
counterparty to the applicable In-License Agreement (each such counterparty, a
“Prothena Licensor”) within [***] ([***]) days after the date of such request,
pursuant to which (a) in the event of an early termination of such In-License
Agreement, at the request of Celgene, such Prothena Licensor shall grant a
direct license to Celgene with respect to the intellectual property licensed to
Prothena under such In-License Agreement, on the same terms under which such
Prothena Licensor grants such license to Prothena (or its Affiliate, as
applicable) under such In-License Agreement, (b) such Prothena Licensor agrees
to and acknowledges the rights granted to Celgene hereunder with respect to any
intellectual property


53
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





licensed to Prothena (or its Affiliate, as applicable) under such In-License
Agreement, including the rights as set forth in this Section 8.3.3, and (c)
[***].
8.3.4    Notwithstanding anything to the contrary contained herein, [***].
8.3.5    Prothena shall promptly notify Celgene in writing if any Patents in the
Prothena IP that claim or cover any Licensed Target, Licensed Antibodies or
Licensed Products, including the composition or use of any of the foregoing,
becomes known to Prothena that are not listed on Schedule 1.46(b) or 1.63.
8.4    Representations and Warranties of Celgene. Except as set forth on
Schedule 8.4, Celgene hereby represents and warrants to Prothena, as of the
Effective Date, that:
8.4.1    there are no claims, judgments, settlements, litigations, suits,
actions, disputes, arbitration, judicial or legal administrative or other
proceedings or governmental investigations pending or, to Celgene’s actual
knowledge, threatened against Celgene which would reasonably be expected to
adversely affect or restrict the ability of Celgene to consummate or perform the
transactions contemplated under this Agreement.
8.5    Covenants.
8.5.1    Mutual Covenants. Each Party hereby covenants to the other Party that:
(a)    such Party and its Affiliates shall perform its activities pursuant to
this Agreement in compliance (and shall ensure compliance by any of its
subcontractors) with all Applicable Laws, including, to the extent applicable,
GCP, GLP and GMP.
8.5.2    Prothena Covenants. Prothena hereby covenants to Celgene that:
(a)    Neither Prothena nor its Affiliates shall grant any right or license to
any Third Party relating to any of the intellectual property rights it owns or
Controls (including the Prothena IP and other Licensed Program Assets), or
otherwise with respect to any Licensed Antibody, Licensed Product or Diagnostic
Product which conflict with, [***] any of the rights or licenses granted to
Celgene hereunder; and
(b)    Except with respect to the performance of the Prothena Ongoing Program
Activities in accordance with Section 2.1.3 (or as otherwise expressly agreed to
by Celgene in writing, including as set forth in Section 2.1.3(c)), neither
Prothena nor its Affiliates shall use (and neither shall grant any Third Party
the right to use) any Licensed Antibodies, Licensed Products or Diagnostic
Products for any purposes in the Territory.
8.6    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT),
INCLUDING WITH RESPECT TO ANY


54
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





PATENTS OR KNOW-HOW, OR MATERIALS, INCLUDING WARRANTIES OF VALIDITY OR
ENFORCEABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE,
PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS. WITHOUT LIMITING THE FOREGOING, NEITHER PARTY
MAKES ANY REPRESENTATION, WARRANTY OR GUARANTEE THAT THE LICENSED PROGRAM WILL
BE SUCCESSFUL, OR THAT ANY OTHER PARTICULAR RESULTS WILL BE ACHIEVED WITH
RESPECT TO THE LICENSED PROGRAM, THE LICENSED TARGET, ANY LICENSED ANTIBODY OR
ANY LICENSED PRODUCT HEREUNDER.
ARTICLE 9.    
INDEMNIFICATION; INSURANCE
9.1    Indemnification by Celgene. Celgene shall indemnify, defend and hold
harmless Prothena and its Affiliates and its and their respective directors,
officers, employees, agents, successors and assigns (collectively, the “Prothena
Indemnitees”), from and against any and all Third Party Damages to the extent
arising out of or relating to, directly or indirectly, any Third Party Claim
based upon:
(a)    the gross negligence or willful misconduct of Celgene or its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Celgene’s performance of its obligations under this Agreement;
(b)    any breach by Celgene of any of its representations, warranties,
covenants, agreements or obligations under this Agreement; or
(c)    any claim for personal injury or death arising out of the Development,
Manufacture or Commercialization of the Licensed Antibodies and Licensed
Products in the Territory by or on behalf of Celgene or its Affiliates or
Sublicensees during the Term;
in each case (a)-(c), provided, however, that such indemnity shall not apply to
the extent Prothena has an indemnification obligation pursuant to Section 9.2(a)
or (b) for such Third Party Damages.
9.2    Indemnification by Prothena. Prothena shall indemnify, defend and hold
harmless Celgene, its Affiliates and its and their respective directors,
officers, employees, agents, successors and assigns (collectively, the “Celgene
Indemnitees”), from and against any and all Third Party Damages to the extent
arising out of or relating to, directly or indirectly, any Third Party Claim
based upon:
(a)    the gross negligence or willful misconduct of Prothena or its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Prothena’s performance of its obligations under this Agreement;
(b)    any breach by Prothena of any of its representations, warranties,
covenants, agreements or obligations under this Agreement; or


55
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(c)    any claim for personal injury or death arising out of the Development,
Manufacture or Commercialization of the Licensed Antibodies (including Reversion
Antibodies) and Licensed Products (including products containing Reversion
Antibodies) by or on behalf of Prothena or its Affiliates or sublicensees;
in each case (a)-(c), provided, however, that such indemnity shall not apply to
the extent Celgene has an indemnification obligation pursuant to Section 9.1(a)
or (b) for such Third Party Damages.
9.3    Procedure. If a Party is seeking indemnification under Section 9.1 or
9.2, as applicable (the “Indemnitee”), it shall inform the other Party (the
“Indemnitor”) of the claim giving rise to the obligation to indemnify pursuant
to Section 9.1 or 9.2, as applicable, as soon as reasonably practicable after
receiving notice of the claim (provided, however, any delay or failure to
provide such notice shall not constitute a waiver or release of, or otherwise
limit, the Indemnitee’s rights to indemnification under Section 9.1 or 9.2, as
applicable, except to the extent that such delay or failure materially
prejudices the Indemnitor’s ability to defend against the relevant claims). The
Indemnitor shall have the right to assume the defense of any such claim for
which the Indemnitee is seeking indemnification pursuant to Section 9.1 or 9.2,
as applicable. The Indemnitee shall cooperate with the Indemnitor and the
Indemnitor’s insurer as the Indemnitor may reasonably request, and at the
Indemnitor’s cost and expense. The Indemnitee shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the Indemnitor. The Indemnitor
shall not settle any claim without the prior written consent of the Indemnitee,
not to be unreasonably withheld; provided, however, that the Indemnitor shall
not be required to obtain such consent if the settlement (i) involves only the
payment of money and will not result in the Indemnitee (or other Prothena
Indemnitees or Celgene Indemnitees, as applicable) becoming subject to
injunctive or other similar type of relief, (ii) does not require an admission
by the Indemnitee (or other Prothena Indemnitees or Celgene Indemnitees, as
applicable) and (iii) does not adversely affect the rights or licenses granted
to the Indemnitee (or its Affiliate) under this Agreement. The Indemnitee shall
not settle or compromise any such claim without the prior written consent of the
Indemnitor, which it may provide in its sole discretion. If the Parties cannot
agree as to the application of Section 9.1 or 9.2, as applicable, to any claim,
pending resolution of the dispute pursuant to Section 11.7 the Parties may
conduct separate defenses of such claims, with each Party retaining the right to
claim indemnification from the other Party in accordance with Section 9.1 or
9.2, as applicable, upon resolution of the underlying claim. In each case, the
Indemnitee shall reasonably cooperate with the Indemnitor, and shall make
available to the Indemnitor all pertinent information under the control of the
Indemnitee, which information shall be subject to Article 7.
9.4    Insurance. During the Term and for a period of [***] ([***]) years
thereafter, each Party shall maintain, at its cost, a program of insurance
and/or self-insurance against liability and other risks associated with its
activities and obligations under this Agreement (including, with respect to its
Clinical Trials), and its indemnification obligations hereunder, in such
amounts, subject to such deductibles and on such terms as are customary for such
Party for the activities to be conducted by it under this Agreement. It is
understood that such insurance shall not be construed


56
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





to create a limit on either Party’s liability with respect to its
indemnification obligations under this Article 9, or otherwise.
9.5    LIMITATION OF LIABILITY. NEITHER PROTHENA NOR CELGENE, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER
OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
OR LOST REVENUES), WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY, CONTRIBUTION OR OTHERWISE,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 9.5
IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER SECTIONS 9.1 OR 9.2 IN CONNECTION WITH ANY THIRD
PARTY CLAIMS [***].
ARTICLE 10.    
TERM AND TERMINATION
10.1    Term; Expiration.
10.1.1    Term. Subject to Section 3.2 of the Master Collaboration Agreement,
this Agreement shall become effective on the Effective Date and, unless earlier
terminated in accordance with this Article 10, shall remain in effect until it
expires as follows (the “Term”):
(a)    on a Licensed Product-by-Licensed Product and country-by-country basis,
this Agreement shall expire on the date of the expiration of the Royalty Term
with respect to such Licensed Product in such country; and
(b)    in its entirety upon the expiration of all applicable Royalty Terms under
this Agreement with respect to all Licensed Products in all countries in the
Territory.
10.1.2    Effect of Expiration. After the expiration of the Term pursuant to
Section 10.1.1 above, the following terms shall apply:
(a)    Licenses after Licensed Product Expiration. After expiration of the Term
with respect to a given Licensed Product in a given country pursuant to Section
10.1.1(a), the licenses set forth in Section 6.1 with respect to such Licensed
Product (and the Licensed Antibody contained therein) and related Diagnostic
Products in such country will automatically become fully paid-up, perpetual,
irrevocable and royalty-free.
(b)    Licenses after Expiration of Agreement. After expiration of the Term with
respect to this Agreement in its entirety pursuant to Section 10.1.1(b), all
licenses set forth in Section 6.1 will automatically become fully paid-up,
perpetual, irrevocable and royalty-free.


57
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





10.2    Termination for Breach.
10.2.1    Material Breach. This Agreement may be terminated by a Party for the
material breach by the other Party of this Agreement provided that the breaching
Party has not cured such breach within ninety (90) days after the date of
written notice to the breaching Party of such breach (or thirty (30) days in the
case of a breach as a result of non-payment of any amounts due under this
Agreement) (the “Cure Period”), which notice shall describe such breach in
reasonable detail and shall state the non-breaching Party's intention to
terminate this Agreement. For clarity, but subject to Section 10.2.2, the Cure
Period for any allegation made as to a material breach under this Agreement will
run from the date that written notice was first provided to the breaching Party
by the non-breaching Party. Any such termination of this Agreement under this
Section 10.2.1 shall become effective at the end of the Cure Period, unless the
breaching Party has cured such breach prior to the expiration of such Cure
Period, or, if such breach is not susceptible to cure within the Cure Period,
then such Cure Period shall be extended for an additional [***] ([***]) days so
long as the breaching Party [***]. For the avoidance of doubt, termination of
this Agreement pursuant to this Section 10.2.1 shall terminate the Master
Collaboration Agreement solely with respect to the Licensed Program but shall
not terminate the Master Collaboration Agreement with respect to any other
Programs or any U.S. License Agreement or other Global License Agreement for any
other Program.
10.2.2    Disagreement as to Material Breach. Notwithstanding Section 10.2.1, if
the Parties in good faith disagree as to whether there has been a material
breach of this Agreement pursuant to Section 10.2.1, then: (a) the Party that
disputes that there has been a material breach may contest the allegation by
referring such matter, within [***], for resolution to the Executive Officers,
who shall meet promptly to discuss the matter and determine, within [***],
whether or not a material breach has occurred pursuant to Section 10.2.1;
provided that if the Executive Officers are unable to resolve such dispute
within such [***] ([***]) [***] period after it is referred to them, the matter
will be resolved as provided in Section 11.7; (b) the relevant Cure Period with
respect thereto will be tolled from the date the breaching Party notifies the
non-breaching Party of such dispute and through the resolution of such dispute
in accordance with the applicable provisions of this Agreement; (c) subject to
Section 10.10, during the pendency of such dispute, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder; and (d) if it
is ultimately determined that the breaching Party committed such material
breach, then the breaching Party shall have the right to cure such material
breach, after such determination, within the Cure Period (as may be extended in
accordance with Section 10.2.1) which shall commence as of the date of such
determination.
10.3    Voluntary Termination. Celgene may terminate this Agreement at will, in
its sole discretion, in its entirety upon sixty (60) days’ prior written notice
to Prothena at any time.
10.4    Termination for Bankruptcy. If either Party makes a general assignment
for the benefit of, or an arrangement or composition generally with, its
creditors, appoints or suffers appointment of an examiner or of a receiver or
trustee over all or substantially all of its property, passes a resolution for
its winding up or files a petition under any bankruptcy or insolvency act or law
or has any such petition filed against it which is not dismissed, discharged,
bonded or stayed


58
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





within ninety (90) days after the filing thereof (each, an “Insolvency Event”),
the other Party may terminate this Agreement in its entirety, effective
immediately upon written notice to such Party, provided that, in connection
therewith, the provisions of Section 6.5 shall apply.
10.5    Termination for Patent Challenge. Prothena shall have the right to
terminate this Agreement upon written notice if Celgene or any Affiliate of
Celgene challenges the validity, scope or enforceability of or otherwise opposes
any Patent included in the Prothena IP that is licensed to Celgene under this
Agreement, in each case through a formal proceeding (other than as may be
necessary or reasonably required to assert a cross-claim or a counter-claim or
to respond to a court request or order or administrative law, request or order).
If a Sublicensee of Celgene with respect to any Prothena IP challenges the
validity, scope or enforceability of or otherwise opposes any Patent included in
such Prothena IP under which such Sublicensee is sublicensed, in each case
through a formal proceeding (other than as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law, request or order) then Celgene shall,
upon written notice from Prothena, terminate such sublicense.
10.6    Effects of Expiration or Termination; Additional Remedies.
10.6.1    Termination by Prothena Pursuant to Section 10.2, 10.4 or 10.5, or by
Celgene Pursuant to Section 10.3. In the event this Agreement is terminated by
Prothena pursuant to Section 10.2, 10.4 or 10.5, or by Celgene pursuant to
Section 10.3, upon the effective date of such termination:
(a)    the Master Collaboration Agreement (if not previously expired or
terminated) shall also terminate automatically with respect to the Licensed
Program (but not any other Program);
(b)    except as set forth in this Section 10.6.1, or Sections 10.8 or 10.9, all
rights and licenses granted herein shall terminate;
(c)    any and all Collaboration Specific IP shall thereafter no longer be
deemed to be Collaboration Specific IP;
(d)    each Party shall return or destroy all Confidential Information of the
other Party as required by Article 7; and
(e)    notwithstanding the foregoing provisions of this Section 10.6.1, the
licenses granted to Celgene hereunder shall survive for [***] ([***]) [***]
following the effective date of termination in order for Celgene (and its
Affiliates, Sublicensees and distributors), at Celgene’s discretion, during the
[***] ([***])-[***] period immediately following the effective date of
termination, to (i) finish or otherwise wind-down any ongoing Clinical Trials
with respect to any Licensed Antibodies, Licensed Products or Diagnostic
Products hereunder and (ii) finish and sell any [***] Licensed Antibodies,
Licensed Products or Diagnostic Products remaining in inventory (provided that
Celgene shall pay royalties on Annual Net Sales of such Licensed Products sold
by Celgene during such period (provided that the applicable Royalty Term is
still ongoing) as an to the extent Celgene would otherwise be required to pay
such royalties as set forth in Section


59
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.3); provided that, for clarity, Celgene shall have no obligation to undertake
such activities, in each case of (i) and (ii), as and to the extent determined
by Celgene.
10.6.2    Termination by Celgene Pursuant to Section 10.2 or 10.4. In the event
this Agreement is terminated by Celgene pursuant to Section 10.2 or 10.4, upon
the effective date of such termination:
(a)    the Master Collaboration Agreement (if not previously expired or
terminated) shall also terminate automatically with respect to the Licensed
Program (but not any other Program);
(b)    except as set forth in this Section 10.6.2 or Sections 10.8 or 10.9, all
rights and licenses granted herein shall terminate;
(c)    any and all Collaboration Specific IP hall thereafter no longer be deemed
to be Collaboration Specific IP;
(d)    each Party shall return or destroy all Confidential Information of the
other Party as required by Article 7; and
(e)    notwithstanding the foregoing provisions of this Section 10.6.2, the
licenses granted to Celgene hereunder shall survive for [***] ([***]) [***]
following the effective date of termination in order for Celgene (and its
Affiliates, Sublicensees and distributors), at Celgene’s discretion, during the
[***] ([***])-[***] period immediately following the effective date of
termination, to (i) finish or otherwise wind-down any ongoing Clinical Trials
with respect to any Licensed Antibodies, Licensed Products or Diagnostic
Products hereunder and (ii) finish and sell [***] any Licensed Antibodies,
Licensed Products or Diagnostic Products remaining in inventory (provided that
Celgene shall pay royalties on Annual Net Sales of such Licensed Products sold
by Celgene during such period (provided that the applicable Royalty Term is
still ongoing) as an to the extent Celgene would otherwise be required to pay
such royalties as set forth in Section 5.3); provided that, for clarity, Celgene
shall have no obligation to undertake such activities, in each case of (i) and
(ii), as and to the extent determined by Celgene.
10.7    Certain Additional Remedies of Celgene in Lieu of Termination. In the
event that (i) Celgene notifies Prothena in writing of a material breach of this
Agreement by Prothena, and (ii) Celgene would have the right to terminate this
Agreement pursuant to Section 10.2, then in lieu of Celgene terminating pursuant
to Section 10.2, and without limiting any other rights or remedies of Celgene,
Celgene may elect to have this Agreement continue in full force and effect by
providing written notice thereof to Prothena; provided, however, that if Celgene
so elects to continue this Agreement, then from and after such time as Celgene
delivers such written notice to Prothena, any and all amounts thereafter payable
by Celgene hereunder (including Regulatory Milestone Payments, Sales Milestone
Payments and royalties) shall be reduced by [***].
10.8    Prothena Reversion Antibodies. If this Agreement terminates, except for
any termination by Celgene pursuant to Section 10.2 or 10.4, then the provisions
of this Section 10.8


60
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(and for the avoidance of doubt, the provisions of this Section 10.8 shall not
apply in the case of termination by Celgene pursuant to Section 10.2 or 10.4).
10.8.1    Reversion. All Licensed Program Antibodies that were the subject of
Clinical Trials conducted by Celgene pursuant to this Agreement shall be
automatically and immediately deemed “Prothena Reversion Antibodies”. Celgene
shall grant and hereby grants to Prothena a non-exclusive, royalty-free, license
in the Territory, with the right to grant sublicenses through multiple tiers,
under any Patents and/or Know-How Controlled by Celgene or its Affiliates as of
the termination effective date claiming or covering [***], into the Prothena
Reversion Antibodies as they exist as of such termination effective date, solely
as necessary to research, Develop, Manufacture, use, import, offer for sale,
sell, and Commercialize Prothena Reversion Antibodies [***] in the Field in the
Territory; [***].
10.8.2    Effects of Reversion. With respect to each Prothena Reversion
Antibody:
(a)    Except to the extent not permitted pursuant to any agreements between
Celgene and a Third Party, Celgene shall provide to Prothena, within a
reasonable time, at Prothena's request (provided that such request was made
within [***] ([***]) days after the effective date of termination), subject to
[***], copies of (i) [***] Clinical Trial data and results generated by or on
behalf of Celgene or its Affiliates in the Development of Prothena Reversion
Antibodies pursuant to this Agreement, and (ii) [***] relating to the
manufacture of such Prothena Reversion Antibodies; in each case, to the extent
in Celgene’s possession as of the termination effective date [***]. For clarity,
Prothena shall have the right to use the foregoing [***] solely in connection
with the exercise of Prothena’s rights under Section 10.8.1;
(b)    Celgene shall transfer within a reasonable time to Prothena, at
Prothena’s request (provided that such request was made within [***] ([***])
days after the effective date of termination), [***], [***] Regulatory Filings
[***] for the Prothena Reversion Antibodies [***] by Celgene or its Affiliates
as of the termination effective date; [***];
(c)    Celgene shall otherwise cooperate reasonably with Prothena to provide a
transfer of the materials described in the foregoing provisions of this Section
10.8.2, [***];
(d)    As and to the extent a Third Party is Manufacturing such Prothena
Reversion Antibody for Celgene or its Affiliate, Celgene shall use reasonable
efforts, at Prothena’s request (provided that such request was made within [***]
([***]) days after the effective date of termination) [***], to [***].
Additionally, at Prothena’s request (provided that such request was made within
[***] ([***]) days after the effective date of termination), Celgene shall
transfer to Prothena [***] such Prothena Reversion Antibody owned by Celgene and
then in Celgene’s possession, for a price equal to [***];
(e)    To the extent that Celgene or its Affiliate owns any trademark(s) and/or
domain names that [***] a Prothena Reversion Antibody that [***] for the
Commercialization of a Prothena Reversion Antibody (as [***], but not including
any marks that include, in whole or part, any corporate name or logo of Celgene
or its Affiliate), Prothena shall have the right to [***].


61
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Prothena shall exercise such right by written notice to Celgene within [***]
([***]) days after such Licensed Antibody or Licensed Product becomes a Prothena
Reversion Antibody; and
(f)    If Celgene or its Affiliate has obtained a license from a Third Party and
Prothena is a sublicensee under such license pursuant to Section 10.8.1, then
[***]. Notwithstanding the provisions of Section 10.8.1, Prothena shall not get
a sublicense of any Third Party intellectual property pursuant to Section 10.8.1
unless such sublicense is allowed pursuant to and in accordance with the
agreement between Celgene and such Third Party.
10.9    Surviving Provisions.
10.9.1    Accrued Rights; Remedies. Termination or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such termination or expiration, and any and
all damages or remedies (whether in law or in equity) arising from any breach
hereunder, each of which shall survive termination or expiration of this
Agreement. Such termination or expiration shall not relieve any Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement. Except as otherwise expressly set forth in this Agreement,
the termination provisions of this Article 10 are in addition to any other
relief and remedies available to either Party under this Agreement and at
Applicable Law.






62
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






10.9.2    Survival. Without limiting the provisions of Section 10.9.1, the
rights and obligations of the Parties set forth in the following Sections and
Articles of this Agreement shall survive the expiration or termination of this
Agreement, in addition to those other terms and conditions that are expressly
stated to survive termination or expiration of this Agreement: [Article 1 (to
the extent the definitions are used in other surviving provisions), Section
2.3.5(a) (solely as to the last sentence therein) Article 5 (as to payment
obligations accrued prior to the effectiveness of termination or expiration of
this Agreement), Section 6.3, Section 6.4, Section 6.5, Section 6.6, Section
6.12 (solely if there is no U.S. License Agreement or other Global License
Agreement covering the applicable Joint Patents), Article 7, Section 8.6,
Article 9, Section 10.1.2, Section 10.6, Section 10.8, Section 10.9, Section
10.10, Section 10.11, and Article 11.].8
10.10    [***]. Notwithstanding anything to the contrary contained herein, in
the event notice of termination of this Agreement is given [***].
10.11    Relationship to Other Agreements. Termination of this Agreement shall
not affect in any way the terms or provisions of any other then-existing
executed Global License Agreements or U.S. License Agreements.
ARTICLE 11.    
MISCELLANEOUS
11.1    Severability. If any one or more of the terms or provisions of this
Agreement is held by a court of competent jurisdiction to be void, invalid or
unenforceable in any situation in any jurisdiction, such holding shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the invalid, void or unenforceable
term or provision in any other situation or in any other jurisdiction, and the
term or provision shall be considered severed from this Agreement solely for
such situation and solely in such jurisdiction, unless the invalid, void or
unenforceable term or provision is of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid, void or unenforceable term or
provision. If the final judgment of such court declares that any term or
provision hereof is invalid, void or unenforceable, the Parties agree to (a)
reduce the scope, duration, area or applicability of the term or provision or to
delete specific words or phrases to the minimum extent necessary to cause such
term or provision as so reduced or amended to be enforceable, and (b) make a
good faith effort to replace any invalid, void or unenforceable term or
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.
11.2    Notices. Any notice required or permitted to be given by this Agreement
shall be in writing and in English and shall be (a) delivered by hand or by
overnight courier with tracking capabilities, (b) mailed postage prepaid by
first class, registered, or certified mail, or (c) delivered by facsimile
followed by delivery via either of the methods set forth in Sections 11.2(a) and
(b), in each case, addressed as set forth below unless changed by notice so
given:


8 To be updated in final version
63
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





If to Celgene:
Celgene Switzerland LLC
AON House
30 Woodbourne Ave.
Pembroke HM 08, Bermuda
Attention:    [***]


With copies to:
Celgene Corporation
    86 Morris Avenue
    Summit, New Jersey 07901 U.S.A.
    Attention:    General Counsel
    Facsimile:    (908) 673-2771
If to Prothena:
Prothena Biosciences Limited

Adelphi Plaza
Upper George’s Street
Dun Laoghaire, Co. Dublin A96 T927
Ireland    
Attention:     Company Secretary
Facsimile:     +353-1-686-5675


With copies to:


Prothena Biosciences Inc.
331 Oyster Point Boulevard
South San Francisco, CA, 94080
U.S.A.
Attention:    Vice President, Business Development
Facsimile:     +1 650-837-8560
Any such notice shall be deemed given on the date received, except any notice
received after 5:30 p.m. (in the time zone of the receiving party) on a Business
Day or received on a non-Business Day shall be deemed to have been received on
the next Business Day. A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 11.2.
11.3    Force Majeure. A Party shall not be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to a cause beyond the reasonable control of such Party, including acts of God,
fires, earthquakes, acts of war, terrorism, or civil unrest,


64
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





or hurricane or other inclement weather (“Force Majeure”); provided, however,
that the affected Party promptly notifies the other Party and further provided
that the affected Party shall use its commercially reasonable efforts to avoid
or remove such causes of non-performance and to mitigate the effect of such
occurrence, and shall continue performance in accordance with the terms of this
Agreement whenever such causes are removed. When such circumstances arise, the
Parties shall negotiate in good faith any modifications of the terms of this
Agreement that may be necessary or appropriate in order to arrive at an
equitable solution.
11.4    Assignment.
11.4.1    Generally. Except as expressly permitted herein, this Agreement may
not be assigned or transferred by any Party, nor may any Party assign or
transfer any rights or obligations created by this Agreement, except as
expressly permitted hereunder without the prior written consent of the other
Party, which consent will not be unreasonably withheld.
11.4.2    Celgene. Notwithstanding the limitations in Section 11.4.1, and
subject to Section 5.6.2 and the remaining provisions of this Section 11.4.2,
Celgene may assign or transfer this Agreement, or any rights or obligations
hereunder in whole or in part, to (a) one or more Affiliates (provided, however,
that Celgene shall remain fully and unconditionally liable and responsible to
the non-assigning Party hereto for the performance and observance of all such
duties and obligations by such Affiliate); or (b) its successor in interest in
connection with its merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business pertaining to the subject matter
of this Agreement.
11.4.3    Prothena. Notwithstanding the limitations in Section 11.4.1, and
subject to Section 5.6.2 and the remaining provisions of this Section 11.4.3,
Prothena may assign or transfer this Agreement, or any rights or obligations
hereunder in whole or in part, to (a) one or more Affiliates (provided, however,
Prothena shall remain fully and unconditionally liable and responsible to the
non-assigning Party hereto for the performance and observance of all such duties
and obligations by such Affiliate); or (b) its successor in interest in
connection with its merger, consolidation, or sale of all or substantially all
of its assets.
11.4.4    Intellectual Property of Acquirer. Notwithstanding anything to the
contrary in this Agreement, if a Party is acquired by a Third Party after the
Effective Date, then with respect to any intellectual property rights controlled
by the Third Party acquiring party or its affiliates (other than one of the
Parties to this Agreement or its Affiliates immediately prior to such
acquisition) involved in any assignment of this Agreement by such Party to such
Third Party acquirer, such intellectual property rights shall not be included in
the technology and intellectual property rights licensed to the other Party
hereunder to the extent held immediately prior to such transaction by such
acquirer or its affiliate (other than the relevant Party to this Agreement or
its Affiliates immediately prior to such acquisition), and developed outside the
scope of activities conducted with respect to the Collaboration, any Program,
any U.S. License Agreement or any Global License Agreement. The Prothena IP
shall also exclude any intellectual property developed by such Third Party
acquirer after such acquisition; provided that (i) such intellectual property is
developed independently of the activities under this Agreement, the
Collaboration, any Program, the


65
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Collaboration Agreement, any U.S. License Agreement or any Global License
Agreement [***], (ii) Prothena and its Affiliates put in place firewalls and
other protections to [***] and (iii) [***].
11.4.5    All Other Assignments Null and Void. The terms of this Agreement will
be binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the applicable Party. Any purported
assignment in violation of this Section 11.4 will be null and void ab initio.
11.5    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any succeeding occasion. No waiver, modification,
release, or amendment of any obligation under or provision of this Agreement
shall be valid or effective unless in writing and signed by the Parties.
11.6    WAIVER OF JURY TRIAL. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
11.7    Choice of Law; Dispute Resolution.
11.7.1    Choice of Law. This Agreement shall be governed by, enforced and
construed in accordance with the laws of the State of New York without reference
to any rules of conflict of laws or renvoi and excluding the United Nations
Convention on Contracts for the International Sales of Goods; provided, however,
that with respect to matters involving the validity or infringement of
intellectual property rights in a given country, such matter may be brought in
the applicable country (in accordance with Section 11.7.3) and the Applicable
Laws of the applicable country shall apply (subject to Section 6.6.1).
11.7.2    Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in Section 11.7.3 will be the exclusive mechanism for
resolving any dispute (whether in contract, tort or otherwise), controversy or
claim between the Parties arising out of or in connection with this Agreement,
any Party’s rights or obligations under this Agreement, breach of this Agreement
or the transactions contemplated by this Agreement (each, a “Dispute”); provided
that decisions that are subject to the decision making authority of a given
Party, as expressly set forth in this Agreement, will not be subject to the
provisions of Section 11.7.3 so long as such decisions are made in accordance
with this Agreement.
11.7.3    Jurisdiction.
(a)    Except as otherwise set forth in this Section 11.7.3, the sole
jurisdiction and venue for all actions, suits and proceedings arising out of any
Dispute (except in respect of an Excluded Claim, where jurisdiction is
non-exclusive) will be the state and federal


66
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





courts located in the Borough of Manhattan in New York, New York, USA. Each
Party hereby irrevocably and unconditionally (a) consents to submit to the
exclusive jurisdiction of the state and federal courts located in the Borough of
Manhattan in New York, New York, USA for any action, suit or proceeding arising
out of such Dispute, and (b) waives any objection to the laying of venue of any
action, suit or proceeding arising out of such Dispute in the state and federal
courts of the Borough of Manhattan in New York, New York, USA and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each of the
Parties agrees that process may be served upon it in the manner specified in
Section 11.2 and irrevocably waives and covenants not to assert or plead any
objection which it might otherwise have to such jurisdiction, or to such manner
of service of process. It shall be a condition precedent to the commencement of
any action in court or other tribunal (save an action for an interim injunction
or provisional relief) in respect of any Dispute relating to this Agreement that
the Parties have sought to resolve the Dispute by either Party notifying the
other Party in writing for resolution to the Executive Officers who shall meet
(whether in person or via teleconference) within [***] ([***]) [***] of such
notice to seek resolution in good faith. If the Executive Officers are unable to
resolve the Dispute at such meeting, either Party may pursue any remedy
available to such Party at law or in equity, subject to the terms and conditions
of this Agreement, including this Section 11.7.3.
(b)    Notwithstanding the provisions of Section 11.7.3(a), either Party may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any equitable relief, including any injunctive or provisional
relief and specific performance to protect the rights or property of that Party.
Such remedies will not be deemed to be the exclusive remedies for a breach of
this Agreement but will be in addition to all other remedies available at law or
equity. In addition, notwithstanding the provisions of Section 11.7.3(a) either
Party may bring an action in any court having jurisdiction to enforce an award
rendered pursuant to Section 11.7.3(a).
(c)    Until final resolution of the dispute through judicial determination, (i)
this Agreement will remain in full force and effect and (ii) the time periods
for cure as to any termination will be tolled. The Parties further agree that
any payments made pursuant to this Agreement pending resolution of the dispute
shall be refunded if a court determines that such payments are not due.
(d)    As used in this Section 11.7, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (i) the validity or infringement of a Patent,
trademark or copyright, or (ii) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.
11.8    Relationship of the Parties. Prothena and Celgene are independent
contractors under this Agreement. Nothing contained herein is intended or is to
be construed so as to constitute (a) Prothena as a partner, agent, or joint
venturer of Celgene or (b) Celgene as a partner, agent or joint venturer of
Prothena. Neither Prothena nor Celgene, respectively, shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of Celgene or Prothena, respectively, or to bind Celgene or
Prothena, respectively, to any contract, agreement, or undertaking with any
Third Party.


67
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





11.9    Third Party Beneficiaries. There are no express or implied Third Party
beneficiaries hereunder. The provisions of this Agreement are for the exclusive
benefit of the Parties, and no other person or entity shall have any right or
claim against any Party by reason of these provisions or be entitled to enforce
any of these provisions against any Party.
11.10    Entire Agreement. This Agreement, together with the attached Exhibits
and Schedules and the Master Collaboration Agreement, contains the entire
agreement by the Parties with respect to the subject matter hereof and
supersedes any prior express or implied agreements, understandings and
representations, either oral or written, which may have related to the subject
matter hereof in any way, including any and all term sheets relating to the
transactions contemplated by this Agreement and exchanged between the Parties
prior to the Effective Date. In the event of a conflict between the provisions
of this Agreement and the Master Collaboration Agreement with respect to the
Licensed Program, the provisions of this Agreement shall control.
11.11    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together, and shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”)
shall be treated in all manner and respects as an original executed counterpart
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto shall raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
Party forever waives any such defense, except to the extent that such defense
relates to lack of authenticity.
11.12    Equitable Relief; Cumulative Remedies. Notwithstanding anything to the
contrary herein, the Parties shall be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any breach of
this Agreement. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this Agreement but shall be in addition to all other remedies
available at law or equity. The Parties further agree not to raise as a defense
or objection to the request or granting of such relief that any breach of this
Agreement is or would be compensable by an award of money damages. No remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under Applicable Law.
11.13    Interpretation.
11.13.1    Generally. This Agreement has been diligently reviewed by and
negotiated by and among the Parties, and in such negotiations each of the
Parties has been represented by competent (in-house or external) counsel, and
the final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their counsel.
Accordingly, in interpreting this Agreement or any provision hereof, no
presumption shall apply against any Party as being responsible for the wording
or drafting of this Agreement or any such provision, and ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.


68
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





11.13.2    Definitions; Interpretation. The definitions of the terms herein
shall apply equally to the singular and plural forms of the terms defined and
where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine, and neuter forms.
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” The word “any” shall mean “any and all” unless otherwise clearly
indicated by context. The words “including,” “includes,” “include,” “for
example,” and “e.g.” and words of similar import will be deemed to be followed
by the words “without limitation.” The word “or” is disjunctive but not
necessarily exclusive. The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless the context requires otherwise or otherwise specifically provided, (i)
all references herein to Articles, Sections, Schedules or Exhibits shall be
construed to refer to Articles, Sections, Schedules and Exhibits of this
Agreement and (ii) reference in any Section to any subclauses are references to
such subclauses of such Section.
11.13.3    Subsequent Events. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein), (ii) any reference to any Applicable Law herein shall be
construed as referring to such Applicable Law as from time to time enacted,
repealed, or amended, and (iii) any reference herein to any Person shall be
construed to include the Person’s successors and assigns (subject to Section
11.4).
11.13.4    Headings. Headings, captions and the table of contents are for
convenience only and are not to be used in the interpretation of this Agreement.
11.13.5    Prior Drafts. No prior draft of this Agreement nor any course of
performance or course of dealing shall be used in the interpretation or
construction of this Agreement.
11.13.6    Independent Significance. Although the same or similar subject
matters may be addressed in different provisions of this Agreement, the Parties
intend that, except as reasonably apparent on the face of the Agreement or as
expressly provided in this Agreement, each such provision shall be read
separately, be given independent significance and not be construed as limiting
any other provision of this Agreement (whether or not more general or more
specific in scope, substance or content).
11.14    Further Assurances. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other ministerial, administrative or
similar acts, as may be reasonably necessary or appropriate in order to carry
out the expressly stated purposes and the clear intent of this Agreement.
11.15    Extension to Affiliates. Subject to Sections 5.6.2 and 11.4, Celgene
shall have the right to extend the rights, licenses, immunities and obligations
granted in this Agreement to one or more of its Affiliates. All applicable terms
and provisions of this Agreement shall apply to any such


69
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Affiliate to which this Agreement has been extended to the same extent as such
terms and provisions apply to Celgene. Celgene shall remain fully liable for any
acts or omissions of such Affiliates.
  
[Signature Page Follows]




70
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this GLOBAL LICENSE AGREEMENT to be executed by their respective duly
authorized officers as of the Effective Date.












PROTHENA BIOSCIENCES LIMITED


















CELGENE SWITZERLAND LLC
 
 
 
 
By:    
By:    
 
 
Name:   
Name:   
 
 
Title:    
Title:    
 
 











[Signature Page to Global License Agreement]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Schedule 1.27
Existing IND




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Schedule 1.28
Existing Program Agreements


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.39
In-License Agreements and Other Third Party Agreements


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.44
Licensed Program Antibodies


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.47(b)
Licensed Program Patents


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.49
Licensed Target


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.63
Prothena Licensed Collaboration Patents




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule [***]
[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 8.2
Exceptions to Prothena Representations and Warranties


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 8.4
Exceptions to Celgene Representations and Warranties






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------








Exhibit B
Form of U.S. License Agreement
(See Attached)




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


FINAL FORM






U.S. LICENSE AGREEMENT
 
by and among
 
 
PROTHENA BIOSCIENCES LIMITED
 
 
and
 
 
CELGENE SWITZERLAND LLC
 
 
Dated as of ___________ __, 20__







[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







TABLE OF CONTENTS1 


LIST OF SCHEDULES2 


SCHEDULE 1.28    EXISTING PROGRAM AGREEMENTS
SCHEDULE 1.40    IN-LICENSE AGREEMENTS AND OTHER THIRD PARTY
AGREEMENTS
SCHEDULE 1.45    LICENSED PROGRAM ANTIBODIES
SCHEDULE 1.47(b)    LICENSED PROGRAM PATENTS
SCHEDULE 1.49    LICENSED TARGET
SCHEDULE 1.64    PROTHENA LICENSED COLLABORATION PATENTS
SCHEDULE [***]    [***]
SCHEDULE 8.2    EXCEPTIONS TO PROTHENA REPRESENTATIONS AND
WARRANTIES
SCHEDULE 8.4    EXCEPTIONS TO CELGENE REPRESENTATIONS AND
WARRANTIES








1 To be inserted in final version.
2 All Schedules to be completed prior to execution of the Agreement.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






U.S. LICENSE AGREEMENT
This U.S. LICENSE AGREEMENT (this “Agreement”) is entered into and made
effective as of __________ ___, 20__ (the “Effective Date”) by and between
Prothena Biosciences Limited, an Irish limited company (“Prothena”) and Celgene
Switzerland LLC, a Delaware limited liability company (“Celgene”).3 Celgene and
Prothena are each referred to herein by name or as a “Party” or, collectively,
as the “Parties”.
RECITALS
WHEREAS, Prothena and Celgene entered into that certain Master Collaboration
Agreement, dated as of March 19, 2018 (the “Master Collaboration Agreement”),
pursuant to which, among other things, Prothena has conducted research and
development programs with respect to certain targets (each, a “Program”) and
Celgene has an exclusive option to obtain an exclusive license to research,
develop, manufacture and commercialize Antibodies that Target such targets;
WHEREAS, pursuant to the terms of the Master Collaboration Agreement, upon
exercise by Celgene of its IND Option (as defined in the Master Collaboration
Agreement) with respect to a given Program, the Parties are obligated to enter
into a U.S. License Agreement with respect to such Program; and
WHEREAS, Celgene has exercised its IND Option (as def in the Master
Collaboration Agreement) with respect to the Licensed Program, and, as such, the
Parties are entering into this Agreement pursuant to which, among other things,
Prothena grants to Celgene exclusive rights and licenses with respect to the
research, development, manufacture and commercialization of Licensed Antibodies
and Licensed Products in the Territory, on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE 1.
DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below. Capitalized terms used, but not
defined, herein will have the meanings ascribed to them in the Master
Collaboration Agreement.
1.1    “Accounting Standards” means U.S. generally accepted accounting
principles (“GAAP”) or, to the extent that Celgene adopts International
Financial Reporting Standards (“IFRS”), then “Accounting Standards” shall mean
IFRS, in either case consistently applied.
1.2    “Affiliate” means any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
a Party. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled


3Celgene may change the Celgene parties to this Agreement prior to execution.
1
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





by” and “under common control with”) as used with respect to a Person means (a)
direct or indirect ownership of fifty percent (50%) or more of the voting
securities or other voting interest of any Person (including attribution from
related parties), or (b) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract, as a general
partner, as a manager, or otherwise.
1.3    “Annual Net Sales” means, on a Licensed Product-by-Licensed Product
basis, total Net Sales by Celgene, its Affiliates and Sublicensees in the
Territory of such Licensed Product in a particular Calendar Year, calculated in
accordance with Accounting Standards consistently applied.
1.4    “Antibody” means any [***] antibody (including [***]), [***] whether
human, humanized, chimeric, murine, synthetic or from any other source.
1.5    “Applicable Law” or “Applicable Laws” means all applicable laws,
statutes, rules, regulations, orders, judgments or ordinances having the effect
of law of any national, multinational, federal, state, provincial, county, city
or other political subdivision, including, to the extent applicable, GCP, GLP
and GMP, as well as all applicable data protection and privacy laws, rules and
regulations, including, to the extent applicable, the United States Department
of Health and Human Services privacy rules under the Health Insurance
Portability and Accountability Act (“HIPAA”) and the Health Information
Technology for Economic and Clinical Health Act and the EU Data Protection
Directive (Council Directive 95/46/EC) and applicable laws implementing the EU
Data Protection Directive and, when in force, the General Data Protection
Regulation (2016/679).
1.6    “Biomarker” means a parameter or characteristic in a patient or Patient
Sample, the measurement of which is useful (a) for purposes of selecting
appropriate therapies or patient populations or monitoring disease
susceptibility, severity or state, or monitoring therapies for such patient
and/or (b) for predicting the outcome of a particular treatment of such patient.
1.7    “Biosimilar Application” means an application or submission filed with a
Regulatory Authority for marketing authorization of a Biosimilar Product.
1.8    “Biosimilar Product” means, with respect to a given Licensed Product, a
biological product (a) that contains (i) an identical active ingredient(s) as
the Licensed Antibody in such Licensed Product, or (ii) a “highly similar”
active ingredient(s) to the Licensed Antibody in such Licensed Product, as the
phrase “highly similar” is used in 42 U.S.C. § 262(i)(2), and subject to the
factors set forth in FDA’s Guidance for Industry, “Quality Considerations in
Demonstrating Biosimilarity to a Reference Protein Product,” (February 2012), at
Section VI, or any successor FDA guidance thereto, (b) for which Regulatory
Approval is obtained by referencing Regulatory Materials of such Licensed
Product, (c) is approved for use in such country (or region) pursuant to a
Regulatory Approval process governing approval of interchangeable or biosimilar
biologics as described in 42 U.S.C. §§ 262, or a similar process for Regulatory
Approval in any country (or region) outside the United States, or any other
similar provision that comes into force, or is the subject of a notice with
respect to such Licensed Product under 42 U.S.C. § 262(l)(2) or any other
similar provision that comes into force in such country (or region), and (d) is
sold in the same country as such Licensed Product by any Third Party that is not
a Sublicensee of Celgene or its


2


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Affiliates with respect to the Prothena IP and did not purchase such product in
a chain of distribution that included any of Celgene or any of its Affiliates or
its Sublicensees.
1.9    “BPCIA” means Biologics Price Competition and Innovation Act of 2009, as
amended.
1.10    “Business Day” means a day on which banking institutions in New York
City, New York, are open for business, excluding any Saturday or Sunday.
1.11    “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on the last day of March, June, September, or December,
respectively; provided that the final Calendar Quarter shall end on the last day
of the Term.
1.12    “Calendar Year” means the period beginning on the Effective Date and
ending on December 31 of the calendar year in which the Effective Date falls,
and thereafter each successive period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31; provided that the final
Calendar Year shall end on the last day of the Term.
1.13    “Celgene IP” means Patents and Know-How owned or otherwise controlled
(through license or otherwise, but excluding through grant of a license from
Prothena to Celgene pursuant to this Agreement) by Celgene or any of its
Affiliates (including any Know-How that is, created, conceived, discovered,
first generated, invented, first made or first reduced to practice by or on
behalf of Celgene or any of its Affiliates pursuant to the conduct of activities
under this Agreement). For the avoidance of doubt, Celgene IP excludes (i)
Know-How that is created, conceived, discovered, first generated, invented,
first made or first reduced to practice by or on behalf of Prothena, solely or
jointly with a Third Party; (ii) Joint Program IP (as defined under the Master
Collaboration Agreement); (iii) [***], and (iv) Joint IP.
1.14    “Celgene Phase 1 Portion Participation Right” means the Celgene Phase 1
Portion Participation Right (as defined in the Master Collaboration Agreement)
for the Licensed Program.
1.15    “Change of Control” in respect of a Person (an “Acquired Person”) shall
be deemed to have occurred upon any of the following occurring after the
Effective Date: (i) any Person or group of Persons that is not an Affiliate of
such Acquired Person becomes the beneficial owner (directly or indirectly) of
more than fifty percent (50%) of the voting shares; (ii) such Acquired Person
consolidates with or merges into or with another Person that is not an Affiliate
of such Acquired Person pursuant to a transaction in which more than fifty
percent (50%) of the voting shares of the acquiring or resulting entity
outstanding immediately after such consolidation or merger is not held by the
holders of the outstanding voting shares of such Acquired Person immediately
preceding such consolidation or merger; and/or (iii) that Acquired Person sells
or transfers to another Person that is not an Affiliate of such Acquired Person
all or substantially all of its assets.


3


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





1.16    “Clinical Trial” means a human clinical trial, including any Phase 1
Clinical Trial, Phase 2 Clinical Trial or Registration Enabling Clinical Trial,
any study incorporating more than one of these phases, or any human clinical
trial commenced after Regulatory Approval.
1.17    “Commercialization” means any and all activities directed to the
commercialization of a product (which may include related diagnostic products,
if applicable), including commercial manufacturing (including Manufacturing) and
commercial supply of a product, marketing, detailing, promotion, market
research, distributing, order processing, handling returns and recalls, booking
sales, customer service, administering and commercially selling such product,
importing, exporting and transporting such product for commercial sale, and
seeking of pricing and reimbursement of a product (if applicable), whether
before or after Regulatory Approval has been obtained (including making, having
made, using, importing, selling and offering for sale such product (or related
diagnostic product, if applicable)), as well all regulatory compliance with
respect to the foregoing. For clarity, “Commercialization” does not include any
Clinical Trial commenced after Regulatory Approval. When used as a verb,
“Commercialize” means to engage in Commercialization.
1.18    “Commercially Reasonable Efforts” means, with respect to Celgene in
relation to an obligation under this Agreement with respect to a Licensed
Antibody or Licensed Product, such efforts that are consistent with the efforts
and resources normally used by Celgene in the exercise of its commercially
reasonable business practices relating to performance of an obligation for a
similar pharmaceutical compound or product (including the research, development,
manufacture and commercialization of a pharmaceutical compound or product), as
applicable, at a similar stage in its research, development or commercial life
as the relevant Licensed Antibody or Licensed Product, and that has commercial
and market potential similar to the relevant Licensed Antibody or Licensed
Product, taking into account issues of intellectual property coverage, safety
and efficacy, stage of development, product profile, competitiveness of the
marketplace, proprietary position, regulatory exclusivity, anticipated or
approved labeling, present and future market and commercial potential, the
likelihood of receipt of Regulatory Approval, profitability (including pricing
and reimbursement status achieved or likely to be achieved), amounts payable to
licensors of patents or other intellectual property rights, [***], and legal
issues.
1.19    “Confidential Information” means, with respect to a Party, all
confidential and proprietary information and materials, including Know-How,
marketing plans, strategies, and customer lists, in each case, that are
disclosed by or on behalf of such Party to the other Party pursuant to this
Agreement, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other Party by or on behalf of the
disclosing Party in oral, written, visual, graphic or electronic form.
1.20    “Control”, “Controls” or “Controlled” means, with respect to any
intellectual property (including Know-How) or Confidential Information, the
ability of a Party or its Affiliates, as applicable, (whether through ownership
or license (other than a license granted in this Agreement)) to grant to the
other Party the licenses or sublicenses as provided herein, or to otherwise
disclose such intellectual property or Confidential Information to the other
Party, without violating the terms of any then-existing agreement with any Third
Party at the time such Party or its Affiliates, as applicable, would be required
hereunder to grant the other Party such license or sublicenses as


4


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





provided herein or to otherwise disclose such intellectual property or
Confidential Information to the other Party.
1.21    “Cover”, “Covering” or “Covered” means, with reference to a Patent
claim, that such Patent claim has a Valid Claim that claims the [***], and that
the sale of a Licensed Antibody (or product incorporating such Licensed
Antibody) would infringe such Valid Claim in the country in which such activity
occurs without a license thereto (or ownership thereof); provided, that with
respect to method of use, such method of use is for an Indication for which
Regulatory Approval has been received (as set forth on the approved labeling for
the applicable Licensed Product incorporating such Licensed Antibody) for such
Licensed Antibody in such country.
1.22    “Derivative” means, with respect to a Licensed Target, all [***]
thereof.
1.23    “Development” means (i) research activities (including drug discovery,
identification and/or synthesis) with respect to a product (which may include
related diagnostic products, if applicable), and/or (ii) preclinical and
clinical drug development activities, and other development activities, with
respect to a product (which may include related diagnostic products, if
applicable), including test method development and stability testing,
toxicology, formulation, process development, qualification and validation,
manufacture scale-up, development-stage manufacturing (including Manufacturing),
quality assurance/quality control, Clinical Trials (including Clinical Trials
and other studies commenced after Regulatory Approval), statistical analysis and
report writing, the preparation and submission of INDs and MAAs, regulatory
affairs with respect to the foregoing and all other activities necessary or
useful or otherwise requested or required by a Regulatory Authority or as a
condition or in support of obtaining or maintaining a Regulatory Approval. When
used as a verb, “Develop” means to engage in Development.
1.24    “Diagnostic Product” means, on a Licensed Product-by-Licensed Product
basis, any diagnostic product (which may include a Licensed Antibody or Licensed
Product being used as a diagnostic product) which is necessary or reasonably
useful (a) for the [***] in a patient or Patient Sample, and/or (b) to [***] in
a patient or Patient Sample, and/or (c) to [***] to achieve improved safety or
effectiveness, in each case of (a), (b) and (c), which is intended for use or is
Developed or approved for use in connection with a therapeutic Licensed Antibody
or Licensed Product (which may include [***]).
1.25    “Dollars” or “$” means the legal tender of the United States.
1.26    “EU” means all countries that are officially recognized as member states
of the European Union at any particular time.
1.27    “Executive Officers” means Prothena’s Chief Executive Officer and
Celgene’s Executive Vice President, Research and Early Development (or such
Executive Vice President’s designee).
1.28    “Existing Program Agreements” means any agreement between Prothena (or
its Affiliates, as applicable) and any Third Party solely related to the
Development or Manufacture of


5


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





any Licensed Antibodies or Licensed Products, in effect as of the Effective
Date, as set forth on Schedule 1.28.
1.29    “Field” means any and all uses or purposes, including the treatment,
prophylaxis, palliation, diagnosis or prevention of any human or animal disease,
disorder or condition.
1.30    “First Commercial Sale” means, on a Licensed Product-by-Licensed Product
basis in the Territory, the first sale of such Licensed Product in the Territory
for use or consumption by the general public (following receipt of all
Regulatory Approvals that are required in order to sell such Licensed Product in
the Territory) and for which any of Celgene or its Affiliates or Sublicensees
has invoiced sales of Licensed Products in the Territory; provided, however,
that the following shall not constitute a First Commercial Sale: (a) any sale to
an Affiliate or Sublicensee, unless the Affiliate or Sublicensee is the last
Person in the distribution chain of the Licensed Product; or (b) any use of such
Licensed Product in Clinical Trials or non-clinical development activities with
respect to such Licensed Product by or on behalf of a Party, or disposal or
transfer of such Licensed Product for a bona fide charitable purpose,
compassionate use or samples.
1.31    “Global License Agreement” means each Global License Agreement entered
into between the Parties (or their respective Affiliates, as applicable)
pursuant to the Master Collaboration Agreement.
1.32    “Good Clinical Practices” or “GCP” means the applicable then-current
ethical and scientific quality standards for designing, conducting, recording,
and reporting trials that involve the participation of human subjects as are
required by applicable Regulatory Authorities or Applicable Law in the relevant
jurisdiction, including in the United States, Good Clinical Practices
established through FDA guidances, and, outside the United States, Guidelines
for Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).
1.33    “Good Laboratory Practices” or “GLP” means the applicable then-current
good laboratory practice standards as are required by applicable Regulatory
Authorities or Applicable Law in the relevant jurisdiction, including in the
United States, those promulgated or endorsed by the FDA in U.S. 21 C.F.R. Part
58, or the equivalent thereof as promulgated or endorsed by the applicable
Regulatory Authorities outside of the United States.
1.34    “Good Manufacturing Practices” or “GMP” means all applicable standards
relating to manufacturing practices for fine chemicals, intermediates, bulk
products and/or finished pharmaceutical products, as are required by applicable
Regulatory Authorities or Applicable Law in the relevant jurisdiction,
including, as applicable, (a) all applicable requirements detailed in the FDA’s
current Good Manufacturing Practices regulations, U.S. 21 C.F.R. Parts 210 and
211, (b) all applicable requirements detailed in the EMA’s “The Rules Governing
Medicinal Products in the European Community, Volume IV, Good Manufacturing
Practice for Medicinal Products”, and (c) all Applicable Laws promulgated by any
Governmental Authority having jurisdiction over the manufacture of the
applicable compound or pharmaceutical product, as applicable.
1.35    “Governmental Authority” means any (a) federal, state, local, municipal,
foreign or other government, (b) governmental or quasi-governmental authority of
any nature (including


6


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





any governmental division, subdivision, department, agency, bureau, branch,
office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal), (c) multinational governmental organization or body or (d) entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
1.36    “IND” means an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments thereto. References herein to IND shall
include, to the extent applicable, any comparable filing(s) outside the U.S. for
the investigation of any product in any other country or group of countries
(such as a Clinical Trial Application in the EU).
1.37    “IND Option Exercise Fee” shall mean the IND Option Exercise Fee (as
defined in the Master Collaboration Agreement) for the Licensed Program.
1.38    “Indication” means an entirely separate and distinct disease or medical
condition in humans (i) [***], and/or (ii) [***]. For clarity, (a) [***], (b)
[***] and (c) [***].
1.39    “Initiation” means, with respect to a given Clinical Trial, the
administration of the first dose of Licensed Product to the first properly
enrolled subject in such Clinical Trial in accordance with the protocol for such
Clinical Trial.
1.40    “In-License Agreements” means any agreement between Prothena (or its
Affiliates, as applicable) and any Third Party pursuant to which such Third
Party licenses to Prothena (or its Affiliates, as applicable) any Patents or
Know-How included in the Prothena IP, including those set forth on Schedule
1.40.
1.41     “Know-How” means all proprietary (a) information, techniques,
technology, practices, trade secrets, inventions, methods (including methods of
use or administration or dosing), knowledge, data, results and software and
algorithms, including pharmacological, toxicological and clinical test data and
results, compositions of matter, chemical structures and formulations,
sequences, processes, formulae, techniques, research data, reports, standard
operating procedures, batch records, manufacturing data, analytical and quality
control data, analytical methods (including applicable reference standards),
assays and research tools, in each case, whether patentable or not; and (b)
tangible manifestations thereof, including any and all of the foregoing relating
to Licensed Program Biological and Chemical Materials.
1.42    “Licensed Antibody” means (a) any Licensed Program Antibody and (b) any
other Antibody that is a variant, fragment, derivative or other modification of
a Licensed Program Antibody that (i) Targets the Licensed Target, (ii) is made
by or on behalf of Celgene or its Affiliates or Sublicensees during the Term in
the course of its activities performed under this Agreement and (iii) is claimed
(or was claimed in an issued Patent that has subsequently expired) as a
composition of matter in a Licensed Program Patent set forth on Schedule
1.47(b), Prothena Licensed Collaboration Patent set forth on Schedule 1.64, or
Joint Program Patent (as defined in the Master Collaboration Agreement) as
applicable, or any substitutions, divisionals, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions,


7


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





supplementary protection certificates and the like of any such Licensed Program
Patents, Prothena Licensed Collaboration Patents or Joint Program Patents (as
defined in the Master Collaboration Agreement).
1.43    “Licensed Product” means any product that constitutes, incorporates,
comprises or contains a Licensed Antibody, whether or not as the sole active
ingredient, and in all forms, presentations, and formulations (including manner
of delivery and dosage). For clarity, different forms, formulations,
presentations or dosage strengths of a given Licensed Product that constitute,
incorporate, comprise or contain the same Licensed Antibody shall be considered
the same Licensed Product for purposes of this Agreement. Licensed Products
shall include, in all cases, any Licensed Program Product.
1.44    “Licensed Program” means the Development program undertaken by or on
behalf of Prothena pursuant to the Master Collaboration Agreement with respect
to the Licensed Target.
1.45    “Licensed Program Antibody” means, with respect to the Licensed Program,
(i) the Collaboration Candidates (as defined in the Master Collaboration
Agreement) that Target the Licensed Target that were Developed under such
Licensed Program pursuant to the Master Collaboration Agreement, including those
as set forth on Schedule 1.45 and (ii) all Related Antibodies with respect to
any Antibody described in the foregoing clause (i) provided that such Related
Antibodies are claimed (or were claimed in an issued Patent that has
subsequently expired) as a composition of matter in a Licensed Program Patent
set forth on Schedule 1.47(b), a Prothena Licensed Collaboration Patent set
forth on Schedule 1.64, or a Joint Program Patent (as defined in the Master
Collaboration Agreement) as applicable, or any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like of any such Licensed Program Patents or Prothena
Licensed Collaboration Patents. For the avoidance of doubt, Licensed Program
Antibodies are included within the definition of Licensed Antibody.
1.46    “Licensed Program Biological and Chemical Materials” means, with respect
to the Licensed Program, any and all compositions of matter, cells, cell lines,
assays, animal models, imaging agents, Patient Samples, Biomarkers and any other
physical, biological or chemical material, that are Controlled by Prothena or
its Affiliates and [***] the Licensed Target or Licensed Program Antibodies (or
the Development, Manufacture or Commercialization thereof), including physical
embodiments of the Licensed Program Antibodies and any diagnostics related to
such Licensed Program Antibodies, in each case, (i) created, conceived,
discovered, first generated, invented, first made or first reduced to practice
by or on behalf of Prothena or its Affiliates, whether solely or jointly with
any Third Party, in such Licensed Program under the Master Collaboration
Agreement or (ii) otherwise utilized by or on behalf of Prothena or its
Affiliates in the Licensed Program under the Master Collaboration Agreement. To
the extent the Licensed Program Biological and Chemical Materials were created,
conceived, discovered, first generated, invented, first made or first reduced to
practice under the Licensed Program under the Master Collaboration Agreement,
such Licensed Program Biological and Chemical Materials shall be “Licensed
Program Know-How” hereunder, and to the extent the Licensed Program Biological
and Chemical Materials were not created, conceived, discovered, first generated,
invented, first made or first reduced to practice


8


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





under the Licensed Program under the Master Collaboration Agreement, but were
otherwise utilized in the development of the Licensed Program under the Master
Collaboration Agreement, such Licensed Program Biological and Chemical Materials
shall be “Prothena Licensed Collaboration Know-How” hereunder.
1.47    “Licensed Program IP” means, collectively:
(a)    “Licensed Program Know-How” which means any and all Know-How that was
created, conceived, discovered, first generated, invented, first made or first
reduced to practice, in each case (i) by or on behalf of [***], (ii) by or on
behalf of [***], or (iii) by or on behalf of [***]. For the avoidance of doubt,
Licensed Program Know-How (i) includes ‘Program Know-How’ (as defined in the
Master Collaboration Agreement) related to the Licensed Program but (ii)
expressly excludes any Know-How created, conceived, discovered, first generated,
invented, first made or first reduced to practice in the course of activities
performed under this Agreement and any Joint Program Know-How (as defined in the
Master Collaboration Agreement); and
(b)    “Licensed Program Patents” which means any Patents in the Territory
Controlled by Prothena or its Affiliates that claim or cover any Licensed
Program Know-How, including the Patents set forth on Schedule 1.47(b). For the
avoidance of doubt, Licensed Program Patents, include ‘Program Patents’ (as
defined in the Master Collaboration Agreement) related to the Licensed Program,
but expressly exclude Joint Program Patents (as defined in the Master
Collaboration Agreement).
1.48    “Licensed Program Product” means, with respect to the Licensed Program,
any product that constitutes, incorporates, comprises or contains a Licensed
Program Antibody, whether or not as the sole active ingredient, and in all
forms, presentations, and formulations (including manner of delivery and
dosage). For clarity, different forms, formulations, presentations or dosage
strengths of a given Licensed Program Product that constitutes, incorporates,
comprises or contains the same Licensed Program Antibody shall be considered the
same Licensed Program Product for purposes of this Agreement. For the avoidance
of doubt, Licensed Program Products are included within the definition of
Licensed Products.
1.49    “Licensed Target” means the target set forth on Schedule 1.49, including
Derivatives thereof.
1.50    “Manufacture” means all activities related to the manufacturing of a
product or diagnostic product or, in either case, any component or ingredient
thereof, including test method development and stability testing, formulation,
process development, manufacturing scale-up whether before or after Regulatory
Approval, manufacturing any product or diagnostic product in bulk or finished
form for Development or Commercialization (as applicable), including filling and
finishing, packaging, labeling, shipping and holding, in-process and finished
product testing, release of a product or diagnostic product or, in either case,
any component or ingredient thereof, quality assurance and quality control
activities related to manufacturing and release of a product or diagnostic
product, and regulatory activities related to any of the foregoing.


9


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





1.51    “Marketing Authorization Application” or “MAA” means a Marketing
Authorization Application, Biologics License Application or similar application,
as applicable, and all amendments and supplements thereto, submitted to the FDA,
or any equivalent filing in a country or regulatory jurisdiction other than the
U.S. with the applicable Regulatory Authority, to obtain marketing approval for
a pharmaceutical or diagnostic product, in a country or in a group of countries.
1.52    “Net Sales” means, in respect of a given Licensed Product, the total
[***] amounts [***] for all sales of such Licensed Product in the Territory for
use in the Field by Celgene, its Affiliates or Sublicensees to Third Party
customers (including to distributors), less the following deductions [***] so as
to arrive at “net sales” under Accounting Standards as reported by Celgene, its
Affiliates or Sublicensees, as applicable, in such Person’s financial
statements:
(a)    [***];
(b)    [***];
(c)    [***];
(d)    [***]; and
(e)    [***].
There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales. The calculations set forth in
this definition of “Net Sales” shall be determined in accordance with Accounting
Standards.
Sales or other transfers between Celgene and its Affiliates or Sublicensees, as
well as any transfers or dispositions of any Licensed Products for (i) [***],
(ii) [***], (iii) [***] or (iv) [***], in each case, shall be excluded from the
computation of Net Sales.
The calculations set forth in this section shall be determined in accordance
with Accounting Standards. If any Licensed Product is, or is sold as part of, a
Combination Product, Net Sales shall be calculated assuming that the gross sale
price of each unit is equal to the product of (i) Net Sales of the Combination
Product calculated as above (i.e., calculated as for a non-Combination Product),
and (ii) the fraction [***], where:
[***]
For purposes of this definition, “Combination Product” means any pharmaceutical
product that (a) contains two or more active ingredients, including both (1) a
Licensed Antibody and (2) one or more other compounds (which may be Antibodies)
but that are not a Licensed Antibody, either as a fixed dose product,
co-formulated product or co-packaged product, and sold for a single price, and
(b) is Developed or Commercialized, alone or together with a Third Party, by
Celgene or any of its Affiliates or Sublicensees. Any vehicles, adjuvants and
excipients used in conjunction with any Licensed Antibody shall not be treated
as active ingredients for the purposes of this definition.


10


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





1.53    “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction worldwide, (b) any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like of any such patents or patent applications, and (c)
foreign counterparts of any of the foregoing.
1.54    “Patient Sample” means tissue, fluid, or cells collected from a patient,
or components of the foregoing.
1.55    “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.
1.56    “Phase 1 Clinical Trial” means a human clinical trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(a) (as amended), or
a similar clinical study prescribed by the Regulatory Authorities in a foreign
country, and is intended to (a) determine the safety, pharmacokinetics and
pharmacodynamic parameters in healthy individuals or patients, and (b) following
the foregoing clause (a), further evaluate safety and pharmacokinetics
(including exploration of trends of a biomarker-based or clinical endpoint-based
efficacy relationship to dose which need not be designed to be statistically
significant) of the product, whether or not in combination with concomitant
treatment and which provides sufficient evidence of safety to be included in
filings for a Phase 2 Clinical Trial or a Registration Enabling Clinical Trial
with Regulatory Authorities.
1.57    “Phase 1 Option” shall mean the Phase 1 Option (as defined in the Master
Collaboration Agreement) for the Licensed Program.
1.58    “Phase 1 Option Term” shall mean the Phase 1 Option Term (as defined in
the Master Collaboration Agreement) for the Licensed Program.
1.59    “Phase 2 Clinical Trial” means a human clinical trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(b), as amended, and
is intended to explore a variety of doses, dose response, and duration of
effect, and to generate evidence of clinical safety and effectiveness for a
particular Indication or Indications in a target patient population, or a
similar clinical study prescribed by the relevant Regulatory Authorities in a
country other than the United States.
1.60    “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a Patent, the preparation, filing, prosecution and maintenance of such
Patent, as well as re-examinations, reissues, appeals, and requests for patent
term adjustments and patent term extensions with respect to such Patent,
together with the initiation or defense of interferences, oppositions, inter
partes review, derivations, re-examinations, post-grant proceedings and other
similar proceedings (or other defense proceedings with respect to such Patent,
but excluding the defense of challenges to such Patent as a counterclaim in an
infringement proceeding) with respect to the particular Patent, and any appeals
therefrom. For clarification, “Prosecution and Maintenance” or


11


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





“Prosecute and Maintain” shall not include any other enforcement actions taken
with respect to a Patent.
1.61    “Prothena IP” means the Prothena Licensed Collaboration Patents, the
Prothena Licensed Collaboration Know-How, the Licensed Program Patents and the
Licensed Program Know-How, as well as Prothena’s (and its Affiliates’) right,
title and interest in and to the Joint IP and any Joint Program IP (as defined
under the Master Collaboration Agreement).
1.62    “Prothena Licensed Collaboration IP” means all Prothena Licensed
Collaboration Know-How and Prothena Licensed Collaboration Patents
1.63    “Prothena Licensed Collaboration Know-How” means any and all Know-How
that is Controlled by Prothena or its Affiliates on or after the Effective Date
that (a) is necessary or [***] to research, develop, make, have made, import,
use, offer to sell, sell or otherwise exploit any [***], Licensed Program
Antibody or Licensed Program Product or (b) is or was [***], including (i) any
diagnostics related to any such Licensed Program Antibody or Licensed Program
Product and (ii) Know-How conceived, created discovered, first generated,
invented, first made or first reduced to practice by or on behalf of a Prothena
or its Affiliates, whether solely or jointly with any Third Party, in the course
of activities performed under this Agreement; but expressly excluding Joint
Know-How, Joint Program Know-How (as defined in the Master Collaboration
Agreement) and Licensed Program Know-How.
1.64    “Prothena Licensed Collaboration Patents” means any and all Patents in
the Territory that are Controlled by Prothena or its Affiliates on or after the
Effective Date that claim or cover (a) any Licensed Target, any Licensed Program
Antibody or any Licensed Program Product, or the research, development, making,
having made, import, use, offering to sell, selling or other exploitation of any
of the foregoing, or (b) any Prothena Licensed Collaboration Know-How; but
expressly excluding Joint Patents, Joint Program Patents (as defined in the
Master Collaboration Agreement) and Licensed Program Patents. Prothena Licensed
Collaboration Patents shall include the Patents set forth on Schedule 1.64.
1.65    “Prothena Platform Patent” means a Patent within the Prothena Licensed
Collaboration Patents that [***] claims the Prothena Platform Technology.
1.66    “[***]” means [***], which shall [***]; but in any case excluding [***].
1.67    “Registration Enabling Clinical Trial” means (a) a human clinical trial
of a product that would satisfy the requirements of U.S. 21 C.F.R. Part
312.21(c), as amended, and is intended to (i) establish that the product is safe
and efficacious for its intended use, (ii) define contraindications, warnings,
precautions and adverse reactions that are associated with the product in the
dosage range to be prescribed, and (iii) support Regulatory Approval for such
product, or (b) a similar clinical study prescribed by the relevant Regulatory
Authorities in a country other than the United States.
1.68    “Regulatory Approval” means all approvals, licenses and authorizations
of the applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical or


12


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





diagnostic product for a particular Indication in a country or region (including
separate pricing or reimbursement approvals, as necessary), and including the
approvals by the applicable Regulatory Authority of any expansion or
modification of the label for such Indication.
1.69    “Regulatory Authority” means any national or supranational Governmental
Authority, including the U.S. Food and Drug Administration (and any successor
entity thereto) (the “FDA”) in the U.S., the European Medicines Agency (and any
successor entity thereto) (the “EMA”) in the EU and the Ministry of Health,
Labour and Welfare of Japan, or the Pharmaceuticals and Medical Devices Agency
of Japan (or any successor to either of them) as the case may be (the “MHLW”) in
Japan, or any health regulatory authority in any country or region that is a
counterpart to the foregoing agencies, in each case, that holds responsibility
for development and commercialization of, and the granting of Regulatory
Approval for, a pharmaceutical or diagnostic product, as applicable, in such
country or region.
1.70    “Regulatory-Based Exclusivity” means, on a Licensed Product-by-Licensed
Product basis in the Territory, that Celgene or any of its Affiliates or
Sublicensees has been granted the exclusive legal right by a Regulatory
Authority in the Territory to market and sell the Licensed Product in the
Territory, in each case, such that market exclusivity is maintained for Celgene
(or its Affiliate or Sublicensee, as applicable) in the Territory with respect
to such Licensed Product as a result of such grant by such Regulatory Authority.
1.71    “Regulatory Materials” means the regulatory registrations, applications,
authorizations and approvals (including approvals of MAAs, supplements and
amendments, pre- and post-approvals, pricing and reimbursement approvals, and
labeling approvals), Regulatory Approvals and other submissions made to or with
any Regulatory Authority for research, development (including the conduct of
Clinical Trials), manufacture, or commercialization of a pharmaceutical or
diagnostic product in a regulatory jurisdiction, together with all related
correspondence to or from any Regulatory Authority and all documents referenced
in the complete regulatory chronology for each MAA, including all Drug Master
Files (if any), INDs and supplemental biologics license applications (sBLAs) and
foreign equivalents of any of the foregoing.
1.72    “Related Antibody” means, with respect to a given Antibody, any (a)
[***], or (b) [***], and in each case of (a) and (b), that [***].
1.73    “Royalty Term” means, on a Licensed Product-by-Licensed Product basis in
the Territory, the period of time commencing on the First Commercial Sale of
such Licensed Product in the Territory and expiring upon the latest of (a) the
first date on which there is no Valid Claim of a Patent within the Licensed
Program Patents, Prothena Licensed Collaboration Patents or Joint Program
Patents (as defined in the Master Collaboration Agreement) in each case, that
Covers such Licensed Product in the Territory, (b) the expiration of
Regulatory-Based Exclusivity for such Licensed Product in the Territory and (c)
the [***] ([***]) year anniversary of the date of First Commercial Sale of such
Licensed Product in the Territory.
1.74    “Select Indication” means each of the following separate and distinct
Indications: [***] such other Indications as the Parties may mutually agree in
writing to be expressly included as a “Select Indication” for purposes of this
Agreement; provided that such indication is identified


13


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






as an approved use for the applicable Licensed Product in the approved label for
such Licensed Product in the applicable country.
1.75    “Sublicensee” means, with respect to Celgene, a Third Party to whom
Celgene has granted a sublicense, either directly or indirectly, under the
Prothena IP licensed to Celgene by Prothena pursuant to this Agreement, to
Develop, Manufacture and/or Commercialize Licensed Antibodies and Licensed
Products in the Field in the Territory, but excluding any Third Party acting as
a distributor and excluding Prothena and its Affiliates.
1.76    “Target” means, with respect to a given Antibody and the Licensed
Target, that such Antibody [***]. For the purposes of the “Target” definition,
“[***]” means [***]. 4 
1.77    “Territory” means the United States.
1.78    “Third Party” means any Person other than Prothena or Celgene that is
not an Affiliate of Prothena or of Celgene.
1.79    “Third Party Claim” means any and all suits, claims, actions,
proceedings or demands brought by a Third Party.
1.80    “Third Party Damages” means all losses, costs, claims, damages,
judgments, liabilities and expenses payable to a Third Party by a Party (or the
Prothena Indemnitees or Celgene Indemnitees, as applicable) under a Third Party
Claim (including reasonable attorneys’ fees and other reasonable out-of-pocket
costs of litigation in connection therewith).
1.81    “United States” or “U.S.” means the United States of America and all of
its territories and possessions.
1.82    “U.S. License Agreement” shall mean each U.S. License Agreement entered
into between the Parties (or their respective Affiliates, as applicable)
pursuant to the Master Collaboration Agreement. When used in this Agreement,
references to U.S. License Agreements are references to U.S. License Agreements
other than this Agreement.
1.83    “Valid Claim” means a claim of a Patent within the Licensed Program
Patents, Prothena Licensed Collaboration Patents, or Joint Program Patents (as
defined in the Master Collaboration Agreement) in the Territory that has issued
and has not expired, lapsed, been cancelled or abandoned, or been dedicated to
the public, disclaimed, or held unenforceable, invalid, revoked or cancelled by
a court or administrative agency of competent jurisdiction in an order or
decision from which no appeal has been or can be taken, including through
opposition, reexamination, reissue, disclaimer, inter partes review, post grant
procedures or similar proceedings [***].
1.84    Additional Definitions. Each of the following terms has the meaning
described in the corresponding section of this Agreement indicated below:
Definition:
Section:
Acquired Person
1.15



4[***] For the purposes of the “Target” definition, “[***]” means [***]
14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Definition:
Section:
Active Immunotherapeutic Approaches
4.2.1
Agreement
Preamble
Celgene
Preamble
Celgene Acquired Competing Antibody
4.4.2
Celgene Exclusivity Term
4.4.1
Celgene Indemnitees
9.2
Celgene Proposed Terms
4.2.2
Celgene Share
6.8.2(d)
Celgene Third Party Payments
5.2.4
Clinical Trial Preliminary Activities Outside Date
10.5
Combination Product
1.52
Competing Antibody
4.4.1
Competing Compound
4.1
Cure Period
11.2.1
Disclosing Party
7.1
Dispute
11.7.2
Electronic Delivery
12.11
Effective Date
Preamble
EMA
1.69
Excluded Claim
11.7.3(d)
FDA
1.69
[***]
[***]
Force Majeure
11.3
GAAP
1.1
Grant
4.2.2
Grant Notice
4.2.2
HIPAA
1.5
IFRS
1.1
Indemnitee
9.3
Indemnitor
9.3
Indirect Taxes
5.5.2(b)
Insolvency Event
10.4
Joint IP
6.6.4
Joint Know-How
6.6.4
Joint Patents
6.6.4
Licensed Program Assets
2.5
Licensed Program Confidential Information
7.11
Licensed Program Know-How
1.46(a)
Licensed Program Non-Specific IP
7.2
Licensed Program Patents
1.46(b)
Licensed Program Specific IP
7.2



15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Definition:
Section:
Master Collaboration Agreement
Recitals
MHLW
 
Negotiation Period
4.2.2
[***]
[***]
Notice Period
4.2.2
Ongoing Prothena Development Activities
2.3.3
Party or Parties
Preamble
Patent Liaison
6.7
Payee Party
5.5.2(b)
Paying Party
5.5.2(b)
Per Licensed Product Annual Net Sales
5.2.1
Program
Recitals
Prothena
Preamble
Prothena Indemnitees
9.1
Prothena Licensor
8.3.3
Prothena Ongoing Program Activities
2.3
Prothena Reversion Antibodies
10.10.1
Publishing Party
8.8.1
Receiving Party
7.1
Regulatory Milestone Payment
5.3.1
Right of First Negotiation
4.2.2
Sales Milestone Payment
5.4.1
SEC
8.4.1(a)
Securities Regulators
7.6
Tax Benefit
5.5.2(c)
Term
10.1.1
Transfer Date
2.2.1(a)



ARTICLE 2.    
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION
2.1    Development, Manufacturing and Commercialization.
2.1.1    General. From and after the Effective Date, and subject to the terms
and conditions of this Agreement (including Sections 2.2, 2.3, and 2.8), (i)
Celgene will have the sole right (and shall solely control, at its discretion),
itself and/or with or through its Affiliates, Sublicensees or other Third
Parties, to Develop, Manufacture and Commercialize Licensed Antibodies and
Licensed Products in the Field in the Territory, and (ii) Prothena and its
Affiliates shall not have any right to, and shall not, conduct any Development,
Manufacture or Commercialization of any Licensed Antibodies or Licensed Products
in the Field in the Territory.
2.1.2    Diligence. From and after the end of the Phase 1 Option Term, and
subject to the terms and conditions of this Agreement (including Sections 2.2,
2.3, and 2.8), Celgene, itself


16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





and/or with or through its Affiliates, Sublicensees or other Third Parties, will
use Commercially Reasonable Efforts to (i) [***], and (ii) [***].
2.1.3    Celgene Progress Updates. During the Term until such time as Celgene
has submitted a MAA for at least one Licensed Product in a Select Indication in
the Territory, Celgene and Prothena shall meet at least [***] to discuss the
progress of Celgene’s material Development and Commercialization activities with
respect to Licensed Products pursuant to this Agreement. Such meeting shall be
either in person or telephonically as agreed to by the Parties. In addition,
during the Term until such time as Celgene has submitted an MAA for at least one
Licensed Product for a Select Indication in the Territory, at least [***] (or
more frequently as agreed to by the Parties), Celgene shall submit to Prothena a
written report summarizing the progress of Celgene’s material Development and
Commercialization activities with respect to Licensed Products pursuant to this
Agreement since the last report.
2.2    Regulatory.
2.2.1    Regulatory Materials.
(a)    Subject to Section 2.3, and subject further to Section 2.6.1(b) of the
Master Collaboration Agreement with respect to the Licensed Program, until the
end of the Phase 1 Option Term for the Licensed Program (the “Transfer Date”),
Prothena shall have the right, in consultation with Celgene, to prepare, file
and maintain all Regulatory Materials (including any Regulatory Approvals)
necessary for the Development and Manufacture of any Licensed Program Antibodies
and/or Licensed Program Products in the Territory hereunder, and to interact
with Regulatory Authorities in connection with the Development and Manufacture
of any Licensed Program Antibodies and/or Licensed Program Products in the
Territory hereunder. Prothena will provide Celgene with a reasonable opportunity
to comment substantively on all material Regulatory Materials prior to filing or
taking material action, and will reasonably and in good faith consider any
comments and actions recommended by Celgene, including with respect to filing
strategy. In addition, Prothena will allow Celgene or its representative to
attend any and all meetings with Regulatory Authorities to the extent such
attendance is not prohibited or limited by such Regulatory Authority.
(b)    Subject to Section 2.3, after the Transfer Date, Celgene shall have the
right, in consultation with Prothena, to prepare, file and maintain all
Regulatory Materials (including any Regulatory Approvals) necessary for the
Development, Manufacture and Commercialization of any Licensed Program
Antibodies and/or Licensed Program Products in the Territory hereunder, and to
interact with Regulatory Authorities in connection with the Development,
Manufacture and Commercialization of any Licensed Program Antibodies and/or
Licensed Program Products in the Territory hereunder. Celgene will provide
Prothena with a reasonable opportunity to comment substantively on all material
Regulatory Materials, but only if such Regulatory Materials directly impact
regulatory matters with respect to Licensed Program Antibodies and/or Licensed
Program Products outside the Territory, prior to filing or taking material
action, and will reasonably and in good faith consider any comments and actions
recommended by Prothena, including with respect to filing strategy. In addition,
Celgene will allow Prothena or its representative to attend any and all meetings
with Regulatory Authorities with respect to Licensed Program Antibodies and/


17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





or Licensed Program Products in the Territory to the extent such attendance is
not prohibited or limited by such Regulatory Authority, but only if such meeting
directly impact regulatory matters with respect to Licensed Program Antibodies
and/or Licensed Program Products outside the Territory.
2.2.2    Safety Information. Prior to the Transfer Date, Prothena shall have the
right to report all safety information to Regulatory Authorities with respect to
the Licensed Program Antibodies and/or Licensed Program Products in the
Territory hereunder, and shall promptly provide Celgene with all information
concerning the pharmaceutical safety of Licensed Program Antibodies and/or
Licensed Program Products in the Territory. After the Transfer Date, Celgene
shall have the right to report all safety information to Regulatory Authorities
with respect to the Licensed Program Antibodies and/or Licensed Program Products
in the Territory hereunder, and shall promptly provide Prothena with all such
information concerning the pharmaceutical safety of Licensed Program Antibodies
and/or Licensed Program Products in the Territory.
2.2.3    Step-In Right of Celgene. In the event that Prothena does not undertake
any activities allocated to Prothena in the provisions of Section 2.2.1 or 2.2.2
in any respect, then, upon written notice from Celgene to Prothena, Celgene (or
its designee) shall have the right to do so, and Prothena shall provide Celgene
with reasonable assistance in connection therewith.
2.2.4    Right of Reference; Access to Data. Celgene (and its designees) shall
have, and Prothena (on behalf of itself and its Affiliates) hereby grants to
Celgene (and its designees), access and a right of reference (without any
further action required on the part of Prothena or its Affiliates, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) to all Regulatory Materials with respect to the Licensed Program
Antibodies and/or Licensed Program Products in the Territory that are Controlled
by Prothena (or its Affiliates) and all data contained or referenced in any such
Regulatory Materials for Celgene (and its designees) solely to the extent
necessary for Celgene to exercise its rights and perform its obligations
hereunder.
2.2.5    Additional Regulatory Activities by Celgene. For the avoidance of
doubt, without limiting any other rights or remedies of Celgene, Celgene shall
have the right to undertake any regulatory activities, including to prepare,
file and maintain all Regulatory Materials (including any Regulatory Approvals)
necessary for the Development, Manufacture and Commercialization of any Licensed
Antibodies and/or Licensed Products in the Territory hereunder, and to interact
with Regulatory Authorities in connection with the Development, Manufacture and
Commercialization of any Licensed Antibodies and/or Licensed Products in the
Territory hereunder, to the extent such activities are not performed by
Prothena.
2.2.6    Pharmacovigilance. At the written request of Celgene, within [***]
([***]) days after such request, Prothena and Celgene (or its designee(s)) will
enter into a pharmacovigilance agreement in order to, among other things,
coordinate safety matters and share of safety information with respect to
Licensed Products.
2.3    Prothena Ongoing Activities in Support of Licensed Program.


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





2.3.1    Prothena Ongoing Program Activities. Notwithstanding the provisions of
Section 2.1.1 or Section 2.2.1, Prothena shall have the right to continue to
conduct Development activities (and related activities, including as set forth
in Section 2.5.1(b)(iv) of the Master Collaboration Agreement with respect to
the Licensed Program) for the Licensed Program under, and in accordance with,
the Master Collaboration Agreement, through the first to occur of (i) the end of
the Phase 1 Option Term for the Licensed Program, or (ii) Celgene’s exercise of
the Celgene Phase 1 Portion Participation Right; provided, however, that if
thereafter, in the event that Prothena desires to conduct any Development
activities (or related activities) in the Territory that are not set forth in
the Master Collaboration Agreement or this Agreement, Prothena may only conduct
such activities to the extent requested by Celgene in writing, or otherwise with
the prior written consent of Celgene.
2.3.2    Transition Supply. If Prothena was supplying (or having supplied) any
Licensed Antibody and/or Licensed Product for any Clinical Trial(s) or other
Development activities conducted with respect to the Licensed Program under the
Master Collaboration Agreement, then, at Celgene’s written request, Prothena
will be responsible for supplying, and shall supply, to Celgene (or its
designee) Licensed Antibody(ies) and/or Licensed Product(s), for use in
Development by or on behalf of Celgene hereunder for a period not to exceed
[***] ([***]) [***] (or such longer period of time as agreed to by the Parties),
as and to the extent requested by Celgene; provided that Celgene shall pay to
Prothena a reasonable, fair value cost for such supply, which cost shall be
negotiated in good faith and agreed to by the Parties prior to such supply. In
such case, at the request of Celgene, the Parties shall negotiate in good faith
and enter into an appropriate supply agreement (including a quality agreement)
for Prothena to supply (or have supplied) Licensed Antibody and/or Licensed
Product, as applicable, to Celgene (or its designee). Notwithstanding the
foregoing, if Prothena has engaged a Third Party contract manufacturer for the
supply of Licensed Antibodies and/or Licensed Products, and the agreement with
such Third Party prohibits the supply to Celgene in accordance with the
foregoing (provided that Prothena used good faith efforts not to include such
prohibition during negotiations), then in lieu of the foregoing supply
obligation, Prothena shall take such actions as reasonably requested by Celgene
to facilitate the negotiations between Celgene and Prothena’s Third Party
contract manufacturer of an appropriate supply agreement (including a quality
agreement) for the supply of Licensed Antibody and/or Licensed Product, as
applicable, to Celgene (or its designee).
2.3.3    Other Continuing Development Activities. Without limiting the other
obligations of Prothena hereunder (including as set forth in this Section 2.3),
in the event that the Parties mutually agree in writing that Prothena or its
Affiliates will conduct any other specific Development activities for Celgene
after the Effective Date with respect to the Licensed Program (in addition to
those set forth in the foregoing provisions of this Section 2.3) (the “Ongoing
Prothena Development Activities”), then, in such case, the Parties shall
negotiate in good faith and enter into a separate services agreement pursuant to
which Prothena (or its Affiliates, as applicable) shall perform such Ongoing
Prothena Development Activities.
Prothena’s obligations as set forth in the foregoing clauses 2.3.1 through
2.3.3, as applicable, are the “Prothena Ongoing Program Activities”.


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





2.4    Assistance; Technology Transfer. Prothena shall (and shall cause its
Affiliates to) cooperate with Celgene (and its designees) and provide reasonable
assistance to Celgene (and its designees) to enable Celgene (and its designees)
to Develop, Manufacture and Commercialize Licensed Antibodies and Licensed
Products, as and to the extent requested reasonably by Celgene, including (i)
conducting a technology transfer to Celgene with respect to the Licensed Program
Know-How and Prothena Licensed Collaboration Know-How, (ii) providing Celgene
(and its designees) reasonable assistance with respect to regulatory and
Manufacturing transition matters related to Licensed Antibodies and Licensed
Products and (iii) providing Celgene (and its designees) with reasonable access
by teleconference or in-person (as requested by Celgene) to Prothena personnel
(and personnel of its Affiliates and Third Party contractors) involved in the
Development or Manufacture of Licensed Antibodies and Licensed Products to
assist with the transition and answer questions related to Licensed Antibodies,
Licensed Products and Diagnostic Products.
2.5    Covenant. Except as otherwise expressly permitted under this Agreement,
commencing on the Effective Date until the end of the Term, Prothena shall not
and shall cause its Affiliates not to (a) assign, transfer, convey, encumber
(through a lien, charge, security interest, mortgage or similar encumbrance) or
dispose of, or enter into any agreement with any Third Party to assign,
transfer, convey, encumber (through a lien, charge, security interest, mortgage
or similar encumbrance) or dispose of, any [***] (collectively, the “Licensed
Program Assets”), except to the extent such assignment, transfer, conveyance,
encumbrance or disposition would not conflict with, be inconsistent with or
adversely affect in any respect any of the rights or licenses granted to Celgene
hereunder, (b) license or grant to any Third Party, or agree to license or grant
to any Third Party, any rights to any Licensed Program Assets if such license or
grant could conflict with, be inconsistent with or adversely affect in any
respect any of the rights or licenses granted to Celgene hereunder, or (c) [***]
the Licensed Program Assets to any Third Party if such [***] could impair or
conflict in any respect with any of the rights or licenses granted to Celgene
hereunder.
2.6    Other Antibodies and Products Developed by Celgene. Notwithstanding
anything to the contrary contained herein, if Celgene (or any of its
Affiliates), alone or with any Third Party, determines to Develop, Manufacture
or Commercialize any Antibodies (or any product containing an Antibody), other
than Licensed Antibodies or Licensed Products, then Celgene may do so in its
sole discretion, without any obligations to Prothena with respect thereto, and
Prothena shall have no rights in connection therewith, provided that Celgene’s
or its Affiliates’ conduct of any such activities shall not modify or obviate
Celgene’s obligations under this Agreement.
2.7    Non-Exercise of Phase 1 Option for Licensed Program. In the event that
Celgene does not exercise its Phase 1 Option for the Licensed Program in
accordance with the Master Collaboration Agreement prior to the end of the Phase
1 Option Term for the Licensed Program, and Prothena desires (itself or with or
through a Third Party) to continue the Development of the Licensed Program
Antibodies and Licensed Program Products in the Field in the Territory, then at
the written request of Prothena, Celgene shall discuss in good faith the terms
under which Celgene may be willing to grant rights to Prothena under the
Prothena IP for Prothena (itself or with or through a Third Party) to continue
the Development of the Licensed Program Products in the Field in the Territory
(including the Manufacture of Licensed Program Antibodies and Licensed Program
Products in connection therewith), and to thereafter Commercialize Licensed
Program Antibodies


20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





and Licensed Program Products in the Field in the Territory; provided that, for
the avoidance of doubt, the provisions of Article 5 (other than Section 5.7)
shall not apply with respect to any such activities.
2.8    No Global License Agreement. For the avoidance of doubt, in the event
that Celgene does not exercise its Phase 1 Option for the Licensed Program for
the Licensed Program, this Agreement shall remain in full force and effect
unless and until this Agreement expires or is otherwise terminated in accordance
with the terms hereof.
ARTICLE 3.    
ANTITRUST AND COMPETITION LAW COMPLIANCE
3.1    Antitrust Compliance. For the avoidance of doubt, the Parties shall
continue to comply with Section 3.2 of the Master Collaboration Agreement, and
such provisions shall apply to this Agreement as if set forth directly herein,
mutatis mutandis.
ARTICLE 4.    
EXCLUSIVITY
4.1    Prothena Exclusivity. During the Term, Prothena shall not and shall
ensure that its Affiliates shall not, anywhere in the world: (i) alone or with
or through any Third Party, research [***], Develop, Manufacture or
Commercialize (a) the Licensed Target or any Competing Compound, or (b) any
diagnostic product intended for use, or Developed or approved for use with, the
Licensed Target (including any diagnostic product intended for use, or Developed
or approved for use with, any Competing Compound), in each case, other than
Prothena’s performance of the Prothena Ongoing Program Activities (including
engaging its Affiliates or Third Party subcontractors to perform the Prothena
Ongoing Program Activities in accordance with this Agreement) as specifically
set forth in Section 2.3; (ii) grant a license, sublicense or other rights to
any Third Party to conduct any of the activities in the foregoing clause (i),
other than Prothena’s performance of the Prothena Ongoing Program Activities
(including engaging its Affiliates or Third Party subcontractors to perform the
Prothena Ongoing Program Activities in accordance with this Agreement) as
specifically set forth in Section 2.3; or (iii) transfer, assign, convey or
otherwise sell (a) any Competing Compound or any diagnostic product intended for
use, or (b) Developed or approved for use with, the Licensed Target (including
any diagnostic product intended for use, or Developed or approved for use with,
any Competing Compound). As used herein, the term “Competing Compound” means
[***].
4.2    Prothena Exception for Active Immunotherapeutic Approaches.
4.2.1    Exception for Active Immunotherapeutic Approaches. Notwithstanding the
provisions of Section 4.1, but subject to the provisions of Section 5.3.2,
Prothena and its Affiliates (themselves, but not with or through any Third
Parties) may conduct research, development, manufacture and commercialization of
Active Immunotherapeutic Approaches outside of this Agreement; provided that no
Licensed Antibodies or Licensed Products are utilized in the conduct of any such
activities (including no use of a Licensed Antibody or Licensed Product for an
Active


21
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Immunotherapeutic Approach). As used herein, “Active Immunotherapeutic
Approaches” means [***].
4.2.2    Celgene Right of First Negotiation. During the Term, in the event that
[***] with respect to [***], [***] will [***]. [***] will [***] (a “[***]”). If
[***], [***] will [***] which [***] will [***]. If [***], the Parties will
[***]. Until [***] or the [***], as applicable, [***]. If [***] that it [***],
then [***]. For the avoidance of doubt, this Section 4.2.2 [***]. For clarity,
[***].
4.3    Master Collaboration Agreement. For the avoidance of doubt, the
provisions of this Article 4 shall not limit in any way the provisions of
Article 5 of the Master Collaboration Agreement.
4.4    Celgene Exclusivity.
4.4.1    Celgene Exclusivity. If Celgene does not exercise the Phase 1 Option
for the Licensed Program prior to the end of the Phase 1 Option Term, then, for
a period of [***] (the “Celgene Exclusivity Term”), neither Celgene nor its
Affiliates will, anywhere in the Territory, alone or with or through any Third
Party, either (a) sell any Competing Antibody that has an approved label for
treatment of an Indication for which Celgene or its Affiliates has conducted a
Registration Enabling Clinical Trial for a Licensed Product hereunder (as set
forth in the protocol for such Registration Enabling Clinical Trial) or (b)
conduct a Registration Enabling Clinical Trial for any Competing Antibody for
treatment of an Indication (as set forth in the protocol for such Registration
Enabling Clinical Trial) for which Celgene has conducted a Registration Enabling
Clinical Trial for a Licensed Product hereunder (as set forth in the protocol
for such Registration Enabling Clinical Trial) (provided that, for the avoidance
of doubt, this Section 4.4.1 shall not prohibit (i) use of an Competing Antibody
as a comparator in a Registration Enabling Clinical Trial or (ii) Celgene or any
of its Affiliates providing proprietary products (that are not Competing
Antibodies) to a Third Party for such Third Party’s use in a clinical trial of
Competing Antibodies), in each case of (a) and (b), other than Celgene’s
exercise of its rights and performance of its obligations with respect to
Licensed Antibodies and Licensed Products pursuant to this Agreement (including
engaging Third Party subcontractors to perform the such rights and obligations
in accordance with this Agreement). As used herein, the term “Competing
Antibody” means [***].
4.4.2    Exceptions for Change of Control. Notwithstanding the provisions of
Section 4.4.1, if during the Celgene Exclusivity Term, Celgene (or any of its
Affiliates) undergoes a Change of Control with a Third Party who (itself or
through any of its affiliates existing prior to the date of the Change of
Control) owns or has rights to a Competing Antibody (but excluding any Licensed
Antibody or Licensed Product) that is in ongoing clinical development or being
commercialized by such Third Party (or its affiliate) as of the date of the
Change of Control (a “Celgene Acquired Competing Antibody”), then Celgene and
its Affiliates (including the acquiring Person in the Change of Control (and
such acquiring Person’s affiliates)) shall not be in breach of the provisions of
Section 4.4.1 as a result of [***]; provided that (i) such activities are
conducted independently of the activities of this Agreement and without use of
any Prothena IP ([***]) and (ii) no personnel who are conducting any
Registration Enabling Clinical Trial activities pursuant to this Agreement are
involved in the conduct of Registration Enabling Clinical Trial activities with
respect to the Celgene Acquired Competing Antibody.


22
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





ARTICLE 5.    
FINANCIAL TERMS
5.1    Option Exercise Fee. Subject to Section 3.2 of the Master Collaboration
Agreement, the Parties acknowledge and agree that Celgene will pay the IND
Option Exercise Fee (as defined in the Master Collaboration Agreement) for the
Licensed Program in accordance with the Master Collaboration Agreement.
5.2    Royalties.
5.2.1    Licensed Product Royalties. Subject to the terms of this Section 5.2
(and subject further to Section 5.5), Celgene shall pay Prothena royalties on
Annual Net Sales, on a Licensed Product-by-Licensed Product basis during the
applicable Royalty Term, equal to the following portions of Annual Net Sales of
the applicable Licensed Product multiplied by the applicable royalty rate set
forth below for such portion of Annual Net Sales during the applicable Royalty
Term for each such Licensed Product, which royalties shall be paid in accordance
with Section 5.2.7 (the “Per Licensed Product Annual Net Sales”). For clarity,
the royalties (and royalty tiers) shall be calculated separately on a Licensed
Product-by-Licensed Product basis.


23
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Per Licensed Product Annual Net Sales for a Given Licensed Product in a Given
Calendar Year
Royalty Rate
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%
Portion of Per Licensed Product Annual Net Sales of a given Licensed Product in
a given Calendar Year above [***]
[***]%



The applicable royalty rate set forth in the table above will apply only to that
portion of the Per Licensed Product Annual Net Sales of a given Licensed Product
during a given Calendar Year that falls within the indicated range. For clarity,
(i) if no royalty is payable on a given unit of Licensed Product (e.g.,
following the Royalty Term for such Licensed Product), then the Net Sales of
such unit of Licensed Product shall not be included for purposes of determining
the royalties or royalty tiers and (ii) Net Sales of a given Licensed Product
will not be combined with Net Sales of any other Licensed Product for purposes
of determining the foregoing royalties or royalty tiers. Only one royalty shall
be payable by Celgene to Prothena for each sale of a Licensed Product.
By way of example, if Per Licensed Product Annual Net Sales of a given Licensed
Product by Celgene, its Affiliates and Sublicensees were $[***] for a given
Calendar Year, then the royalties payable with respect to such Per Licensed
Product Annual Net Sales for such Licensed Product for such Calendar Year,
subject to adjustment as set forth in this Section 5.2, would be: [***].


24
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.2.2    Royalty Term. Celgene’s royalty obligations to Prothena under Section
5.2.1 shall apply on a Licensed Product-by-Licensed Product basis in the
Territory only during the applicable Royalty Term for such Licensed Product.
Following expiration of the applicable Royalty Term for a given Licensed
Product, as applicable, no further royalties will be payable in respect of sales
of such Licensed Product in the Territory and thereafter the license granted to
Celgene hereunder with respect to such Licensed Product will automatically
become fully paid-up, perpetual, irrevocable and royalty-free.
5.2.3    Reductions.
(a)    Reductions for No Valid Claim. The royalty amounts payable with respect
to Per Licensed Product Annual Net Sales shall be reduced on a Licensed
Product-by-Licensed Product basis, to [***] percent ([***]%) of the amounts
otherwise payable pursuant to Section 5.2.1 during any portion of the applicable
Royalty Term in which both: (i) [***] and (ii) [***].
(b)    Royalty Reduction for Biosimilar Product. If, on a Licensed
Product-by-Licensed Product and Calendar Quarter-by-Calendar Quarter basis in
the Territory,
(i)    [***]; or
(ii)    [***];
then the royalties payable with respect to Per Licensed Product Annual Net Sales
of such Licensed Product pursuant to Section 5.2.1 during such Calendar Quarter
shall be reduced to [***], of the royalties otherwise payable pursuant to
Section 5.2.1. [***].
5.2.4    Royalty Offset for Third Party Payments. If Celgene (or any of its
Affiliates or Sublicensees) obtains a right or license under intellectual
property of a Third Party (whether prior to, or after, the Effective Date),
where the research, development, making, using, selling, offering for sale, or
importing of any Licensed Product (or any Licensed Antibody contained in such
Licensed Product) by or on behalf of Celgene (or any of its Affiliates or
Sublicensees) would result in a payment to such Third Party, then Celgene may
deduct from the royalty payments that would otherwise have been due under
Section 5.2.1 with respect to Per Licensed Product Annual Net Sales in a
particular Calendar Quarter, an amount equal to [***] percent ([***]%) of [***]
(“Celgene Third Party Payments”) during such Calendar Quarter. Notwithstanding
the foregoing, in no event shall the royalties payable on Per Licensed Product
Annual Net Sales be reduced by more than [***] percent ([***]%) in any Calendar
Quarter by operation of this Section 5.2.4; [***].
5.2.5    Cumulative Effect of Royalty Reductions and Offsets. In no event shall
the royalty reductions and offsets described in Sections 5.2.3(a), 5.2.3(b) and
5.2.4, alone or together, reduce the royalties payable by Celgene for a given
Calendar Quarter pursuant to Section 5.2.1 to less than [***] percent ([***]%)
of the amounts otherwise payable by Celgene for a given Calendar Quarter
pursuant to Section 5.2.1. [***]


25
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.2.6    Compulsory Licenses. If a compulsory license is granted to a Third
Party with respect to a Licensed Product in the Territory with a royalty rate
lower than the royalty rate provided by Section 5.2.1 (as adjusted pursuant to
Section 5.2.3), then the royalty rate to be paid by Celgene on Per Licensed
Product Annual Net Sales under Section 5.2.1 shall be reduced [***].
5.2.7    Payment of Royalties. Celgene shall: (a) within [***] ([***]) days
following the end of each Calendar Quarter in which a royalty payment pursuant
to Section 5.2.1 accrues, provide to Prothena a report specifying for such
Calendar Quarter (i) the number of Licensed Products sold that are subject to
such royalty, (ii) the Per Licensed Product Annual Net Sales that are subject to
such royalty, (iii) the applicable royalty rate under this Agreement, (iv) the
royalty calculation and royalties payable in U.S. Dollars and (v) any reduction
to the royalty applied by Celgene pursuant to any one or more of Sections 5.2.3
and 5.2.4; and (b) make the royalty payments owed to Prothena hereunder in
accordance with such royalty report in arrears, within [***] ([***]) days from
the end of the Calendar Quarter in which such payment accrues.
5.3    Regulatory Milestones.
5.3.1    Regulatory Milestones. Subject to the terms of this Section 5.3 (and
subject further to Section 5.5), Celgene will notify Prothena within [***]
([***]) days following the first achievement by Celgene under this Agreement and
after the Effective Date of each milestone event described below in this Section
5.3 with respect to the first (and only the first) Licensed Product to achieve
such milestone event under this Agreement, and Celgene shall thereafter pay the
applicable amounts set forth below associated with the applicable milestone
event in accordance with Section 5.3.2 (each, a “Regulatory Milestone Payment”):
Regulatory Approval Milestone Event
Regulatory Milestone Payment
1. Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for the first Select Indication in the U.S. issued by the FDA; [***]
(the “First U.S. Approval Milestone”)


[***] Dollars ($[***])
2. Receipt under this Agreement of all Regulatory Approvals for a Licensed
Product for a second Select Indication [***] in the U.S. issued by the FDA;
[***]


[***] Dollars ($[***])



Each of the foregoing milestones in this Section 5.3.1 shall be payable a
maximum of one (1) time as set forth in the foregoing chart regardless of the
number of Licensed Products achieving the applicable milestone event (i.e., a
maximum of two (2) Regulatory Milestone Payments may be made pursuant to this
Section 5.3.1), and no Regulatory Milestone Payment shall be due hereunder for
subsequent or repeated achievement of such milestone event. For the avoidance of
doubt, the maximum amount payable by Celgene pursuant to this Section 5.3.1 is
[***] Dollars ($[***]) assuming that each of the milestone events in this
Section 5.3.1 were achieved.


26
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.3.2    Invoice and Payment of Regulatory Milestone Payments. Following receipt
of notification by Celgene to Prothena that Celgene has achieved the applicable
milestone event triggering a Regulatory Milestone Payment hereunder, Prothena
shall invoice Celgene for the applicable Regulatory Milestone Payment, and
Celgene shall pay such Regulatory Milestone Payment within [***] ([***]) days
after receipt of the invoice therefor.
5.4    Sales Milestones.
5.4.1    Sales Milestones. Subject to the terms of this Section 5.4 (and subject
further to Section 5.5), Celgene will notify Prothena within [***] ([***]) days
after the end of the Calendar Quarter during which a given milestone event
described below in this Section 5.4 was first achieved by Celgene under this
Agreement and after the Effective Date with respect to the Licensed Products,
and Celgene shall thereafter pay the applicable amounts set forth below
associated with the applicable milestone event in accordance with Section 5.4.2
(each, a “Sales Milestone Payment”):
Sales Milestone Event


Sales Milestone Payment
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])
First achievement of Per Licensed Product Annual Net Sales of the Licensed
Products in any single Calendar Year exceeding [***] Dollars ($[***])


[***] Dollars ($[***])





Each of the foregoing milestones in this Section 5.4.1 shall be payable a
maximum of one (1) time as set forth in the foregoing chart regardless of the
number of times the applicable milestone event was achieved (i.e., a maximum of
four (4) Sales Milestone Payments may be made pursuant to this Section 5.4.1),
and no Sales Milestone Payment shall be due hereunder for subsequent or repeated
achievement of such milestone event. For the avoidance of doubt, the maximum
amount payable by Celgene pursuant to this Section 5.4.1 is [***] Dollars
($[***]) assuming that each of the milestone events in this Section 5.4.1 were
achieved.


27
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





5.4.2    Invoice and Payment of Sales Milestone Payments. Following receipt of
notification by Celgene to Prothena that Celgene has achieved the applicable
milestone event triggering a Sales Milestone Payment hereunder, Prothena shall
invoice Celgene for the applicable Sales Milestone Payment, and Celgene shall
pay such Sales Milestone Payment within [***] ([***]) days after receipt of the
invoice therefor.
5.5    Additional Payment Terms.
5.5.1    Currency. All payments hereunder shall be made in U.S. Dollars by wire
transfer to a bank designated in writing by Prothena. Conversion of sales
recorded in local currencies to Dollars shall be performed in a manner
consistent with Accounting Standards and Celgene’s normal practices used to
prepare its audited financial statements for internal and external reporting
purposes.
5.5.2    Taxes; Withholding.
(a)    Generally. Each Party will pay any and all income taxes levied on account
of all payments it receives under this Agreement except as otherwise provided in
this Section 5.5.2.
(b)    Tax Withholding. Each Party shall be entitled to deduct and withhold from
any amounts payable under this Agreement such taxes as are required to be
deducted or withheld therefrom under any provision of Applicable Law. The Party
that is required to make such withholding (the “Paying Party”) will (i) deduct
those taxes from such payment, (ii) timely remit the taxes to the proper taxing
authority, and (iii) send evidence of the obligation together with proof of tax
payment to the other Party (the “Payee Party”) on a timely basis following that
tax payment; provided, however, that before making any such deduction or
withholding, the Paying Party shall give the Payee Party notice of the intention
to make such deduction or withholding (such notice shall include an explanation
of the reason for and the calculation of the proposed deduction or withholding
and shall be given before such deduction or withholding is required in order for
such Payee Party to obtain reduction of or relief from such deduction or
withholding). Each Party agrees to reasonably cooperate with the other Party in
claiming refunds or exemptions from such deductions or withholdings under any
relevant agreement or treaty which is in effect to ensure that any amounts
required to be withheld pursuant to this Section 5.5.2(b) are reduced in amount
to the fullest extent permitted by Applicable Law. In addition, the Parties
shall cooperate in accordance with Applicable Laws to minimize indirect taxes
(such as value added tax, sales tax, consumption tax and other similar taxes
(“Indirect Taxes”)) in connection with this Agreement.
(c)    Tax Gross-Up. Notwithstanding the foregoing, if (a) any Party
redomiciles, assigns its rights or obligations or extends its rights under this
Agreement, (b) as a result of such redomiciliation, assignment or extension,
such Party (or its assignee) is required by Applicable Law to [***] or such
redomiciliation, assignment or extension results in [***], and (c) such [***]
exceed the amount of [***] that would have been applicable but for such
redomiciliation, assignment or extension, then any such amount payable shall
[***] so that, after making all required [***], as the case may be, the Payee
Party (or its assignee) [***]. The [***] (A) [***] to the extent such [***] but
for [***], and (B) [***]. For purposes of the preceding sentence, “Tax Benefit”
shall


28
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





mean any cash refund or credit for Taxes resulting in a reduction in the amount
of Taxes otherwise owed by the Payee Party as a result of [***] relating to
payments by the Paying Party, as reasonably determined by Payee Party. Solely
for purposes of this Section 5.5.2(c), a Party’s “domicile” shall include its
jurisdiction of incorporation or tax residence and a “redomiciliation” shall
include a reincorporation or other action resulting in a change in tax residence
of the applicable Party or its assignee, or resulting in the attribution of any
amounts payable to a branch or permanent establishment located outside the
country of tax residence of the applicable Party or its assignee
(d)    Tax Documentation. Prothena has provided a properly completed and duly
executed IRS Form W-8BEN-E to Celgene. Prior to the receipt of any payment under
this Agreement, each recipient Party (and any other recipient of payments under
this Agreement) shall, to the extent it is legally permitted to, provide to the
other Party, at the time or times reasonably requested by such other Party or as
required by Applicable Law, such properly completed and duly executed
documentation (for example, IRS Forms W-8 or W-9 or foreign equivalents) as will
permit payments made under this Agreement to be made without, or at a reduced
rate of, withholding for taxes
5.5.3    Other U.S. License Agreements. For the avoidance of doubt, a Licensed
Product hereunder will only be eligible for milestone and royalty payments under
this Agreement, and shall not be eligible for, or counted towards, milestone or
royalty payments under any other U.S. License Agreement (i.e., a given Licensed
Product will be eligible for, and counted towards, milestone and royalty
payments only under one U.S. License Agreement).
5.6    Records Retention by Celgene; Review by Prothena.
5.6.1    Records. With respect to royalty and milestone payments to be made
under Sections 5.2 or 5.4 of this Agreement, Celgene agrees to keep and shall
procure that its Affiliates keep, for at least [***] ([***]) years from the end
of the Calendar Year to which they pertain, complete and accurate records of
sales by Celgene or its Affiliates (including sales by Sublicensees), as the
case may be, of each Licensed Product, in sufficient detail to allow the
accuracy of the payments made hereunder to be confirmed.
5.6.2    Review. Subject to the other terms of this Section 5.6.2, during the
Term, at the request of Prothena, which shall not be made more frequently than
[***], upon at least [***] ([***]) days’ prior written notice from Prothena,
[***], Celgene shall permit an independent, nationally-recognized certified
public accountant selected by Prothena and reasonably acceptable to Celgene to
inspect (during regular business hours) the relevant records required to be
maintained by Celgene under Section 5.6.1; provided that such audit right shall
not apply to records beyond [***] ([***]) years from the end of the Calendar
Year to which they pertain. In every case the accountant must have previously
entered into a confidentiality agreement with both Parties having
confidentiality obligations and non-use obligations no less restrictive than
those set forth in Article 7 and limiting the disclosure and use of such
information by such accountant to authorized representatives of the Parties and
the purposes germane to Section 5.6.1. Results of any such review shall be
binding on both Parties absent manifest error. The accountant shall report to
Prothena only whether the particular amount being audited was accurate, and if
not, the amount of any discrepancy, and the accountant shall not report any
other information to Prothena. Prothena shall treat the results


29
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





of any such accountant’s review of Celgene’s records as Confidential Information
of Celgene subject to the terms of Article 7. If any review reveals a deficiency
or overpayment in the calculation and/or payment of royalties or Sales Milestone
Payments by Celgene, then (a) Celgene or Prothena as applicable shall promptly
pay (or refund, as applicable) the other Party the amount of such deficiency or
overpayment, as applicable, and (b) if such deficiency is by more than the
greater of (i) [***] or (ii) [***], Celgene shall, within [***] ([***]) days
after receipt of an invoice therefor, pay the reasonable out-of-pocket costs and
expenses incurred by Prothena for the independent accountant in connection with
the review.
5.6.3    Records Final. Upon the expiration of [***] ([***]) years following the
end of a given Calendar Year, subject and without prejudice to the determination
of any review commenced prior to such [***] pursuant to Section 5.6.2, the
calculation of royalties and Sales Milestone Payments payable with respect to
such Calendar Year shall be binding and conclusive upon Prothena, and Celgene
(and its Affiliates) shall be released from any liability or accountability with
respect to such royalties for such Calendar Year.
5.7    Prothena Third Party Agreements. Notwithstanding anything to the contrary
herein, Prothena shall be solely responsible for all costs and payments of any
kind (including all upfront fees, annual payments, milestone payments and
royalty payments) arising under any agreements between Prothena (or any of its
Affiliates) and any Third Party (including under any In-License Agreement or
other Existing Program Agreement), which costs or payments arise in connection
with, or as a result of, the activities hereunder, including the Development,
Manufacture or Commercialization of Licensed Antibodies or Licensed Products.
5.8    Diagnostic Products. Notwithstanding anything to the contrary contained
herein, [***].
5.9    Additional Provisions. Notwithstanding anything to the contrary herein,
the terms and provisions of this Article 5 are subject to Section 11.7 of the
Master Collaboration Agreement and Sections 10.9 and 10.12 of this Agreement.
ARTICLE 6.    
LICENSES; INTELLECTUAL PROPERTY
6.1    License to Celgene. Subject to the terms and conditions of this
Agreement, Prothena hereby grants to Celgene an exclusive right and license,
with the right to grant sublicenses (through multiple tiers), under the Prothena
IP to research, develop (including Develop), make (including Manufacture), have
made (including have Manufactured), use, offer for sale, sell, import,
Commercialize and otherwise exploit Licensed Antibodies and Licensed Products,
including Diagnostic Products, in the Field in the Territory.
6.2    License to Celgene for Other Targets. In the event that, during the Term,
Celgene modifies a Licensed Program Antibody in the course of its Development
activities hereunder such that such Licensed Program Antibody specifically binds
to a target other than (i) the Licensed Target or (ii) any other Collaboration
Target (e.g., a bispecific antibody), then, at the request of Celgene,


30
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Celgene and Prothena shall negotiate in good faith a license under intellectual
property of Prothena or its Affiliates, as applicable, that is specific to such
other target or Antibodies to such other target.
6.3    Rights Retained by the Parties. For purposes of clarity, each Party
retains all rights under Know-How and Patents Controlled by such Party not
expressly granted to the other Party pursuant to this Agreement. In addition,
Prothena retains the right to perform the Prothena Ongoing Program Activities in
accordance with this Agreement.
6.4    No Implied Licenses. Except as explicitly set forth in this Agreement,
the Master Collaboration Agreement, any other U.S. License Agreement or any
Global License Agreement, neither Party shall be deemed by estoppel or
implication to have granted to the other Party any license or other right to any
intellectual property of such Party.
6.5    Insolvency. In the event that this Agreement is terminated due to the
rejection of this Agreement by or on behalf of Prothena due to an Insolvency
Event, all licenses and rights to licenses granted under or pursuant to this
Agreement by Prothena to Celgene are and shall otherwise be deemed to be
licenses of rights to “intellectual property”. The Parties agree that Celgene,
as a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under any applicable insolvency
statute, and that upon commencement of an Insolvency Event by or against
Prothena, Celgene shall be entitled to a complete duplicate of or complete
access to (as Celgene deems appropriate), any such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments thereof shall be promptly delivered to Celgene (i) upon any such
commencement of a bankruptcy proceeding (or other Insolvency Event) upon written
request therefore by Celgene, unless Prothena elects to continue to perform all
of its obligations under this Agreement or (ii) if not delivered under (i)
above, upon the rejection of this Agreement by or on behalf of Prothena, then
upon written request therefore by Celgene. The provisions of this Section 6.5
shall be (1) without prejudice to any rights Celgene may have arising under any
applicable insolvency statute or other Applicable Law and (2) effective only to
the extent permitted by Applicable Law.
6.6    Ownership.
6.6.1    Inventorship. Notwithstanding the provisions of Section 11.7.1,
inventorship of Know-How shall be determined by application of U.S. patent law
pertaining to inventorship, and, except as provided for in Sections 6.6.2, 6.6.3
and 6.6.4, ownership of Know-How shall be determined by inventorship.
6.6.2    Ownership of Collaboration IP and Celgene IP.
(a)    Prothena. As between the Parties (including their respective Affiliates),
Prothena will retain all right, title and interest in and to all Prothena
Licensed Collaboration IP, except to the extent that any such rights are
licensed or granted to Celgene under this Agreement or the Master Collaboration
Agreement. Prothena shall [***] that all Patents, Know-How and other
intellectual property (other than Licensed Program IP and Celgene IP, if any)
utilized in the performance of the Licensed Program under the Master
Collaboration Agreement falls within the Prothena Licensed Collaboration IP and
is and remains during the Term Controlled by Prothena


31
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





such that Prothena has the full rights to grant the rights and licenses to the
Prothena Licensed Collaboration IP to Celgene hereunder (including that such
Patents, Know-How and other intellectual property remains unencumbered such that
Prothena is able to grant such rights and licenses to Celgene).
(b)    Celgene. As between the Parties (including their respective Affiliates),
Celgene (or its Affiliate) will retain all right, title and interest in and to
all Celgene IP, including all rights to Prosecute and Maintain, and enforce any
such Celgene IP, and no rights or licenses are granted to Prothena hereunder
with respect to any Celgene IP.
6.6.3    Ownership of Licensed Program IP.
(a)    Prothena. As between the Parties (including their respective Affiliates),
Prothena will solely own and Control all Licensed Program IP. Celgene shall, and
hereby does, assign to Prothena all of Celgene’s interest in any and all
Licensed Program Know-How that falls within Section 1.47(a)(iii) and all
Licensed Program Patents claiming such Licensed Program Know-How. Celgene shall,
and shall require its Affiliates to, take all reasonable actions and execute all
documents necessary to effect the intent of the preceding sentence. As between
the Parties (and their respective Affiliates) and any Third Party, Prothena will
solely own and Control all Licensed Program IP; provided that if (a) [***] and
(b) [***].
(b)    If any Licensed Program IP is created, conceived, discovered, first
generated, invented, first made or first reduced to practice pursuant to the
Master Collaboration Agreement by any Third Party that is in contractual privity
with or otherwise engaged by Prothena or its Affiliates, Prothena [***] include
in such agreement with such Third Party an obligation to [***] to Prothena [***]
such Licensed Program IP to enable Prothena to grant to Celgene a license
thereunder as provided in this Agreement for the duration of this Agreement.
6.6.4    Joint IP. The Parties shall each own an equal, undivided interest in:
(a) any and all Know-How that is created, conceived, discovered, first
generated, invented, first made or first reduced to practice, in each case,
jointly by or on behalf of Prothena or its Affiliates, on the one hand, and
Celgene or its Affiliates, on the other hand, pursuant to the conduct of
activities under this Agreement at any time during the Term (the “Joint
Know-How”), and (b) any Patents that claim any Joint Know-How (the “Joint
Patents”, together with Joint Know-How the “Joint IP”). Each Party shall assign,
and hereby assigns, to the other Party, a joint equal and undivided interest in
and to such Joint IP (provided, however, that for clarity, the foregoing joint
ownership rights with respect to Joint IP shall not be construed as granting,
conveying or creating any license or other rights to any of the other Party’s
other intellectual property, unless otherwise expressly set forth in this
Agreement), and at the request of a Party, the other Party will execute such
documents (including any necessary assignments) to effect such joint ownership
of such Joint IP. Each Party shall have the right to disclose (except as
otherwise set forth in Section 7.2) and exploit the Joint IP without a duty of
seeking consent or accounting to the other Party except as expressly provided in
this Agreement; provided that, such rights shall be subject to the rights and
licenses granted to Celgene and Prothena hereunder (or under the Master
Collaboration Agreement, any Global License Agreement or any other U.S. License
Agreement), including the obligations of Prothena as set forth in Article 4.


32
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





6.7    Patent Liaisons. Prior to the end of the Phase 1 Option Term for the
Licensed Program, the Patent Committee under the Master Collaboration Agreement
shall remain established, and shall continue to perform the functions set forth
in Section 4.3 and Article 7 of the Master Collaboration Agreement with respect
to the Prothena Licensed Collaboration Patents and Licensed Program Patents.
Following the end of the Phase 1 Option Term for the Licensed Program, the
Patent Committee under the Master Collaboration Agreement shall no longer
oversee or review any matters with respect to the Prothena Licensed
Collaboration Patents or Licensed Program Patents, and promptly following the
end of the Phase 1 Option Term for the Licensed Program, each Party shall
appoint an individual to act as a patent liaison for such Party pursuant to this
Agreement (each, a “Patent Liaison”). The Patent Liaisons shall be the primary
point of contact for the Parties regarding intellectual property-related
activities and matters contemplated by this Agreement, as and to the extent
requested by Celgene from time to time. The name and contact information for
each Party’s Patent Liaison, as well as any replacement(s) chosen by such Party,
in its sole discretion, from time to time, shall be promptly provided to the
other Party in accordance with Section 11.2.
6.8    Prosecution and Maintenance of Prothena Licensed Collaboration Patents
and Licensed Program Patents.
6.8.1    Prior to End of the Phase 1 Option Term. Prior to the expiration of the
Phase 1 Option Term for the Licensed Program, the provisions of Section 7.7 of
the Master Collaboration Agreement shall apply with respect to the Prothena
Licensed Collaboration Patents and Licensed Program Patents.
6.8.2    Following Phase 1 Option Term. Following the expiration of the Phase 1
Option Term for the Licensed Program, the provisions of this Section 6.8.2 shall
apply with respect to the Prothena Licensed Collaboration Patents and Licensed
Program Patents.
(a)    [***] First Right. Subject to Section 6.8.2(b), [***] shall be required
to, and shall, Prosecute and Maintain the Prothena Licensed Collaboration
Patents and Licensed Program Patents in the Territory. All such Prosecution and
Maintenance by [***] shall be through patent counsel reasonably acceptable to
[***]. [***] shall keep [***] informed as to material developments with respect
to the Prosecution and Maintenance of such Patents including by providing copies
of all substantive office actions, examination reports, communications or any
other substantive documents to or from any patent office, including notice of
all interferences, reissues, re-examinations, inter partes reviews, derivations,
post grant proceedings, oppositions or requests for patent term extensions.
[***] shall also provide [***] with a reasonable opportunity to comment
substantively on the Prosecution and Maintenance of such Prothena Licensed
Collaboration Patents and Licensed Program Patents prior to taking material
actions (including the filing of initial applications), and will in good faith
incorporate any comments made by and actions recommended in good faith by [***],
provided, however, that [***] provides its comments reasonably in advance of any
applicable filing deadlines.
(b)    [***] Back-Up Right. If [***] in the Territory decides not to file a
Prothena Licensed Collaboration Patent or Licensed Program Patent, in each case
other than a Prothena Platform Patent, or intends to allow such Patent to lapse
or become abandoned without having first filed a substitute, it shall notify and
consult with [***] of such decision or intention at


33
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





least [***] ([***]) days prior to the date upon which the subject matter of such
Patent shall become unpatentable or such Patent shall lapse or become abandoned,
and [***] shall thereupon have the right (but not the obligation) upon written
notice to [***] to assume the Prosecution and Maintenance thereof at [***]
expense with counsel of its choice ([***]). For clarity, the provisions of this
Section 6.8.2(b) shall not limit Prothena’s obligations to Prosecute and
Maintain the Prothena Licensed Collaboration Patents and Licensed Program
Patents in the Territory as set forth in Section 6.8.2(b).
(c)    Cooperation in Prosecution and Maintenance.
(i)    Further Assurances. If Celgene determines to undertake the Prosecution
and Maintenance of a Prothena Licensed Collaboration Patent or Licensed Program
Patent in accordance with this Section 6.8.2, Prothena agrees to make its
employees, agents and consultants reasonably available to Celgene (and to
Celgene’s authorized attorneys, agents or representatives) to enable Celgene to
undertake such Prosecution and Maintenance. In addition, Prothena shall (and
shall cause its Affiliates and its and their employees, agents and consultants
to) provide reasonable assistance to Celgene (and to Celgene’s authorized
attorneys, agents or representatives) to enable Celgene to undertake such
Prosecution and Maintenance, including by executing powers of attorney and other
documents for Celgene to undertake such Prosecution and Maintenance.
(ii)    Assistance. The Parties shall reasonably cooperate with one another with
respect to the Prosecution and Maintenance of the Prothena Licensed
Collaboration Patents and Licensed Program Patents for which either Party is
responsible for Prosecution and Maintenance pursuant to this Section 6.8.2.
[***], the Parties shall cooperate with one another to [***], in each case that
are applicable to the Licensed Target or Licensed Program Antibody, as
applicable, if practicable to [***].
(d)    Costs of Prosecution and Maintenance. Except as otherwise expressly set
forth in this Section 6.8.2, each Party shall be responsible for all costs and
expenses associated with its Prosecution and Maintenance activities under this
Section 6.8.2 with respect to Prothena Licensed Collaboration Patents and
Licensed Program Patents for which it is responsible pursuant to Sections
6.8.2(a) or 6.8.2(b), as applicable. Notwithstanding the foregoing provisions of
this Section 6.8.2, [***]. If any Prothena Licensed Collaboration Patents or
Licensed Program Patents claim or cover [***] and such Prothena Licensed
Collaboration Patent or Licensed Program Patent, as applicable, is [***], and
[***] for the Prosecution and Maintenance of such Prothena Licensed
Collaboration Patent or Licensed Program Patent, as applicable, pursuant to
Section [***] shall [***].
6.9    Enforcement of Prothena Licensed Collaboration Patents and Licensed
Program Patents.
6.9.1    Prior to the end of the Phase 1 Option Term. Prior to the end of the
Phase 1 Option Term for the Licensed Program, the provisions of Section 7.7 of
the Master Collaboration Agreement shall apply with respect to the Prothena
Licensed Collaboration Patents and Licensed Program Patents.


34
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





6.9.2    Following Phase 1 Option Term. Following the end of the Phase 1 Option
Term for the Licensed Program, the provisions of this Section 6.9.2 shall apply
with respect to the Prothena Licensed Collaboration Patents and Licensed Program
Patents in the Territory, and the provisions of Master Collaboration Agreement
shall continue to apply with respect to the Prothena Licensed Collaboration
Patents and Licensed Program Patents outside the Territory.
(a)    Notice. If any Party learns of an infringement or threatened infringement
by a Third Party of any Prothena Licensed Collaboration Patent or Licensed
Program Patent, in each case other than a Prothena Platform Patent, in the
Territory (including in connection with any Biosimilar Application referencing a
Licensed Product (regardless of whether such notice or copy is provided under
any Applicable Laws) including under the BPCIA or the United States Patient
Protection and Affordable Care Act or its successor provisions, or any similar
provisions in a country outside the United States, as applicable) such Party
shall promptly notify the other Party and shall provide such other Party with
available evidence of such infringement, and following such notification, the
Parties shall confer.
(b)    [***] First Right. Subject to the remaining provisions of this Section
6.9.2, [***] shall have the first right, but not the obligation, to institute,
prosecute, and control any action or proceeding (which may include settlement or
otherwise seeking to secure the abatement of such infringement) with respect to
any infringement of any (i) Prothena Licensed Collaboration Patent or (ii)
Licensed Program Patent, in each case other than a Prothena Platform Patent,
(including in connection with any Biosimilar Application referencing a Licensed
Product (regardless of whether such notice or copy is provided under any
Applicable Laws), including under the BPCIA or the United States Patient
Protection and Affordable Care Act or its successor provisions, or any similar
provisions in a country outside the United States, as applicable), by counsel of
its own choice, in [***]’s own name [***] and under [***]’s direction and
control, including the right to control the defense of any challenges to such
Patents as a counterclaim in such infringement proceeding as well as the defense
of declaratory judgment actions. Prothena retains all rights to enforce the
Prothena Platform Patents against any actual or threatened infringement.
(c)    [***] Back-Up Right. If [***] determines not to institute an action or
proceeding with respect to a given infringement of any Prothena Licensed
Collaboration Patent or Licensed Program Patent pursuant to Section 6.9.2(b), it
shall notify and consult with [***] of such decision, and, subject to the
remaining provisions of this Section 6.9.2, [***] shall thereupon have the right
(but not the obligation) to institute an action or proceeding with respect to
such infringement of such Prothena Licensed Collaboration Patent or Licensed
Program Patent, as applicable, at [***]’s expense with counsel of its choice.
Notwithstanding the foregoing provisions of this Section 6.9.2(c), if [***] has
any reasonable grounds for believing that [***]’s exercise of its backup
enforcement right with respect to any Patent as set forth in this Section
6.9.2(c) [***], then [***] shall not be permitted to enforce such Patent without
the prior consent of [***], in [***]’s discretion.
(d)    [***]. Notwithstanding the foregoing Sections 6.9.2(b) and 6.9.2(c), the
Parties must agree in writing prior to either Party initiating any action or
proceeding with respect


35
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





to any infringement of any Prothena Licensed Collaboration Patent or Licensed
Program Patent with respect to any [***].
(e)    Joinder. In the case of any enforcement action or proceeding set forth in
Section [***] controlled by Celgene, Prothena will (and will cause its
Affiliates to) join any such action or proceeding as a party at Celgene’s
expense (and Prothena will use commercially reasonable efforts to cause any
Third Party as necessary to join such action or proceeding as a party) if doing
so is necessary for the purposes of establishing standing or is otherwise
required by Applicable Law to pursue such action or proceeding. Prothena may, at
its option, participate in such enforcement action or proceeding at its own
expense. In the case of any enforcement action or proceeding controlled by
Prothena pursuant to Section [***], Celgene may, at its option, participate in
such enforcement action or proceeding at its own expense. Celgene will join any
such action or proceeding controlled by Prothena as a party at Prothena’s
expense (and Celgene will use commercially reasonable efforts to cause any Third
Party as necessary to join such action or proceeding as a party) if doing so is
necessary for the purposes of establishing standing or is otherwise required by
Applicable Law to pursue such action or proceeding. Celgene will bear all costs
and expenses incurred by it arising out of such enforcement action or proceeding
controlled by Celgene, and Prothena will bear all costs and expenses incurred by
it arising out of such enforcement action or proceeding controlled by Prothena.
(f)    Consultation; Cooperation. The enforcing Party will keep the
non-enforcing Party regularly informed of the status and progress of such
enforcement efforts with respect to any Prothena Licensed Collaboration Patent
or Licensed Program Patent, in each case other than a Prothena Platform Patent.
The enforcing Party shall consult with the non-enforcing Party and will take
comments of the non-enforcing Party into good faith consideration with respect
to the infringement or claim construction of any claim in any such Prothena
Licensed Collaboration Patent or Licensed Program Patent. The non-enforcing
Party will provide to the enforcing Party reasonable cooperation in such
enforcement, at such enforcing Party’s request and expense. In addition,
Prothena shall (a) keep Celgene regularly informed of the status and progress of
enforcement efforts with respect to any foreign counterparts of such Prothena
Licensed Collaboration Patents and Licensed Program Patents and (b) consult with
Celgene and will take comments of Celgene into good faith consideration with
respect to the infringement or claim construction of any claim in any foreign
counterparts of such Prothena Licensed Collaboration Patents and Licensed
Program Patents.
(g)    Settlement. A settlement or consent judgment or other voluntary final
disposition of a suit with respect to the Prothena Licensed Collaboration
Patents or Licensed Program Patents, in each case other than a Prothena Platform
Patent, under this Section 6.9.2 may be entered into without the consent of the
Party not bringing suit; provided, however, that any such settlement, consent
judgment or other disposition of any action or proceeding by the Party bringing
suit under this Section 6.9.2 shall not, without the prior written consent of
the Party not bringing suit, such consent not to be unreasonably withheld, (i)
impose [***] liability or obligation on the Party not bringing suit or any of
its Affiliates, (ii) conflict with [***] of the subject matter claimed in the
applicable Prothena Licensed Collaboration Patents or Licensed Program Patents,
(iii) [***], include the grant of any license, covenant or other rights to any
Third Party that would conflict with [***]


36
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





the rights or licenses granted to Celgene under this Agreement, the Master
Collaboration Agreement, any Global License Agreement or any other U.S. License
Agreement, or (iv) [***].
(h)    Costs and Recoveries. Except as otherwise set forth in this Section
6.9.2, each Party shall bear all of its costs incurred in connection with its
activities under this Section 6.9.2. Any damages or other monetary awards
recovered in any action, suit or proceeding brought under this Section 6.9.2 to
the extent related to any Prothena Licensed Collaboration Patents or Licensed
Program Patents shall be shared as follows:
(i)    the amount of such recovery actually received by the Party controlling
such action shall first be applied to reimburse costs and expenses incurred by
each Party in connection with such action (including, for this purpose, [***]
counsel); and
(ii)    any remaining proceeds shall be (A) for any action controlled by
Celgene, retained by, or provided to, Celgene [***], and (B) for any action
controlled by Prothena, retained by, or provided to, Prothena [***].
(i)    Biosimilar Applications. Notwithstanding the foregoing provisions of this
Section 6.9.2, if either Party receives a copy of a Biosimilar Application
referencing a Licensed Product, whether or not such notice or copy is provided
under any Applicable Laws (including under the BPCIA, the United States Patient
Protection and Affordable Care Act, or its successor provisions, or any similar
provisions in a country outside the United States, as applicable), or otherwise
becomes aware that such a Biosimilar Application has been submitted to a
Regulatory Authority for marketing authorization (such as in an instance
described in 42 U.S.C. §262(l)(2)), the remainder of this Section 6.9.2(i) shall
apply. Such Party shall promptly, but in any event within [***] ([***]) Business
Days, notify the other Party. The owner of the relevant Patents shall then seek
permission to view the Biosimilar Application, information regarding the process
or processes used to manufacture the product that is the subject of the
Biosimilar Application, and related confidential information from the filer of
the Biosimilar Application if necessary under 42 U.S.C. §262(l)(1)(B)(iii). If
either Party receives any equivalent or similar communication or notice in the
United States or any other jurisdiction, the Party receiving such communication
or notice shall within [***] ([***]) Business Days notify the other Party of
such communication or notice to the extent permitted by Applicable Laws.
Regardless of the Party that is the “reference product sponsor,” as defined in
42 U.S.C. §262(l)(1)(A), for purposes of such Biosimilar Application:
(i)    [***] the outside counsel and in-house counsel who shall receive
confidential access to the Biosimilar Application, information regarding the
process or processes used to manufacture the product that is the subject of the
Biosimilar Application, and any related confidential information pursuant to 42
U.S.C. §262(l)(1)(B)(ii).
(ii)    In each case, after consulting with [***] and considering [***]’s
comments in good faith, [***] shall have the right to (a) list any patents,
including those Patents within the Prothena IP, as required pursuant to 42
U.S.C. §262(l)(3)(A) or 42 U.S.C. §262(l)(7), (b) respond to any communications
with respect to such lists from the filer of the Biosimilar Application, (c)
negotiate with the filer of the Biosimilar Application as to whether to utilize
a different mechanism for information exchange other than that specified in 42
U.S.C. §262(l)(1),


37
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





and (d) as to the Patents that will be subject to the litigation procedure as
described in 42 U.S.C. §262(l)(4), decide which Patent or Patents shall be
selected for litigation under 42 U.S.C. §262(l)(5)(B)(i)(II), and commence such
litigation under 42 U.S.C. §262(l)(6). [***]
(iii)    [***] shall cooperate with [***]’s reasonable requests in connection
with the foregoing activities to the extent required or permitted by Applicable
Laws. [***] shall consult with [***] prior to identifying any Patents within the
Prothena IP to a Third Party as contemplated by this Section 6.9.2(i). [***]
shall consider in good faith advice and suggestions with respect thereto
received from [***], and notify [***] of any such lists or communications
promptly after they are made.
(iv)    Each Party shall within [***] ([***]) Business Days after receiving any
notice of commercial marketing provided by the filer of a Biosimilar Application
pursuant to 42 U.S.C. §262(l)(8)(A), notify the other Party. To the extent
permitted by Applicable Law, [***] shall have the first right, but not the
obligation, to seek an injunction against such commercial marketing as permitted
pursuant to 42 U.S.C. §262(l)(8)(B) and to file an action for infringement.
[***]. Except as otherwise provided in this Section 6.9.2(i), any such action
shall be subject to the terms and conditions of Section 6.9.2(a) through
6.9.2(h).
(v)    The Parties recognize that procedures other than those set forth above in
this Section 6.9.2(i) may apply with respect to Biosimilar Applications. In the
event that the Parties determine that certain provisions of Applicable Laws in
the United States apply to actions taken by the Parties with respect to
Biosimilar Applications under this Section 6.9.2(i), the Parties shall comply
with any such Applicable Laws (and any relevant and reasonable procedures
established by Parties) in exercising their rights and obligations with respect
to Biosimilar Applications under this Section 6.9.2(i). Notwithstanding the
provisions of this Section 6.9.2(i), nothing in this Section 6.9.2(i) shall
grant any rights to Prothena with respect to any Celgene IP.
6.10    Patent Term Extensions. Prothena shall reasonably cooperate with
Celgene, including providing reasonable assistance to Celgene (including
executing any documents as may reasonably be required), in efforts to seek and
obtain patent term restoration or supplemental protection certificates or the
like or their equivalents in the Territory, where applicable to Prothena
Licensed Collaboration Patents or Licensed Program Patents or any other Patents
Controlled by Celgene (or any of its Affiliates), in each case other than a
Prothena Platform Patent, including as may be available to the Parties under the
provisions of the U.S. Drug Price Competition and Patent Term Restoration Act of
1984, in connection with any Licensed Product. In the event that elections with
respect to obtaining such patent term restoration or supplemental protection
certificates or the like or their equivalents are to be made in connection
therewith, [***] shall have the right to make the election and [***]. Without
limiting the foregoing, [***].
6.11    Regulatory Data Protection. [***] (or its designee) shall have the sole
right to list, with the applicable Regulatory Authorities in the Territory, all
applicable Patents (including any Prothena Licensed Collaboration Patents or
Licensed Program Patents) for any Licensed Product, including all so called
“Purple Book” listings required under the U.S. Public Health Service Act, [***].
For the avoidance of doubt, [***] will retain final decision-making authority as
to the listing


38
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





of all applicable Patents for any Licensed Product, regardless of which Party
owns such Patent, and [***] shall reasonably assist [***] in connection
therewith.
6.12    Matters Involving Joint Patents. The Prosecution and Maintenance, and
the enforcement and defense, of any Joint Patents shall be jointly managed by
the Parties through independent patent counsel (mutually agreed to by the
Parties) jointly representing the Parties, including any costs and recoveries
regarding same. Prior to either Party publishing any Joint Know-How, the Parties
will discuss if a Joint Patent claiming such Joint Know-How should be filed.
6.13    Common Interest Agreement. At the request of either Party, the Parties
shall negotiate in good faith to enter into a common interest agreement to
govern their discussion of Patent matters.
6.14    License Filing. At the request of [***], [***] shall, and shall cause
its Affiliates to, assist in any license registration processes with applicable
Governmental Authorities that may be available for the protection of [***]’s
interests in this Agreement.
6.15    Defense of Claims Brought by Third Parties. If a Party becomes aware of
any actual or potential claim that the Development, Manufacture or
Commercialization of a Licensed Antibody or Licensed Product by or on behalf of
Celgene pursuant to this Agreement infringes the intellectual property rights of
any Third Party, such Party shall promptly notify the other Party. In any such
instance, the Parties shall as soon as practicable thereafter meet to discuss in
good faith regarding the best response to such notice; provided that Celgene
shall have the final decision-making authority in connection therewith. Except
as set forth in Section 9.2 (and without limiting Celgene’s rights under Section
9.2), Celgene shall have the sole right, but not the obligation, to defend and
dispose of (including through settlement or license) such claim. [***] or on
behalf of [***] (or any of its Affiliates or Sublicensees) in connection with
[***] to the extent relating to the Development, Manufacture or
Commercialization of a Licensed Antibody or Licensed Product, shall be [***],
and [***].
ARTICLE 7.    
CONFIDENTIALITY
7.1    Nondisclosure. Each Party agrees that a Party (the “Receiving Party”)
receiving Confidential Information of the other Party (the “Disclosing Party”)
pursuant to this Agreement shall (a) maintain in confidence such Confidential
Information using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary information of similar kind and
value, but in no event less than a reasonable degree of efforts, (b) not
disclose such Confidential Information to any Third Party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted pursuant to this Article 7, and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement, including,
in the case of Celgene, the exercise of the rights and licenses granted to
Celgene hereunder (it being understood that this clause (c) shall not create or
imply any rights or licenses not expressly granted under this Agreement). The
obligations of confidentiality, non-disclosure and non-use under this Section
7.1 shall be in full force and effect during the Term and for a period of [***]
([***]) years thereafter. The Receiving Party will return all copies of or
destroy (and certify such destruction in writing) the Confidential Information
of the Disclosing Party disclosed or transferred to it by the other Party


39
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





pursuant to this Agreement, within [***] ([***]) days after the termination or
expiration of this Agreement; provided, however, that a Party may retain (i)
Confidential Information of the other Party to exercise rights and licenses
which expressly survive such termination or expiration pursuant to this
Agreement, (ii) one (1) copy of all other Confidential Information in archives
solely for the purpose of establishing the contents thereof and (iii) Celgene
may retain Confidential Information of Prothena in the event that the Parties
(or their respective Affiliates) enter into a Global License Agreement for the
Licensed Program, and in such case, Celgene shall not be required to return or
destroy any Confidential Information of Prothena. Without limiting the
foregoing, [***] will keep confidential, and will cause its Affiliates and its
and their employees, consultants, licensees, sublicensees, professional advisors
and Affiliates to keep confidential, [***] on confidentiality terms at least as
protective as the confidentiality provisions of this Agreement (without regard
to Section 7.3).
7.2    Licensed Program Specific Confidential Information. Notwithstanding
anything to the contrary contained herein, the Parties agree and acknowledge
that any Licensed Program Specific IP shall be deemed to be Confidential
Information of Celgene (without regard to Section 7.3), and Celgene shall be
deemed to be the Disclosing Party with respect to the Licensed Program Specific
IP. As used herein, (a) the term “Licensed Program Specific IP” means, (i)
[***], (ii) [***], and (iii) [***]; and (b) the term “Licensed Program
Non-Specific IP” means all Prothena Platform Technology within the Prothena
Licensed Collaboration Know-How, and other Prothena Licensed Collaboration
Know-How and Licensed Program Know-How other than Licensed Program Specific IP.
For clarity, Licensed Program Non-Specific IP shall be deemed to be the
Confidential Information of Prothena.
7.3    Exceptions.
7.3.1    General. The obligations in Section 7.1 shall not apply with respect to
any portion of the Confidential Information of the Disclosing Party that the
Receiving Party can show by competent written proof:
(a)    was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
(b)    is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
(c)    is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party, without any breach by the Receiving Party of its obligations
hereunder;
(d)    is published by a Party in accordance with Section 7.8 without any breach
by such Party of its obligations hereunder; or


40
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(e)    is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon the Disclosing Party’s
Confidential Information.
Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.
7.4    Authorized Disclosure.
7.4.1    Disclosure. Notwithstanding Section 7.1, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party in the
following instances:
(a)    subject to Section 7.6, to comply with Applicable Law (including the
rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) or
any national securities exchange) or with judicial process (including
prosecution or defense of litigation), if, in the reasonable opinion of the
Receiving Party’s counsel, such disclosure is necessary for such compliance or
for such judicial process (including prosecution or defense of litigation);
(b)    is disclosed to governmental or other regulatory agencies in order to
obtain Patents or to gain or maintain approval to conduct Clinical Trials or to
market Licensed Product under this Agreement, in each case, in accordance with
this Agreement, but such disclosure shall only be to the extent reasonably
necessary to obtain Patents or authorizations, and provided that reasonable
steps are taken to ensure confidential treatment of such Confidential
Information (if available);
(c)    to any of its officers, employees, consultants, agents or Affiliates
(including, (i) [***], (ii) in the case of either Party, to such Party’s
subcontractors for purpose of such subcontractor performing obligations of such
Party under this Agreement) as it deems necessary or advisable in the course of
conducting activities in accordance with this Agreement in order to carry out
its responsibilities or exercise its rights under this Agreement (including the
exercise of the rights and licenses granted to the relevant Party hereunder),
and (iii) in the case of either Party, to such Party’s actual or potential
acquirers; provided that each such disclosee is bound by written confidentiality
obligations and non-use obligations no less restrictive than those set forth in
this Article 7 to maintain the confidentiality thereof and not to use such
Confidential Information except as expressly permitted by this Agreement;
provided, however, that, in each of the above situations in this Section
7.4.1(c), the Receiving Party shall remain responsible for any failure by any
Person who receives Confidential Information from such Receiving Party pursuant
to this Section 7.4.1(c) to treat such Confidential Information as required
under this Article 7; and
(d)    disclosure, solely on a “need to know basis” to its advisors (including
attorneys and accountants) in connection with activities hereunder; provided
that, prior to any such disclosure, each disclosee must be bound by written
obligations of confidentiality, non-disclosure and non-use no less restrictive
than the obligations set forth in this Article 7 (provided, however, that in the
case of legal advisors, no written agreement shall be required), which for the
avoidance


41
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





of doubt, will not permit use of such Confidential Information for any purpose
except those expressly permitted by this Agreement; provided, however, that, in
each of the above situations in this Section 7.4.1(d), the Receiving Party shall
remain responsible for any failure by any Person who receives Confidential
Information from such Receiving Party pursuant to this Section 7.4.1(d) to treat
such Confidential Information as required under this Article 7.
7.4.2    Terms of Disclosure. If and whenever any Confidential Information is
disclosed in accordance with this Section 8.4, such disclosure shall not cause
any such information to cease to be Confidential Information except to the
extent that such disclosure results in a public disclosure of such information
(other than by breach of this Agreement). Where reasonably possible and subject
to Section 7.6, the Receiving Party shall notify the Disclosing Party of the
Receiving Party’s intent to make any disclosures pursuant to Section 8.4.1(a)
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate to protect the
confidentiality of the information, and the Receiving Party will provide
reasonable assistance to the Disclosing Party with respect thereto; provided
that, in such event, the Receiving Party will use reasonable measures to ensure
confidential treatment of such information and shall only disclose such
Confidential Information of the Disclosing Party as is necessary for the
purposes of Section 8.4.1(a), as applicable.
7.4.3    Licensed Program Specific IP. [***] shall not disclose the Licensed
Program Specific IP without the prior written consent of [***], other than
pursuant to Section 8.4.1
7.5    Terms of this Agreement. The Parties agree that this Agreement and the
terms hereof shall be deemed to be Confidential Information of both Prothena and
Celgene, and each Party agrees not to disclose any of them without the prior
written consent of the other Party, except that each Party may disclose any of
them in accordance with the provisions of Sections 8.4 and/or 7.6, as
applicable.
7.6    Securities Filings; Disclosure under Applicable Law. Each Party
acknowledges and agrees that the other Party may submit this Agreement to (or
file this Agreement with) the SEC or any national securities exchange in any
jurisdiction (collectively, the “Securities Regulators”), or to other Persons as
may be required by Applicable Law, and if a Party does submit this Agreement to
(or file this Agreement with) any Securities Regulators, or other Persons as may
be required by Applicable Law, such Party agrees to consult with the other Party
with respect to the preparation and submission of a confidential treatment
request for this Agreement. Notwithstanding the foregoing, if a Party is
required by Applicable Law or any Securities Regulator to make a disclosure of
the terms of this Agreement in a filing or other submission as required by
Applicable Law or Securities Regulator, and (a) such Party has provided copies
of the disclosure to the other Party reasonably in advance of such filing or
other disclosure under the circumstances, (b) such Party has promptly notified
the other Party in writing of such requirement and any respective timing
constraints, and (c) such Party has given the other Party a reasonable time
under the circumstances from the date of notice by such Party of the required
disclosure to comment upon and request confidential treatment for such
disclosure, then such Party will have the right to make such disclosure at the
time and in the manner reasonably determined by its counsel to be required by
Applicable Law or Securities Regulator. Notwithstanding the foregoing, it is
hereby understood and agreed


42
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





that if a Party seeks to make a disclosure as required by Applicable Law or
Securities Regulator as set forth in this Section 7.6, and the other Party
provides comments within the respective time periods or constraints specified
herein or within the respective notice, the Party seeking to make such
disclosure or its counsel, as the case may be, will in good faith consider
incorporating such comments.
7.7    Publicity.
7.7.1    Press Release; Public Statements. Subject to Section 8.4, 7.6 and this
Section 8.7, Prothena agrees not to (and shall cause its Affiliates not to)
issue any press release or other public statement disclosing this Agreement, the
activities hereunder, or the transactions contemplated hereby, unless such press
release or other public statement is approved by Celgene in writing; provided
that Prothena shall be authorized to make any disclosure, without the approval
of Celgene, that is required by Applicable Laws (including the U.S. Securities
Act of 1933, as amended, and the U.S. Securities Exchange Act of 1934, as
amended) or the rules of any Securities Regulator, or by judicial process,
subject to and in accordance with Sections 8.4 and 7.6, as applicable. Without
limiting the foregoing, and subject to the foregoing proviso, in the event that
Prothena desires to issue an initial press release regarding the execution of
this Agreement, Prothena shall have the right to do so provided that (i) [***]
and (ii) [***]. For the avoidance of doubt, [***].
7.7.2    Additional Restrictions on Disclosure. Without limiting any other
restrictions on disclosure set forth in this Article 7, with respect to any
press release or other public statement proposed to be made by Prothena, if such
press release or public statement discloses, with respect to such Licensed
Program, [***], such press release or other public statement may not be issued
without Celgene’s prior written consent, except, for such disclosures by
Prothena as required by Applicable Law or Securities Regulators (solely and to
the extent Prothena’s counsel determines such disclosure is required by
Applicable Law or Securities Regulators); provided that (i) in such case
Prothena shall use reasonable efforts to afford Celgene a reasonable period of
time to review any such disclosure and any comments made by Celgene will be
considered in good faith and (ii) any information that has been previously
publicly disclosed in accordance with this Agreement may be disclosed again as
long as such disclosure does not exceed the scope of such prior public
disclosure. Subject to the foregoing, in the event Celgene proposes that
Prothena use specific wording or language with respect thereto, Prothena shall
in good faith consider incorporating such wording or language.
7.7.3    Previously Issued Public Statements. The contents of any press release
or other public statement that has been reviewed and approved by a reviewing
Party may be re-released by the publishing Party or by such reviewing Party
without a requirement for re-approval.
7.8    Permitted Publications of Results.
7.8.1    Publication. In the event Prothena (the “Publishing Party”) desires to
publish or present any information (including publications in journals, posters,
presentations at conferences and abstracts submitted in advance of conferences)
with respect to the results of the Licensed Program (including the results of a
Phase 1 Clinical Trial under the Licensed Program), or with respect to the
Licensed Target, any Licensed Antibody or Licensed Product, the Publishing


43
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Party shall provide Celgene with a copy of such proposed publication or
presentation no less than [***] ([***]) days (provided that the other Party
shall use Commercially Reasonable Efforts to accommodate a shorter time period
if required due to circumstances outside of the Publishing Party’s control)
prior to its intended submission for publication or public disclosure. For the
avoidance of doubt, the foregoing shall apply with respect to each proposed
publication or presentation regardless of whether a prior publication or
presentation was provided (e.g., if an abstract is provided in accordance with
this Section 7.8.1 and the Publishing Party wishes to publish the corresponding
full manuscript, the full manuscript must be provided to Celgene pursuant to
this Section 7.8.1). Celgene shall respond in writing promptly and in no event
later than [***] ([***]) days after receipt of the proposed material (provided
that the other Party shall use Commercially Reasonable Efforts to accommodate a
shorter time period if notified by the Publishing Party and required due to
circumstances outside of the Publishing Party’s control), with one or more of
the following:
(a)    comments on the proposed material, which the Publishing Party shall
consider in good faith; and/or
(b)    a specific statement of concern, based upon the need to seek patent
protection or to block publication or public disclosure (including publications
in journals, posters, presentations at conferences and abstracts submitted in
advance of conferences) if Celgene reasonably determines that the proposed
disclosure is intellectual property that should be maintained as a trade secret
to protect the Licensed Target or any Licensed Antibody and/or Licensed Product,
in which event the Publishing Party agrees not to submit such publication or
make such presentation that contains such information until:
(i)    with respect to publication or presentation of Licensed Program
Non-Specific IP, Celgene is given [***], to seek patent protection for any such
Licensed Program Non-Specific IP in such publication or presentation which it
believes is patentable or to resolve any other issues, or
(ii)    with respect to publication or presentation of Licensed Program Specific
IP, [***] for Celgene to (x) enable further development and optimization of such
Licensed Program Specific IP (including related Licensed Antibodies and Licensed
Products), (y) seek patent protection for any such Licensed Program Specific IP
in such publication or presentation which it believes is patentable or (z)
resolve any other issues; and/or
(c)    an identification of Celgene’s Confidential Information that is contained
in the material reviewed, which the Publishing Party shall remove, if requested
by Celgene.
Notwithstanding the foregoing or anything to the contrary contained herein, the
restrictions set forth in this Section 7.8.1 shall not apply to publications or
presentations by Celgene (or its Affiliates or sublicensees) and Celgene (and
its Affiliates and sublicensees) shall be free to make publications and
presentations with respect to results of the Licensed Program, the Licensed
Target, Licensed Antibody and/or Licensed Product without the prior review or
consent of Prothena.


44
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





7.8.2    Re-Publication; Re-Presentation. The contents of any publication or
presentation that has been reviewed and approved by a reviewing Party may be
re-released by the Publishing Party or the reviewing Party without a requirement
for re-approval.
7.9    Use of Names. Except as otherwise expressly set forth herein, no Party
(or its respective Affiliates) shall use the name, trademark, trade name or logo
of the other Party or its Affiliates, or its or their respective employee(s) in
any publicity, promotion, news release or other public disclosure relating to
this Agreement or its subject matter, without the prior written permission of
the other Party; provided that such permission shall not be required to the
extent use thereof may be required by Applicable Law, including the rules of any
securities exchange or market on which a Party’s (or its Affiliate’s) securities
are listed or traded.
7.10    Clinical Trials Registry. Celgene (and its Affiliates and designees)
shall have the right to publish registry information and summaries of data and
results from any Clinical Trials conducted in connection with activities under
this Agreement, on its clinical trials registry or on a government-sponsored
database such as www.clinicaltrials.gov, without requiring the consent of
Prothena. The Parties shall reasonably cooperate if required or reasonably
requested by Celgene in order to facilitate any such publication by Celgene (and
its Affiliates and designees).
7.11    Relationship to Master Collaboration Agreement. Except as otherwise
expressly stated in this Article 7, this Agreement supersedes the provisions of
Article 8 of the Master Collaboration Agreement with respect to any Confidential
Information related to the Licensed Program. the Licensed Target, Licensed
Antibodies or Licensed Products (the “Licensed Program Confidential
Information”); provided that, except as otherwise set forth herein, all
“Confidential Information” of the “Disclosing Party” thereunder that is Licensed
Program Confidential Information shall be deemed Confidential Information of the
Disclosing Party hereunder and shall be subject to the terms and conditions of
this Agreement and the “Receiving Party” shall be bound by and obligated to
comply with such terms and conditions as if they were the Receiving Party
hereunder, subject in all cases to Section 7.2. The foregoing shall not be
interpreted as a waiver of any remedies available to the “Disclosing Party” as a
result of any breach, prior to the Effective Date, by the “Receiving Party”, of
its obligations pursuant to Article 8 of the Master Collaboration Agreement.
7.12    Global License Agreement. Notwithstanding the foregoing provisions of
this Article 7, if a Global License Agreement is entered into with respect to
the Licensed Program, then the provisions of such Global License Agreement shall
control with respect to Confidential Information related to the Licensed Program
in lieu of this Article 7.
ARTICLE 8.    
REPRESENTATIONS AND WARRANTIES; COVENANTS
8.1    Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:


45
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(a)    such Party is duly organized, validly existing and in good standing under
the Applicable Law of the jurisdiction of its formation and has full corporate
power and authority to enter into this Agreement, and to carry out the
provisions hereof;
(b)    such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;
(c)    this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with its terms, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) laws governing specific
performance, injunctive relief and other equitable remedies;
(d)    the execution, delivery and performance of this Agreement by such Party
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party (or any of its
Affiliates) is a party or by which such Party (or any of its Affiliates) is
bound, nor violate any Applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);
(e)    no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
Applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except (i) as may be
required to conduct Clinical Trials or to seek or obtain Regulatory Approvals or
applicable Regulatory Materials or (ii) as set forth in Section 3.2 of the
Master Collaboration Agreement; and
(f)    it has obtained all necessary authorizations, consents and approvals of
any Third Party that is required to be obtained by it as of the Effective Date
for, or in connection with, the transaction contemplated by this Agreement, or
for the performance by it of its obligations under this Agreement, except (i) as
may be required to conduct Clinical Trials or to seek or obtain Regulatory
Approvals or applicable Regulatory Materials or (ii) as set forth in Section 3.2
of the Master Collaboration Agreement.




46
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






8.2    Representations and Warranties of Prothena. Except as set forth on
Schedule 8.2 Prothena hereby represents and warrants to Celgene, as of the
Effective Date, that: 3 
(a)    Schedules 1.47(b) and 1.64 contain a complete and accurate list of all
Patents included in the Prothena IP that claim or cover any Licensed Target,
Licensed Antibodies or Licensed Products, including the composition or use of
any of the foregoing, and Prothena Controls all such Patents. Except for the
Prothena IP, (i) Prothena and its Affiliates do not own or control (by license
or otherwise), as of the Effective Date, any Patent or Know-How that is
necessary or useful to Develop, Manufacture or Commercialize the Licensed
Target, Licensed Antibodies or Licensed Products and (ii) no other Know-How or
Patents arose from, or were used in, the performance of the Licensed Program
under the Master Collaboration Agreement. To Prothena’s and its Affiliates’
actual knowledge, all issued Patents within the Prothena IP are in full force
and effect, and are not invalid or unenforceable, in whole or in part;
(b)    no claim has been issued or served, or written threat of a claim or
litigation made by any Person, against Prothena or its Affiliates that alleges
that any Prothena IP is invalid or unenforceable;
(c)    neither Prothena nor its Affiliates own or otherwise control (through
license or otherwise) any Antibodies (or any products constituting,
incorporating, comprising or containing any such Antibody) that Target the
Licensed Target, other than the Licensed Program Antibodies (all of which are
set forth on Schedule 1.45) and the Licensed Program Products;
(d)    [***];
(e)    neither Prothena nor its Affiliates are subject to any payment
obligations to Third Parties as a result of the execution or performance of this
Agreement, or the research, development, manufacture or commercialization of the
Licensed Target or any Antibodies (or any products constituting, incorporating,
comprising or containing any such Antibody) that Target the Licensed Target;
(f)    Prothena has the full right and authority to grant all of the rights and
licenses granted to Celgene (or purported to be granted to Celgene) hereunder;
and neither Prothena nor its Affiliates have granted any right or license to any
Third Party relating to any of the Prothena IP or any other Licensed Program
Asset, Licensed Target or Antibody (or any products constituting, incorporating,
comprising or containing any such Antibody) that Targets the Licensed Target,
that would conflict with or [***] any of the rights or licenses granted to
Celgene hereunder;
(g)    Prothena is the sole and exclusive owner of the Prothena IP, except for
the Prothena Licensed Collaboration IP that is exclusively licensed to Prothena
(or its Affiliates) pursuant to the In-License Agreements set forth on Schedule
1.40. All Affiliates of Prothena have exclusively licensed or assigned all of
their right, title and interest in and to the Prothena IP to Prothena. Neither
Prothena nor its Affiliates have granted any mortgage, pledge, claim, security
interest, lien or other charge of any kind on the Prothena IP or other Licensed
Program Asset, and the Prothena IP and the other Licensed Program Assets are
free and clear of any mortgage, pledge, claim, security interest, lien or charge
of any kind;


3[***]
47
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(h)    neither Prothena nor its Affiliates have received any written notice of
any claim that any Patent or Know-How (including any trade secret right) owned
or controlled by a Third Party would be infringed or misappropriated by the
Development, Manufacture, or Commercialization of the Licensed Target, Licensed
Antibody or Licensed Product;
(i)    to Prothena’s and its Affiliates’ actual knowledge, (i) the Development
and Manufacture of the Licensed Target, any Licensed Antibody or Licensed
Product, as conducted by or on behalf of Prothena or its Affiliates prior to the
Effective Date, has not violated, infringed or misappropriated any intellectual
property or proprietary right of any Third Party and (ii) [***];
(j)    there are no claims, judgments, settlements, litigations, suits, actions,
disputes, arbitration, judicial or legal administrative or other proceedings or
governmental investigations pending or, to Prothena’s or its Affiliates’
knowledge, threatened against Prothena or its Affiliates which would reasonably
be expected to adversely affect or restrict the ability of Prothena to
consummate or perform the transactions contemplated under this Agreement, or
which would affect the Prothena IP or other Licensed Program Assets, or
Prothena’s Control thereof, or the Licensed Target or any Licensed Antibody or
Licensed Product;
(k)    neither Prothena nor its Affiliates have issued a claim against a Third
Party alleging that a Third Party is infringing or has infringed or
misappropriated any Prothena IP, and, to Prothena’s and its Affiliates’ actual
knowledge, no issued Patents within the Prothena IP are being infringed and no
trade secrets within the Prothena IP are being misappropriated by any Third
Party;
(l)    neither Prothena nor its Affiliates have employed or otherwise used in
any capacity, the services of any Person suspended, proposed for debarment or
debarred under United States law, including under 21 U.S.C. § 335a, or any
foreign equivalent thereof, with respect to the Licensed Target, the Licensed
Antibodies or Licensed Products or otherwise in performing any portion of the
Licensed Program. All Manufacture and Development (including non-clinical
studies and Clinical Studies) related to the Licensed Target, Licensed
Antibodies or Licensed Products conducted by or on behalf of Prothena or its
Affiliates prior to the Effective Date (including the conduct of the Licensed
Program under the Master Collaboration Agreement) has been conducted in
accordance with all Applicable Laws (including, to the extent applicable, GCP,
GLP and GMP);
(m)    neither Prothena nor its Affiliates have entered into any agreement under
which Prothena or its Affiliates (i) has obtained a license or sublicense of
rights from a Third Party to the Licensed Target, or to any Antibodies (or any
products constituting, incorporating, comprising or containing any such
Antibody) that Target the Licensed Target, or to any Prothena IP, except for the
In-License Agreements set forth on Schedule 1.40, or (ii) has granted a license,
sublicense, option or right to a Third Party that remains in effect as of the
Effective Date to research, develop, manufacture or commercialize the Licensed
Target or any Antibodies (or any products constituting, incorporating,
comprising or containing any such Antibody) that Target the Licensed Target,
except (1) with respect to licenses or rights granted pursuant to the agreements
set forth on Schedule 1.40 that were entered into in the ordinary course of
business [***] performing activities


48
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






on behalf of Prothena [and (2) [***]6. The agreements set forth on Schedule 1.40
do not conflict with [***] the rights or licenses granted to Celgene
hereunder;7 
(n)    other than the Existing Program Agreements, Prothena (or its Affiliates,
as applicable) has not entered into any agreement relating to the Development,
Manufacture, Commercialization or other exploitation of the Licensed Target,
Licensed Antibodies or Licensed Products, or the Prothena IP;
(o)    with respect to each Existing Program Agreement and In-License Agreement,
(i) it is in full force and effect; (ii) Prothena (or its Affiliate, as
applicable) is not in breach thereof; (iii) Prothena (or its Affiliate, as
applicable) has not received any notice from the counterparty to such Existing
Program Agreement or In-License Agreement, as applicable, of Prothena’s (or its
Affiliate’s, as applicable) breach or notice of threatened breach by Prothena
(or its Affiliate, as applicable) thereof and (iv) Prothena has provided Celgene
with a true, correct and complete copy of each Existing Program Agreement and
In-License Agreement;
(p)    Prothena has disclosed to Celgene all material information and data, and
all material correspondences to/from any Regulatory Authority, existing as at
the Effective Date in the possession or control of Prothena or its Affiliates,
in each case related to the Licensed Program, Licensed Target, Licensed
Antibodies or Licensed Products; and


(q)    Prothena has not obtained, or filed, any INDs, MAAs or Regulatory
Approvals or any other form of regulatory application for approval of Clinical
Trials, marketing or other purpose, for any Licensed Antibodies or Licensed
Products and, to Prothena’s and its Affiliates’ actual knowledge, no other
Person has obtained, or filed for, any such INDs, MAAs or Regulatory Approvals.
8.3    Additional Representations, Warranties and Covenants of Prothena.
Prothena hereby further represents, warrants and covenants to Celgene that:
8.3.1    With respect to the In-License Agreements, (a) Prothena (or its
Affiliates, as applicable) shall not breach, or commit any acts or permit the
occurrence of any omissions that would cause the breach or termination, of any
In-License Agreement and (b) Prothena shall (or shall cause its Affiliates to,
as applicable) satisfy all of its obligations under each In-License Agreement in
all material respects and shall, or shall cause its Affiliates to, as
applicable, maintain each In-License Agreement in full force and effect.
Prothena shall, or shall cause its Affiliates to, as applicable, enforce its
rights under each In-License Agreement to the extent necessary to preserve
Celgene’s rights under this Agreement. Prothena shall not, and shall cause its
Affiliates not to, [***] if doing so [***] under this Agreement. Prothena will
provide Celgene with prompt written notice of any claim of a breach of which it
is aware under any of the In-License Agreements or notice of termination of any
In-License Agreement.


6 [***]
7 [***]
49
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





8.3.2    With respect to the Existing Program Agreements, (a) Prothena (or its
Affiliates, as applicable) shall not breach, or commit any acts or permit the
occurrence of any omissions that would cause the breach or termination, of any
Existing Program Agreement and (b) Prothena shall (or shall cause its Affiliates
to, as applicable) satisfy all of its obligations under each Existing Program
Agreement in all material respects and shall, or shall cause its Affiliates to,
as applicable, maintain each Existing Program Agreement in full force and
effect, unless Prothena otherwise obtains Celgene’s prior written consent (such
consent not to be unreasonably withheld). Prothena shall, or shall cause its
Affiliates to, as applicable, enforce its rights under each Existing Program
Agreement to the extent necessary to preserve Celgene’s rights under this
Agreement. Prothena shall not, and shall cause its Affiliates not to, [***]
under this Agreement. Prothena shall not, and shall cause its Affiliates not to
assign or otherwise transfer any Existing Program Agreement. Prothena will
provide Celgene with prompt written notice of any claim of a breach of which it
is aware under any of the Existing Program Agreements or notice of termination
of any Existing Program Agreement.
8.3.3    In-License Agreements. [***] on case-by-case basis, Prothena shall (or
shall cause its Affiliates to, as applicable) execute a written agreement, in a
form reasonably acceptable to Celgene, with each Third Party that is a
counterparty to the applicable In-License Agreement (each such counterparty, a
“Prothena Licensor”) within [***] ([***]) days after the date of such request,
pursuant to which (a) in the event of an early termination of such In-License
Agreement, at the request of Celgene, such Prothena Licensor shall grant a
direct license to Celgene with respect to the intellectual property licensed to
Prothena under such In-License Agreement, on the same terms under which such
Prothena Licensor grants such license to Prothena (or its Affiliate, as
applicable) under such In-License Agreement, (b) such Prothena Licensor agrees
to and acknowledges the rights granted to Celgene hereunder with respect to any
intellectual property licensed to Prothena (or its Affiliate, as applicable)
under such In-License Agreement, including the rights as set forth in this
Section 8.3.3, and (c) [***].
8.3.4    Notwithstanding anything to the contrary contained herein, [***].
8.3.5    Prothena shall promptly notify Celgene in writing if any Patents in the
Prothena IP that claim or cover any Licensed Target, Licensed Antibodies or
Licensed Products, including the composition or use of any of the foregoing,
becomes known to Prothena that are not listed on Schedule 1.47(b) or 1.64.
8.4    Representations and Warranties of Celgene. Except as set forth on
Schedule 8.4, Celgene hereby represents and warrants to Prothena, as of the
Effective Date, that:
8.4.1    there are no claims, judgments, settlements, litigations, suits,
actions, disputes, arbitration, judicial or legal administrative or other
proceedings or governmental investigations pending or, to Celgene’s actual
knowledge, threatened against Celgene which would reasonably be expected to
adversely affect or restrict the ability of Celgene to consummate or perform the
transactions contemplated under this Agreement.
8.5    Covenants.


50


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





8.5.1    Mutual Covenants. Each Party hereby covenants to the other Party that:
(a)    such Party and its Affiliates shall perform its activities pursuant to
this Agreement in compliance (and shall ensure compliance by any of its
subcontractors) with all Applicable Laws, including, to the extent applicable,
GCP, GLP and GMP.
8.5.2    Prothena Covenants. Prothena hereby covenants to Celgene that:
(a)    Neither Prothena nor its Affiliates shall grant any right or license to
any Third Party relating to any of the intellectual property rights it owns or
Controls (including the Prothena IP and other Licensed Program Assets), or
otherwise with respect to any Licensed Antibody, Licensed Product or Diagnostic
Product which conflict with, [***] any of the rights or licenses granted to
Celgene hereunder; and
(b)    Except with respect to the performance of the Prothena Ongoing Program
Activities in accordance with Section 2.3 (or as otherwise expressly agreed to
by Celgene in writing, including as set forth in Section 2.7), neither Prothena
nor its Affiliates shall use (and neither shall grant any Third Party the right
to use) any Licensed Antibodies, Licensed Products or Diagnostic Products for
any purposes in the Territory.
8.6    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT),
INCLUDING WITH RESPECT TO ANY PATENTS OR KNOW-HOW, OR MATERIALS, INCLUDING
WARRANTIES OF VALIDITY OR ENFORCEABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR USE OR PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY
PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS. WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES ANY REPRESENTATION, WARRANTY OR GUARANTEE THAT THE LICENSED
PROGRAM WILL BE SUCCESSFUL, OR THAT ANY OTHER PARTICULAR RESULTS WILL BE
ACHIEVED WITH RESPECT TO THE LICENSED PROGRAM, THE LICENSED TARGET, ANY LICENSED
ANTIBODY OR ANY LICENSED PRODUCT HEREUNDER.
ARTICLE 9.    
INDEMNIFICATION; INSURANCE
9.1    Indemnification by Celgene. Celgene shall indemnify, defend and hold
harmless Prothena and its Affiliates and its and their respective directors,
officers, employees, agents, successors and assigns (collectively, the “Prothena
Indemnitees”), from and against any and all Third Party Damages to the extent
arising out of or relating to, directly or indirectly, any Third Party Claim
based upon:


51


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(a)    the gross negligence or willful misconduct of Celgene or its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Celgene’s performance of its obligations under this Agreement;
(b)    any breach by Celgene of any of its representations, warranties,
covenants, agreements or obligations under this Agreement; or
(c)    any claim for personal injury or death arising out of the Development,
Manufacture or Commercialization of the Licensed Antibodies and Licensed
Products in the Territory by or on behalf of Celgene or its Affiliates or
Sublicensees during the Term;
in each case (a)-(c), provided, however, that such indemnity shall not apply to
the extent Prothena has an indemnification obligation pursuant to Section 9.2(a)
or (b) for such Third Party Damages.
9.2    Indemnification by Prothena. Prothena shall indemnify, defend and hold
harmless Celgene, its Affiliates and its and their respective directors,
officers, employees, agents, successors and assigns (collectively, the “Celgene
Indemnitees”), from and against any and all Third Party Damages to the extent
arising out of or relating to, directly or indirectly, any Third Party Claim
based upon:
(a)    the gross negligence or willful misconduct of Prothena or its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Prothena’s performance of its obligations under this Agreement;
(b)    any breach by Prothena of any of its representations, warranties,
covenants, agreements or obligations under this Agreement; or
(c)    any claim for personal injury or death arising out of the Development,
Manufacture or Commercialization of the Licensed Antibodies (including Reversion
Antibodies) and Licensed Products (including products containing Reversion
Antibodies) by or on behalf of Prothena or its Affiliates or sublicensees;
in each case (a)-(c), provided, however, that such indemnity shall not apply to
the extent Celgene has an indemnification obligation pursuant to Section 9.1(a)
or (b) for such Third Party Damages.
9.3    Procedure. If a Party is seeking indemnification under Section 9.1 or
9.2, as applicable (the “Indemnitee”), it shall inform the other Party (the
“Indemnitor”) of the claim giving rise to the obligation to indemnify pursuant
to Section 9.1 or 9.2, as applicable, as soon as reasonably practicable after
receiving notice of the claim (provided, however, any delay or failure to
provide such notice shall not constitute a waiver or release of, or otherwise
limit, the Indemnitee’s rights to indemnification under Section 9.1 or 9.2, as
applicable, except to the extent that such delay or failure materially
prejudices the Indemnitor’s ability to defend against the relevant claims). The
Indemnitor shall have the right to assume the defense of any such claim for
which the Indemnitee is seeking indemnification pursuant to Section 9.1 or 9.2,
as applicable. The Indemnitee shall cooperate with the Indemnitor and the
Indemnitor’s insurer as the Indemnitor may reasonably


52


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





request, and at the Indemnitor’s cost and expense. The Indemnitee shall have the
right to participate, at its own expense and with counsel of its choice, in the
defense of any claim or suit that has been assumed by the Indemnitor. The
Indemnitor shall not settle any claim without the prior written consent of the
Indemnitee, not to be unreasonably withheld; provided, however, that the
Indemnitor shall not be required to obtain such consent if the settlement (i)
involves only the payment of money and will not result in the Indemnitee (or
other Prothena Indemnitees or Celgene Indemnitees, as applicable) becoming
subject to injunctive or other similar type of relief, (ii) does not require an
admission by the Indemnitee (or other Prothena Indemnitees or Celgene
Indemnitees, as applicable) and (iii) does not adversely affect the rights or
licenses granted to the Indemnitee (or its Affiliate) under this Agreement. The
Indemnitee shall not settle or compromise any such claim without the prior
written consent of the Indemnitor, which it may provide in its sole discretion.
If the Parties cannot agree as to the application of Section 9.1 or 9.2, as
applicable, to any claim, pending resolution of the dispute pursuant to Section
11.7 the Parties may conduct separate defenses of such claims, with each Party
retaining the right to claim indemnification from the other Party in accordance
with Section 9.1 or 9.2, as applicable, upon resolution of the underlying claim.
In each case, the Indemnitee shall reasonably cooperate with the Indemnitor, and
shall make available to the Indemnitor all pertinent information under the
control of the Indemnitee, which information shall be subject to Article 7.
9.4    Insurance. During the Term and for a period of [***] ([***]) years
thereafter, each Party shall maintain, at its cost, a program of insurance
and/or self-insurance against liability and other risks associated with its
activities and obligations under this Agreement (including, with respect to its
Clinical Trials), and its indemnification obligations hereunder, in such
amounts, subject to such deductibles and on such terms as are customary for such
Party for the activities to be conducted by it under this Agreement. It is
understood that such insurance shall not be construed to create a limit on
either Party’s liability with respect to its indemnification obligations under
this Article 9, or otherwise.
9.5    LIMITATION OF LIABILITY. NEITHER PROTHENA NOR CELGENE, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER
OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
OR LOST REVENUES), WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY, CONTRIBUTION OR OTHERWISE,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 9.5
IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER SECTIONS 9.1 OR 9.2 IN CONNECTION WITH ANY THIRD
PARTY CLAIMS [***].
ARTICLE 10.    
TERM AND TERMINATION


53


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





10.1    Term; Expiration.
10.1.1    Term. Subject to Section 3.2 of the Master Collaboration Agreement,
this Agreement shall become effective on the Effective Date and, unless earlier
terminated in accordance with this Article 10, shall remain in effect until it
expires as follows (the “Term”):
(a)    on a Licensed Product-by-Licensed Product basis, this Agreement shall
expire on the date of the expiration of the Royalty Term with respect to such
Licensed Product; and
(b)    in its entirety upon the expiration of all applicable Royalty Terms under
this Agreement with respect to all Licensed Products in the Territory.
10.1.2    Effect of Expiration. After the expiration of the Term pursuant to
Section 10.1.1 above, the following terms shall apply:
(a)    Licenses after Licensed Product Expiration. After expiration of the Term
with respect to a given Licensed Product pursuant to Section 10.1.1(a), the
licenses set forth in Section 6.1 with respect to such Licensed Product (and the
Licensed Antibody contained therein) and related Diagnostic Products will
automatically become fully paid-up, perpetual, irrevocable and royalty-free.
(b)    Licenses after Expiration of Agreement. After expiration of the Term with
respect to this Agreement in its entirety pursuant to Section 10.1.1(b), all
licenses set forth in Section 6.1 will automatically become fully paid-up,
perpetual, irrevocable and royalty-free.
10.2    Termination for Breach.
10.2.1    Material Breach. This Agreement may be terminated by a Party for the
material breach by the other Party of this Agreement provided that the breaching
Party has not cured such breach within ninety (90) days after the date of
written notice to the breaching Party of such breach (or thirty (30) days in the
case of a breach as a result of non-payment of any amounts due under this
Agreement) (the “Cure Period”), which notice shall describe such breach in
reasonable detail and shall state the non-breaching Party’s intention to
terminate this Agreement. For clarity, but subject to Section 10.2.2, the Cure
Period for any allegation made as to a material breach under this Agreement will
run from the date that written notice was first provided to the breaching Party
by the non-breaching Party. Any such termination of this Agreement under this
Section 10.2.1 shall become effective at the end of the Cure Period, unless the
breaching Party has cured such breach prior to the expiration of such Cure
Period, or, if such breach is not susceptible to cure within the Cure Period,
then such Cure Period shall be extended for an additional [***] ([***]) days so
long as the breaching Party [***]. For the avoidance of doubt, termination of
this Agreement pursuant to this Section 10.2.1 shall terminate the Master
Collaboration Agreement solely with respect to the Licensed Program but shall
not terminate the Master Collaboration Agreement with respect to any other
Programs or any other U.S. License Agreement or Global License Agreement for any
other Program.


54


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





10.2.2    Disagreement as to Material Breach. Notwithstanding Section 10.2.1, if
the Parties in good faith disagree as to whether there has been a material
breach of this Agreement pursuant to Section 11.2.1, then: (a) the Party that
disputes that there has been a material breach may contest the allegation by
referring such matter, within [***], for resolution to the Executive Officers,
who shall meet promptly to discuss the matter and determine, within [***],
whether or not a material breach has occurred pursuant to Section 11.2.1;
provided that if the Executive Officers are unable to resolve such dispute
within such [***] ([***]) [***] period after it is referred to them, the matter
will be resolved as provided in Section 11.7; (b) the relevant Cure Period with
respect thereto will be tolled from the date the breaching Party notifies the
non-breaching Party of such dispute and through the resolution of such dispute
in accordance with the applicable provisions of this Agreement; (c) subject to
Section 10.12, during the pendency of such dispute, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder; and (d) if it
is ultimately determined that the breaching Party committed such material
breach, then the breaching Party shall have the right to cure such material
breach, after such determination, within the Cure Period (as may be extended in
accordance with Section 10.2.1) which shall commence as of the date of such
determination.
10.3    Voluntary Termination. Celgene may terminate this Agreement at will, in
its sole discretion, in its entirety upon sixty (60) days’ prior written notice
to Prothena at any time.
10.4    Termination for Bankruptcy. If either Party makes a general assignment
for the benefit of, or an arrangement or composition generally with, its
creditors, appoints or suffers appointment of an examiner or of a receiver or
trustee over all or substantially all of its property, passes a resolution for
its winding up or files a petition under any bankruptcy or insolvency act or law
or has any such petition filed against it which is not dismissed, discharged,
bonded or stayed within ninety (90) days after the filing thereof (each, an
“Insolvency Event”), the other Party may terminate this Agreement in its
entirety, effective immediately upon written notice to such Party, provided
that, in connection therewith, the provisions of Section 6.5 shall apply.
10.5    Termination for Failure to Commence Preliminary Activities in Support of
Clinical Trial. In the event that (i) Celgene does not exercise its Phase 1
Option for the Licensed Program in accordance with the Master Collaboration
Agreement prior to the end of the Phase 1 Option Term for the Licensed Program
and (ii) Celgene (or its Affiliates or Sublicensees) does not, within [***]
([***]) months after the end of the Phase 1 Option Term for the Licensed Program
(the “Clinical Trial Preliminary Activities Outside Date”), engage in any
activities in support of an IND for a Clinical Trial for a Licensed Product,
then Prothena may terminate this Agreement in its entirety upon [***] ([***])
days’ prior written notice to Celgene; provided that such termination notice is
provided within [***] ([***]) days after the Clinical Trial Preliminary
Activities Outside Date. Notwithstanding the foregoing, the Clinical Trial
Preliminary Activities Outside Date shall be automatically extended by one day
for each day that Celgene (or its Affiliates or Sublicensees, as applicable) is
delayed from engaging in activities in support of the commencement of a Clinical
Trial for a Licensed Product caused by reasons outside the reasonable control of
Celgene (or its Affiliates or Sublicensees, as applicable), including delays
caused by Regulatory Authorities (including regulatory or clinical hold).


55


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





10.6    Termination for Patent Challenge. Prothena shall have the right to
terminate this Agreement upon written notice if Celgene or any Affiliate of
Celgene challenges the validity, scope or enforceability of or otherwise opposes
any Patent included in the Prothena IP that is licensed to Celgene under this
Agreement, in each case through a formal proceeding (other than as may be
necessary or reasonably required to assert a cross-claim or a counter-claim or
to respond to a court request or order or administrative law, request or order).
If a Sublicensee of Celgene with respect to any Prothena IP challenges the
validity, scope or enforceability of or otherwise opposes any Patent included in
such Prothena IP under which such Sublicensee is sublicensed in each case
through a formal proceeding (other than as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law, request or order), then Celgene shall,
upon written notice from Prothena, terminate such sublicense.
10.7    Termination Upon Execution of Global License Agreement for Licensed
Program. This Agreement shall automatically terminate if the Parties (or their
respective Affiliates, as applicable) enter into a Global License Agreement for
the Licensed Program in accordance with the terms of the Master Collaboration
Agreement.
10.8    Effects of Expiration or Termination; Additional Remedies.
10.8.1    Termination by Prothena Pursuant to Section 10.2, 10.4, 10.5 or 10.6,
or by Celgene Pursuant to Section 10.3. In the event this Agreement is
terminated by Prothena pursuant to Section 10.2, 10.4 ,10.5 or 10.6, or by
Celgene pursuant to Section 10.3, upon the effective date of such termination:
(a)    the Master Collaboration Agreement (if not previously expired or
terminated) shall also terminate automatically with respect to the Licensed
Program (but not any other Program);
(b)    except as set forth in this Section 10.8.1 or Sections 10.10 or 10.11,
all rights and licenses granted herein shall terminate;
(c)    any and all Collaboration Specific IP shall thereafter no longer be
deemed to be Collaboration Specific IP;
(d)    each Party shall return or destroy all Confidential Information of the
other Party as required by Article 7; and
(e)    notwithstanding the foregoing provisions of this Section 10.8.1, the
licenses granted to Celgene hereunder shall survive for [***] ([***]) [***]
following the effective date of termination in order for Celgene (and its
Affiliates, Sublicensees and distributors), at Celgene’s discretion, during the
[***] ([***])-[***] period immediately following the effective date of
termination, to (i) finish or otherwise wind-down any ongoing Clinical Trials
with respect to any Licensed Antibodies, Licensed Products or Diagnostic
Products hereunder and (ii) finish and sell any [***] Licensed Antibodies,
Licensed Products or Diagnostic Products remaining in inventory (provided that
Celgene shall pay royalties on Annual Net Sales of such Licensed Products


56


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





sold by Celgene during such period (provided that the applicable Royalty Term is
still ongoing) as an to the extent Celgene would otherwise be required to pay
such royalties as set forth in Section 5.2); provided that, for clarity, Celgene
shall have no obligation to undertake such activities, in each case of (i) and
(ii), as and to the extent determined by Celgene.
10.8.2    Termination by Celgene Pursuant to Section 10.2 or 10.4. In the event
this Agreement is terminated by Celgene pursuant to Section 10.2 or 10.4, upon
the effective date of such termination:
(a)    the Master Collaboration Agreement (if not previously expired or
terminated) shall also terminate automatically with respect to the Licensed
Program (but not any other Program);
(b)    except as set forth in this Section 10.8.2 or Sections 10.10 or 10.11,
all rights and licenses granted herein shall terminate;
(c)    any and all Collaboration Specific IP hall thereafter no longer be deemed
to be Collaboration Specific IP;
(d)    each Party shall return or destroy all Confidential Information of the
other Party as required by Article 7; and
(e)    notwithstanding the foregoing provisions of this Section 10.8.2, the
licenses granted to Celgene hereunder shall survive for [***] ([***]) [***]
following the effective date of termination in order for Celgene (and its
Affiliates, Sublicensees and distributors), at Celgene’s discretion, during the
[***] ([***])-[***] period immediately following the effective date of
termination, to (i) finish or otherwise wind-down any ongoing Clinical Trials
with respect to any Licensed Antibodies, Licensed Products or Diagnostic
Products hereunder and (ii) finish and sell [***] any Licensed Antibodies,
Licensed Products or Diagnostic Products remaining in inventory (provided that
Celgene shall pay royalties on Annual Net Sales of such Licensed Products sold
by Celgene during such period (provided that the applicable Royalty Term is
still ongoing) as an to the extent Celgene would otherwise be required to pay
such royalties as set forth in Section 5.2); provided that, for clarity, Celgene
shall have no obligation to undertake such activities, in each case of (i) and
(ii), as and to the extent determined by Celgene.
10.8.3    Termination Pursuant to Section 10.7. In the event this Agreement is
terminated pursuant to Section 10.7, upon the effective date of such
termination, except as set forth in Section 10.11, all rights and licenses
granted herein shall terminate.
10.9    Certain Additional Remedies of Celgene in Lieu of Termination. In the
event that (i) Celgene notifies Prothena in writing of a material breach of this
Agreement by Prothena, and (ii) Celgene would have the right to terminate this
Agreement pursuant to Section 10.2, then in lieu of Celgene terminating pursuant
to Section 10.2, and without limiting any other rights or remedies of Celgene,
Celgene may elect to have this Agreement continue in full force and effect by
providing written notice thereof to Prothena; provided, however, that if Celgene
so elects to continue this


57


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Agreement, then from and after such time as Celgene delivers such written notice
to Prothena, any and all amounts thereafter payable by Celgene hereunder or
under any Global License Agreement entered into with respect to the Licensed
Program (including Regulatory Milestone Payments, Sales Milestone Payments and
royalties) shall be reduced by [***].
10.10    Prothena Reversion Antibodies. If this Agreement terminates, except for
any termination by Celgene pursuant to Section 10.2 or 10.4 or termination
pursuant to Section 10.7, then the provisions of this Section 10.10 (and for the
avoidance of doubt, the provisions of this Section 10.10 shall not apply in the
case of termination by Celgene pursuant to Section 10.2 or 10.4 or termination
pursuant to Section 10.7).
10.10.1    Reversion. All Licensed Program Antibodies that were the subject of
Clinical Trials conducted by Celgene pursuant to this Agreement shall be
automatically and immediately deemed “Prothena Reversion Antibodies”. Celgene
shall grant and hereby grants to Prothena a non-exclusive, royalty-free, license
in the Territory, with the right to grant sublicenses through multiple tiers,
under any Patents and/or Know-How Controlled by Celgene or its Affiliates as of
the termination effective date claiming or covering [***], into the Prothena
Reversion Antibodies as they exist as of such termination effective date, solely
as necessary to research, Develop, Manufacture, use, import, offer for sale,
sell, and Commercialize Prothena Reversion Antibodies [***] in the Field in the
Territory; [***].
10.10.2    Effects of Reversion. With respect to each Prothena Reversion
Antibody:
(a)    Except to the extent not permitted pursuant to any agreements between
Celgene and a Third Party, Celgene shall provide to Prothena, within a
reasonable time, at Prothena’s request (provided that such request was made
within [***] ([***]) days after the effective date of termination), subject to
[***], copies of (i) [***] Clinical Trial data and results generated by or on
behalf of Celgene or its Affiliates in the Development of Prothena Reversion
Antibodies pursuant to this Agreement, and (ii) [***] relating to the
manufacture of such Prothena Reversion Antibodies; in each case, to the extent
in Celgene’s possession as of the termination effective date [***]. For clarity,
Prothena shall have the right to use the foregoing [***] solely in connection
with the exercise of Prothena’s rights under Section 10.10.1;
(b)    Celgene shall transfer within a reasonable time to Prothena, at
Prothena’s request (provided that such request was made within [***] ([***])
days after the effective date of termination), [***], [***] Regulatory Filings
in the Territory [***] for the Prothena Reversion Antibodies [***] by Celgene or
its Affiliates as of the termination effective date; [***];
(c)    Celgene shall otherwise cooperate reasonably with Prothena to provide a
transfer of the materials described in the foregoing provisions of this Section
10.10.2, [***];
(d)    As and to the extent a Third Party is Manufacturing such Prothena
Reversion Antibody for Celgene or its Affiliate, Celgene shall use reasonable
efforts, at Prothena’s request (provided that such request was made within [***]
([***]) days after the effective date of


58


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





termination) [***], to [***]. Additionally, at Prothena’s request (provided that
such request was made within [***] ([***]) days after the effective date of
termination), Celgene shall transfer to Prothena [***] such Prothena Reversion
Antibody owned by Celgene and then in Celgene’s possession, for a price equal to
[***];
(e)    To the extent that Celgene or its Affiliate owns any trademark(s) and/or
domain names that [***] a Prothena Reversion Antibody in the Territory that
[***] for the Commercialization of a Prothena Reversion Antibody (as [***], but
not including any marks that include, in whole or part, any corporate name or
logo of Celgene or its Affiliate), Prothena shall have the right to [***].
Prothena shall exercise such right by written notice to Celgene within [***]
([***]) days after such Licensed Antibody or Licensed Product becomes a Prothena
Reversion Antibody; and
(f)    If Celgene or its Affiliate has obtained a license from a Third Party and
Prothena is a sublicensee under such license pursuant to Section 10.10.1, then
[***]. Notwithstanding the provisions of Section 10.10.1, Prothena shall not get
a sublicense of any Third Party intellectual property pursuant to Section
10.10.1 unless such sublicense is allowed pursuant to and in accordance with the
agreement between Celgene and such Third Party.
10.11    Surviving Provisions.
10.11.1    Accrued Rights; Remedies. Termination or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such termination or expiration, and any and
all damages or remedies (whether in law or in equity) arising from any breach
hereunder, each of which shall survive termination or expiration of this
Agreement. Such termination or expiration shall not relieve any Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement. Except as otherwise expressly set forth in this Agreement,
the termination provisions of this Article 10 are in addition to any other
relief and remedies available to either Party under this Agreement and at
Applicable Law.


59


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






10.11.2    Survival. Without limiting the provisions of Section 11.8.1, the
rights and obligations of the Parties set forth in the following Sections and
Articles of this Agreement shall survive the expiration or termination of this
Agreement, in addition to those other terms and conditions that are expressly
stated to survive termination or expiration of this Agreement: [Article 1 (to
the extent the definitions are used in other surviving provisions), Article 5
(as to payment obligations accrued prior to the effectiveness of termination or
expiration of this Agreement), Section 6.3, Section 6.4, Section 6.5, Section
6.6, Section 6.12 (solely if there is no other U.S. License Agreement or Global
License Agreement covering the applicable Joint Patents), Article 7, Section
8.6, Article 9, Section 10.1.2, Section 10.8, Section 10.9, Section 10.10,
Section 10.11, Section 10.12, Section 10.13, and Article 11].6
10.12    [***]. Notwithstanding anything to the contrary contained herein, in
the event notice of termination of this Agreement is given [***].
10.13    Relationship to Other Agreements. Termination of this Agreement shall
not affect in any way the terms or provisions of any other then-existing
executed U.S. License Agreements or Global License Agreements.
ARTICLE 11.    
MISCELLANEOUS
11.1    Severability. If any one or more of the terms or provisions of this
Agreement is held by a court of competent jurisdiction to be void, invalid or
unenforceable in any situation in any jurisdiction, such holding shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the invalid, void or unenforceable
term or provision in any other situation or in any other jurisdiction, and the
term or provision shall be considered severed from this Agreement solely for
such situation and solely in such jurisdiction, unless the invalid, void or
unenforceable term or provision is of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid, void or unenforceable term or
provision. If the final judgment of such court declares that any term or
provision hereof is invalid, void or unenforceable, the Parties agree to (a)
reduce the scope, duration, area or applicability of the term or provision or to
delete specific words or phrases to the minimum extent necessary to cause such
term or provision as so reduced or amended to be enforceable, and (b) make a
good faith effort to replace any invalid, void or unenforceable term or
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.
11.2    Notices. Any notice required or permitted to be given by this Agreement
shall be in writing and in English and shall be (a) delivered by hand or by
overnight courier with tracking capabilities, (b) mailed postage prepaid by
first class, registered, or certified mail, or (c) delivered by facsimile
followed by delivery via either of the methods set forth in Sections 11.2(a) and
(b), in each case, addressed as set forth below unless changed by notice so
given:


6 To be updated in final version
60
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





If to Celgene:
Celgene Switzerland LLC
AON House
30 Woodbourne Ave.
Pembroke HM 08, Bermuda
Attention:    [***]
With copies to:
Celgene Corporation
    86 Morris Avenue
    Summit, NJ 07901
U.S.A.
    Attention:    General Counsel
    Facsimile:    (908) 673-2771
If to Prothena:
Prothena Biosciences Limited
Adelphi Plaza
Upper George’s Street
Dun Laoghaire, Co. Dublin A96 T927
Ireland    
Attention:     Company Secretary
Facsimile:     +353-1-686-5675
With copies to:


Prothena Biosciences Inc.
331 Oyster Point Boulevard
South San Francisco, CA, 94080
U.S.A.
Attention: Vice President, Business Development
Facsimile:     +1 650-837-8560
Any such notice shall be deemed given on the date received, except any notice
received after 5:30 p.m. (in the time zone of the receiving party) on a Business
Day or received on a non-Business Day shall be deemed to have been received on
the next Business Day. A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 11.2.
11.3    Force Majeure. A Party shall not be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to a cause beyond the reasonable control of such Party, including acts of God,
fires, earthquakes, acts of war, terrorism, or civil unrest, or hurricane or
other inclement weather (“Force Majeure”); provided, however, that the affected
Party promptly notifies the other Party and further provided that the affected
Party shall use its


61


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





commercially reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance in accordance with the terms of this Agreement whenever
such causes are removed. When such circumstances arise, the Parties shall
negotiate in good faith any modifications of the terms of this Agreement that
may be necessary or appropriate in order to arrive at an equitable solution.
11.4    Assignment.
11.4.1    Generally. Except as expressly permitted herein, this Agreement may
not be assigned or transferred by any Party, nor may any Party assign or
transfer any rights or obligations created by this Agreement, except as
expressly permitted hereunder without the prior written consent of the other
Party, which consent will not be unreasonably withheld.
11.4.2    Celgene. Notwithstanding the limitations in Section 11.4.1, and
subject to Section 5.5.2 and the remaining provisions of this Section 11.4.2,
Celgene may assign or transfer this Agreement, or any rights or obligations
hereunder in whole or in part, to (a) one or more Affiliates (provided, however,
that Celgene shall remain fully and unconditionally liable and responsible to
the non-assigning Party hereto for the performance and observance of all such
duties and obligations by such Affiliate); or (b) its successor in interest in
connection with its merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business pertaining to the subject matter
of this Agreement.
11.4.3    Prothena. Notwithstanding the limitations in Section 11.4.1, and
subject to Section 5.5.2 and the remaining provisions of this Section 11.4.3,
Prothena may assign or transfer this Agreement, or any rights or obligations
hereunder in whole or in part, to (a) one or more Affiliates (provided, however,
that Prothena shall remain fully and unconditionally liable and responsible to
the non-assigning Party hereto for the performance and observance of all such
duties and obligations by such Affiliate); or (b) its successor in interest in
connection with its merger, consolidation, or sale of all or substantially all
of its assets.
11.4.4    Intellectual Property of Acquirer. Notwithstanding anything to the
contrary in this Agreement, if a Party is acquired by a Third Party after the
Effective Date, then with respect to any intellectual property rights controlled
by the Third Party acquiring party or its affiliates (other than one of the
Parties to this Agreement or its Affiliates immediately prior to such
acquisition) involved in any assignment of this Agreement by such Party to such
Third Party acquirer, such intellectual property rights shall not be included in
the technology and intellectual property rights licensed to the other Party
hereunder to the extent held immediately prior to such transaction by such
acquirer or its affiliate (other than the relevant Party to this Agreement or
its Affiliates immediately prior to such acquisition), and developed outside the
scope of activities conducted with respect to the Collaboration, any Program,
any U.S. License Agreement or any Global License Agreement. The Prothena IP
shall also exclude any intellectual property developed by such Third Party
acquirer after such acquisition; provided that (i) such intellectual property is
developed independently of the activities under this Agreement, the
Collaboration, any Program, the Collaboration Agreement, any U.S. License
Agreement or any Global License Agreement [***], (ii) Prothena and its
Affiliates put in place firewalls and other protections to [***] and (iii)
[***].


62


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





11.4.5    All Other Assignments Null and Void. The terms of this Agreement will
be binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the applicable Party. Any purported
assignment in violation of this Section 11.4 will be null and void ab initio.
11.5    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any succeeding occasion. No waiver, modification,
release, or amendment of any obligation under or provision of this Agreement
shall be valid or effective unless in writing and signed by the Parties.
11.6    WAIVER OF JURY TRIAL. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
11.7    Choice of Law; Dispute Resolution.
11.7.1    Choice of Law. This Agreement shall be governed by, enforced and
construed in accordance with the laws of the State of New York without reference
to any rules of conflict of laws or renvoi and excluding the United Nations
Convention on Contracts for the International Sales of Goods; provided, however,
that with respect to matters involving the validity or infringement of
intellectual property rights in a given country, such matter may be brought in
the applicable country (in accordance with Section 11.7.3) and the Applicable
Laws of the applicable country shall apply (subject to Section 6.6.1).
11.7.2    Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in Section 11.7.3 will be the exclusive mechanism for
resolving any dispute (whether in contract, tort or otherwise), controversy or
claim between the Parties arising out of or in connection with this Agreement,
any Party’s rights or obligations under this Agreement, breach of this Agreement
or the transactions contemplated by this Agreement (each, a “Dispute”); provided
that decisions that are subject to the decision making authority of a given
Party, as expressly set forth in this Agreement, will not be subject to the
provisions of Section 11.7.3 so long as such decisions are made in accordance
with this Agreement.
11.7.3    Jurisdiction.
(a)    Except as otherwise set forth in this Section 11.7.3, the sole
jurisdiction and venue for all actions, suits and proceedings arising out of any
Dispute (except in respect of an Excluded Claim, where jurisdiction is
non-exclusive) will be the state and federal courts located in the Borough of
Manhattan in New York, New York, USA. Each Party hereby irrevocably and
unconditionally (a) consents to submit to the exclusive jurisdiction of the
state and federal courts located in the Borough of Manhattan in New York, New
York, USA for any action,


63


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





suit or proceeding arising out of such Dispute, and (b) waives any objection to
the laying of venue of any action, suit or proceeding arising out of such
Dispute in the state and federal courts of the Borough of Manhattan in New York,
New York, USA and agrees not to plead or claim in any such court that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Parties agrees that process may be served upon
it in the manner specified in Section 12.2 and irrevocably waives and covenants
not to assert or plead any objection which it might otherwise have to such
jurisdiction, or to such manner of service of process. It shall be a condition
precedent to the commencement of any action in court or other tribunal (save an
action for an interim injunction or provisional relief) in respect of any
Dispute relating to this Agreement that the Parties have sought to resolve the
Dispute by either Party notifying the other Party in writing for resolution to
the Executive Officers who shall meet (whether in person or via teleconference)
within [***] ([***]) [***] of such notice to seek resolution in good faith. If
the Executive Officers are unable to resolve the Dispute at such meeting, either
Party may pursue any remedy available to such Party at law or in equity, subject
to the terms and conditions of this Agreement, including this Section 11.7.3.
(b)    Notwithstanding the provisions of Section 11.7.3(a), either Party may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any equitable relief, including any injunctive or provisional
relief and specific performance to protect the rights or property of that Party.
Such remedies will not be deemed to be the exclusive remedies for a breach of
this Agreement but will be in addition to all other remedies available at law or
equity. In addition, notwithstanding the provisions of Section 11.7.3(a) either
Party may bring an action in any court having jurisdiction to enforce an award
rendered pursuant to Section 11.7.3(a).
(c)    Until final resolution of the dispute through judicial determination, (i)
this Agreement will remain in full force and effect and (ii) the time periods
for cure as to any termination will be tolled. The Parties further agree that
any payments made pursuant to this Agreement pending resolution of the dispute
shall be refunded if a court determines that such payments are not due.
(d)    As used in this Section 11.7, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (i) the validity or infringement of a Patent,
trademark or copyright, or (ii) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.
11.8    Relationship of the Parties. Prothena and Celgene are independent
contractors under this Agreement. Nothing contained herein is intended or is to
be construed so as to constitute (a) Prothena as a partner, agent, or joint
venturer of Celgene or (b) Celgene as a partner, agent or joint venturer of
Prothena. Neither Prothena nor Celgene, respectively, shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of Celgene or Prothena, respectively, or to bind Celgene or
Prothena, respectively, to any contract, agreement, or undertaking with any
Third Party.
11.9    Third Party Beneficiaries. There are no express or implied Third Party
beneficiaries hereunder. The provisions of this Agreement are for the exclusive
benefit of the Parties, and no


64


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





other person or entity shall have any right or claim against any Party by reason
of these provisions or be entitled to enforce any of these provisions against
any Party.
11.10    Entire Agreement. This Agreement, together with the attached Exhibits
and Schedules and the Master Collaboration Agreement, contains the entire
agreement by the Parties with respect to the subject matter hereof and
supersedes any prior express or implied agreements, understandings and
representations, either oral or written, which may have related to the subject
matter hereof in any way, including any and all term sheets relating to the
transactions contemplated by this Agreement and exchanged between the Parties
prior to the Effective Date. In the event of a conflict between the provisions
of this Agreement and the Master Collaboration Agreement with respect to the
Licensed Program, the provisions of this Agreement shall control.
11.11    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together, and shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”)
shall be treated in all manner and respects as an original executed counterpart
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto shall raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
Party forever waives any such defense, except to the extent that such defense
relates to lack of authenticity.
11.12    Equitable Relief; Cumulative Remedies. Notwithstanding anything to the
contrary herein, the Parties shall be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any breach of
this Agreement. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this Agreement but shall be in addition to all other remedies
available at law or equity. The Parties further agree not to raise as a defense
or objection to the request or granting of such relief that any breach of this
Agreement is or would be compensable by an award of money damages. No remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under Applicable Law.
11.13    Interpretation.
11.13.1    Generally. This Agreement has been diligently reviewed by and
negotiated by and among the Parties, and in such negotiations each of the
Parties has been represented by competent (in-house or external) counsel, and
the final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their counsel.
Accordingly, in interpreting this Agreement or any provision hereof, no
presumption shall apply against any Party as being responsible for the wording
or drafting of this Agreement or any such provision, and ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.


65


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





11.13.2    Definitions; Interpretation. The definitions of the terms herein
shall apply equally to the singular and plural forms of the terms defined and
where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine, and neuter forms.
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” The word “any” shall mean “any and all” unless otherwise clearly
indicated by context. The words “including,” “includes,” “include,” “for
example,” and “e.g.” and words of similar import will be deemed to be followed
by the words “without limitation.” The word “or” is disjunctive but not
necessarily exclusive. The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless the context requires otherwise or otherwise specifically provided, (i)
all references herein to Articles, Sections, Schedules or Exhibits shall be
construed to refer to Articles, Sections, Schedules and Exhibits of this
Agreement and (ii) reference in any Section to any subclauses are references to
such subclauses of such Section.
11.13.3    Subsequent Events. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein), (ii) any reference to any Applicable Law herein shall be
construed as referring to such Applicable Law as from time to time enacted,
repealed, or amended, and (iii) any reference herein to any Person shall be
construed to include the Person’s successors and assigns (subject to Section
11.4).
11.13.4    Headings. Headings, captions and the table of contents are for
convenience only and are not to be used in the interpretation of this Agreement.
11.13.5    Prior Drafts. No prior draft of this Agreement nor any course of
performance or course of dealing shall be used in the interpretation or
construction of this Agreement.
11.13.6    Independent Significance. Although the same or similar subject
matters may be addressed in different provisions of this Agreement, the Parties
intend that, except as reasonably apparent on the face of the Agreement or as
expressly provided in this Agreement, each such provision shall be read
separately, be given independent significance and not be construed as limiting
any other provision of this Agreement (whether or not more general or more
specific in scope, substance or content).
11.14    Further Assurances. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other ministerial, administrative or
similar acts, as may be reasonably necessary or appropriate in order to carry
out the expressly stated purposes and the clear intent of this Agreement.
11.15    Extension to Affiliates. Subject to Sections 5.5.2 and 11.4, Celgene
shall have the right to extend the rights, licenses, immunities and obligations
granted in this Agreement to one or more of its Affiliates. All applicable terms
and provisions of this Agreement shall apply to any such


66


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Affiliate to which this Agreement has been extended to the same extent as such
terms and provisions apply to Celgene. Celgene shall remain fully liable for any
acts or omissions of such Affiliates.
[Signature Page Follows]




67


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this U.S. LICENSE AGREEMENT to be executed by their respective duly
authorized officers as of the Effective Date.






PROTHENA BIOSCIENCES LIMITED












CELGENE SWITZERLAND LLC
 
 
 
 
By:    
By:    
 
 
Name:   
Name:   
 
 
Title:    
Title:    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











[Signature Page to U.S. License Agreement]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Schedule 1.28
Existing Program Agreements


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.40
In-License Agreements and Other Third Party Agreements


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.45
Licensed Program Antibodies


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.47(b)
Licensed Program Patents


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.49
Licensed Target


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 1.64
Prothena Licensed Collaboration Patents


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule [***]
[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 8.2
Exceptions to Prothena Representations and Warranties


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Schedule 8.4
Exceptions to Celgene Representations and Warranties










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.